Exhibit 10.1




EXECUTION VERSION

--------------------------------------------------------------------------------



CREDIT AGREEMENT
dated as of April 7, 2014,
among
CPI INTERNATIONAL, INC.,
as Borrower,
CPI INTERNATIONAL HOLDING CORP.
and
THE OTHER GUARANTORS PARTY HERETO,
as Guarantors,
THE LENDERS PARTY HERETO,
UBS SECURITIES LLC and MCS CAPITAL MARKETS, LLC,
as Joint Arrangers and Bookrunners,
UBS AG, STAMFORD BRANCH,
as Swingline Lender, Administrative Agent and Collateral Agent,
and
UBS AG, STAMFORD BRANCH,
as Issuing Bank
Cahill Gordon & Reindel llp
80 Pine Street
New York, NY 10005





--------------------------------------------------------------------------------









--------------------------------------------------------------------------------




TABLE OF CONTENTS


Section    Page
ARTICLE I.
DEFINITIONS
SECTION 1.01
Defined Terms.    1    

SECTION 1.02
Classification of LOans and Borrowings.    50

SECTION 1.03
Terms Generally.    50

SECTION 1.04
Certain Calculations.    50

SECTION 1.05
Accounting Terms; GAAP.    50

SECTION 1.06
Resolution of Drafting Ambiguities.    52

ARTICLE II.
THE CREDITS
SECTION 2.01
Commitments.    52

SECTION 2.02
Loans.    53

SECTION 2.03
Borrowing Procedure.    54

SECTION 2.04
Evidence of Debt; Repayment of Loans.    55

SECTION 2.05
Fees.    55

SECTION 2.06
Interest on Loans.    57

SECTION 2.07
Termination and Reduction of Commitments.    57

SECTION 2.08
Interest Elections.    58

SECTION 2.09
Amortization of Term Borrowings.    59

SECTION 2.10
Optional and Mandatory Prepayments of Loans.    59

SECTION 2.11
Alternate Rate of Interest.    70

SECTION 2.12
Yield Protection.    71

SECTION 2.13
Breakage Payments.    72

SECTION 2.14
Payments Generally; Pro Rata Treatment; Sharing of Setoffs.    72

SECTION 2.15
Taxes.    74

SECTION 2.16
Mitigation Obligations; Replacement of Lenders.    77

SECTION 2.17
Swingline Loans    78

SECTION 2.18
Letters of Credit    80

SECTION 2.19
Defaulting Lenders    87

SECTION 2.20
Increase in Commitments    88

SECTION 2.21
Refinancing Amendments    92

SECTION 2.22
Amend and Extend Transactions    93

ARTICLE III.
REPRESENTATIONS AND WARRANTIES
SECTION 3.01
Organization; Powers    96

SECTION 3.02
Authorization; Enforceability    96

SECTION 3.03
No Conflicts    96

SECTION 3.04
Financial Statements; Projections    97

SECTION 3.05
Properties    97


- i -



--------------------------------------------------------------------------------




SECTION 3.06
Intellectual Property    98

SECTION 3.07
Equity Interests and Subsidiaries    98

SECTION 3.08
Litigation; Compliance with Laws    99

SECTION 3.09
Agreements    99

SECTION 3.10
Federal Reserve Regulations    99

SECTION 3.11
Investment Company Act    100

SECTION 3.12
Use of Proceeds    100

SECTION 3.13
Taxes    100

SECTION 3.14
No Material Misstatements    101

SECTION 3.15
Labor Matters    101

SECTION 3.16
Solvency    101

SECTION 3.17
Employee Benefit Plans    102

SECTION 3.18
Environmental Matters.    102

SECTION 3.19
Insurance    103

SECTION 3.20
Security Documents    103

SECTION 3.21
[Reserved]    104

SECTION 3.22
Anti-Terrorism Laws    104

SECTION 3.23
No Conflict with Customs, International Trade and OFAC Laws    105

ARTICLE IV.
CONDITIONS TO CREDIT EXTENSIONS
SECTION 4.01
Conditions to Initial Credit Extension    105

SECTION 4.02
Conditions to All Credit Extensions    109

ARTICLE V.
AFFIRMATIVE COVENANTS
SECTION 5.01
Financial Statements, Reports, etc.    110

SECTION 5.02
Litigation and Other Notices    112

SECTION 5.03
Existence; Businesses and Properties    113

SECTION 5.04
Insurance    113

SECTION 5.05
Obligations and Taxes    114

SECTION 5.06
Employee Benefits    115

SECTION 5.07
Maintaining Records; Access to Properties and Inspections    115

SECTION 5.08
Use of Proceeds    116

SECTION 5.09
Compliance with Environmental Laws; Environmental Reports    116

SECTION 5.10
[Reserved]    116

SECTION 5.11
Additional Collateral; Additional Guarantors    116

SECTION 5.12
Security Interests; Further Assurances    118

SECTION 5.13
Information Regarding Collateral    118

SECTION 5.14
Maintenance of Ratings    119

SECTION 5.15
Compliance with Laws    119

SECTION 5.16
Post-Closing Matters    120

ARTICLE VI.
NEGATIVE COVENANTS

- ii -



--------------------------------------------------------------------------------




SECTION 6.01
Indebtedness    120

SECTION 6.02
Liens    123

SECTION 6.03
Sale and Leaseback Transactions    126

SECTION 6.04
Investment, Loan, Advances and Acquisition    126

SECTION 6.05
Mergers and Consolidations    128

SECTION 6.06
Asset Sales    129

SECTION 6.07
Dividends    130

SECTION 6.08
Transactions with Affiliates    132

SECTION 6.09
Financial Covenant    132

SECTION 6.10
Prepayments of Other Indebtedness; Modifications of Organizational Documents and
Other Documents, etc.    133

SECTION 6.11
Limitation on Certain Restrictions on Restricted Subsidiaries    134

SECTION 6.12
Limitation on Issuance of Capital Stock.    134

SECTION 6.13
Limitation on Creation of Subsidiaries    135

SECTION 6.14
Business    135

SECTION 6.15
Limitation on Accounting Changes    136

SECTION 6.16
Fiscal Year    136

SECTION 6.17
No Further Negative Pledge    136

SECTION 6.18
Compliance with Anti-Terrorism Laws    136

ARTICLE VII.
GUARANTEE
SECTION 7.01
The Guarantee    137

SECTION 7.02
Obligations Unconditional    137

SECTION 7.03
Reinstatement    138

SECTION 7.04
Subrogation; Subordination    138

SECTION 7.05
Remedies    139

SECTION 7.06
Instrument for the Payment of Money    139

SECTION 7.07
Continuing Guarantee    139

SECTION 7.08
General Limitation on Guarantee Obligations    139

SECTION 7.09
Release of Guarantors    140

SECTION 7.10
Right of Contribution    140

SECTION 7.11
Keepwell    141

ARTICLE VIII.
EVENTS OF DEFAULT
SECTION 8.01
Events of Default    142

SECTION 8.02
Application of Proceeds    144

ARTICLE IX.
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
SECTION 9.01
Appointment and Authority    146

SECTION 9.02
Rights as a Lender    146

SECTION 9.03
Exculpatory Provisions.    146


- iii -



--------------------------------------------------------------------------------




SECTION 9.04
Reliance by Agent.    147

SECTION 9.05
Delegation of Duties.    147

SECTION 9.06
Resignation of Agent.    148

SECTION 9.07
Non-Reliance on Agent and Other Lenders.    149

SECTION 9.08
Withholding Tax.    149

SECTION 9.09
No Other Duties, etc.    149

SECTION 9.10
Enforcement.    150

SECTION 9.11
Intercreditor Agreements.    150

ARTICLE X.
MISCELLANEOUS
SECTION 10.01
Notices.    150

SECTION 10.02
Waivers; Amendment.    154

SECTION 10.03
Expenses; Indemnity; Damage Waiver    158

SECTION 10.04
Successors and Assigns.    160

SECTION 10.05
Survival of Agreement.    166

SECTION 10.06
Counterparts; Integration; Effectiveness.    167

SECTION 10.07
Severability.    167

SECTION 10.08
Right of Setoff.    167

SECTION 10.09
Governing Law; Jurisdiction; Consent to Service of Process.    168

SECTION 10.10
Waiver of Jury Trial.    168

SECTION 10.11
Headings.    169

SECTION 10.12
Treatment of Certain Information; Confidentiality.    169

SECTION 10.13
USA PATRIOT Act Notice and Customer Verification.    170

SECTION 10.14
Interest Rate Limitation.    170

SECTION 10.15
Lender Addendum.    170

SECTION 10.16
Obligations Absolute.    191



ANNEXES
Annex I            Amortization Table


SCHEDULES


Schedule 1.01(b)    Subsidiary Guarantors
Schedule 1.01(c)    Existing Letters of Credit
Schedule 3.03    Governmental Approvals; Compliance with Laws
Schedule 3.06(a)    Challenges to Validity or Effectiveness
Schedule 3.06(c)    Violations or Proceeding
Schedule 3.07(c)    Organizational Chart
Schedule 3.18    Environmental Matters
Schedule 3.19    Insurance
Schedule 3.23    Customs, International Trade and OFAC Disclosures
Schedule 4.01(m)(iii)    Title Insurance Amount
Schedule 5.13     Locations
Schedule 5.16    Post-Closing Matters

- iv -



--------------------------------------------------------------------------------




Schedule 6.01(b)    Existing Indebtedness
Schedule 6.02(c)    Existing Liens
Schedule 6.04(b)    Existing Investments
Schedule 6.04(l)    Investments in Non-Loan Parties
Schedule 6.10(c)    Contemplated Modification of Organizational Documents




EXHIBITS
Exhibit A    Form of Administrative Questionnaire
Exhibit B-1    Form of Assignment and Assumption
Exhibit B-2    Form of Affiliated Lender Assignment and Assumption
Exhibit C    Form of Borrowing Request
Exhibit D    Form of Compliance Certificate
Exhibit E    Form of Interest Election Request
Exhibit F    Form of Joinder Agreement
Exhibit G    [Reserved]
Exhibit H    Form of LC Request
Exhibit I    Form of Lender Addendum
Exhibit J    [Reserved]
Exhibit K-1    Form of Term Note
Exhibit K-2    Form of Revolving Note
Exhibit K-3    Form of Swingline Note
Exhibit L-1    Form of Perfection Certificate
Exhibit L-2    Form of Perfection Certificate Supplement
Exhibit M    Form of Security Agreement
Exhibit N    [Reserved]
Exhibit O    Form of Solvency Certificate
Exhibit P    Form of Intercompany Subordination Agreement
Exhibit Q    Form of Non-Bank Certificate
Exhibit R-1    Affiliated Lender Notice
Exhibit R-2    Form of Acceptance and Prepayment Notice
Exhibit R-3    Form of Discount Range Prepayment Notice
Exhibit R-4    Form of Discount Range Prepayment Offer
Exhibit R-5    Form of Solicited Discounted Prepayment Notice
Exhibit R-6    Form of Solicited Discounted Prepayment Offer
Exhibit R-7    Form of Specified Discount Prepayment Notice
Exhibit R-8    Form of Specified Discount Prepayment Response

- v -



--------------------------------------------------------------------------------




CREDIT AGREEMENT
This CREDIT AGREEMENT (this “Agreement”) dated as of April 7, 2014, among CPI
INTERNATIONAL, INC., a Delaware corporation (“Borrower”), CPI INTERNATIONAL
HOLDING CORP., a Delaware corporation (“Holdings”), the Subsidiary Guarantors
(such term and each other capitalized term used but not defined herein having
the meaning given to it in Article I), the Lenders, UBS SECURITIES LLC and MCS
CAPITAL MARKETS, LLC, as joint lead arrangers (in such capacities, the
“Arrangers”) and as joint lead bookrunners (in such capacities, the
“Bookrunners”), UBS AG, STAMFORD BRANCH, as swingline lender (in such capacity,
“Swingline Lender”), UBS AG, STAMFORD BRANCH, as Issuing Bank and UBS AG,
STAMFORD BRANCH, as administrative agent (in such capacity, “Administrative
Agent”) for the Lenders and as collateral agent (in such capacity, “Collateral
Agent”) for the Secured Parties and the Issuing Bank.
WITNESSETH:
WHEREAS, Borrower has requested the Lenders to extend credit in the form of
(a) Term B Loans on the Closing Date, in an aggregate principal amount not in
excess of $310,000,000, and (b) Revolving Loans at any time and from time to
time prior to the Revolving Maturity Date, in an aggregate principal amount at
any time outstanding not in excess of $30,000,000; provided however, that, (x)
no Revolving Loans and no Swingline Loans may be made at the Closing Date and
(y) only existing Letters of Credit may be outstanding on the Closing Date.
WHEREAS, Borrower has requested the Swingline Lender to make Swingline Loans, at
any time and from time to time prior to the Revolving Maturity Date, in an
aggregate principal amount at any time outstanding not in excess of $5,000,000.
WHEREAS, Borrower has requested the Issuing Bank to issue letters of credit, in
an aggregate face amount at any time outstanding not in excess of $15,000,000.
WHEREAS, the proceeds of the Loans are to be used in accordance with
Section 3.12.
NOW, THEREFORE, the Lenders are willing to extend such credit to Borrower and
the Issuing Bank is willing to issue letters of credit for the account of
Borrower on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:
ARTICLE I





DEFINITIONS


SECTION 1.01Defined Terms.


As used in this Agreement, the following terms shall have the meanings specified
below:
“ABR”, when used in reference to any Loan or Borrowing, is used when such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
“ABR Loan” shall mean any ABR Term Loan or ABR Revolving Loan.

- 1 -

--------------------------------------------------------------------------------




“ABR Revolving Loan” shall mean any Revolving Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.
“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the Alternate Base Rate in accordance with the provisions of
Article II.
“Acceptable Discount” shall have the meaning assigned to such term in
Section 2.10(a)(ii)(D)(2).
“Acceptable Opinion” shall have the meaning assigned to such term in Section
5.01(a).
“Acceptable Prepayment Amount” shall have the meaning assigned to such term in
Section 2.10(a)(ii)(D)(3).
“Acceptance and Prepayment Notice” shall mean a notice of the Borrower’s
acceptance of the Acceptable Discount in substantially the form of Exhibit R‑2.
“Acceptance Date” shall have the meaning assigned to such term in
Section 2.10(a)(ii)(D)(2).
“Acquisition Consideration” shall mean the purchase consideration for any
Permitted Acquisition and all other payments by Holdings or any of its
Restricted Subsidiaries in exchange for, or as part of, or in connection with,
any Permitted Acquisition, whether paid in cash or by exchange of Equity
Interests or of properties or otherwise and whether payable at or prior to the
consummation of such Permitted Acquisition or deferred for payment at any future
time, whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing the purchase price
and any assumptions of Indebtedness, “earn-outs” and other agreements to make
any payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any person or business; provided that any such future payment
that is subject to a contingency shall be considered Acquisition Consideration
only to the extent either (i) the obligation to make such payment is required to
be reflected on the face of the balance sheet of Holdings or any of its
Restricted Subsidiaries or (ii) a reserve is required to be established in
respect thereof by Holdings or any of its Restricted Subsidiaries, in each case
under GAAP at the time of such Permitted Acquisition, but if and to the extent
that such contingency fails to occur in accordance with the terms of the
applicable documentation, no amount in respect thereof shall be included as part
of the Acquisition Consideration thereafter.
“Additional Refinancing Lender” shall have the meaning assigned to such term in
Section 2.21(a).
“Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing or
with respect to an ABR Borrowing (to the extent Alternate Base Rate is then
determined pursuant to clause (c) of the definition thereof) for any Interest
Period, (i) an interest rate per annum (rounded upward, if necessary, to

- 2 -

--------------------------------------------------------------------------------




the nearest 1/100th of 1%) determined by the Administrative Agent to be equal to
the LIBOR Rate for such Eurodollar Borrowing in effect for such Interest Period
divided by (ii) 1 minus the Statutory Reserves (if any) for such Eurodollar
Borrowing for such Interest Period; provided, that, with respect to the Term B
Loans, the Adjusted LIBOR Rate shall not be less than 1.00% per annum; provided,
further, that the Adjusted LIBOR Rate shall not be less than zero..
“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and shall include each other person appointed as a successor
pursuant to Section 9.06(a).
“Administrative Agent Fee Letter” shall mean the fee letter, dated as of April
7, 2014, between the Borrower and the Administrative Agent.
“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).
“Administrative Questionnaire” shall mean an Administrative Questionnaire in
substantially the form of Exhibit A.
“Advisory Agreement” shall mean Advisory Agreement, dated as of February 11,
2011, by and between Borrower and Veritas Capital Fund Management, L.L.C., a
Delaware limited liability company.
“Affidavit of No Change to Survey” shall mean, with respect to a survey, an
affidavit stating that since the last date of such survey there have been no
additions, alterations of improvements of or to the land or to the exterior of
the improvements as depicted on the survey or providing language of similar
effect.
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.
“Affiliated Lender” shall mean any Lender that is an Affiliate of Borrower
(other than Holdings or a Subsidiary thereof).
“Affiliated Lender Assignment and Assumption” shall have the meaning assigned to
such term in Section 10.04(h)(i).
“Affiliated Lender Cap” shall have the meaning assigned to such term in
Section 10.04(h)(iii).
“Agents” shall mean the Administrative Agent and the Collateral Agent; and
“Agent” shall mean any of them.
“Aggregate Incremental Amount” shall mean, at any time, the sum of the aggregate
principal amount of (a) Incremental Term Loans incurred at or prior to such
time, (b) Incremental Revolving Commitments incurred at or prior to such time
and (c) Permitted Incremental Equivalent Debt incurred at or prior to such time.

- 3 -

--------------------------------------------------------------------------------




“Agreement” shall have the meaning assigned to such term in the preamble hereto.
“All-In Yield” shall mean, as to any Indebtedness, the yield thereof, whether in
the form of interest rate, margin, original issue discount, upfront fees, a
LIBOR Rate or Base Rate floor or otherwise; provided that original issue
discount and upfront fees shall be equated to interest rate assuming a 4-year
life to maturity (e.g., 100 basis points of original issue discount equals 25
basis points of interest rate margin for a four year average life to maturity);
and provided, further, that “All-In Yield” shall not include arrangement fees,
structuring fees, commitment fees, underwriting fees and similar fees that are
in each case not paid or payable to all lenders generally with respect to such
Indebtedness in the primary syndication of such Indebtedness.
“Alternate Base Rate” shall mean, for any day, a fluctuating rate per annum
(rounded upward, if necessary, to the nearest 1/100th of 1%) equal to the
greatest of (a) the Base Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 0.50% and (c) the Adjusted LIBOR Rate
for an Interest Period of one-month beginning on such day (or if such day is not
a Business Day, on the immediately preceding Business Day) plus 100 basis
points; it being understood that, for the avoidance of doubt, the Base Rate
shall not be less than zero and, solely with respect to the Term B Loans, the
Alternate Base Rate shall be deemed to be not less than 2.00% per annum. If the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause (b) of the preceding sentence until the circumstances
giving rise to such inability no longer exist. Any change in the Alternate Base
Rate due to a change in the Base Rate or the Federal Funds Effective Rate shall
be effective on the effective date of such change in the Base Rate or the
Federal Funds Effective Rate, respectively.
“Anti-Terrorism Laws” shall mean any Requirement of Law related to terrorism
financing, economic sanctions or money laundering, including 18 U.S.C. §§ 1956
and 1957; The Currency and Foreign Transactions Reporting Act (also known as the
“Bank Secrecy Act”, 31 U.S.C. §§ 5311-5332 and 12 U.S.C. §§ 1818(s), 1820b and
1951-1959), as amended by the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (“USA PATRIOT
Act”) of 2001 (Title III of Pub. L. 107-56), and their implementing regulations;
the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended), the
International Emergency Economic Powers Act (50 U.S.C. §1701 et seq., as
amended) and Executive Order 13224 (effective September 24, 2001), and their
implementing regulations.
“Applicable Calculations” shall have the meaning assigned to such term in
Section 1.04(a).
“Applicable Discount” shall have the meaning assigned to such term in
Section 2.10(a)(ii)(C)(2).
“Applicable ECF Percentage” shall mean, for any Excess Cash Flow Period, (a) 50%
if the Total Leverage Ratio as of the last day of such Excess Cash Flow Period
is greater than or equal to 5.50 to 1.00, (b) 25% if the Total Leverage Ratio as
of the last day of such Excess Cash Flow Period is less than 5.50 to 1.00 but
greater than or equal to 4.50 to 1.00, and (c) 0% if the Total Leverage Ratio as
of the last day of such Excess Cash Flow Period is less than 4.50 to 1.00.
“Applicable Fee” shall mean:

- 4 -

--------------------------------------------------------------------------------




(1)     until delivery of financial statements for the first full fiscal quarter
ending after the Closing Date pursuant to Section 5.01(b) and the related
Compliance Certificate under Section 5.01(c), 0.50% per annum; and
(2)     thereafter, the following percentages per annum, based upon the Total
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 5.01(c):
Fee
Level
Total
Leverage Ratio
Applicable Fee
1
≤ 4.50:1.00
0.375%
2
> 4.50:1.00
0.500%



Any increase or decrease in the Applicable Fee resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 5.01(c); provided that at the option of the Required Revolving Lenders,
the highest fee level (i.e., Fee Level 2) shall apply (x) as of the first
Business Day after the date on which a Compliance Certificate was required to
have been delivered but was not delivered, and shall continue to so apply to and
including the date on which such Compliance Certificate is so delivered (and
thereafter the fee level otherwise determined in accordance with this definition
shall apply) and (y) as of the first Business Day after an Event of Default
under Section 8.01(a) or (b) shall have occurred and be continuing, and shall
continue to so apply to but excluding the date on which such Event of Default is
cured or waived (and thereafter the pricing level otherwise determined in
accordance with this definition shall apply).
“Applicable Margin” shall mean, for any day,
(1) with respect to any Term B Loan that is (x) a Eurodollar Loan, 3.25% per
annum and (y) an ABR Loan, 2.25% per annum; and
(2) until delivery of financial statements for the first full fiscal quarter
ending after the Closing Date pursuant to Section 5.01(b), with respect to any
(A) Revolving Loan that is (x) a Eurodollar Loan, 3.25% per annum and (y) an ABR
Loan, 2.25% per annum and (B) a Swingline Loan, 2.25% per annum; and thereafter,
with respect to Revolving Loans and Swingline Loans only, the following
percentages per annum, based upon the Total Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 5.01(c):
 
 
Applicable Rate
Pricing
Level
Total
Leverage Ratio
Eurodollar Revolving Loan
ABR Revolving Loan
1
≤ 4.50:1.00
3.00%
2.00%
2
> 4.50:1.00
3.25%
2.25%



Any increase or decrease in the Applicable Margin resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 5.01(c); provided that at the option of the Required Revolving Lenders,
the highest pricing level (i.e., Pricing Level 2) shall apply (x) as of the
first Business Day after the date on which a Compliance Certificate was required
to have been delivered but was not delivered,

- 5 -

--------------------------------------------------------------------------------




and shall continue to so apply to and including the date on which such
Compliance Certificate is so delivered (and thereafter the pricing level
otherwise determined in accordance with this definition shall apply) and (y) as
of the first Business Day after an Event of Default under Section 8.01(a) or (b)
shall have occurred and be continuing, and shall continue to so apply to but
excluding the date on which such Event of Default is cured or waived (and
thereafter the pricing level otherwise determined in accordance with this
definition shall apply).
The Applicable Margin with respect to Incremental Term Loans shall be as set
forth in the applicable Increase Joinder.
“Approved Fund” shall mean any Fund that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.
“Arrangers” shall have the meaning assigned to such term in the preamble hereto.
“ASC” has the meaning assigned to such term in Section 1.05(b).
“Asset Sale” shall mean (a) any conveyance, sale, lease, sublease, license,
assignment, transfer or other disposition (including by way of merger or
consolidation and including any Sale and Leaseback Transaction) of any property
(excluding any sale of inventory or disposition of cash and Cash Equivalents, in
each case, in the ordinary course of business) by Holdings or any of its
Restricted Subsidiaries and (b) any issuance or sale of any Equity Interests of
any Restricted Subsidiary of Holdings, in the case of each of clause (a) and
(b), to any person other than a Company; provided that to the extent such a
sale, issuance, conveyance, lease, sublease, license, assignment, transfer or
other disposition of assets is made from a Loan Party to a Company that is not a
Loan Party, the Loan Party effectuating such sale, issuance conveyance, lease,
sublease, license, assignment, issuance, transfer or other disposition shall
receive assets in exchange therefor at least equal to the fair market value of
the assets such Loan Party so sold, conveyed, leased, subleased, licensed,
issued, assigned, transferred or other disposed of.
“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.04(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit B-1, or any other form approved by
the Administrative Agent.
“Attributable Indebtedness” shall mean, when used with respect to any Sale and
Leaseback Transaction, as at the time of determination, the present value
(discounted at a rate equivalent to the explicit or implicit interest rate under
the lease applicable to such Sale and Leaseback Transaction, or if there is
none, Borrower’s then-current weighted average cost of funds for borrowed money
as at the time of determination, compounded on a semi-annual basis) of the total
obligations of the lessee for rental payments during the remaining term of the
lease included in any such Sale and Leaseback Transaction.
“Auction Agent” shall mean (a) the Administrative Agent or (b) any other
financial institution or advisor employed by the Borrower (whether or not an
Affiliate of the Administrative Agent) to act as an arranger in connection with
any Discounted Term Loan Prepayment pursuant to Section 2.10(a)(ii).
“Auto-Renewal Letter of Credit” shall have the meaning assigned to such term in
Section 2.18(c)(ii).
“Available Basket Amount” shall mean, at any time of calculation, (a) the sum of
(i) the Net Cash Proceeds received by Holdings after the Closing Date from any
issuance of Qualified Capital Stock of

- 6 -

--------------------------------------------------------------------------------




Holdings, to the extent such Net Cash Proceeds are contributed in cash to
Borrower’s common equity capital; provided that no proceeds of any Specified
Equity Contribution shall be included in amounts referred to in this clause (a)
plus (ii) the Cumulative Retained ECF Amount at such time minus (b) the
aggregate amount of Investments, Permitted Acquisitions, Dividends and
prepayments, repurchases or redemptions of Indebtedness (including, without
limitation, amounts used to prepay, repurchase, redeem, defease, extinguish or
otherwise discharge Senior Notes to satisfy the Maturity Extension Condition),
in each case to the extent made after the Closing Date (in whole or in part) in
reliance on the Available Basket Amount.
“Available Net Assets” shall have the meaning assigned to such term in Section
7.10.
“Bankruptcy Code” shall mean Title 11 of the United States Code (11 U.S.C.
Section 101 et seq.), as amended from time to time.
“Base Rate” shall mean, for any day, a rate per annum that is equal to the
corporate base rate of interest established by the Administrative Agent from
time to time; each change in the Base Rate shall be effective on the date such
change is effective. The corporate base rate is not necessarily the lowest rate
charged by the Administrative Agent to its customers.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.
“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers of such person, or if there is
none, the Board of Directors of the managing member of such person, (iii) in the
case of any partnership, the Board of Directors of the general partner of such
person and (iv) in any other case, the functional equivalent of the foregoing.
“Bookrunners” shall have the meaning assigned to such term in the preamble
hereto.
“Borrower” shall have the meaning assigned to such term in the preamble hereto.
“Borrower Offer of Specified Discount Prepayment” shall mean the offer by any
Company to make a voluntary prepayment of Term Loans at a Specified Discount to
par pursuant to Section 2.10(a)(ii)(B).
“Borrower Solicitation of Discount Range Prepayment Offers” shall mean the
solicitation by any Company of offers for, and the corresponding acceptance by a
Lender of, a voluntary prepayment of Term Loans at a specified range of
discounts to par pursuant to Section 2.10(a)(ii)(C).
“Borrower Solicitation of Discounted Prepayment Offers” shall mean the
solicitation by any Company of offers for, and the subsequent acceptance, if
any, by a Lender of, a voluntary prepayment of Term Loans at a discount to par
pursuant to Section 2.10(a)(ii)(D).
“Borrowing” shall mean (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.
“Borrowing Request” shall mean a request by Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be reasonably approved by the Administrative Agent.

- 7 -

--------------------------------------------------------------------------------




“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.
“Calculation Date” shall have the meaning assigned to such term in Section
1.04(c).
“Capital Assets” shall mean, with respect to any person, all equipment, fixed
assets and Real Property or improvements of such person, or replacements or
substitutions therefor or additions thereto, that, in accordance with GAAP, have
been or should be reflected as additions to property, plant or equipment on the
balance sheet of such person.
“Capital Expenditures” shall mean, for any period, without duplication, all
expenditures made directly or indirectly by Holdings and its Restricted
Subsidiaries during such period for Capital Assets (whether paid in cash or
other consideration, financed by the incurrence of Indebtedness or accrued as a
liability) but excluding any such expenditures made in connection with the
replacement, substitution or restoration of property with the proceeds of Asset
Sales or Casualty Events pursuant to Section 2.10(c) or (e).
“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
lease obligations on a balance sheet of such person under GAAP as in effect on
the date hereof, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP as in effect on the date
hereof.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Banks or the
Lenders, as collateral for the LC Exposure or obligations of the Lenders to fund
participations in respect of LC Exposure at 100% of the maximum amount available
to be drawn thereunder for purposes of Section 2.18(i) and Section 2.19 and at
102% of the maximum amount available to be drawn thereunder otherwise, cash or
deposit account balances or, a back-to-back letter of credit from an institution
reasonably acceptable to the Issuing Bank. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Equivalents” shall mean, as to any person, (a) securities issued, or
directly, unconditionally and fully guaranteed or insured, by the United States
or any agency or instrumentality thereof (provided that the full faith and
credit of the United States is pledged in support thereof) having maturities of
not more than 13 months from the date of acquisition by such person; (b) time
deposits and certificates of deposit of any Lender or any commercial bank
having, or which is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia having, capital and surplus aggregating in excess of $500,000,000
and a rating of “A” (or such other similar equivalent rating) or higher by at
least one nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act) with maturities of not more than one year
from the date of acquisition by such person; (c) repurchase obligations with a
term of not more than 90 days for underlying securities of the types described
in clause (a) above entered into with any bank meeting the qualifications
specified in clause (b) above, which repurchase obligations are secured by a
valid perfected security interest in the underlying securities; (d) commercial
paper issued by any person incorporated in the United States rated at least A-1
or the equivalent thereof by S&P or at least P-1 or the equivalent thereof by
Moody’s, and in each case maturing not more than 13 months after the date of

- 8 -

--------------------------------------------------------------------------------




acquisition by such person; (e) investments in money market funds substantially
all of whose assets are comprised of securities of the types described in
clauses (a) through (d) above; (f) demand deposit accounts maintained in the
ordinary course of business; and (g) investments by any Foreign Subsidiaries in
any foreign equivalents of the investments described in clauses (a) through (e)
above, provided that, (i) investments described in this clause (g) by any
Foreign Subsidiary shall be limited to (1) securities issued by a country that
is a member nation of the Organization of Economic Cooperation and Development
or by issuers formed under the laws of such a country, or (2) in the case of
Foreign Subsidiaries operating in countries that are not member nations of the
Organization of Economic Cooperation and Development, investments customarily
used by corporations for cash management purposes in such jurisdictions in the
ordinary course of business of such corporations and (ii) in the case of
investments equivalent to clause (a), the issuer has an investment grade
sovereign debt rating from S&P or Moody’s.
“Casualty Event” shall mean any involuntary loss of title, any involuntary loss
of, damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, any property of Holdings or any of
its Restricted Subsidiaries. “Casualty Event” shall include but not be limited
to any taking of all or any part of any Real Property of any person or any part
thereof, in or by condemnation or other eminent domain proceedings pursuant to
any Requirement of Law, or by reason of the temporary requisition of the use or
occupancy of all or any part of any Real Property of any person or any part
thereof by any Governmental Authority, civil or military, or any settlement in
lieu thereof.
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq. and all implementing
regulations.
“CFC” shall mean a Foreign Subsidiary that is a “controlled foreign corporation”
within the meaning of Section 957 of the Code.
“CFC Holdco” shall mean a Domestic Subsidiary that is a disregarded entity for
U.S. federal income tax purposes and has no material assets other than Equity
Interests of one or more CFCs.
A “Change in Control” shall be deemed to have occurred if:
(a)    Holdings at any time ceases to own directly 100% of the Equity Interests
of Borrower;
(b)    at any time a change of control occurs under the Senior Notes (or any
refinancing thereof);
(c)    prior to an IPO, the Permitted Holders (collectively) shall fail to own,
or to have the power, directly or indirectly, to vote or direct the voting of
Voting Stock of Holdings representing a majority of the voting power of the
total outstanding Voting Stock of Holdings; or
(d)    upon and following an IPO, any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act), other than one or more
Permitted Holders, is or becomes the beneficial owner (as defined in Rules 13d-3
and 13d-5 under the Exchange Act), directly or indirectly, of Voting Stock of
Holdings representing more than both (i) 35% of the voting power of the total
outstanding Voting Stock of Holdings and (ii) the percentage of the voting power
of the total outstanding Voting Stock of Holdings that the Permitted Holders
(collectively) own or which they have the power, directly or indirectly, to vote
or direct the voting of.

- 9 -

--------------------------------------------------------------------------------




For purposes of this definition, a person shall not be deemed to have beneficial
ownership of Equity Interests subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.
“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking into effect of any law, treaty,
order, policy, rule or regulation, (b) any change in any law, treaty, order,
policy, rule or regulation or in the administration, interpretation or
application thereof by any Governmental Authority or (c) the making or issuance
of any guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives promulgated thereunder or issued
in connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed introduced or adopted after the Closing Date.
“Charges” shall have the meaning assigned to such term in Section 10.14.
“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Revolving
Loans under Refinancing Revolving Commitments, Term B Loans, Incremental Term
Loans that have identical terms and conditions, Refinancing Term Loans of a
given Refinancing Series, Extended Term Loans or Swingline Loans and, when used
in reference to any Commitment, refers to whether such Commitment is a Revolving
Commitment, Refinancing Revolving Commitment, Extended Revolving Commitment,
Term B Loan Commitment, Incremental Term Loan Commitment with respect to
Incremental Term Loans that have identical terms and conditions, Refinancing
Term Commitments of a given Refinancing Series or Swingline Commitment, in each
case, under this Agreement as originally in effect or pursuant to Section 2.20,
of which such Loan, Borrowing or Commitment shall be a part.
“Closing Date” shall mean the date of the initial Credit Extension hereunder.
“Closing Fee” has the meaning set forth in Section 2.05(e).
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Collateral” shall mean, collectively, all of the Security Agreement Collateral,
the Mortgaged Property and all other property of whatever kind and nature
subject or purported to be subject from time to time to a Lien under any
Security Document.
“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto and shall include each other person appointed as a successor pursuant to
Section 9.06(a).
“Commercial Letter of Credit” shall mean any letter of credit or similar
instrument issued for the purpose of providing credit support in connection with
the purchase of materials, goods or services by Borrower or any of its
Restricted Subsidiaries.
“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Commitment, Refinancing Revolving Commitment of a given Refinancing Series,
Extended Revolving Commitment, Term B Loan Commitment, Incremental Revolving
Commitment, Incremental Term Loan Commitment or Refinancing Term Commitment of a
given Refinancing Series or Swingline Commitment.

- 10 -

--------------------------------------------------------------------------------




“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.




“common stock” or “common equity” shall mean, with respect to any person, any
and all “common” Equity Interests (however designated) of such person whether
now outstanding or issued after the Closing Date, provided that neither
Preferred Stock nor Disqualified Capital Stock shall constitute common stock.
“Communications” shall have the meaning assigned to such term in Section
10.01(b).
“Companies” shall mean the collective reference to Holdings and its Restricted
Subsidiaries, including Borrower; and “Company” shall mean any one of them.
“Competitor” shall mean any person whose primary business is microwave, RF,
power and control products for critical defense, communications, medical,
scientific and other applications, or developing, manufacturing and distributing
products used for generating, amplifying, transmitting and receiving
high-power/high-frequency microwave and RF signals and/or providing power and
control for various applications, or such other business conducted by Borrower
and its Restricted Subsidiaries in the normal course.
“Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit D.
“Confidential Information Memorandum” shall mean that certain confidential
information memorandum dated as of March 2014 provided to Lenders with respect
to the Companies and the Transactions.
“Consent Fee” means the fee required to be paid by the Borrower to the holders
of Senior Notes that consented to the amendment of the Senior Note Documents,
pursuant to the Consent Solicitation Statement, dated as of March 5, 2014.
“Consent Solicitation” means the Borrower’s solicitation of consents from
holders of Senior Notes for the amendment to the Senior Note Documents, pursuant
to the Consent Solicitation Statement, dated as of March 5, 2014.
“Consolidated Current Assets” shall mean, as at any date of determination, the
total assets of Holdings and its Restricted Subsidiaries on a consolidated basis
that may properly be classified as current assets in conformity with GAAP,
excluding cash and Cash Equivalents.
“Consolidated Current Liabilities” shall mean, as at any date of determination,
the total liabilities of Holdings and its Restricted Subsidiaries on a
consolidated basis that may properly be classified as current liabilities in
conformity with GAAP, excluding the current portion of long term debt.
“Consolidated EBITDA” shall mean, for any period, an amount determined for
Holdings and its Restricted Subsidiaries on a consolidated basis equal to:

- 11 -

--------------------------------------------------------------------------------




(i)    Consolidated Net Income, plus, to the extent reducing (and not added back
to) such Consolidated Net Income (other than in the case of clause (f) hereof),
the sum, without duplication, of amounts (calculated on an after tax basis where
appropriate) for (a) provision for taxes based on income or profit or capital,
including state, local and franchise taxes (or the non-U.S. equivalent thereof)
for such period (including tax expenses of Foreign Restricted Subsidiaries and
foreign withholding taxes paid or accrued for such period), (b) Consolidated
Interest Expense for such period, (c) the total amount of depreciation and
amortization expenses (including amortization of goodwill and other intangibles,
and all expenditures in respect of licensed or purchased software or internally
developed software and software enhancements that are, or are required to be
reflected as, capitalized costs, but excluding amortization of prepaid cash
expenses that were paid in a prior period) for such period, (d) to the extent
permitted to be made under Section 6.08(e), any management, monitoring,
consulting and advisory fees (including termination fees) and related
indemnities and expenses paid or accrued by Borrower in such period pursuant to
the terms of the Advisory Agreement, (e) any other non-cash charges, expenses or
losses reducing Consolidated Net Income for such period (provided that if any
such non-cash charges, expenses or losses represent an accrual or reserve for
potential cash items in any future period, the cash payment in respect thereof
in such future period shall be subtracted from Consolidated Net Income to such
extent), but excluding amortization of a prepaid cash item that was paid in a
prior period, (f) cash receipts (or any netting arrangements resulting in
reduced cash expenditures) not representing Consolidated Net Income in any
period to the extent non-cash gains relating to such income were deducted in the
calculation of Consolidated Net Income pursuant to clause (ii) below for any
previous period, (g) the amount of any minority interest expense consisting of
income of a Restricted Subsidiary attributable to minority equity interests of
third parties in any non-wholly owned Restricted Subsidiary deducted in such
period in calculating Consolidated Net Income, (h) any non-cash impairment
charge or asset write-off or write-down, including impairment charges or asset
write-offs or write-downs related to intangible assets, long-lived assets,
investments in debt and equity securities or otherwise as a result of a Change
in Law (including the amortization of the consideration for any non-competition
agreements entered into in connection with acquisitions), (i) any net loss from
discontinued operations and any net loss on disposal of discontinued operations,
(j) non-cash charges and expenses relating to employee benefit or other
management compensation plans of any direct or indirect parent of Borrower (to
the extent such non-cash charges relate to plans of any direct or indirect
parent of Borrower for the benefit of members of the Board of Directors of
Borrower (in their capacity as such) or employees of Borrower and its Restricted
Subsidiaries), Borrower or any of its Restricted Subsidiaries or any non-cash
compensation charge and other non-cash expenses or charges arising from any
grant, issuance or repricing of stock appreciation or similar rights, stock,
stock options, restricted stock or other equity based awards of any direct or
indirect parent of Borrower (to the extent such non-cash charges relate to plans
of any direct or indirect parent of Borrower for the benefit of members of the
Board of Directors of Borrower (in their capacity as such) or employees of
Borrower and its Restricted Subsidiaries), Borrower or any of its Restricted
Subsidiaries (excluding in each case any non-cash charge to the extent that it
represents an accrual of or reserve for cash expenses in any future period or
amortization of a prepaid cash expense incurred in a prior period), (k) any
losses attributable to the extinguishment of any (1) Indebtedness or (2) other
derivative instruments of Borrower or any of its Restricted Subsidiaries, (l)
any fees, expenses, costs or charges (including all transaction, restructuring
and transition costs, fees and expenses (including diligence costs, cash
severance costs, retention payments to employees, lease termination costs and
reserves)) or any amortization thereof, related to the Transactions or any
Subject Transaction (in each case including any such transaction undertaken but
not completed), including (1) such fees, expenses or charges related to the
Transactions and (2) any amendment or other modification hereof, (m) accruals
and reserves

- 12 -

--------------------------------------------------------------------------------




(other than fees, expenses, costs or charges relating to the Transactions) that
are established within twelve months after the Closing Date that are so required
to be established as a result of the Transactions, provided that the aggregate
amount under this clause (m) shall not exceed $5,000,000, (n) any extraordinary
losses during such period in accordance with GAAP and (o) any non-recurring or
unusual expenses, losses or charges; minus
(ii)    the sum, without duplication, of the following amounts (calculated on an
after tax basis where appropriate) (a) non-cash gains increasing Consolidated
Net Income for such period, excluding any such items to the extent they
represent (1) the reversal in such period of an accrual of, or reserve for,
potential cash expenses in a prior period after the Closing Date (which, for the
avoidance of doubt, shall be deducted from Consolidated Net Income pursuant to
clause (i)(e) above), and (2) the amortization of income and the accrual of
revenue or income, in each case, to the extent cash is not received in the
current period, (b) any net gain from discontinued operations or after-tax net
gains from the disposal of discontinued operations to the extent increasing
Consolidated Net Income, (c) any extraordinary, non-recurring or unusual gain to
the extent increasing Consolidated Net Income and (d) the amount of any minority
interest income consisting of Subsidiary Guarantor losses attributable to
minority interests of third parties in any non-wholly owned Subsidiary
Guarantor.
In addition, to the extent not already included in the Consolidated Net Income
of Holdings and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated EBITDA shall include the amount of
proceeds received from business interruption insurance and reimbursements of any
expenses and charges that are covered by indemnification or other reimbursement
provisions in connection with any Investment, any acquisition or any Asset Sale
(or other disposition) permitted hereunder. Furthermore, Consolidated EBITDA
shall be calculated without regard to (1) without duplication of Section
1.05(a), the cumulative effect of a change in accounting principles and changes
as a result of the adoption or modification of accounting policies during such
period, and (2) effects of adjustments pursuant to GAAP resulting from the
application of purchase accounting in relation to any acquisition or Permitted
Acquisition, including, without limitation, write-offs of acquired in-process
research and development, amortization of inventory write-ups and amortization
of acquisition-related intangibles.
Notwithstanding the foregoing, Consolidated EBITDA (1) for the fiscal quarter
ended on or about June 30, 2013 shall be deemed to be $22,047,000, (2) for the
fiscal quarter ended on or about September 30, 2013 shall be deemed to be
$17,687,000 and (3) for the fiscal quarter ended on or about December 31, 2013
shall be deemed to be $23,127,000. For the avoidance of doubt, the amounts set
forth in this paragraph are subject to adjustment in accordance with Section
1.04. For purposes of determining compliance with Section 6.09, Holdings shall
have the right to receive a Specified Equity Contribution on or after the first
day of any fiscal quarter and on or prior to ten Business Days after the date on
which financial statements are required to be delivered pursuant to Section
5.01(a) or (b), as applicable, for such fiscal quarter which contribution will
be included, at the request of Borrower, in the calculation of Consolidated
EBITDA solely for the purposes of determining compliance with Section 6.09 (but
not, for the avoidance of doubt, for purposes of determining the permissibility
of a transaction) at the end of such fiscal quarter and applicable subsequent
periods which include such fiscal quarter; provided that (a) a Specified Equity
Contribution may be made and included in the calculation of Consolidated EBITDA
no more than two times per fiscal year and no more than five times during the
term of this Agreement and (b) the amount of any Specified Equity Contribution
included in the calculation of Consolidated EBITDA shall be no greater than the
amount required to cause Borrower to be in pro forma compliance with Section
6.09. The parties hereby acknowledge that the foregoing may not be relied on for
purposes of

- 13 -

--------------------------------------------------------------------------------




calculating any financial ratios other than as applicable to Section 6.09 and
shall not result in any adjustment to any baskets or other amounts other than
the amount of Consolidated EBITDA for the purpose of Section 6.09 and there
shall be no pro forma reduction in Indebtedness or increase in cash as a result
of such Specified Equity Contribution for purposes of determining the Total
Leverage Ratio for the purpose of Section 6.09 for such fiscal quarter.
“Consolidated First Lien Indebtedness” shall mean, as at any date of
determination, the aggregate amount of all Consolidated Indebtedness of Holdings
and its Restricted Subsidiaries that is secured by a Lien on Collateral which is
pari passu with or senior to the Liens securing the Secured Obligations as of
such date.
“Consolidated Indebtedness” shall mean, as at any date of determination, the
aggregate amount of all Indebtedness of Holdings and its Restricted
Subsidiaries, but excluding letters of credit and Indebtedness permitted under
Sections 6.01(c), (d), (g), (h), (i), (j), (n), (o), (q) and (r), minus
unrestricted cash and Cash Equivalents on hand of Borrower and its Restricted
Subsidiaries as of such date.
“Consolidated Interest Expense” shall mean, for any period, total interest
expense, whether paid or accrued (including that portion attributable to Capital
Lease Obligations in accordance with GAAP, Attributable Indebtedness and
capitalized interest) of Holdings and its Restricted Subsidiaries on a
consolidated basis for such period with respect to all outstanding Indebtedness
of Holdings and its Restricted Subsidiaries, including all amortization of Debt
Issuance costs and original issue discount and other financing fees and
expenses, non-cash interest payments, the interest component of any deferred
payment obligations, imputed interest on Capital Lease Obligations, Attributable
Indebtedness and with respect to commissions, discounts and other fees and
charges owed with respect to letters of credit, cash contributions to any
employee stock ownership plan or similar trust to the extent such contributions
are used by such plan or trust to pay interest or fees to any person in
connection with Indebtedness incurred by such plan or trust for such period, and
net costs under Hedging Agreements in respect of interest rates, less interest
income of Holdings and its Restricted Subsidiaries for such period.
“Consolidated Net Income” shall mean, for any period, the aggregate net income
of Holdings and its Restricted Subsidiaries for such period, on a consolidated
basis, determined in accordance with GAAP; provided that (a) the income of any
person (other than a Restricted Subsidiary of Holdings) in which any other
person (other than Holdings or any of its Restricted Subsidiaries) has a joint
interest, except to the extent of the amount of dividends or other distributions
actually paid to Holdings or any of its Restricted Subsidiaries by such person
during such period shall be excluded, (b) any gain (loss), together with any
related provision for taxes on such gain (loss), realized in connection with any
Asset Sale or other asset disposition or abandonment (other than in the ordinary
course of business) and reserves relating thereto shall be excluded, (c) any net
unrealized gain (loss) (after any offset) resulting in such period from
obligations under any Hedging Agreement or other derivative instruments and the
application of ASC 815, in each case, shall be excluded, (d) any net unrealized
gain (loss) (after any offset) resulting in such period from currency
translation gains or losses including those related to currency re-measurements
of Indebtedness shall be excluded, (e) any gains (losses) resulting from the
return of surplus assets of any Plan shall be excluded, (f) any non-recurring
tax benefits resulting from the transactions contemplated by the Loan Documents
or the Senior Note Documents shall be excluded and (g) the income of any
Restricted Subsidiary of Holdings to the extent that the payment thereof to
Borrower or a Subsidiary Guarantor, whether by dividends or similar
distributions, intercompany loan repayments or otherwise, is not at the time
permitted for any reason other than by operation of any Requirement of Law
applicable to that Restricted Subsidiary shall be excluded; provided that, for
the avoidance of doubt, the sole fact that such a payment would result in
adverse tax consequences for any Company shall not cause such income to be
excluded pursuant to this clause (g).

- 14 -

--------------------------------------------------------------------------------




“Consolidated Secured Indebtedness” shall mean, as at any date of determination,
the aggregate amount of all Consolidated Indebtedness of Holdings and its
Restricted Subsidiaries that is secured by any Lien on the Collateral as of such
date.
“Consolidated Total Assets” shall mean the consolidated total assets of Holdings
and its Restricted Subsidiaries as set forth on the consolidated balance sheet
of Holdings as of the most recent period for which financial statements were
required to have been delivered pursuant to Section 5.01(a) or (b); provided
that prior to the initial delivery of such financial statements, this definition
shall be based on the December 31, 2013 financial statements.
“Consolidated Working Capital” shall mean, Consolidated Current Assets at such
date of determination minus Consolidated Current Liabilities at such date of
determination; provided that increases or decreases in Consolidated Working
Capital shall be calculated without regard to any changes in Consolidated
Current Assets or Consolidated Current Liabilities as a result of (a) any
reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent or (b) the effects of purchase
accounting.
“Contingent Obligation” shall mean, as to any person, any obligation, agreement,
understanding or arrangement of such person guaranteeing or intended to
guarantee any Indebtedness (“primary obligations”) of any other person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such person, whether or not contingent, (a) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor; (b) to advance or supply funds (i) for the purchase or payment of any
such primary obligation or (ii) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor; (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation; (d) with
respect to bankers’ acceptances, letters of credit and similar credit
arrangements, until a reimbursement obligation arises (which reimbursement
obligation shall constitute Indebtedness); or (e) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term “Contingent Obligation” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or any product warranties. The amount of any Contingent Obligation
shall be deemed to be an amount equal to the stated or determinable amount of
the primary obligation in respect of which such Contingent Obligation is made
(or, if less, the maximum amount of such primary obligation for which such
person may be liable, whether singly or jointly, pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such person is required to perform thereunder) as determined by such
person in good faith.
“Contract Consideration” has the meaning assigned to such term in the definition
of “Excess Cash Flow”.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
“Controlled Investment Affiliate” shall mean, as to any person, any other person
which directly or indirectly is in Control of, is Controlled by, or is under
common Control with, such person and is organized by such person (or any person
Controlling such person) primarily for making equity or debt investments in
Holdings or other portfolio companies.

- 15 -

--------------------------------------------------------------------------------




“Cost Savings Certificate” shall have the meaning assigned to such term in the
definition of “Pro Forma Cost Savings”.
“Credit Agreement Refinancing Indebtedness” shall mean one or more additional
series of (a) unsecured notes or loans, (b) senior secured notes, bonds or
debentures (including any Registered Equivalent Notes) secured by the Collateral
on a pari passu basis (but without regard to the control of remedies) with the
Secured Obligations, (c) secured notes, bonds or debentures (including any
Registered Equivalent Notes) or loans secured by the Collateral on a second
priority (or other junior priority) basis to the liens securing the Secured
Obligations or (d) Indebtedness incurred pursuant to a Refinancing Amendment, in
each case, issued, incurred or otherwise obtained (including by means of the
extension or renewal of existing Indebtedness) in exchange for, or to extend,
renew, replace, repurchase, retire or refinance, in whole or part, an existing
Class of Term Loans, Revolving Loans, Revolving Commitments, or any
then-existing Credit Agreement Refinancing Indebtedness or to finance the
purchase of Loans under Section 2.10 (“Refinanced Debt”); provided that (i) such
Indebtedness does not mature prior to the maturity date of the Refinanced Debt,
or have a shorter Weighted Average Life to Maturity than the Refinanced Debt as
of the date of determination, (ii) except to the extent otherwise permitted
under this Agreement (other than Section 6.01(u) or Section 6.02(y)), such
Indebtedness shall not have a greater original aggregate principal amount (or
accreted value, if applicable) than the aggregate principal amount (or accreted
value, if applicable) of the Refinanced Debt, in each case, including any unused
commitments in respect thereof as if it were fully drawn (plus any accrued but
unpaid interest, capitalized interest, premiums (if any) and fees payable by the
terms of such Indebtedness thereon and reasonable fees, expenses, original issue
discount and upfront fees incurred in connection with such refinancing), (iii)
the other terms and conditions of such Indebtedness shall reflect market terms
at the time of incurrence or issuance (it being understood that to the extent
any financial maintenance covenant is added for the benefit of such (A)
Refinancing Term Loans or Credit Agreement Refinancing Indebtedness incurred in
the form of notes, such financial maintenance covenant shall also be added for
the benefit of the Term B Loans remaining outstanding after the incurrence or
issuance of such Refinancing Term Loans or Credit Agreement Refinancing
Indebtedness incurred in the form of notes or (B) Refinancing Revolving Loans,
such financial maintenance covenant shall also added for the benefit of the
Revolving Loans that then benefit from a financial maintenance covenant and are
remaining outstanding after the incurrence of such Refinancing Revolving
Loans)), (iv) none of the obligors or guarantors with respect to such
Indebtedness shall be a person that is not a Loan Party; (v) (A) if such
Indebtedness is secured by the Collateral on a pari passu basis with the Secured
Obligations, the Borrower, the holders of such Indebtedness (or their Senior
Representative) and the Administrative Agent and/or Collateral Agent shall be
party to a First Priority Intercreditor Agreement on terms reasonably acceptable
to the Administrative Agent and (B) if such Indebtedness is secured by the
Collateral on a second priority (or other junior priority) basis to the liens
securing the Secured Obligations, the Borrower, the holders of such Indebtedness
(or their Senior Representative) and the Administrative Agent and/or Collateral
Agent shall be party to a Junior Priority Intercreditor Agreement on terms
reasonably acceptable to the Administrative Agent, (vi) if such Indebtedness is
secured, it shall not be secured by any property or assets of Holdings, the
Borrower or any Restricted Subsidiary other than the Collateral, and (vii) any
Credit Agreement Refinancing Indebtedness which is in the form of loans that is
incurred outside of this Agreement will be unsecured or may only be secured on a
junior basis to the Liens on the Collateral securing the Secured Obligations;
provided that Credit Agreement Refinancing Indebtedness may be incurred in the
form of a bridge or other interim credit facility intended to be refinanced with
long-term Indebtedness (and such bridge or other interim credit facility shall
be deemed to satisfy clause (i) of the first proviso in this definition so long
as (x) such credit facility includes customary “rollover” provisions which shall
provide for the automatic extension, conversion or exchange of such bridge loans
or interim credit facility into long-term Indebtedness without any conditions
precedent to such extension, conversion or exchange and (y) assuming such credit
facility

- 16 -

--------------------------------------------------------------------------------




were to be so extended, converted or exchanged pursuant to the “rollover”
provisions described in the immediately preceding clause (x), such extended
credit facility would comply with clause (i) above.
 
“Credit Extension” shall mean, as the context may require, (i) the making of a
Loan by a Lender or (ii) the issuance of any Letter of Credit, or the amendment,
extension or renewal of any existing Letter of Credit, by the Issuing Bank.
“Cumulative Retained ECF Amount” shall mean, at any date, an amount, not less
than zero, determined on a cumulative basis equal to the amount of Excess Cash
Flow for all Excess Cash Flow Periods that was not (and, in the case of any
period where the respective required date of prepayment has not yet occurred
pursuant to Section 2.10(f), will not on such date of required prepayment be)
required to be applied in accordance with Section 2.10(f).
“Debt Fund Affiliate” shall mean any Affiliate of the Sponsor that is a bona
fide debt fund or an investment vehicle that is primarily engaged in, or advises
funds or other investment vehicles that are engaged in, making, purchasing,
holding or otherwise investing in commercial loans, bonds and similar extensions
of credit or securities in the ordinary course of its business and whose
managers have fiduciary duties to the investors in such fund or investment
vehicle independent of, or in addition to, their duties to the Sponsor.
“Debt Issuance” shall mean the incurrence by Holdings or any of its Restricted
Subsidiaries of any Indebtedness after the Closing Date (other than as permitted
by Section 6.01).
“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.
“Defaulting Lender” shall mean any Lender that (a) has failed to fund any
portion of its Loans or participations in Letters of Credit or Swingline Loans
required to be funded by it hereunder within one Business Day of the date
required to be funded by it hereunder, (b) has notified the Administrative
Agent, the Issuing Bank, the Swingline Lender, any Lender and/or Borrower in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or, in
the case of a Lender that has a Commitment, LC Exposure or Swingline Exposure
outstanding at such time, under other agreements in which it commits to extend
credit generally, (c) has failed, within three Business Days after request by
the Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans,
(d) has otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within three
Business Days of the date when due, unless the subject of a good faith dispute,
or (e) in the case of a Lender that has a Commitment, LC Exposure or Swingline
Exposure outstanding at such time, shall take, or is the Subsidiary of any
person that has taken, any action or be (or is) the subject of any action or
proceeding of a type described in Section 8.01(g) or (h) (or any comparable
proceeding initiated by a regulatory authority having jurisdiction over such
Lender or such person); provided that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (e) above shall be conclusive and binding absent
manifest error,

- 17 -

--------------------------------------------------------------------------------




and such Lender shall be deemed to be a Defaulting Lender (subject to the last
paragraph of Section 2.19) upon delivery of written notice of such determination
to the Borrower, each Issuing Bank, each Swingline Lender and each Lender.
“Discount Prepayment Accepting Lender” shall have the meaning assigned to such
term in Section 2.10(a)(ii)(B)(2).
“Discount Range” shall have the meaning assigned to such term in
Section 2.10(a)(ii)(C)(1).
“Discount Range Prepayment Amount” shall have the meaning assigned to such term
in Section 2.10(a)(ii)(C)(1).
“Discount Range Prepayment Notice” shall mean a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.10(a)(ii)(C) substantially in the form of Exhibit R‑3.
“Discount Range Prepayment Offer” shall mean the irrevocable written offer by a
Lender, substantially in the form of Exhibit R‑4, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.
“Discount Range Prepayment Response Date” shall have the meaning assigned to
such term in Section 2.10(a)(ii)(C)(1).
“Discount Range Proration” shall have the meaning assigned to such term in
Section 2.10(a)(ii)(C)(3).
“Discounted Prepayment Determination Date” shall have the meaning assigned to
such term in Section 2.10(a)(ii)(D)(3).
“Discounted Prepayment Effective Date” shall mean in the case of a Borrower
Offer of Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.10(a)(ii)(B)(1),
Section 2.10(a)(ii)(C)(1) or Section 2.10(a)(ii)(D)(1), respectively, unless a
shorter period is agreed to between the Borrower and the Auction Agent.
“Discounted Term Loan Prepayment” shall have the meaning assigned to such term
in Section 2.10(a)(ii)(A).
“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the first anniversary of the Final Maturity Date (as of the date of the
issuance of such Disqualified Capital Stock), (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interests referred to in (a) above, in each case
at any time on or prior to the first anniversary of the Final Maturity Date (as
of the date of the issuance of such Disqualified Capital Stock), or (c) contains
any repurchase obligation which may come into effect prior to payment in full of
all Obligations; provided, however, that any Equity Interests that would not
constitute Disqualified Capital Stock but for provisions

- 18 -

--------------------------------------------------------------------------------




thereof giving holders thereof (or the holders of any security into or for which
such Equity Interests is convertible, exchangeable or exercisable) the right to
require the issuer thereof to redeem such Equity Interests upon the occurrence
of a Change in Control or an asset sale occurring prior to the first anniversary
of the Final Maturity Date shall not constitute Disqualified Capital Stock if
such Equity Interests provide that the issuer thereof will not redeem any such
Equity Interests pursuant to such provisions prior to the repayment in full of
the Obligations and the Senior Notes.
“Disqualified Institution” shall mean any Competitor of Borrower and its
Restricted Subsidiaries identified in writing by Borrower to the Administrative
Agent prior to the date hereof or from time to time thereafter; provided that
the Administrative Agent may post the same to the Lenders.
“Dividend” with respect to any person shall mean that such person has declared
or paid a dividend or returned any equity capital to the holders of its Equity
Interests or authorized or made any other distribution, payment or delivery of
property (other than Qualified Capital Stock of such person) or cash to the
holders of its Equity Interests as such, or redeemed, retired, purchased or
otherwise acquired, directly or indirectly, for consideration any of its or any
of its parent companies’ Equity Interests outstanding (or any options or
warrants issued by such person or any of its parent companies with respect to
its Equity Interests), or set aside any funds for any of the foregoing purposes,
or shall have permitted any of its Subsidiaries to purchase or otherwise acquire
for consideration any of the Equity Interests of such person or any of its
parent companies outstanding (or any options or warrants issued by such person
or any of its parent companies with respect to its Equity Interests).
“Dollars” or “$” shall mean lawful money of the United States.
“Domestic Subsidiary” shall mean any Restricted Subsidiary that is organized or
existing under the laws of the United States, any state thereof or the District
of Columbia.
“Eligible Assignee” shall mean any person to whom it is permitted to assign
Loans and Commitments pursuant to Section 10.04(b)(i); provided that, except as
set forth in Section 10.04(h) or (i), “Eligible Assignee” shall not include
Borrower or any of its Affiliates or Subsidiaries or, except as may be agreed by
the Administrative Agent and the Borrower, any natural person.
“Embargoed Person” shall mean any party that (i) is publicly identified on the
most current list of “Specially Designated Nationals and Blocked Persons”
published by the U.S. Treasury Department’s Office of Foreign Assets Control
(“OFAC”), is a “designated national” pursuant to OFAC’s Cuban Assets Control
Regulations (31 C.F.R. 515.305), or resides, is organized or chartered, or has a
place of business in a country or territory that is prohibited pursuant to the
OFAC sanctions programs or (ii) is publicly identified as prohibited from doing
business with the United States under the International Emergency Economic
Powers Act, the Trading With the Enemy Act, or any other Requirement of Law.
“Engagement Letter” shall mean the engagement letter, dated as of March 16,
2014, between Borrower and UBS Securities LLC.
“Environment” shall mean ambient air, indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources, the workplace or as otherwise defined in
any Environmental Law.
“Environmental Claim” shall mean any written claim, notice, demand, order,
action, suit, proceeding or other communication alleging liability for or
obligation with respect to any investigation, remediation, removal, cleanup,
response, corrective action, damages to natural resources, personal injury,

- 19 -

--------------------------------------------------------------------------------




property damage, fines, penalties or other costs resulting from, related to or
arising out of (i) the presence, Release or threatened Release of Hazardous
Materials at any location or (ii) any violation or alleged violation of any
Environmental Law, and shall include any claim seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting
from, related to or arising out of the presence, Release or threatened Release
of Hazardous Materials or alleged injury or threat of injury to health, safety
or the Environment.
“Environmental Law” shall mean any and all applicable treaties, laws, statutes,
common law, ordinances, regulations, rules, decrees, orders, judgments, consent
orders, consent decrees, code or other binding requirements of a Governmental
Authority, relating to pollution, protection of public health or the
Environment, Hazardous Materials, natural resources or natural resource damages,
or workplace safety or health as related to exposure to Hazardous Material, and
any and all Environmental Permits.
“Environmental Permit” shall mean any permit, license, approval, registration,
notification, exemption, consent or other authorization required by or from a
Governmental Authority under Environmental Law.
“Equity Interest” shall mean, with respect to any person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such person,
including, if such person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the date
hereof or issued after the Closing Date, but excluding debt securities
convertible or exchangeable into such equity.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.
“ERISA Affiliate” shall mean, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414 of the Code.
“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived by regulation);
(b) with respect to a Plan, the failure to satisfy the minimum funding standard
of Section 412 of the Code or Section 302 of ERISA, whether or not waived; (c)
the failure to make by its due date a required installment under Section 430(j)
of the Code with respect to any Plan or the failure to make any required
contribution to a Multiemployer Plan; (d) the filing pursuant to Section 412(c)
of the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (e) the incurrence by any
Company or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (f) the receipt by any Company or
any of its ERISA Affiliates from the PBGC or a plan administrator of any notice
relating to the intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan or the occurrence of any event or condition which could
reasonably be expected to constitute grounds under ERISA for the termination of,
or the appointment of a trustee to administer, any Plan; (g) the incurrence by
any Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal from any Plan or Multiemployer Plan; (h) the receipt by any Company
or its ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA or in
“endangered” or “critical” status, within the meaning of Section 432 of the Code
or Section 305 of ERISA; (i) the “substantial

- 20 -

--------------------------------------------------------------------------------




cessation of operations” within the meaning of Section 4062(e) of ERISA with
respect to a Plan; (j) the making of any amendment to any Plan which could
result in the imposition of a lien or the posting of a bond or other security;
or (k) the occurrence of a nonexempt prohibited transaction (within the meaning
of Section 4975 of the Code or Section 406 of ERISA) which could reasonably be
expected to result in liability to any Company.
“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.
“Eurodollar Loan” shall mean any Eurodollar Revolving Loan or Eurodollar Term
Loan.
“Eurodollar Revolving Borrowing” shall mean a Borrowing comprised of Eurodollar
Revolving Loans.
“Eurodollar Revolving Loan” shall mean any Revolving Loan bearing interest at a
rate determined by reference to the Adjusted LIBOR Rate in accordance with the
provisions of Article II.
“Eurodollar Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBOR Rate in accordance with the
provisions of Article II.
“Event of Default” shall have the meaning assigned to such term in Section 8.01.
“Excess Amount” shall have the meaning assigned to such term in Section 2.10(g).
“Excess Cash Flow” shall mean, for any period, an amount equal to the excess, if
any, of:
(a)    the sum, without duplication, of (i) Consolidated Net Income for such
period, (ii) an amount equal to the sum of total depreciation expense, total
amortization expense and other non-cash charges to the extent reducing
Consolidated Net Income, (iii) decreases in Consolidated Working Capital for
such period and (iv) an amount equal to the aggregate net non-cash loss on any
asset sale by Holdings and its Restricted Subsidiaries during such period (other
than sales in the ordinary course of business) to the extent deducted in
arriving at Consolidated Net Income over
(b)    the sum, without duplication, of the following (but only to the extent
not otherwise reducing Consolidated Net Income for such period) (i) an amount
equal to the amount of all non-cash income, gains, and credits included in
arriving at Consolidated Net Income, (ii) the aggregate amount of Capital
Expenditures and acquisitions of Intellectual Property, in each case to the
extent made in cash, except to the extent financed with the proceeds of
Indebtedness of Holdings or any of its Restricted Subsidiaries (other than
Revolving Loans or Swingline Loans), (iii) the aggregate amount of all principal
payments of Indebtedness of Holdings or any of its Restricted Subsidiaries
(other than Loans, but including the principal component of payments in respect
of Capital Lease Obligations) made during such period, except to the extent
financed with the proceeds of Indebtedness of Holdings or any of its Restricted
Subsidiaries (other than Revolving Loans) or to the extent such payments are not
permitted under this Agreement, (iv) increases in Consolidated Working Capital
for such period, (v) except to the extent financed with proceeds of Indebtedness
of Holdings or any of its Restricted Subsidiaries (other than Revolving Loans or
Swingline Loans), cash payments by Holdings and its Restricted Subsidiaries
during such period in respect of long-term liabilities of Holdings and such
Restricted Subsidiaries (other than Indebtedness), (vi) all cash amounts paid by
Holdings and its Restricted Subsidiaries during such period in connection with
all Permitted Acquisitions and all Investments pursuant to Section 6.04(d), (e),
(k), (r) or (s) (except to the extent invested into a Restricted Subsidiary), to
the extent not financed with the proceeds of

- 21 -

--------------------------------------------------------------------------------




Indebtedness of Holdings or its Restricted Subsidiaries (other than Revolving
Loans), (vii) cash payments actually paid under earnout and Contingent
Obligations incurred in connection with Permitted Acquisitions and Investments
made pursuant to Section 6.04(k), (r) or (s) (except to the extent invested into
a Restricted Subsidiary), to the extent not financed with the proceeds of
Indebtedness of Holdings or any of its Restricted Subsidiaries (other than
Revolving Loans), (viii) all amounts paid in cash in respect of covenants not to
compete, consulting agreements and other affiliated contracts in connection with
Permitted Acquisitions and Investments made pursuant to Section 6.04(k), (r) or
(s) (except to the extent invested into a Restricted Subsidiary), to the extent
not financed with the proceeds of Indebtedness of Holdings or any of its
Restricted Subsidiaries (other than Revolving Loans), (ix) reasonable cash
costs, fees and expenses (including premium, make-whole and penalty payments)
incurred in connection with the issuance or prepayment of any Indebtedness
(including any refinancing), except to the extent such costs, fees and expenses
are financed with the proceeds of Indebtedness of Holdings or any of its
Restricted Subsidiaries (other than Revolving Loans), (x) reasonable costs, fees
and expenses, in each case paid in cash in such period, in each case incurred in
connection with the issuance of Equity Interests (including all classes of
stock, options to purchase stock and stock appreciation rights to management of
a Loan Party), Investments, asset sales or divestitures, in each case as
permitted hereunder, (xi) any cash Dividends made to Holdings by any Restricted
Subsidiary thereof to the extent permitted under Section 6.07 (other than
Section 6.07(d)), (xii) any cash payment by Holdings and its Restricted
Subsidiaries to Sponsor and/or other Affiliates (whether directly or through
Holdings) to the extent permitted under Section 6.08(e), (xiii) cash taxes paid
during such period that did not reduce Consolidated Net Income for such period
and the amount of the excess of any cash payments (or tax reserves set aside or
payable) in respect of taxes by Holdings and its Restricted Subsidiaries over
the tax expense already deducted from Consolidated Net Income, (xiv) repurchases
of Equity Interests permitted by Section 6.07(b), to the extent funded with cash
of the Holdings and its Restricted Subsidiaries, (xv) to the extent paid in cash
during such period, Transaction Costs, (xvi) the net decrease during such fiscal
year (if any) in deferred tax accounts of Holdings and its Restricted
Subsidiaries, (xvii) cash payments by Holdings and its Restricted Subsidiaries
during such period in respect of long-term liabilities (including cash pension
payments and other cash payments in respect of retirement plans) (in each case,
to the extent required to be made) of Holdings and its Restricted Subsidiaries
other than Indebtedness, (xviii) cash payments made during such period in
respect of non-cash charges that increased Excess Cash Flow in any prior fiscal
year, (xix) cash payments made during such fiscal year in respect of employee
retention payments in connection with a Subject Transaction, and (xx) the income
of any Restricted Subsidiary (foreign or domestic) of Holdings (other than
Borrower) to the extent that the payment of such income to the Loan Parties,
whether by dividends or similar distributions, intercompany loan repayments or
otherwise (1) is not at the time of calculation permitted by operation of any
Requirements of Law applicable to that Restricted Subsidiary or (2) would at the
time of calculation result in material adverse tax consequences for any Company;
provided, however, that to the extent such prohibition in clause (xx)(1) or
material adverse tax consequence in clause (xx)(2) does not exist at the time of
any future calculation, any amounts deducted from Excess Cash Flow pursuant to
clause (xx)(1) or (xx)(2), as applicable, which have not already been added to
Excess Cash Flow pursuant to this proviso, shall be added to Excess Cash Flow at
the time of such future calculation; provided further that such Restricted
Subsidiary’s income should not be deducted from Excess Cash Flow by operation of
this clause (xx) to the extent such income was actually received in cash by
Borrower or a Subsidiary Guarantor during such period and (xxi) without
duplication of amounts deducted from Excess Cash Flow in prior periods, the
aggregate consideration required to be paid in cash by Borrower or its
Restricted Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period

- 22 -

--------------------------------------------------------------------------------




relating to Permitted Acquisitions, Capital Expenditures or acquisitions of
Intellectual Property to be consummated or made during the 90 days following
such period to the extent intended to be financed with internally generated cash
flow of Borrower and its Restricted Subsidiaries; provided that to the extent
the aggregate amount of internally generated cash flow utilized to finance such
Permitted Acquisitions, Capital Expenditures or acquisitions of Intellectual
Property during such 90 days is less than the Contract Consideration, the amount
of such shortfall shall be added to the calculation of Excess Cash Flow for the
next Excess Cash Flow Period.
“Excess Cash Flow Period” shall mean each fiscal year of Holdings, beginning
with the fiscal year of Holdings ending on or about September 30, 2015.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Subsidiary” shall mean (a) a Foreign Subsidiary, (b) a CFC Holdco, (c)
a Domestic Subsidiary that is a Subsidiary of a CFC, (d) an Immaterial
Subsidiary or (e) an Unrestricted Subsidiary.
“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 7.11 and any other “keepwell, support
or other agreement” for the benefit of such Guarantor and any and all guarantees
of such Guarantor’s Swap Obligations by other Loan Parties) at the time the
Guarantee of such Guarantor, or a grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes excluded in accordance with the first sentence of this definition.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Loan Party hereunder or under any other Loan
Document, (a) Taxes imposed on or measured by its overall net income or profits
and franchise Taxes imposed on it (in lieu of net income Taxes), however
denominated (and including, for the avoidance of doubt, any backup withholding
in respect thereof under Section 3406 of the Code), by a jurisdiction (i) as a
result of the recipient being organized or having its principal office or, in
the case of any Lender, its applicable lending office in such jurisdiction, or
(ii) as a result of any other present or former connection between such
recipient and such jurisdiction (other than a connection arising primarily from
entering into, being a party to, receiving any payment under, enforcing its
rights under or entering into any other transactions pursuant to this Agreement
or any other Loan Document), (b) in the case of a Foreign Lender (other than an
assignee pursuant to a request by Borrower under Section 2.16), any U.S. federal
withholding tax that is imposed on interest payments pursuant to any
Requirements of Law that are in effect at the time such Foreign Lender becomes a
party hereto, except to the extent that such Foreign Lender’s assignor, if any,
was entitled, immediately prior to such assignment, to receive additional
amounts or indemnity payments from a Loan Party with respect to such withholding
tax pursuant to Section 2.15; provided that this subclause (b) shall not apply
to any tax imposed on a Lender in connection with an interest or participation
in any Loan or other obligation that such Lender was required to acquire
pursuant to Section 2.14(d), (c) in the case of a Foreign Lender who designates
a new lending office, any U.S. federal withholding tax that is imposed on
interest payments pursuant to any Requirements of Law that are in effect at the
time of such change in lending office, except to the extent

- 23 -

--------------------------------------------------------------------------------




that such Foreign Lender was entitled, immediately prior to such change in
lending office, to receive additional amounts or indemnity payments from a Loan
Party with respect to such withholding tax pursuant to Section 2.15, (d) any
withholding tax that is attributable to such Lender’s failure to comply with
Section 2.15(e) or (e) any U.S. federal withholding Taxes imposed on any
“withholdable payment” payable to such recipient as a result of the failure of
such recipient to satisfy the applicable requirements as set forth in FATCA.
“Existing Credit Agreement” shall mean Borrower’s existing credit agreement
dated as of February 11, 2011 among Borrower, Holdings, the guarantors party
thereto, UBS AG, Stamford Branch, as administrative agent, and the lenders and
the other parties party thereto.
“Existing Letters of Credit” shall mean the Letters of Credit listed on Schedule
1.01(c).
“Existing Lien” shall have the meaning assigned to such term in Section 6.02(c).
“Expiring Credit Commitment” has the meaning provided in Section 2.17(e).
“Extended Revolving Commitment” shall mean any Class of Revolving Commitments
the maturity of which shall have been extended pursuant to Section 2.22.
“Extended Term Loans” shall mean any Class of Term Loans the maturity of which
shall have been extended pursuant to Section 2.22.
“Extension” has the meaning provided in Section 2.22(a).
“Extension Amendment” shall mean an amendment to this Agreement (which may, at
the option of the Administrative Agent with the written consent of the Borrower,
be in the form of an amendment and restatement of this Agreement) providing for
any Extended Term Loans or Extended Revolving Commitments pursuant to Section
2.22, which shall be consistent with the applicable provisions of this Agreement
and otherwise satisfactory to the parties thereto. Each Extension Amendment
shall be executed by the Administrative Agent, the Loan Parties and the other
parties specified in Section 2.22 (but not any other Lender).
“Extension Offer” has the meaning provided in Section 2.22(a).
“FATCA” shall mean current Sections 1471 through 1474 of the Code (including any
agreements entered into pursuant to current Section 1471(b)(1) of the Code) and
any amended or successor version that is substantively comparable and not
materially more onerous to comply with, and any regulations and official
interpretations thereof.
“FCPA” shall mean the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for the day for such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

- 24 -

--------------------------------------------------------------------------------




“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the LC
Participation Fees, the Fronting Fees and the Closing Fee.
“Final Maturity Date” shall mean the latest Maturity Date applicable to any Loan
or Commitment (or, if so specified, applicable to the specified Loans or
Commitments or the Class thereof) hereunder at such time.
“Financial Covenant Event of Default” has the meaning provided in
Section 8.01(d).
“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.
“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.
“First Lien Leverage Ratio” shall mean, at any date of determination, the ratio
of (a) Consolidated First Lien Indebtedness on such date to (b) Consolidated
EBITDA for the Test Period then most recently ended.
“First Priority Intercreditor Agreement” shall mean a first priority
intercreditor agreement among the Administrative Agent, the Collateral Agent and
one or more representatives for holders of one or more classes of applicable
Permitted Incremental Equivalent Debt and/or Credit Agreement Refinancing
Indebtedness incurred outside of this Agreement ranking pari passu with the
Secured Obligations, to be in such form and substance as the Administrative
Agent and Borrower may reasonably agree.
“Flood Insurance Laws” means, collectively, (i) National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto and (iii)
the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto.
“Foreign Lender” shall mean any Lender that is not, for United States federal
income tax purposes, (i) an individual who is a citizen or resident of the
United States, (ii) a corporation, partnership or other entity treated as a
corporation or partnership created or organized in or under the laws of the
United States, any state thereof or the District of Columbia, (iii) an estate
whose income is subject to U.S. federal income taxation regardless of its source
or (iv) a trust if a court within the United States is able to exercise primary
supervision over the administration of such trust and one or more United States
persons have the authority to control all substantial decisions of such trust,
or such trust has validly elected to be treated as a domestic trust. In
addition, solely for purposes of clauses (b) and (c) of the definition of
Excluded Taxes, a Foreign Lender shall include a partnership or other entity
treated as a partnership created or organized in or under the laws of the United
States, any state thereof or the District of Columbia, but only to the extent
the partners of such partnership (including indirect partners if the direct
partners are partnerships or other entities treated as partnerships for U.S.
federal income tax purposes created or organized in or under the laws of the
United States, any state thereof or the District of Columbia) are treated as
Foreign Lenders under the preceding sentence (in which event, the determination
of whether a U.S. federal withholding tax on interest payments was imposed
pursuant to any Requirements of Law in effect at the time such Foreign Lender
became a party hereto will be made by reference to the time when the applicable
direct or indirect partner became a direct or indirect partner of

- 25 -

--------------------------------------------------------------------------------




such Foreign Lender, but only if such date is later than the date on which such
Foreign Lender became a party hereto).
“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by any Company with
respect to employees employed outside the United States.
“Foreign Restricted Subsidiary” shall mean a Subsidiary that is organized under
the laws of a jurisdiction other than the United States or any state thereof or
the District of Columbia and that is a Restricted Subsidiary.
“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.
“Fronting Fee” shall have the meaning assigned to such term in Section 2.05(c).
“Fund” shall mean any person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.
“Funding Guarantor” shall have the meaning assigned to such term in Section
7.10.
“Funding Indemnity Agreement” shall mean the funding indemnity letter agreement,
dated as of the Closing Date, between Borrower and UBS AG, Stamford Branch.
“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis as in effect from time to time, together with
practices and financial reference periods used in the financial statements of
Holdings.
“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union, the
European Central Bank or the Organisation for Economic Co-operation and
Development).
“Governmental Real Property Disclosure Requirements” shall mean any Requirement
of Law of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer of control) of any Real
Property, facility, establishment or business, of the actual or threatened
presence or Release, or the use, disposal or handling of Hazardous Material on,
at, under or near the Real Property, facility, establishment or business to be
sold, leased, mortgaged, assigned or transferred.
“Guaranteed Obligations” shall have the meaning assigned to such term in
Section 7.01.
“Guarantees” shall mean the guarantees issued pursuant to Article VII by
Holdings and the Subsidiary Guarantors.
“Guarantor Obligations” shall have the meaning assigned to such term in Section
7.08(a).

- 26 -

--------------------------------------------------------------------------------




“Guarantors” shall mean (i) Holdings (ii) the Subsidiary Guarantors and (iii)
with respect to (x) Obligations owing by any Loan Party or any Subsidiary of a
Loan Party (other than Borrower) under any Hedging Agreement or Treasury
Services Agreement and (y) the payment and performance by each Specified Loan
Party of its obligations under its Guarantee with respect to all Swap
Obligations, Borrower.
“Hazardous Materials” shall mean the following: hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; petroleum, crude oil or any fraction
thereof; and any other pollutant or contaminant or chemicals, wastes, materials,
compounds, constituents or substances, subject to regulation pursuant to any
Environmental Law.
“Hedging Agreement” shall mean any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies.
“Hedging Obligations” shall mean obligations under or with respect to Hedging
Agreements.
“Holdings” shall have the meaning assigned to such term in the preamble hereto.
“Identified Participating Lenders” shall have the meaning assigned to such term
in Section 2.10(a)(ii)(C)(3).
“Identified Qualifying Lenders” shall have the meaning assigned to such term in
Section 2.10(a)(ii)(D)(3).
“Immaterial Subsidiary” shall mean any Restricted Subsidiary of Holdings (other
than Borrower), which, together with its own Restricted Subsidiaries, as
consolidated in the consolidated financial statements of Holdings, accounts for
(i) less than 5.0% of the consolidated assets of Holdings and its Restricted
Subsidiaries as of the last day of the most recently ended fiscal quarter of
Holdings and its Restricted Subsidiaries for which financial information is
available and (ii) less than 5.0% of Consolidated EBITDA for the most recently
ended period of four consecutive fiscal quarters of Holdings; provided that (x)
all Immaterial Subsidiaries shall not, in the aggregate, account for more than
10.0% of the consolidated assets of Holdings as of such most recently ended
fiscal quarter or for more than 10.0% of the Consolidated EBITDA of Holdings and
its Restricted Subsidiaries for such most recently ended period of four
consecutive fiscal quarters and (y) no Subsidiary that is an obligor under the
Senior Notes (or any refinancing thereof) shall be an Immaterial Subsidiary.
“Increase Effective Date” shall have the meaning assigned to such term in
Section 2.20(a).
“Increase Joinder” shall have the meaning assigned to such term in Section
2.20(c).
“Incremental Cap” shall mean, as at the date of determination with all
Incremental Term Loans, Incremental Revolving Commitments and Permitted
Incremental Equivalent Debt established or incurred at or prior to such date, an
aggregate principal amount not to exceed the sum of (x) $75,000,000 plus (y) the
aggregate amount of all prepayments of Term Loans made pursuant to Section
2.10(a) and commitment reductions of Revolving Commitments made pursuant to
Section 2.07(b) prior to or simultaneous with the effectiveness of the
applicable Increase Joinder (excluding any voluntary prepayments of Term Loans
and voluntary commitment reductions of Revolving Commitments that are funded
with the proceeds of Indebtedness) plus (z)(A) in the case of Incremental Term
Loans, Incremental

- 27 -

--------------------------------------------------------------------------------




Revolving Commitments or Permitted Incremental Equivalent Debt that are secured
by a Lien on the Collateral that is pari passu with the Liens securing the
Secured Obligations, the maximum amount of such Incremental Term Loans,
Incremental Revolving Commitments or Permitted Incremental Equivalent Debt at
such time that could be incurred without the First Lien Leverage Ratio exceeding
3.50:1.00 as of such date of determination, (B) in the case of Permitted
Incremental Equivalent Debt that is secured by a Lien on the Collateral that is
junior to the Liens securing the Secured Obligations, the maximum amount of such
Permitted Incremental Equivalent Debt at such time that could be incurred
without the Secured Leverage Ratio exceeding 4.00:1.00 as of such date of
determination, and (C) in the case of Permitted Incremental Equivalent Debt that
is not secured by a Lien on the Collateral, the maximum amount of such Permitted
Incremental Equivalent Debt at such time that could be incurred without the
Total Leverage Ratio exceeding 5.50:1.00 as of such date of determination, in
each case of clauses (A), (B) and (C), determined on an Incremental Pro Forma
Basis.
“Incremental Pro Forma Basis” shall mean, with respect to any financial ratio
test hereunder, that compliance with such test as at the date of determination
shall be determined (a) on a Pro Forma Basis giving effect to any Incremental
Term Loans, Incremental Revolving Loans or Permitted Incremental Equivalent Debt
incurred at or prior to such time and, subject to clause (c), the usage of the
proceeds of such Indebtedness, (b) assuming all Incremental Revolving
Commitments under any Incremental Revolving Loans are fully drawn as loans and
(c) excluding the cash proceeds of any borrowing under the Incremental Term
Loans, Incremental Revolving Loans or Permitted Incremental Equivalent Debt
being incurred.
“Incremental Revolving Commitment” shall have the meaning assigned to such term
in Section 2.20(a).
“Incremental Revolving Loan” shall mean extensions of credit under Incremental
Revolving Commitments.
“Incremental Term Loan” shall have the meaning assigned to such term in Section
2.20(a). Each Incremental Term Loan shall be either an ABR Term Loan or a
Eurodollar Term Loan.
“Incremental Term Loan Commitment” shall have the meaning assigned to such term
in Section 2.20(a).
“Incremental Term Loan Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.
“Indebtedness” of any person shall mean, without duplication: (a) all
obligations of such person for borrowed money; (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments; (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property purchased by such person; (d) all obligations of
such person issued or assumed as the deferred purchase price of property or
services (excluding (i) trade accounts payable and accrued obligations incurred
in the ordinary course of business on normal trade terms and (ii) earnouts,
escrows, holdbacks and similar deferred payment obligations so long as they are
contingent or not yet fixed); (e) all Indebtedness of others secured by any Lien
on property owned or acquired by such person, whether or not the obligations
secured thereby have been assumed, but limited to the fair market value of such
property; (f) all Capital Lease Obligations, Purchase Money Obligations and
synthetic lease obligations of such person; (g) all Hedging Obligations to the
extent required to be reflected on a balance sheet of such person; (h) all
Attributable Indebtedness of such person; (i) all obligations of such person for
the reimbursement of any obligor in respect of letters of credit, letters of
guaranty, bankers’ acceptances and

- 28 -

--------------------------------------------------------------------------------




similar credit transactions; and (j) all Contingent Obligations of such person
in respect of Indebtedness or obligations of others of the kinds referred to in
clauses (a) through (i) above. The Indebtedness of any person shall include the
Indebtedness of any other entity (including any partnership in which such person
is a general partner) to the extent such person is liable therefor as a result
of such person’s ownership interest in or other relationship with such entity,
except (other than in the case of general partner liability) to the extent that
terms of such Indebtedness expressly provide that such person is not liable
therefor.
“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes and Other
Taxes.
“Indemnitee” shall have the meaning assigned to such term in Section 10.03(b).
“Information” shall have the meaning assigned to such term in Section 10.12.
“Intellectual Property” shall mean all U.S. and foreign intellectual property,
including all (a) patents, patent applications and registrations (whether
established or registered or recorded in the United States or any other country
or any political subdivision thereof), (b) trademarks (including service marks),
logos, certification marks, trade dress, domain names, corporate names and trade
names and other identifiers of source, whether registered or unregistered, and
all registrations and applications for the foregoing (whether statutory or
common law and whether established or registered in the United States or any
other country or any political subdivision thereof), (c) copyrights (whether
statutory or common law, whether established or registered in the United States
or any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished), and all copyright
registrations and applications, and (d) trade secrets, know how, technology,
inventions, data, databases and other confidential or proprietary information.
“Intellectual Property Collateral” shall have the meaning assigned to such term
in the Security Agreement.
“Intercompany Subordination Agreement” shall mean the intercompany subordination
agreement substantially in the form of Exhibit P.
“Intercreditor Agreements” shall mean any First Priority Intercreditor Agreement
and any Junior Priority Intercreditor Agreement.
“Interest Election Request” shall mean a request by Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.08(b), substantially in the form of Exhibit E.
“Interest Payment Date” shall mean (a) with respect to any ABR Loan (including
Swingline Loans), the last Business Day of each March, June, September and
December to occur during any period in which such Loan is outstanding, (b) with
respect to any Eurodollar Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Loan with an Interest Period of more than three months’ duration, each day prior
to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period, (c) with respect
to any Revolving Loan or Swingline Loan, the Revolving Maturity Date or such
earlier date on which the Revolving Commitments are terminated, (d) with respect
to any Term Loan, the Term B Loan Maturity Date and (e) with respect to any
Refinancing Term Loans, Refinancing Revolving Commitments, Incremental Term
Loans, Incremental Revolving Commitments, Extended Term Loans or Extended
Revolving Commitments, the applicable Maturity Date thereof, as the case may be.
“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month

- 29 -

--------------------------------------------------------------------------------




that is one, two, three or six months (or twelve months if agreed to by all
affected Lenders) thereafter, as Borrower may elect; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing; provided, however, that an Interest Period shall
be limited to the extent required under Section 2.03(e).
“Investments” shall have the meaning assigned to such term in Section 6.04. For
purposes of covenant compliance with respect to Investments in persons other
than Borrower or a Subsidiary Guarantor, the amount of any Investment shall be
the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment; provided that the amount of any
Investment in a person that is not Borrower or a Subsidiary Guarantor shall be
deemed to be reduced by any cash returns on such Investment to Borrower or a
Subsidiary Guarantor.
“IPO” shall mean the first underwritten public offering by Holdings or a parent
entity of Holdings of its Equity Interests consisting of Voting Stock after the
Closing Date pursuant to a registration statement filed with the Securities and
Exchange Commission in accordance with the Securities Act.
“Issuing Bank” shall mean, as the context may require, (a) UBS AG, Stamford
Branch, in its capacity as issuer of Letters of Credit issued by it; (b) any
other Lender that may become an Issuing Bank pursuant to Sections 2.18(j) and
(k) in its capacity as issuer of Letters of Credit issued by such Lender; or
(c) collectively, all of the foregoing.
“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit F.
“Junior Priority Intercreditor Agreement” shall mean a junior priority
intercreditor agreement, among the Administrative Agent, the Collateral Agent
and one or more representatives for holders of one or more Classes of applicable
Permitted Incremental Equivalent Debt and/or Credit Agreement Refinancing
Indebtedness incurred outside of this Agreement ranking junior in right of
security with the Secured Obligations, to be in such form and substance as the
Administrative Agent and the Borrower may reasonably agree.
“JV Guarantor” shall mean a JV Subsidiary that is a Guarantor.
“JV Subsidiary” shall mean, any Restricted Subsidiary of any Company which is
not a Wholly Owned Subsidiary and the business and management thereof is jointly
controlled by the holders of the Equity Interests therein pursuant to customary
joint venture arrangements, provided that such Subsidiary does not have and is
not liable in respect of any Indebtedness other than Non-Recourse Debt of such
JV Subsidiary and, only if such joint venture is a Guarantor, the Obligations
and the obligations under the Senior Note Documents.
“Laws” shall have the meaning assigned to such term in Section 5.15(a).
“LC Commitment” shall mean the commitment of the Issuing Banks to issue Letters
of Credit pursuant to Section 2.18. The aggregate amount of the Issuing Banks’
LC Commitments shall initially be

- 30 -

--------------------------------------------------------------------------------




$15,000,000, as the same may be increased by the mutual written agreement of
Borrower, the Administrative Agent and the Issuing Bank, but in no event exceed
the Revolving Commitment.
“LC Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a drawing under a Letter of Credit.
“LC Exposure” shall mean at any time the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit at such time plus (b) the aggregate
principal amount of all Reimbursement Obligations outstanding at such time. The
LC Exposure of any Revolving Lender at any time shall mean its Pro Rata
Percentage of the aggregate LC Exposure at such time.
“LC Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).
“LC Request” shall mean a request by Borrower in accordance with the terms of
Section 2.18(b) and substantially in the form of Exhibit H, or such other form
as shall be approved reasonably by the Administrative Agent.
“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, access
agreements and any other agreements (including all amendments, extensions,
replacements, renewals, modifications and/or guarantees thereof), whether or not
of record and whether now in existence or hereafter entered into, affecting the
use or occupancy of all or any portion of any Real Property.
“Lender Addendum” shall mean with respect to any Lender on the Closing Date, a
lender addendum in the form of Exhibit I, to be executed and delivered by such
Lender on the Closing Date as provided in Section 10.15.
“Lenders” shall mean (a) the persons (other than a natural person) that have
become a party hereto pursuant to a Lender Addendum and (b) any persons (other
than a natural person) that has become a party hereto pursuant to an Assignment
and Assumption, other than, in each case, any such person that has ceased to be
a party hereto pursuant to an Assignment and Assumption. Unless the context
clearly indicates otherwise, the term “Lenders” shall include the Swingline
Lender.
“Letter of Credit” shall mean any (i) Standby Letter of Credit and
(ii) Commercial Letter of Credit, in each case, issued or to be issued by an
Issuing Bank for the account of Borrower pursuant to Section 2.18 and shall
include any Letter of Credit issued under any Incremental Revolving Commitment
constituting an increase of the Initial Revolving Commitments.


“Letter of Credit Expiration Date” shall mean the date which is five (5)
Business Days prior to the Revolving Maturity Date.
“LIBOR Rate” shall mean,
(a)with respect to any Eurodollar Borrowing for any Interest Period, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”), or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published on the applicable Reuters screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London,
England time, on the second full London Business Day preceding the first day of
such Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and

- 31 -

--------------------------------------------------------------------------------




(b)for any interest calculation with respect to an ABR Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined
two London Business Days prior to such date for Dollar deposits being delivered
in the London interbank market for a term of one month commencing that day;
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further, that to the
extent the Administrative Agent determines (which determination shall be final
and conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBOR Rate for a certain Interest Period, the
provisions set forth in Section 2.11 of this Agreement shall apply.
“Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien, pledge, claim, charge, collateral assignment, hypothecation,
security interest or encumbrance of any kind or any arrangement to provide
priority or preference, including any easement, right-of-way or other
encumbrance on title to Real Property, in each of the foregoing cases whether
voluntary or imposed by law, and any agreement to give any of the foregoing; and
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
property.
“Loan Documents” shall mean this Agreement, the Letters of Credit, the
Intercompany Subordination Agreement, the Notes (if any), any Increase Joinder,
any Refinancing Amendment, any Extension Amendment, the Intercreditor Agreements
(if any), the Administrative Agent Fee Letter and the Security Documents and,
solely for purposes of Section 8.01(e), the Engagement Letter and the Funding
Indemnity Agreement.
“Loan Parties” shall mean Holdings, Borrower and the Subsidiary Guarantors.
“Loans” shall mean, as the context may require, a Revolving Loan, a Term Loan or
a Swingline Loan (and shall include any Loans contemplated by Section 2.20,
Section 2.21 and Section 2.22).
“London Business Day” shall mean any day on which banks are generally open for
dealings in dollar deposits in the London interbank market.
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Market Disruption Loans” shall mean Loans the rate of interest applicable to
which is based upon the Market Disruption Rate, and such Loans shall for all
purposes hereunder and under the other Loan Documents be treated as ABR Loans,
including for purposes of determining the Applicable Margin with respect
thereto.
“Market Disruption Rate” shall mean, for any day, a fluctuating rate per annum
(rounded upwards, if necessary, to the nearest 1/100th of 1%) equal to the
Alternate Base Rate for such day. Any change in the Market Disruption Rate shall
be effective as of the opening of business on the effective day of any change in
the Alternate Base Rate.
“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, property, results of operations or financial condition of Holdings and
its Restricted Subsidiaries, taken as a whole; (b) a material impairment of the
ability of the Loan Parties, taken as a whole, to perform their payment
obligations under any Loan Document to which the Borrower or any of the Loan
Parties is a party; or (c) a

- 32 -

--------------------------------------------------------------------------------




material impairment of the rights of or remedies available to the Lenders or any
Agent under any Loan Document.
“Material Subsidiary” shall mean any Restricted Subsidiary of Holdings that is
not an Immaterial Subsidiary.
“Maturity Date” means (i) with respect to the Term B Loans funded on the Closing
Date, the Term B Loan Maturity Date, (ii) with respect to the Revolving
Commitments, the Revolving Maturity Date, (iii) with respect to any Class of
Extended Term Loans or Extended Revolving Commitments, the final maturity date
applicable thereto as specified in the applicable Extension Amendment accepted
by the respective Lender or Lenders, (iv) with respect to any Refinancing Term
Loans or any Refinancing Revolving Commitments, the final maturity date
applicable thereto as specified in the applicable Refinancing Amendment and (v)
with respect to any Incremental Term Loans, any Incremental Revolving
Commitments or any Incremental Revolving Loans, the final maturity date
applicable thereto as specified in the applicable Increase Joinder; provided,
however, that, in each case, if such date is not a Business Day, the Maturity
Date shall be the immediately preceding Business Day.
“Maturity Extension Condition” means (i) that, on or before (x) August 19, 2017,
in the case of the Revolving Maturity Date and (y) November 17, 2017, in the
case of the Term B Loan Maturity Date, no less than 65% of the aggregate
principal amount of the Senior Notes outstanding as of the Closing Date have
been refinanced or repaid (A) with the proceeds of Permitted Existing Notes
Refinancing Debt, (B) through the exchange of Senior Notes for Qualified Capital
Stock of Holdings (or Permitted Existing Notes Refinancing Debt) and/or (C) with
the Available Basket Amount or (ii) the First Lien Leverage Ratio is no more
than 2.50 to 1.00 on August 19, 2017.
“Maximum Available Net Assets” shall have the meaning assigned to such term in
Section 7.10.
“Maximum Rate” shall have the meaning assigned to such term in Section 10.14.
“Minimum Extension Condition” shall have the meaning assigned to such term in
Section 2.22(a).
“MNPI” shall have the meaning assigned to such term in Section 10.01(d).
“Moody’s” shall mean Moody’s Investor Service, Inc.
“Mortgage” shall mean an agreement, including, but not limited to, a mortgage,
deed of trust or any other document, creating and evidencing a Lien on a
Mortgaged Property, which shall be in form reasonably satisfactory to the
Collateral Agent, in each case, with such schedules and including such
provisions as shall be necessary to conform such document to applicable local or
foreign law or as shall be customary under applicable local or foreign law.
“Mortgaged Property” shall mean (a) each Real Property identified as a Mortgaged
Property on Schedule 7(a) to the Perfection Certificate dated the Closing Date
and (b) each owned Real Property, if any, which shall be subject to a Mortgage
delivered after the Closing Date pursuant to Section 5.11(d), Section 5.12 or
Section 5.16.
“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company or any
ERISA Affiliate is then making or accruing an obligation to make contributions;
(b) to which any Company or any ERISA Affiliate has within the

- 33 -

--------------------------------------------------------------------------------




preceding five plan years made contributions; or (c) with respect to which any
Company could incur liability.
“Net Cash Proceeds” shall mean:
(a)    with respect to any Asset Sale (other than any issuance or sale of Equity
Interests), the cash proceeds received by Holdings or any of its Restricted
Subsidiaries (including cash proceeds subsequently received (as and when
received by Holdings or any of its Restricted Subsidiaries) in respect of
non-cash consideration initially received) net of (i) selling expenses
(including reasonable brokers’ fees or commissions, legal, accounting and other
professional and transactional fees, transfer and similar taxes and Borrower’s
good faith estimate of income taxes actually paid or payable in connection with
such sale); (ii) amounts provided as a reserve, in accordance with GAAP, against
(x) any liabilities under any indemnification obligations associated with such
Asset Sale or (y) any other liabilities retained by Holdings or any of its
Restricted Subsidiaries associated with the properties sold in such Asset Sale
(provided that, to the extent and at the time any such amounts are released from
such reserve, such amounts shall constitute Net Cash Proceeds); (iii) Borrower’s
good faith estimate of payments required to be made with respect to unassumed
liabilities relating to the properties sold within 180 days of such Asset Sale
(provided that, to the extent such cash proceeds are not used to make payments
in respect of such unassumed liabilities within 180 days of such Asset Sale,
such cash proceeds shall constitute Net Cash Proceeds); and (iv) the principal
amount, premium or penalty, if any, interest and other amounts on any
Indebtedness for borrowed money which is secured by a Lien on the properties
sold in such Asset Sale (so long as such Lien was permitted to encumber such
properties under the Loan Documents at the time of such sale) and which is
repaid with such proceeds (other than any such Indebtedness assumed by the
purchaser of such properties);
(b)    with respect to any Debt Issuance or issuance of Disqualified Capital
Stock by Holdings or any of its Restricted Subsidiaries or any other issuance or
sale of Equity Interests by Holdings or any of its Restricted Subsidiaries, the
cash proceeds thereof, net of customary fees, commissions, costs and other
expenses incurred in connection therewith; and
(c)    with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
all reasonable costs and expenses incurred in connection with the collection of
such proceeds, awards or other compensation in respect of such Casualty Event.
“Non-Expiring Credit Commitment” has the meaning provided in Section 2.17(e).
“Non-Guarantor Subsidiary” shall mean each Subsidiary that is not a Subsidiary
Guarantor.
“Non-Recourse Debt” shall mean Indebtedness of a JV Subsidiary: (a) as to which
no Company provides any guaranty or credit support of any kind or is directly or
indirectly liable (as a guarantor or otherwise), (b) which does not provide any
recourse against any of the assets of any Company (other than such JV
Subsidiary); and (c) no default with respect thereto would permit upon notice,
lapse of time or both, any holder of any Indebtedness of any Company (other than
the Loans) of a Company (other than such JV Subsidiary) to declare a default on
such other Indebtedness or cause the payment thereof to be accelerated or
payable prior to its stated maturity. For the avoidance of doubt, customary
capital contribution requirements under the governing documents of a JV
Subsidiary that are entirely independent of any such Indebtedness and relate
solely to capital calls in the ordinary course of business of such JV

- 34 -

--------------------------------------------------------------------------------




Subsidiary shall not invalidate the status of the Indebtedness of such JV
Subsidiary classified as Non-Recourse Debt pursuant to the terms of this
definition.
“Notes” shall mean any notes evidencing the Term Loans, Revolving Loans or
Swingline Loans issued pursuant to this Agreement, if any, substantially in the
form of Exhibit K-1, K-2 or K-3.
“Obligations” shall mean (a) obligations of Borrower and the other Loan Parties
from time to time arising under or in respect of the due and punctual payment of
(i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (ii) each payment
required to be made by Borrower and the other Loan Parties under this Agreement
in respect of any Letter of Credit, when and as due, including payments in
respect of Reimbursement Obligations, interest thereon and obligations to
provide Cash Collateral and (iii) all other monetary obligations, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
Borrower and the other Loan Parties under this Agreement and the other Loan
Documents, and (b) the due and punctual performance of all covenants,
agreements, obligations and liabilities of Borrower and the other Loan Parties
under or pursuant to this Agreement and the other Loan Documents.
“OFAC” shall have the meaning set forth in the definition of “Embargoed Person.”
“Offered Amount” shall have the meaning assigned to such term in
Section 2.10(a)(ii)(D)(1).
“Offered Discount” shall have the meaning assigned to such term in
Section 2.10(a)(ii)(D)(1).
“Officers’ Certificate” shall mean a certificate executed by the chairman of the
Board of Directors (if an officer), the chief executive officer or the president
and one of the Financial Officers, each in his or her official (and not
individual) capacity.
“OID” shall mean original issue discount.
“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such person, (ii) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such person, (iii) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such person and (v) in any other
case, the functional equivalent of the foregoing.
“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise, property or similar taxes, charges or levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document (and any interest, additions to tax or penalties applicable
thereto).
“Participant” shall have the meaning assigned to such term in Section 10.04(d).
“Participant Register” shall have the meaning assigned to such term in
Section 10.04(d).

- 35 -

--------------------------------------------------------------------------------




“Participating Lender” shall have the meaning assigned to such term in
Section 2.10(a)(ii)(C)(2).
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
“Perfection Certificate” shall mean a certificate in the form of Exhibit L-1 or
any other form reasonably approved by the Collateral Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.
“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit L-2 or any other form reasonably approved by the Collateral
Agent.
“Permitted Acquisition” shall mean any transaction or series of related
transactions for the direct and indirect (a) acquisition of all or substantially
all of the property of any person, or of any business, division or unit of any
person; or (b) acquisition of all or substantially all of the Equity Interests
of any person, and otherwise causing such person to become a Restricted
Subsidiary (other than a JV Subsidiary); or (c) merger or consolidation or any
other combination with any person causing such person to become a Restricted
Subsidiary (other than a JV Subsidiary); provided that each of the following
conditions shall be met:
(i)    no Event of Default under Section 8.01(a), 8.01(b), 8.01(g) or 8.01(h)
then exists and is continuing or would result therefrom;
(ii)     to the extent required by Section 5.11, (A) the property, assets and
businesses acquired in such purchase or other acquisition shall constitute
Collateral and (B) any such newly created or acquired Subsidiary (other than an
Excluded Subsidiary) shall become a Guarantor, in each case, in accordance with
Section 5.11;
(iii)     the aggregate amount of Acquisition Consideration used by the Borrower
or a Subsidiary Guarantor for all Permitted Acquisitions to purchase (x) Equity
Interests of persons that do not become Guarantors under Section 5.11 or (y)
assets (other than Equity Interests) that will not be held by the Borrower or a
Subsidiary Guarantor, shall not exceed (excluding any amount of Acquisition
Consideration funded pursuant to Section 6.04(o)), the greater of (x)
$25,000,000 and (y) 5.0% of the Consolidated Total Assets, or the foreign
currency equivalent thereof; and
(iv)    with respect to any such transaction involving Acquisition Consideration
of more than $10,000,000, at least three Business Days prior to the proposed
date of consummation of the transaction, Borrower shall have delivered to the
Agents an Officers’ Certificate certifying that  such transaction complies with
this definition (which shall have attached thereto reasonably detailed backup
data and calculations showing such compliance).
“Permitted Collateral Liens” shall mean (a) in the case of Collateral other than
Mortgaged Property, Permitted Liens and (b) in the case of Mortgaged Property,
the Liens described in clauses (a), (b), (d), (e), (g) and (l) of Section 6.02
in addition to the Liens set forth on Schedule B to the respective Title Policy
delivered pursuant to Section 4.01(m)(iii), Section 5.11 or Section 5.12.
“Permitted Existing Notes Refinancing Debt” shall mean Indebtedness that (i) is
not an obligation of any Restricted Subsidiary that is not a Loan Party, (ii)
matures no earlier than 7.5 years from the Closing Date, (iii) has no interim
amortization, (iv) has no mandatory prepayments or offers to purchase that are
materially more onerous, taken as a whole, than those contained as of the
Closing Date in the Senior Notes, (v) has other covenants and events of default
that are not materially more onerous, taken as a whole, to Borrower and its
Restricted Subsidiaries than those contained in the Senior Notes as

- 36 -

--------------------------------------------------------------------------------




of the Closing Date and (vi) to the extent such Indebtedness has the benefit of
any assets of Holdings, Borrower or any Restricted Subsidiary of Borrower as
collateral, such Lien is on a junior basis to the Secured Obligations.
“Permitted Holders” shall mean (a) Sponsors and (b) their Controlled Investment
Affiliates.
“Permitted Incremental Equivalent Debt” shall mean any Indebtedness incurred by
one or more of the Loan Parties in the form of one or more series of secured or
unsecured debt securities or loans; provided that (i) the final maturity date of
any such Indebtedness shall not be earlier than the Final Maturity Date, (ii)
the terms of such Indebtedness shall not provide for any scheduled repayment,
mandatory redemption, sinking fund obligations or other payment (other than
periodic interest payments) prior to the Final Maturity Date, other than
customary offers to purchase upon a change of control, asset sale or casualty or
condemnation event and customary acceleration rights upon an event of default,
(iii) such Indebtedness shall be either (A) solely in the case of debt
securities, secured by the Collateral on a pari passu basis with the Secured
Obligations and shall not be secured by any property or assets of the Borrower
or any Restricted Subsidiary other than Collateral, and a Senior Representative
acting on behalf of the holders of such Indebtedness shall have become party to
a First Priority Intercreditor Agreement reflecting the pari passu status of the
Liens securing such Indebtedness, (B) secured by the Collateral on a junior
basis (including with respect to the control of remedies) with the Secured
Obligations and shall not be secured by any property or assets of the Borrower
or any Restricted Subsidiary other than Collateral, and a Senior Representative
acting on behalf of the holders of such Indebtedness shall have become party to
or otherwise subject to the provisions of a Junior Priority Intercreditor
Agreement reflecting the second (or more junior) lien status of the Liens
securing such Indebtedness or (C) unsecured, (iv) none of the obligors or
guarantors with respect to such Indebtedness shall be a person that is not a
Loan Party, and (v) the terms and conditions (excluding any pricing, interest
rate margins, fees, discounts, rate floors and optional prepayment or redemption
terms) of such Indebtedness, are, taken as a whole, not materially more
favorable (as determined by the Board of Directors of Borrower in good faith and
as evidenced in a resolution of such Board of Directors), taken as a whole, to
the lenders or noteholders providing such Permitted Incremental Equivalent Debt
than those applicable to the then existing Loans or Commitments, except for
covenants or other provisions applicable only to periods after the Final
Maturity Date of the Loans or Commitments existing at the time of such
incurrence of Permitted Incremental Equivalent Debt. Permitted Incremental
Equivalent Debt shall not be subject to the requirement set forth in Section
2.20(c)(v).
“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.
“Permitted Subordinated Indebtedness” shall mean Subordinated Indebtedness the
sole obligor of which is Holdings that (i) will not mature prior to the 180th
day following the then Final Maturity Date at the time of incurrence of such
Subordinated Indebtedness, (ii) has no scheduled amortization of principal or
required or mandatory redemptions, or repurchases, sinking fund obligation or
payments of principal prior to the 180th day following the then Final Maturity
Date at the time of incurrence of such Subordinated Indebtedness, (iii) does not
require any payments of interest or amounts in respect of the principal thereof
(other than payments made through the increase of the principal amount thereof)
prior to the 180th day following the then Final Maturity Date at the time of
incurrence of such Subordinated Indebtedness, (iv) that is contractually
subordinate or junior in right of payment (including as to “standstill”
provisions) to the Obligations on terms reasonably satisfactory to the
Administrative Agent, (v) contains covenants, events of default and other
material terms that are reasonably satisfactory to the Administrative Agent, and
(vi) is not secured by any Lien.

- 37 -

--------------------------------------------------------------------------------




“Permitted Tax Distributions” shall mean payments, dividends or distributions by
Borrower (or another Restricted Subsidiary of Holdings) to Holdings (or its
direct or indirect parent) in order for Holdings (or its direct or indirect
parent) to pay the portion of its consolidated or combined U.S. federal, state
and local income taxes attributable to the income of Borrower and any of
Borrower’s Restricted Subsidiaries in an amount not to exceed the income tax
liabilities that would have been payable by Borrower and its Restricted
Subsidiaries on a stand-alone basis, reduced by any such income taxes paid or to
be paid directly by Borrower or its Restricted Subsidiaries; provided that the
amount of any such payments, dividends or distributions attributable to any
income of an Unrestricted Subsidiary shall be limited to the cash distributions
made by such Unrestricted Subsidiary to Borrower or its Restricted Subsidiaries
for such purpose. In determining the stand-alone income tax liability of
Borrower and its Subsidiaries for purposes of the preceding sentence, any
interest expense of Holdings shall be treated as an interest expense of
Borrower.
“person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA which is maintained or contributed to by any Company or
its ERISA Affiliate or with respect to which any Company could incur liability
(including under Section 4069 of ERISA).
“Platform” shall have the meaning set forth in Section 10.01(c).
“Preferred Stock” shall mean, with respect to any person, any and all preferred
or preference Equity Interests (however designated) of such person whether now
outstanding or issued after the Closing Date.
“primary obligations” or “primary obligor” have the meanings assigned to such
terms in the definition of “Contingent Obligations.
“Private Side Communications” shall have the meaning assigned to such term in
Section 10.01(d).
“Private Siders” shall have the meaning assigned to such term in
Section 10.01(d).
“Pro Forma Basis” shall mean on a basis in accordance with Section 1.04.
“Pro Forma Cost Savings” shall mean, with respect to any period, the reduction
in net costs and related adjustments (which may include cost savings resulting
from head count reduction, closure of facilities and similar restructurings) (a)
that were directly attributable to a Subject Transaction that occurred during
the relevant Test Period or except as provided in Section 1.04(a), after the end
of the Test Period and on or prior to the applicable Calculation Date and
calculated on a basis that is consistent with Regulation S-X under the
Securities Act as in effect and applied as of the Closing Date and as
interpreted by the staff of the SEC, (b) that were actually implemented in
connection with a Subject Transaction during the relevant Test Period or except
as provided in Section 1.04(a), after the end of the Test Period and prior to
the applicable Calculation Date and are supportable and quantifiable by the
underlying accounting records, or (c) that relate to a Subject Transaction that
has occurred and that Borrower projects in good faith based upon specifically
identifiable actions taken or to be taken within 12 months of the date of
consummation of such Subject Transaction; provided that (1) the aggregate amount
of cost savings added in the calculation of Consolidated EBITDA in any period
pursuant to this definition shall not

- 38 -

--------------------------------------------------------------------------------




exceed 15% of Consolidated EBITDA for such period, (2) in the case of clause (c)
a duly completed certificate (the “Cost Savings Certificate”) signed by a
Responsible Officer of Borrower shall have been delivered to the Administrative
Agent, specifying the Subject Transaction and the expected reduction in net
costs and related adjustments in reasonable detail and certifying that (i)
Borrower projects such reduction in net costs and related adjustments in good
faith based upon the actions specifically identified in such certificate, (ii)
such actions are to be taken within (A) in the case of any reduction in net
costs and related adjustments in connection with the Transactions, 12 months
after the Closing Date and (B) in all other cases, within 12 months after the
consummation of the applicable Subject Transaction, (3) no reduction in net
costs and related adjustments shall be added pursuant to this definition or
Section 1.04 to the extent duplicative of any expenses or charges otherwise
added to Consolidated EBITDA, whether through a pro forma adjustment or
otherwise, for such period, or of the actual costs savings realized, (4)
reductions in net costs and related adjustments may no longer be added in
calculating Consolidated EBITDA pursuant to this definition or Section 1.04 for
periods commencing more than 12 months after the applicable Subject Transaction
and (5) for each Test Period after the first Test Period for which cost savings
for a Subject Transaction are reflected, the amount of reduction in net costs
and related adjustments to be included in the calculation of Consolidated EBITDA
with respect to such Subject Transaction for such period shall be reduced by 25%
in the case of such Test Period immediately following the first Test Period for
which cost savings for a Subject Transaction are reflected, and an additional
25% in the case of each of such other Test Periods, of the total amount of such
reduction in net costs and related adjustments in respect thereof (in the case
of clause (c) as specified in the Cost Savings Certificate).
“Pro Forma Effect” shall mean with respect to any Subject Transaction, Permitted
Acquisition or other event, as applicable, giving effect to such Subject
Transaction, Permitted Acquisition or other event on a Pro Forma Basis.
“Pro Rata Percentage” of any Revolving Lender at any time shall mean the
percentage of the total Revolving Commitments of all Revolving Lenders
represented by such Lender’s Revolving Commitment; provided that for purposes of
Section 2.19(b) and (c), “Pro Rata Percentage” shall mean the percentage of the
total Revolving Commitments (disregarding the Revolving Commitment of any
Defaulting Lender to the extent its Swingline Exposure or LC Exposure is
reallocated to the non-Defaulting Lenders) represented by such Lender’s
Revolving Commitment. If the Revolving Commitments have terminated or expired,
the Pro Rata Percentage shall be determined based upon the Revolving Commitments
most recently in effect, after giving effect to any assignments.
“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.
“Public Siders” shall have the meaning assigned to such term in
Section 10.01(d).
“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any
property (including Equity Interests of any person) or the cost of installation,
construction or improvement of any property and any refinancing thereof;
provided, however, that (i) such Indebtedness is incurred within one year after
such acquisition, installation, construction or improvement of such property by
such person and (ii) the amount of such Indebtedness does not exceed 100% of the
cost of such acquisition, installation, construction or improvement, as the case
may be.

- 39 -

--------------------------------------------------------------------------------




“Qualified Capital Stock” of any person shall mean any Equity Interests of such
person that are not Disqualified Capital Stock.
“Qualifying Lender” shall have the meaning assigned to such term in
Section 2.10(a)(ii)(D)(3).
“Ratings” shall mean, collectively, monitored public corporate credit/family
ratings of Borrower and ratings of the Loans.
“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.
“Refinanced Debt” shall have the meaning assigned to such term in the definition
of Credit Agreement Refinancing Indebtedness.
“Refinancing Amendment” shall mean an amendment to this Agreement executed by
each of (a) Borrower, (b) the Administrative Agent, (c) each Additional
Refinancing Lender and (d) each Lender that agrees to provide any portion of
Refinancing Term Loans, Refinancing Revolving Commitments or Refinancing
Revolving Loans incurred pursuant thereto, in accordance with Section 2.21.
“Refinancing Revolving Commitments” shall mean one or more Classes of Revolving
Commitments hereunder that result from a Refinancing Amendment.
“Refinancing Revolving Loans” shall mean one or more Classes of Revolving Loans
that result from a Refinancing Amendment.
“Refinancing Series” shall mean all Refinancing Term Loans, Refinancing Term
Commitments, Refinancing Revolving Commitments or Refinancing Revolving Loans
that are established pursuant to the same Refinancing Amendment (or any
subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans, Refinancing Term
Commitments, Refinancing Revolving Commitments or Refinancing Revolving Loans
provided for therein are intended to be a part of any previously established
Refinancing Series) and that provide for the same interest margins, interest
rate floors, OID and upfront fees as determined by Borrower and the Lenders of
such Refinancing Series and, in the case of Refinancing Term Loans or
Refinancing Term Commitments, the same amortization schedule.
“Refinancing Term Commitments” shall mean one or more Classes of Term Loan
Commitments hereunder that are established to fund Refinancing Term Loans of the
applicable Refinancing Series hereunder pursuant to a Refinancing Amendment.
“Refinancing Term Loans” shall mean one or more Classes of Term Loans hereunder
that result from a Refinancing Amendment.
“Register” shall have the meaning assigned to such term in Section 10.04(c).
“Registered Equivalent Notes” shall mean, with respect to any notes originally
issued in an offering pursuant to Rule 144A under the Securities Act or other
private placement transaction under the

- 40 -

--------------------------------------------------------------------------------




Securities Act of 1933, substantially identical notes (having the same
guarantees) issued in a dollar-for-dollar exchange therefor pursuant to an
exchange offer registered with the SEC.
“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Reimbursement Obligations” shall mean Borrower’s obligations under
Section 2.18(e) to reimburse LC Disbursements.
“Related Fund” shall mean, with respect to any Lender that is an investment
fund, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.
“Related Parties” shall mean, with respect to any person, such person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such person and of such person’s Affiliates.
“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating in, into, onto or through the
Environment.
“Remaining Loan Party” shall have the meaning assigned to such term in Section
7.10.
“Repricing Transaction” shall have the meaning assigned to such term in Section
2.10(i).
“Required Class Lenders” shall mean (i) with respect to each Class of Term
Loans, Lenders having more than 50% of all Term Loans of such Class outstanding
(subject to Section 10.04(h)) and (ii) with respect to Revolving Loans, Required
Revolving Lenders.
“Required Lenders” shall mean Lenders having more than 50% of the sum of all
Loans outstanding, LC Exposure and unused Commitments; provided that the Loans,
LC Exposure and unused Commitments held or deemed held by any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.
“Required Revolving Lenders” shall mean Lenders having more than 50% of all
Revolving Commitments or, after the Revolving Commitments have terminated, more
than 50% of all Revolving Exposure; provided that the Revolving Commitments held
or deemed held by any Defaulting Lender shall be excluded for purposes of making
a determination of Required Revolving Lenders.

- 41 -

--------------------------------------------------------------------------------




“Requirements of Law” shall mean, collectively, any and all applicable
requirements of any Governmental Authority including any and all laws,
judgments, orders, executive orders, decrees, ordinances, rules, regulations,
statutes or case law.
“Response” shall mean (a) “response” as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to (i) clean up, remove, treat, abate or in
any other way address any Hazardous Material in the Environment; (ii) prevent
the Release or threat of Release, or minimize the further Release, of any
Hazardous Material; or (iii) perform studies and investigations in connection
with, or as a precondition to, or to determine the necessity of the activities
described in, clause (i) or (ii) above.
“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
person in respect of this Agreement.
“Restricted Subsidiary” shall mean any Subsidiary that is not an Unrestricted
Subsidiary.
“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the earlier of (i) the Business Day preceding the
Revolving Maturity Date and (ii) the date of termination of the Revolving
Commitments.
“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.
“Revolving Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make Revolving Loans (i) in the case of Revolving
Loans made pursuant to Section 2.01(b), in the amount set forth on Schedule I to
the Lender Addendum executed and delivered by such Lender (the “Initial
Revolving Commitment”), (ii) in the case of Incremental Revolving Loans, in the
amount set forth in the applicable Increase Joinder, (iii) in the case of any
Refinancing Revolving Loans, in the amount specified in the applicable
Refinancing Amendment, or (iv) in any such case, in the Assignment and
Assumption pursuant to which such Lender assumed its Revolving Commitment, as
applicable, as the same may be (a) reduced from time to time pursuant to
Section 2.07, (b) increased from time to time pursuant to Section 2.20 or
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04. The aggregate amount of the Lenders’ Revolving
Commitments on the Closing Date is $30,000,000.
“Revolving Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.
“Revolving Lender” shall mean a Lender with a Revolving Commitment.
“Revolving Loan” shall mean a Loan made by the Lenders to Borrower pursuant to
Section 2.01(b), Refinancing Revolving Loans, extensions of credit under
Extended Revolving Commitments and extensions of credit under Incremental
Revolving Commitments, as the context may require. Each Revolving Loan shall
either be an ABR Revolving Loan or a Eurodollar Revolving Loan.
“Revolving Maturity Date” shall mean August 19, 2017; provided that if the
Maturity Extension Condition shall have been satisfied, the Revolving Maturity
Date shall be April 7, 2019.
“RF” shall mean radio frequency.

- 42 -

--------------------------------------------------------------------------------




“S&P” shall mean Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
“Sale and Leaseback Transaction” shall have the meaning assigned to such term in
Section 6.03.
“Sanctions” shall have the meaning assigned to such term in Section 3.12.
“SEC” shall mean the Securities and Exchange Commission (or successors thereto
or an analogous Governmental Authority).
“Secured Leverage Ratio” shall mean, at any date of determination, the ratio of
(a) Consolidated Secured Indebtedness on such date to (b) Consolidated EBITDA
for the Test Period then most recently ended.
“Secured Obligations” shall mean (a) the Obligations, (b) the due and punctual
payment and performance of all obligations of Borrower and the other Loan
Parties under each Hedging Agreement entered into with any counterparty that is
a Secured Party and (c) the due and punctual payment and performance of all
obligations of Borrower and the other Loan Parties (including overdrafts and
related liabilities) under each Treasury Services Agreement entered into with
any counterparty that is a Secured Party; provided that the “Obligations” shall
exclude any Excluded Swap Obligations.
“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, the Issuing Bank, the Lenders and each counterparty to a
Hedging Agreement or Treasury Services Agreement (which in the case of any
counterparty other than any Agent or its Affiliates, shall be designated by
Borrower as a Secured Party at the time such agreement is entered into), if at
the date of entering into such Hedging Agreement or Treasury Services Agreement
such person was an Agent or a Lender or an Affiliate of an Agent or a Lender and
such person executes and delivers to the Administrative Agent a letter agreement
in form and substance acceptable to the Administrative Agent pursuant to which
such person (i) appoints the Collateral Agent as its agent under the applicable
Loan Documents and (ii) agrees to be bound by the provisions of Sections 9.03,
10.03 and 10.09 as if it were a Lender.
“Securities Act” shall mean the Securities Act of 1933.
“Securities Collateral” shall have the meaning assigned to such term in the
Security Agreement.
“Security Agreement” shall mean a Security Agreement substantially in the form
of Exhibit M among the Loan Parties and Collateral Agent for the benefit of the
Secured Parties.
“Security Agreement Collateral” shall mean all property pledged or granted as
collateral pursuant to the Security Agreement (a) on the Closing Date or (b)
thereafter pursuant to Section 5.11.
“Security Documents” shall mean the Security Agreement, the Mortgages and each
other security document or pledge agreement delivered in accordance with
applicable local or Canadian law to grant a valid, perfected security interest
in any property as collateral for the Secured Obligations, and all UCC or other
financing statements or instruments of perfection required by this Agreement,
the Security Agreement, any Mortgage or any other such security document or
pledge agreement to be filed with respect to the security interests in property
and fixtures created pursuant to the Security Agreement or any Mortgage and any
other document or instrument utilized to pledge or grant a security interest or
lien on any property as collateral for the Secured Obligations.

- 43 -

--------------------------------------------------------------------------------




“Senior Note Agreement” shall mean any indenture, note purchase agreement or
other agreement pursuant to which the Senior Notes are issued as in effect on
the date hereof (after giving effect to the Supplemental Indenture) and
thereafter amended from time to time, to the extent permissible under this
Agreement.
“Senior Note Documents” shall mean the Senior Notes, the Senior Note Agreement,
the Senior Note Guarantees, the Supplemental Indenture and all other documents
executed and delivered with respect to the Senior Notes or the Senior Note
Agreement.
“Senior Note Guarantees” shall mean the guarantees of Holdings and the
Subsidiary Guarantors pursuant to the Senior Note Agreement.
“Senior Notes” shall mean Borrower’s 8.00% Senior Notes due 2018 issued pursuant
to the Senior Note Agreement, as amended pursuant to the Supplemental Indenture.
“Senior Representative” shall mean, with respect to any Indebtedness, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or other agreement pursuant to which such Indebtedness is
issued, incurred or otherwise obtained, as the case may be, and each of their
successors in such capacities.
“Solicited Discount Proration” shall have the meaning assigned to such term in
Section 2.10(a)(ii)(D)(3).
“Solicited Discounted Prepayment Amount” shall have the meaning assigned to such
term in Section 2.10(a)(ii)(D)(1).
“Solicited Discounted Prepayment Notice” shall mean a written notice of the
Borrower of Solicited Discounted Prepayment Offers made pursuant to
Section 2.10(a)(ii)(D) substantially in the form of Exhibit R‑5.
“Solicited Discounted Prepayment Offer” shall mean the irrevocable written offer
by each Lender, substantially in the form of Exhibit R‑6, submitted following
the Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.
“Solicited Discounted Prepayment Response Date” shall have the meaning assigned
to such term in Section 2.10(a)(ii)(D)(1).
“Special Dividend” shall mean the Dividend in an aggregate amount not to exceed
$175,000,000 paid by the Borrower to its direct and/or indirect shareholders on,
or substantially concurrently with, the Closing Date and in any event, no later
than five (5) Business Days after the Closing Date.
“Specified Discount” shall have the meaning assigned to such term in
Section 2.10(a)(ii)(B)(1).
“Specified Discount Prepayment Amount” shall have the meaning assigned to such
term in Section 2.10(a)(ii)(B)(1).
“Specified Discount Prepayment Notice” shall mean a written notice of the
Borrower Offer of Specified Discount Prepayment made pursuant to
Section 2.10(a)(ii)(B) substantially in the form of Exhibit R-7.

- 44 -

--------------------------------------------------------------------------------




“Specified Discount Prepayment Response” shall mean the irrevocable written
response by each Lender, substantially in the form of Exhibit R‑8, to a
Specified Discount Prepayment Notice.
“Specified Discount Prepayment Response Date” shall have the meaning assigned to
such term in Section 2.10(a)(ii)(B)(1).
“Specified Discount Proration” shall have the meaning assigned to such term in
Section 2.10(a)(ii)(B)(3).
“Specified Equity Contribution” shall mean any cash contribution to the common
equity of Holdings and/or any other cash purchase or investment in the Equity
Interests of Holdings (other than Disqualified Capital Stock), the cash proceeds
of which are contributed to Borrower as cash common equity.
“Specified Loan Party” shall mean any Loan Party that is not an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 7.11).
“Specified Person” shall have the meaning assigned to such term in
Section 3.23(a).
“Sponsors” shall, collectively, mean The Veritas Capital Fund III, L.P. and The
Veritas Capital Fund, IV, L.P., and each shall individually be a “Sponsor”.
“Standby Letter of Credit” shall mean any standby letter of credit or similar
instrument, in each case in form and substance reasonably acceptable to the
Issuing Bank and issued for any legal purpose.
“Statutory Reserves” shall mean for any Interest Period for any Eurodollar
Borrowing, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the United States Federal
Reserve System in New York City with deposits exceeding one billion dollars
against “Eurocurrency liabilities” (as such term is used in Regulation D).
Eurodollar Borrowings shall be deemed to constitute Eurodollar liabilities and
to be subject to such reserve requirements without benefit of or credit for
proration, exceptions or offsets which may be available from time to time to any
Lender under Regulation D.
“Subject Transaction” shall mean any of the Transactions, any future
acquisition, investment, disposition, issuance, incurrence or repayment of
Indebtedness, offering, issuance or disposition of Equity Interests,
recapitalization, merger, consolidation, disposed or discontinued operation,
multi-year strategic initiative or any other action specified in the Cost
Savings Certificate made by Borrower or any of its Restricted Subsidiaries,
including through mergers or consolidations, or any person or any of its
Restricted Subsidiaries acquired by Borrower or any of its Restricted
Subsidiaries, and including any related financing transactions and including
increases in ownership of Restricted Subsidiaries.
“Submitted Amount” shall have the meaning assigned to such term in
Section 2.10(a)(ii)(C)(1).
“Submitted Discount” shall have the meaning assigned to such term in
Section 2.10(a)(ii)(C)(1).
“Subordinated Indebtedness” shall mean Indebtedness of Borrower or any Guarantor
that is by its terms subordinated in right of payment to the Obligations of
Borrower and such Guarantor, as applicable.

- 45 -

--------------------------------------------------------------------------------




“Subsidiary” shall mean, with respect to any person (the “parent”) at any date,
(i) any person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (ii) any other
corporation, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
voting power of all Equity Interests entitled (without regard to the occurrence
of any contingency) to vote in the election of the Board of Directors thereof
are, as of such date, owned, controlled or held by the parent and/or one or more
subsidiaries of the parent, and (iii) any partnership (a) the sole general
partner or the managing general partner of which is the parent and/or one or
more subsidiaries of the parent or (b) the only general partners of which are
the parent and/or one or more subsidiaries of the parent. Unless the context
requires otherwise, “Subsidiary” refers to a Subsidiary of Holdings.
“Subsidiary Guarantor” shall mean each Restricted Subsidiary listed on
Schedule 1.01(b), and each other Restricted Subsidiary that is or becomes a
party to this Agreement pursuant to Section 5.11; provided that, for the
avoidance of doubt, Borrower will not be deemed to be a Subsidiary Guarantor.
“Supplemental Indenture” shall mean that certain second supplemental indenture
to the indenture governing the Senior Notes, dated as of March 12, 2014, by and
among the Borrower, the Subsidiary Guarantors and The Bank of New York Mellon
Trust Company, N.A., as trustee.
“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) (i) prepared by a surveyor or engineer licensed to perform
surveys in the jurisdiction where such Mortgaged Property is located, (ii) dated
(or redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property or any
easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of law or otherwise with respect
to such Mortgaged Property which, in either case, can be depicted on a survey,
in which events, as applicable, such survey shall be dated (or redated) after
the completion of such construction or if such construction shall not have been
completed as of such date of delivery, not earlier than 20 days prior to such
date of delivery, or after the grant or effectiveness of any such easement,
right of way or other interest in the Mortgaged Property, (iii) certified by the
surveyor (in a manner reasonably acceptable to the Administrative Agent) to the
Administrative Agent, the Collateral Agent and the Title Company, (iv) complying
in all respects with the minimum detail requirements of the American Land Title
Association as such requirements are in effect on the date of preparation of
such survey and indicating the flood zone designation (with proper annotation
based on federal Flood Insurance Rate Maps or the state or local equivalent) and
(v) sufficient for the Title Company to remove all standard survey exceptions
from the title insurance policy (or commitment) relating to such Mortgaged
Property and issue the endorsements of the type required by Section 4.01(m)(iii)
or (b) otherwise reasonably acceptable to the Collateral Agent.
“Swap Obligations” shall mean with respect to any Guarantor any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.17, as the same may be reduced from time to time
pursuant to Section 2.07 or Section 2.17. The amount of the Swingline Commitment
shall initially be $5,000,000, but shall in no event exceed the Revolving
Commitment.

- 46 -

--------------------------------------------------------------------------------




“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.
“Swingline Lender” shall have the meaning assigned to such term in the preamble
hereto.
“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.17.
“Tax Return” shall mean all returns, statements, filings, attachments and other
documents or certifications required to be filed in respect of Taxes.
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
“Term B Loan Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make a Term B Loan hereunder on the
Closing Date in the amount set forth on Schedule I to the Lender Addendum
executed and delivered by such Lender, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Term B Loan Commitment, as
applicable, as the same may be (a) reduced from time to time pursuant to
Section 2.07 and (b) reduced or increased from time to time pursuant to (i)
assignments by or to such Lender pursuant to Section 10.04, (ii) an Increase
Joinder, (iii) a Refinancing Amendment or (iv) an Extension Amendment. The
initial aggregate amount of the Lenders’ Term B Loan Commitments is
$310,000,000.
“Term B Loan Lender” shall mean a Lender with a Term B Loan Commitment or an
outstanding Term B Loan.
“Term B Loan Maturity Date” shall mean November 17, 2017; provided that if the
Maturity Extension Condition shall have been satisfied, the Term B Loan Maturity
Date shall be April 7, 2021.
“Term B Loans” shall mean the term loans made by the Lenders to Borrower
pursuant to Section 2.01(a). Each Term B Loan shall be either an ABR Term Loan
or a Eurodollar Term Loan.
“Term Borrowing” shall mean a Borrowing comprised of Term Loans.
“Term Loan Commitments” shall mean the Term B Loan Commitments, the Incremental
Term Loan Commitments and the Refinancing Term Commitments.
“Term Loan Lender” shall mean a Lender with a Term Loan Commitment or an
outstanding Term Loan.
“Term Loan Repayment Date” shall have the meaning assigned to such term in
Section 2.09.
“Term Loan Standstill Period” shall have the meaning provided in
Section 8.01(d).
“Term Loans” shall mean the Term B Loans, the Incremental Term Loans, the
Refinancing Term Loans and the Extended Term Loans.
A “Test Period” at any time shall mean the period of four consecutive fiscal
quarters of Borrower ended on or prior to such time (taken as one accounting
period); provided that for purposes of making any determinations hereunder on a
Pro Forma Basis “Test Period” shall refer to the last four consecutive fiscal

- 47 -

--------------------------------------------------------------------------------




quarter period for which consolidated financial statements of Holdings have been
(or were required to be) delivered pursuant to Section 5.01(a) or (b), as
applicable.
“Title Company” shall mean any title insurance company as shall be retained by
Borrower and reasonably acceptable to the Administrative Agent.
“Title Policy” shall have the meaning assigned to such term in
Section 4.01(m)(iii).
“Total Available Net Assets” shall have the meaning assigned to such term in
Section 7.08(a).
“Total Leverage Ratio” shall mean, at any date of determination, the ratio of
Consolidated Indebtedness on such date to Consolidated EBITDA for the Test
Period then most recently ended.
“Transaction Costs” shall mean the fees, costs and expenses payable by Holdings,
Borrower or any of Borrower’s Subsidiaries in connection with the Transactions.
“Transactions” shall mean, collectively, the following transactions: (a) the
payment in full of all amounts due or outstanding under or in respect of the
Existing Credit Agreement and the termination and release of all commitments,
security interests and guarantees in connection therewith; (b) the execution,
delivery and performance of the Loan Documents and the initial borrowings
hereunder; (c) the amendment of the Senior Note Documents pursuant to the
Consent Solicitation, (d) the execution, delivery and performance of the
Supplemental Indenture by the Loan Parties party thereto and the trustee under
the Senior Note Documents; (e) the payment of the Special Dividend; and (f) the
payment of the Transaction Costs.
“Transferred Guarantor” shall have the meaning assigned to such term in
Section 7.09.
“Transformative Acquisition” shall mean any Permitted Acquisition by Borrower or
any of its Restricted Subsidiaries that is either (a) not permitted by the terms
of this Agreement immediately prior to the consummation of such Permitted
Acquisition or (b) if permitted by the terms of this Agreement immediately prior
to the consummation of such Permitted Acquisition, would not provide Borrower
and its Restricted Subsidiaries with adequate flexibility under this Agreement
for the continuation and/or expansion of their combined operations following
such consummation, as determined by Borrower acting in good faith.
“Treasury Services Agreement” shall mean any agreement relating to treasury,
depositary and cash management services or automated clearinghouse transfer of
funds.
“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.
“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.
“United States” shall mean the United States of America.
“Unrestricted Subsidiary” shall mean (a) any Subsidiary of Holdings (other than
Borrower) that shall have been designated an Unrestricted Subsidiary by Holdings
in the manner provided below and (b) any Subsidiary of an Unrestricted
Subsidiary. Holdings may designate any Subsidiary (including any newly acquired
or newly formed Subsidiary) to be an Unrestricted Subsidiary if (i) neither such

- 48 -

--------------------------------------------------------------------------------




Subsidiary nor any of its Subsidiaries owns any Equity Interests of, or holds
any Lien on any property of, Holdings, Borrower or any other Restricted
Subsidiary (other than a Restricted Subsidiary which is also concurrently
becoming an Unrestricted Subsidiary), (ii) after giving effect to such
designation, Holdings shall be in compliance with Section 6.04 (it being
understood that, for purposes of determining such compliance, all Investments
made (at the time of and following such designation) by Loan Parties in any
Subsidiary so designated, shall be deemed to be Investments in an Unrestricted
Subsidiary), and (iii) no Event of Default shall have occurred and be continuing
or would result therefrom. Holdings may designate any Unrestricted Subsidiary to
be a Restricted Subsidiary if (i) no Event of Default shall have occurred and be
continuing or would result therefrom and (ii) after giving effect to such
designation, Borrower and the Restricted Subsidiaries are in compliance on a Pro
Forma Basis with the covenant contained in Section 6.09 (whether or not then in
effect) recomputed as at the last day of the most recent Test Period. Holdings
shall promptly notify the Administrative Agent in writing of any such
designation (and the Administrative Agent shall notify the Lenders) and shall
deliver to the Administrative Agent a certificate signed by a Financial Officer
of Borrower certifying that such designation complied with the foregoing
provisions together with reasonably detailed calculations demonstrating
satisfaction of the requirement set forth in clause (iii) of the second sentence
of this definition or in clause (ii) of the third sentence of this definition,
as applicable. For the avoidance of doubt, the designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute the incurrence at the
time of designation of any Indebtedness or Liens of such Subsidiary existing at
such time. As of the Closing Date, there are no Unrestricted Subsidiaries.
“USA PATRIOT Act” shall have the meaning set forth in the definition of
“Anti-Terrorism Laws.”
“Voting Stock” shall mean, with respect to any person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such person.
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (i) the sum of the
products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (b) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (ii) the then outstanding principal
amount of such Indebtedness provided that for purposes of determining the
Weighted Average Life to Maturity of any Indebtedness that is being amended or
refinanced in determining compliance with a term or covenant hereof, the effects
of any amortization of or prepayments on such indebtedness prior to the date of
the applicable amendment or refinancing shall be disregarded.
“Wholly Owned Subsidiary” shall mean, as to any person, (a) any corporation 100%
of whose Equity Interests (other than directors’ qualifying shares or the
functional equivalent thereof, or Equity Interests that are required to be held
by another person in order to satisfy a Requirement of Law prescribing an equity
owner resident in the local jurisdiction) is at the time owned by such person
and/or one or more Wholly Owned Subsidiaries of such person and (b) any
partnership, association, joint venture, limited liability company or other
entity in which such person and/or one or more Wholly Owned Subsidiaries of such
person have a 100% equity interest at such time.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

- 49 -

--------------------------------------------------------------------------------




SECTION 1.02
Classification of Loans and Borrowings.



For purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class
and Type (e.g., a “Eurodollar Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”).
SECTION 1.03
Terms Generally.



The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any Loan Document, agreement, instrument
or other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein and in the other Loan Documents), (b) any
reference herein to any person shall be construed to include such person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (e) any
reference to any law or regulation herein shall refer to such law or regulation
as amended, modified or supplemented from time to time, (f) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights and (g) “on,” when used with
respect to the Mortgaged Property or any property adjacent to the Mortgaged
Property, means “on, in, under, above or about.”
SECTION 1.04
    Certain Calculations.



(a)For purposes of (i) determining compliance with the financial covenant set
forth in Section 6.09, including pursuant to the definition of “Unrestricted
Subsidiary”, Section 2.20(b)(iii), Section 6.01(n) and Section 6.07(d) and (ii)
the calculation of the First Lien Leverage Ratio, Secured Leverage Ratio and
Total Leverage Ratio (collectively, the “Applicable Calculations”), the
following shall apply, except that when calculating compliance with the
financial covenant set forth in Section 6.09 on an actual basis (and calculating
the Total Leverage Ratio for purposes of the definition of “Applicable ECF
Percentage,”) the events described in this Section 1.04 that occurred subsequent
to the end of the applicable Test Period shall not be given Pro Forma Effect.


(b)If any Subject Transaction (other than Subject Transactions covered by
Section 1.04(c)) shall have occurred during the applicable Test Period or
subsequent to such Test Period and on or prior to the applicable Calculation
Date (as hereinafter defined), the Applicable Calculations shall be calculated
with respect to such period giving Pro Forma Effect to such Subject Transaction,
including Pro Forma Cost Savings (and the change in any associated Consolidated
EBITDA resulting therefrom), as if they had occurred on the first day of the
Test Period.


(c)In the event that Borrower or any of its Restricted Subsidiaries incurs,
assumes, guarantees, repays, repurchases, redeems, defeases, retires,
extinguishes or otherwise discharges any Indebtedness

- 50 -

--------------------------------------------------------------------------------




subsequent to the commencement of the Test Period for which the Applicable
Calculations are being calculated and on or prior to the date on which the event
for which the Applicable Calculations are being calculated occurs or as of which
the calculation is otherwise made (the “Calculation Date”), then the Applicable
Calculations will be calculated giving Pro Forma Effect to such incurrence,
assumption, guarantee, repayment, repurchase, redemption, defeasance,
retirement, extinguishment or other discharge of Indebtedness (and any change in
Consolidated Interest Expense resulting therefrom), and the use of the proceeds
therefrom, as if the same had occurred at the beginning of the applicable Test
Period, provided that in calculating the First Lien Leverage Ratio, Total
Leverage Ratio and Secured Leverage Ratio as of the Calculation Date or the last
day of the Test Period, the amount of outstanding Consolidated First Lien
Indebtedness, Consolidated Secured Indebtedness and Consolidated Indebtedness,
respectively, shall be calculated based upon the amount outstanding as of the
Calculation Date or such last day of the Test Period, as the case may be, giving
Pro Forma Effect to the incurrence or repayment of any such Indebtedness on such
date.


(d)If since the beginning of the Test Period any person (that subsequently
became a Restricted Subsidiary of Borrower or was merged with or into Borrower
or any Restricted Subsidiary of Borrower since the beginning of such period)
shall have made any transaction that would have required adjustment pursuant to
this Section 1.04, then the Applicable Calculations shall be calculated giving
Pro Forma Effect thereto for such period as if such transaction had occurred at
the beginning of the applicable Test Period.


(e)In calculating the Applicable Calculations, any person that is a Restricted
Subsidiary of Borrower on the applicable Calculation Date will be deemed to have
been a Restricted Subsidiary of Borrower at all times during such Test Period.
    
(f)In calculating the Applicable Calculations, any person that is not a
Restricted Subsidiary of Borrower on the applicable Calculation Date will be
deemed not to have been a Restricted Subsidiary of Borrower at any time during
such Test Period.


(g)In calculating the Applicable Calculations, if any Indebtedness bears a
floating rate of interest, the interest expense on such Indebtedness will be
calculated as if the rate in effect on the applicable Calculation Date had been
the applicable rate for the entire period (after giving effect to the operation
of any Hedging Agreement applicable to such Indebtedness).


(h)In calculating the Applicable Calculations for any period, interest on any
Indebtedness under a revolving credit facility shall be computed based upon the
average daily balance of such Indebtedness during the portion of the period
during which the Indebtedness was outstanding.


(i)For purposes of determining compliance with Section 6.09 on a Pro Forma Basis
in order to determine the permissibility of a transaction to the extent such
compliance is being measured as of a date prior to the last day of the first
Test Period for which the covenant in Section 6.09 is required to be satisfied,
the levels set forth in Section 6.09 for the last day of such first Test Period
shall be deemed to apply in determining compliance with such covenant.


(j)In calculating the Applicable Calculations, Unrestricted Subsidiaries shall
be disregarded.


(k)Calculations of ratios and tests for Pro Forma Basis shall be made for the
Test Period then in effect at such time.



- 51 -

--------------------------------------------------------------------------------




SECTION 1.05
    Accounting Terms; GAAP.



(a)Except as otherwise expressly provided herein, all financial statements to be
delivered pursuant to this Agreement shall be prepared in accordance with GAAP
as in effect from time to time and all terms of an accounting or financial
nature shall be construed and interpreted in accordance with GAAP, as in effect
on the date hereof unless otherwise agreed to by Borrower and the Required
Lenders.


(b)Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature shall be construed, and all computations of
amounts and ratios referred to in, and determinations of compliance with the
provisions of, Section 6.09 (including all relevant definitions used therein or
for such purposes) hereof shall be made, without giving effect to any election
under FASB Accounting Standards Codification (“ASC”) 805, 810 or 825 (or any
other part of FASB Accounting Standards Codification having a similar result or
effect) for all purposes, including to value any Indebtedness or other
liabilities of any Loan Party or any Subsidiary of any Loan Party at “fair
value” or to include any gain or loss attributable thereto in the calculation of
net income (or loss) of any Loan Party or any Subsidiary of any Loan Party.


SECTION 1.06
    Resolution of Drafting Ambiguities.



Each Loan Party acknowledges and agrees that it was represented by counsel in
connection with the execution and delivery of the Loan Documents to which it is
a party, that it and its counsel reviewed and participated in the preparation
and negotiation hereof and thereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be employed in the interpretation hereof or thereof.


ARTICLE II.





THE CREDITS


SECTION 2.01
Commitments.



Subject to the terms and conditions and relying upon the representations and
warranties herein set forth, each Lender agrees, severally and not jointly:
(a)to make a term loan to Borrower on the Closing Date in the principal amount
equal to its Term B Loan Commitment; and


(b)to make revolving loans to Borrower, at any time and from time to time after
the Closing Date until the earlier of the Revolving Maturity Date and the
termination of the Revolving Commitment of such Lender in accordance with the
terms hereof, in an aggregate principal amount at any time outstanding that will
not result in such Lender’s Revolving Exposure exceeding such Lender’s Revolving
Commitment.


Amounts paid or prepaid in respect of Term Loans may not be reborrowed. Within
the limits set forth in clause (b) above and subject to the terms, conditions
and limitations set forth herein, Borrower may borrow, pay or prepay and
reborrow Revolving Loans.

- 52 -

--------------------------------------------------------------------------------




SECTION 2.02
Loans.



(a)Each Loan (other than Swingline Loans) shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments; provided that the failure of any Lender to make its Loan
shall not in itself relieve any other Lender of its obligation to lend hereunder
(it being understood, however, that no Lender shall be responsible for the
failure of any other Lender to make any Loan required to be made by such other
Lender). Except for Loans deemed made pursuant to Section 2.18(e)(i) and (ii),
(x) ABR Loans comprising any Borrowing shall be in an aggregate principal amount
that is (i) an integral multiple of $500,000 and not less than $500,000 or
(ii) equal to the remaining available balance of the applicable Commitments and
(y) the Eurodollar Loans comprising any Borrowing shall be in an aggregate
principal amount that is (i) an integral multiple of $1,000,000 and not less
than $1,000,000 or (ii) equal to the remaining available balance of the
applicable Commitments.


(b)Subject to Sections 2.11 and 2.12, each Borrowing shall be comprised entirely
of ABR Loans or Eurodollar Loans as Borrower may request pursuant to
Section 2.03. Each Lender may at its option make any Eurodollar Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of
Borrower to repay such Loan in accordance with the terms of this Agreement.
Borrowings of more than one Type may be outstanding at the same time; provided
that Borrower shall not be entitled to request any Borrowing that, if made,
would result in more than eight Eurodollar Borrowings outstanding hereunder at
any one time. For purposes of the foregoing, Borrowings having different
Interest Periods, regardless of whether they commence on the same date, shall be
considered separate Borrowings.


(c)Except with respect to Loans deemed made pursuant to Section 2.18(e)(ii),
each Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds to such account in New
York City as the Administrative Agent may designate not later than 2:00 p.m.,
New York City time, and the Administrative Agent shall promptly credit the
amounts so received to an account as directed by Borrower in the applicable
Borrowing Request maintained with the Administrative Agent or, if a Borrowing
shall not occur on such date because any condition precedent herein specified
shall not have been met, return the amounts so received to the respective
Lenders.


(d)Unless the Administrative Agent shall have received notice from a Lender
prior to the date (in the case of any Eurodollar Borrowing), and at least 2
hours prior to the time (in the case of any ABR Borrowing), of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s portion of such Borrowing, the Administrative Agent may assume that
such Lender has made such portion available to the Administrative Agent at the
time of such Borrowing in accordance with paragraph (c) above, and the
Administrative Agent may, in reliance upon such assumption, make available to
Borrower on such date a corresponding amount. If the Administrative Agent shall
have so made funds available, then, to the extent that such Lender shall not
have made such portion available to the Administrative Agent, each of such
Lender and Borrower severally agrees to repay to the Administrative Agent within
one (1) Business Day of demand therefor such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
Borrower until the date such amount is repaid to the Administrative Agent at
(i) in the case of Borrower, the interest rate applicable at the time to the
Loans comprising such Borrowing and (ii) in the case of such Lender, the greater
of the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation. If
such Lender shall repay to the Administrative Agent such corresponding amount,
such amount shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement, and Borrower’s obligation to repay the
Administrative Agent such

- 53 -

--------------------------------------------------------------------------------




corresponding amount pursuant to this Section 2.02(d) shall cease. Nothing in
this Section 2.02(d) shall be deemed to release any Lender from its obligation
to fulfill its Commitments hereunder or to prejudice any rights that Borrower
may have against any Lender as a result of any default by such Lender hereunder.


(e)Notwithstanding any provision to the contrary contained herein, Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the applicable Maturity Date.


SECTION 2.03
Borrowing Procedure.



To request Loans, Borrower shall deliver, by hand delivery, e-mail through a
“pdf” copy (if arrangements for doing so have been approved by the
Administrative Agent) or facsimile, a duly completed and executed Borrowing
Request to the Administrative Agent (i) in the case of Eurodollar Loans, not
later than 11:00 a.m., New York City time, three Business Days before the date
of the proposed Borrowing (or such shorter period as the Administrative Agent is
willing to accommodate) or (ii) in the case of ABR Loans (other than Swingline
Loans), not later than 12:00 noon, New York City time, on the Business Day of
the proposed Borrowing. Each Borrowing Request shall be irrevocable and shall
specify the following information in compliance with Section 2.02:
(a)whether the requested borrowing is to be a borrowing of Revolving Loans, Term
B Loans, Incremental Term Loans; Refinancing Term Loans or Refinancing Revolving
Loans;
(b)the aggregate amount of such borrowing;
(c)the date of such borrowing, which shall be a Business Day;
(d)whether such borrowing is to be for ABR Loans or Eurodollar Loans;
(e)in the case of Eurodollar Loans, the initial Interest Period to be applicable
thereto, which shall be a period contemplated by the definition of the term
“Interest Period”; provided that prior to the earlier of (i) the date that is 90
days after the Closing Date and (ii) the date the completion of the primary
syndication of the Commitments and Loans (as determined by the Arrangers) (or
such shorter period as may be approved by UBS Securities LLC), the Interest
Period shall be one month;
(f)the location and number of Borrower’s account to which funds are to be
disbursed; and
(g)that the conditions set forth in Sections 4.02(b)-(d) (in the case of the
Term B Loans funded on the Closing Date) or the applicable Increase Joinder or
Refinancing Amendment (in the case of any Incremental Term Loan or Refinancing
Term Loans of any Class) have been satisfied as of the date of the notice.


If no election as to the Type of Loans is specified, then the requested
borrowing shall be for ABR Loans. If no Interest Period is specified with
respect to any requested Eurodollar Loan, then Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

- 54 -

--------------------------------------------------------------------------------




SECTION 2.04Evidence of Debt; Repayment of Loans.


(a)Promise to Repay. Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Term Loan Lender, the principal
amount of each Term Loan of such Term Loan Lender as provided in Section 2.09,
(ii) to the Administrative Agent for the account of each Revolving Lender, the
then unpaid principal amount of each Revolving Loan of such Revolving Lender on
the Revolving Maturity Date and (iii) to the Swingline Lender, the then unpaid
principal amount of each Swingline Loan on the earlier of the Revolving Maturity
Date and the first date after such Swingline Loan is made that is the 15th or
last day of a calendar month and is at least two Business Days after such
Swingline Loan is made; provided that on each date that a Revolving Borrowing is
made, Borrower shall repay all Swingline Loans that were outstanding on the date
such Borrowing was requested.


(b)Lender and Administrative Agent Records. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
Indebtedness of Borrower to such Lender resulting from each Loan made by such
Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement. The
Administrative Agent shall maintain records including (i) the amount of each
Loan made hereunder, the Type and Class thereof and the Interest Period
applicable thereto; (ii) the amount of any principal or interest due and payable
or to become due and payable from Borrower to each Lender hereunder; and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof. The entries made in
the records maintained by the Administrative Agent and each Lender pursuant to
this paragraph shall be prima facie evidence (absent manifest error) of the
existence and amounts of the obligations therein recorded; provided that the
failure of any Lender or the Administrative Agent to maintain such records or
any error therein shall not in any manner affect the obligations of Borrower to
repay the Loans in accordance with their terms. In the event of any conflict
between the records maintained by any Lender and the records of the
Administrative Agent in respect of such matters, the records of the
Administrative Agent shall control in the absence of manifest error.


(c)Promissory Notes. Any Lender by written notice to Borrower (with a copy to
the Administrative Agent) may request that Loans of any Class made by it be
evidenced by a promissory note. In such event, Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) in
the form of Exhibit K-1, K-2 or K-3, as the case may be. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to such payee and its registered
assigns. Upon the request of Borrower after payment in full of all Obligations
(other than contingent indemnification obligations as to which no claim has been
asserted), each Lender that has received a promissory note pursuant to this
Section 2.04(c) shall deliver such promissory note to Borrower for cancellation.


SECTION 2.05Fees.


(a)Commitment Fee. Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee (a “Commitment Fee”) equal to the
Applicable Fee per annum on the average daily unused amount of the Revolving
Commitment of such Lender during the period from and including the date hereof
to but excluding the date on which such Revolving Commitment terminates. Accrued
Commitment Fees shall be payable in arrears (A) on the last Business Day of
March, June, September and December of each year, commencing on the first such
date to occur after the date hereof,

- 55 -

--------------------------------------------------------------------------------




and (B) on the date on which such Revolving Commitment terminates. Commitment
Fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). For purposes of computing Commitment Fees with respect to Revolving
Commitments, a Revolving Commitment of a Lender shall be deemed to be used to
the extent of the outstanding Revolving Loans and LC Exposure of such Lender
(and the Swingline Exposure of such Lender shall be disregarded for such
purpose).
(b)Administrative Agent Fees. Borrower agrees to pay to the Administrative
Agent, for its own account, the administrative fees payable in the amounts and
at the times set forth in the Administrative Agent Fee Letter (the
“Administrative Agent Fees”).
(c)LC and Fronting Fees. Borrower agrees to pay (i) to the Administrative Agent
for the account of each Revolving Lender a participation fee (“LC Participation
Fee”) with respect to its participations in Letters of Credit, which shall
accrue at a rate equal to the Applicable Margin from time to time used to
determine the interest rate on Eurodollar Revolving Loans pursuant to
Section 2.06 on the average daily amount of such Lender’s LC Exposure (excluding
any portion thereof attributable to Reimbursement Obligations) during the period
from and including the Closing Date to but excluding the later of the date on
which such Lender’s Revolving Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting
fee (“Fronting Fee”), which shall accrue at the greater of (x) a rate of 0.125%
per annum on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to Reimbursement Obligations) and (y) $125 times each
Letter of Credit issued per annum, during the period from and including the
Closing Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any LC Exposure,
as well as the Issuing Bank’s customary fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder, which, for as long as UBS AG, Stamford Branch is the
Issuing Bank, will include an issuance fee of $500 per Letter of Credit,
additional drawing fees of $250.00 per draw, amendment fees of $200 per
amendment and $250 for renewals on each anniversary of an Auto-Renewal Letter of
Credit. Accrued LC Participation Fees and Fronting Fees shall be payable in
arrears (i) on the last Business Day of March, June, September and December of
each year, commencing on the first such date to occur after the Closing Date,
and (ii) on the date on which the Revolving Commitments terminate. Any such fees
accruing after the date on which the Revolving Commitments terminate shall be
payable on demand. Fees payable to UBS AG, Stamford Branch, as Issuing Bank,
shall be paid to Issuing Bank in immediately available funds no later than 11:00
am (New York Time) on the due date thereof pursuant to wiring information
provided separately to Borrower by UBS AG, Stamford Branch. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand therefor. All LC Participation Fees and Fronting Fees shall
be computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). All amounts paid pursuant to this Section 2.05(c) shall be non-refundable.
(d)Other Fees. All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that Borrower shall pay the Fronting Fees directly to
the Issuing Bank. None of the Fees shall be refundable under any circumstances.
(e)Closing Fees. The Borrower agrees to pay on the Closing Date to the
Administrative Agent for the benefit of each Lender party to this Agreement on
the Closing Date, as fee compensation for the funding of such Lender’s Term Loan
or such Lender’s Revolving Commitment, a closing fee (the “Closing Fee”) in an
amount equal to 0.25% of the stated principal amount of such Lender’s Term Loan
funded on the Closing Date and 0.50% of the amount of such Lender’s Revolving
Commitment on the

- 56 -

--------------------------------------------------------------------------------




Closing Date. Such Closing Fee will be in all respects fully earned, due and
payable on the Closing Date and non-refundable and non-creditable thereafter
and, in the case of the Closing Fee on the Term Loan, shall be netted against
Term Loans made by such Lender.
SECTION 2.06Interest on Loans.
(a)ABR Loans. Subject to the provisions of Section 2.06(c), the Loans comprising
each ABR Borrowing, including each Swingline Loan, shall bear interest at a rate
per annum equal to the Alternate Base Rate plus the Applicable Margin in effect
from time to time.
(b)Eurodollar Loans. Subject to the provisions of Section 2.06(c), the Loans
comprising each Eurodollar Borrowing shall bear interest at a rate per annum
equal to the Adjusted LIBOR Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin in effect from time to time.
(c)Default Rate. Notwithstanding the foregoing, if there is an Event of Default
pursuant to Section 8.01(a), (b), (g) or (h), then the Obligations which are
overdue shall, to the extent permitted by applicable law, bear interest, after
as well as before judgment, at a rate per annum equal to (i) in the case of
overdue amounts constituting principal on any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
2.06 or (ii) in the case of any other overdue outstanding amount, 2% plus the
rate applicable to ABR Revolving Loans as provided in Section 2.06(a).
(d)Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to Section 2.06(c) shall be payable on demand, (ii) in the
event of any repayment or prepayment of any Loan (other than a prepayment of an
ABR Revolving Loan or a Swingline Loan without a permanent reduction in
Revolving Commitments), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
(e)Interest Calculation. All interest hereunder shall be computed on the basis
of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate or Adjusted LIBOR Rate shall be determined by the
Administrative Agent in accordance with the provisions of this Agreement and
such determination shall be conclusive absent manifest error.
SECTION 2.07Termination and Reduction of Commitments.
(a)Termination of Commitments. The Term B Loan Commitments shall automatically
terminate at 5:00 p.m., New York City time, on the Closing Date. The Revolving
Commitments, the Swingline Commitment and the LC Commitment shall automatically
terminate on the Revolving Maturity Date. Notwithstanding the foregoing, all the
Commitments shall automatically terminate at 5:00 p.m., New York City time, on
April 7, 2014, if the initial Credit Extension shall not have occurred by such
time.
(b)Optional Terminations and Reductions. At its option, Borrower may at any time
terminate, or from time to time permanently reduce, the Commitments of any
Class; provided that (i) each reduction of the Commitments of any Class shall be
in an amount that is an integral multiple of $250,000 and not less than $250,000
and (ii) the Revolving Commitments shall not be terminated or reduced if, after
giving effect to any concurrent prepayment of the Revolving Loans in accordance
with Section 2.10, the

- 57 -

--------------------------------------------------------------------------------




aggregate amount of Revolving Exposures would exceed the aggregate amount of
Revolving Commitments.
(c)Borrower Notice. Borrower shall notify the Administrative Agent in writing of
any election to terminate or reduce the Commitments under Section 2.07(b) at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by Borrower pursuant to
this Section 2.07(c) shall be irrevocable; provided that a notice of termination
of the Commitments delivered by Borrower may state that such notice is
conditioned upon the effectiveness of another credit facility or the closing of
a securities offering, in which case such notice may be revoked by Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Any termination or reduction of the
Commitments of any Class shall be permanent. Each reduction of the Commitments
of any Class shall be made ratably among the Lenders in accordance with their
respective Commitments of such Class.
SECTION 2.08Interest Elections.
(a)Generally. Each Revolving Borrowing and Term Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section
2.08. Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
This Section 2.08 shall not apply to Swingline Loans, which may not be converted
or continued.
(b)Interest Election Notice. To make an election pursuant to this Section
2.08(b), Borrower shall deliver, by hand delivery or facsimile or e-mail, a duly
completed and executed Interest Election Request to the Administrative Agent not
later than the time that a Borrowing Request would be required under
Section 2.03 if Borrower were requesting Loans of the Type resulting from such
election to be made on the effective date of such election. Each Interest
Election Request shall be irrevocable. Each Interest Election Request shall
specify the following information in compliance with Section 2.02:
(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
or if outstanding Borrowings are being combined, allocation to each resulting
Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);
(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
(iv)if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”; provided
that prior to the earlier of (i) the date that is 90

- 58 -

--------------------------------------------------------------------------------




days after the Closing Date and (ii) the date the completion of the primary
syndication of the Commitments and Loans (as determined by the Arrangers), the
Interest Period shall be one month.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then Borrower shall be deemed to have selected
an Interest Period of one month’s duration.
Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.
(c)Automatic Conversion to ABR Borrowing. If an Interest Election Request with
respect to a Eurodollar Borrowing is not timely delivered prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing, the Administrative Agent or
the Required Lenders may require, by notice to Borrower, that (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.
SECTION 2.09Amortization of Term Borrowings.
Borrower shall pay to the Administrative Agent, for the account of the Term Loan
Lenders, on the dates set forth on Annex I or the applicable Increase Joinder,
as applicable, or if any such date is not a Business Day, on the immediately
preceding Business Day (each such date, a “Term Loan Repayment Date”), a
principal amount of the Term B Loans and Incremental Term Loans (if any),
respectively, equal to the amount set forth on Annex I or the applicable
Increase Joinder, respectively, for such date (as adjusted from time to time
pursuant to Section 2.10(g)), together in each case with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of such
payment; provided that, if the Term B Loan Maturity Date becomes the seventh
year anniversary of the Closing Date by operation of the definition of the “Term
B Loan Maturity Date”, the amortization table set forth in Annex I hereto will
be deemed automatically revised to provide that 0.25% of the Term B Loans funded
on the Closing Date shall be repaid on the last Business Day of each calendar
quarter through such seventh anniversary, with the balance being paid as set
forth in the next sentence. To the extent not previously paid, all Term B Loans
shall be due and payable on the Term B Loan Maturity Date. In the event any
Incremental Term Loans, Refinancing Term Loans or Extended Term Loans are made,
such Incremental Term Loans, Refinancing Term Loans or Extended Term Loans, as
applicable, shall be repaid by the Borrower in the amounts and on the dates set
forth in the Increase Joinder, Refinancing Amendment or Extension Amendment with
respect thereto and on the applicable Maturity Date thereof.
SECTION 2.10
Optional and Mandatory Prepayments of Loans.

(a)Optional Prepayments.
(i)Borrower shall have the right at any time and from time to time to prepay any
Borrowing, in whole or in part, without premium or penalty, subject to the
requirements of this Section 2.10; provided that each partial prepayment shall
be in an amount that is an integral multiple of $500,000 and not less than
$1,000,000 or, if less, the outstanding principal amount of such Borrowing.

- 59 -

--------------------------------------------------------------------------------




(ii)Notwithstanding anything in any Loan Document to the contrary, so long as no
Default or Event of Default has occurred and is continuing, any Company may
prepay the outstanding Term Loans (which shall, for the avoidance of doubt, be
automatically and permanently canceled immediately upon such prepayment) (or
Holdings or any of its Subsidiaries may purchase such outstanding Term Loans and
immediately cancel them) on the following basis:
(A)Any Company shall have the right to make a voluntary prepayment of Term Loans
at a discount to par pursuant to a Borrower Offer of Specified Discount
Prepayment, Borrower Solicitation of Discount Range Prepayment Offers or
Borrower Solicitation of Discounted Prepayment Offers (any such prepayment, the
“Discounted Term Loan Prepayment”), in each case made in accordance with this
Section 2.10(a)(ii)(A).
(B)(1)    Any Company may from time to time offer to make a Discounted Term Loan
Prepayment by providing the Auction Agent with five (5) Business Days’ notice in
the form of a Specified Discount Prepayment Notice; provided that (I) any such
offer shall be made available, at the sole discretion of the Company, to (x)
each Term Loan Lender and/or (y) each Term Loan Lender with respect to any Class
of Term Loans on an individual tranche basis, (II) any such offer shall specify
the aggregate principal amount offered to be prepaid (the “Specified Discount
Prepayment Amount”) with respect to each applicable tranche, the tranche or
tranches of Term Loans subject to such offer and the specific percentage
discount to par (the “Specified Discount”) of such Term Loans to be prepaid (it
being understood that different Specified Discounts and/or Specified Discount
Prepayment Amounts may be offered with respect to different tranches of Term
Loans and, in such event, each such offer will be treated as a separate offer
pursuant to the terms of this Section 2.10(a)(ii)(B)), (III) the Specified
Discount Prepayment Amount shall be in an aggregate amount not less than
$5,000,000 and whole increments of $1,000,000 in excess thereof and (IV) each
such offer shall remain outstanding through the Specified Discount Prepayment
Response Date. The Auction Agent will promptly provide each applicable Lender
with a copy of such Specified Discount Prepayment Notice and a form of the
Specified Discount Prepayment Response to be completed and returned by each such
Term Loan Lender to the Auction Agent (or its delegate) by no later than 5:00
p.m., on the third Business Day after the date of delivery of such notice to
such Lenders (the “Specified Discount Prepayment Response Date”).
(2)    Each Term Loan Lender receiving such offer shall notify the Auction Agent
(or its delegate) by the Specified Discount Prepayment Response Date whether or
not it agrees to accept a prepayment of any of its applicable then outstanding
Term Loans at the Specified Discount and, if so (such accepting Lender, a
“Discount Prepayment Accepting Lender”), the amount and the tranches of such
Lender’s Term Loans to be prepaid at such offered discount. Each acceptance of a
Discounted Term Loan Prepayment by a Discount Prepayment Accepting Lender shall
be irrevocable. Any Term Loan Lender whose Specified Discount Prepayment
Response is not received by the Auction Agent by the Specified Discount
Prepayment Response Date shall be deemed to have declined to accept the
applicable Borrower Offer of Specified Discount Prepayment.
(3)    If there is at least one Discount Prepayment Accepting Lender, the
relevant Company will make a prepayment of outstanding Term Loans pursuant to
this paragraph (B) to each Discount Prepayment Accepting Lender in accordance
with the respective outstanding amount and tranches of Term Loans specified in
such Lender’s Specified Discount Prepayment Response given pursuant to
subsection (2) above; provided that, if

- 60 -

--------------------------------------------------------------------------------




the aggregate principal amount of Term Loans accepted for prepayment by all
Discount Prepayment Accepting Lenders exceeds the Specified Discount Prepayment
Amount, such prepayment shall be made pro rata among the Discount Prepayment
Accepting Lenders in accordance with the respective principal amounts accepted
to be prepaid by each such Discount Prepayment Accepting Lender and the Auction
Agent (in consultation with such Company and subject to rounding requirements of
the Auction Agent made in its reasonable discretion) will calculate such
proration (the “Specified Discount Proration”). The Auction Agent shall
promptly, and in any case within three (3) Business Days following the Specified
Discount Prepayment Response Date, notify (I) the relevant Company of the
respective Term Loan Lenders’ responses to such offer, the Discounted Prepayment
Effective Date and the aggregate principal amount of the Discounted Term Loan
Prepayment and the tranches to be prepaid, (II) each Term Loan Lender of the
Discounted Prepayment Effective Date, and the aggregate principal amount and the
tranches of Term Loans to be prepaid at the Specified Discount on such date and
(III) each Discount Prepayment Accepting Lender of the Specified Discount
Proration, if any, and confirmation of the principal amount, tranche and Type of
Term Loans of such Lender to be prepaid at the Specified Discount on such date.
Each determination by the Auction Agent of the amounts stated in the foregoing
notices to the Company and such Term Loan Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to the Company shall be due and payable by such Company on the
Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).
(C)(1)    Any Company may from time to time solicit Discount Range Prepayment
Offers by providing the Auction Agent with five (5) Business Days’ notice in the
form of a Discount Range Prepayment Notice; provided that (I) any such
solicitation shall be extended, at the sole discretion of such Company, to (x)
each Term Loan Lender and/or (y) each Term Loan Lender with respect to any Class
of Term Loans on an individual tranche basis, (II) any such notice shall specify
the maximum aggregate principal amount of the relevant Term Loans (the “Discount
Range Prepayment Amount”), the tranche or tranches of Term Loans subject to such
offer and the maximum and minimum percentage discounts to par (the “Discount
Range”) of the principal amount of such Term Loans with respect to each relevant
tranche of Term Loans willing to be prepaid by such Company (it being understood
that different Discount Ranges and/or Discount Range Prepayment Amounts may be
offered with respect to different tranches of Term Loans and, in such event,
each such offer will be treated as a separate offer pursuant to the terms of
this Section 2.10(a)(ii)(C)), (III) the Discount Range Prepayment Amount shall
be in an aggregate amount not less than $5,000,000 and whole increments of
$1,000,000 in excess thereof and (IV) each such solicitation by a Company shall
remain outstanding through the Discount Range Prepayment Response Date. The
Auction Agent will promptly provide each applicable Lender with a copy of such
Discount Range Prepayment Notice and a form of the Discount Range Prepayment
Offer to be submitted by a responding Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m., on the third Business Day after the date
of delivery of such notice to such Lenders (the “Discount Range Prepayment
Response Date”). Each Term Loan Lender’s Discount Range Prepayment Offer shall
be irrevocable and shall specify a discount to par within the Discount Range
(the “Submitted Discount”) at which such Lender is willing to allow prepayment
of any or all of its then outstanding Term Loans of the applicable tranche or
tranches and the maximum aggregate principal amount and tranches of such
Lender’s Term

- 61 -

--------------------------------------------------------------------------------




Loans (the “Submitted Amount”) such Term Loan Lender is willing to have prepaid
at the Submitted Discount. Any Term Loan Lender whose Discount Range Prepayment
Offer is not received by the Auction Agent by the Discount Range Prepayment
Response Date shall be deemed to have declined to accept a Discounted Term Loan
Prepayment of any of its Term Loans at any discount to their par value within
the Discount Range.
(2)    The Auction Agent shall review all Discount Range Prepayment Offers
received on or before the applicable Discount Range Prepayment Response Date and
shall determine (in consultation with such Company and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this subsection (C). The relevant Company agrees to accept on
the Discount Range Prepayment Response Date all Discount Range Prepayment Offers
received by the Auction Agent by the Discount Range Prepayment Response Date, in
the order from the Submitted Discount that is the largest discount to par to the
Submitted Discount that is the smallest discount to par, up to and including the
Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par within the
Discount Range being referred to as the “Applicable Discount”) which yields a
Discounted Term Loan Prepayment in an aggregate principal amount equal to the
lower of (I) the Discount Range Prepayment Amount and (II) the sum of all
Submitted Amounts. Each Term Loan Lender that has submitted a Discount Range
Prepayment Offer pursuant to which it has agreed to accept prepayment at a
discount to par that is larger than or equal to the Applicable Discount shall be
deemed to have irrevocably consented to prepayment of Term Loans equal to its
Submitted Amount (subject to any required proration pursuant to the following
subsection (3)) at the Applicable Discount (each such Term Loan Lender, a
“Participating Lender”).
(3)    If there is at least one Participating Lender, the relevant Company will
prepay the respective outstanding Term Loans of each Participating Lender in the
aggregate principal amount and of the tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the principal amount of the relevant Term Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (in consultation with such Company and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”). The Auction Agent
shall promptly, and in any case within five (5) Business Days following the
Discount Range Prepayment Response Date, notify (I) the relevant Company of the
respective Term Loan Lenders’ responses to such solicitation, the Discounted
Prepayment Effective Date, the Applicable Discount, and the aggregate principal
amount of the Discounted Term Loan Prepayment and the tranches to be prepaid,
(II) each Term Loan Lender of the Discounted Prepayment Effective Date, the
Applicable Discount, and the aggregate principal amount and tranches of Term
Loans to be prepaid at the Applicable Discount on such date, (III) each
Participating Lender of the aggregate principal amount and tranches of such Term
Loan Lender to be prepaid at the Applicable Discount on such date, and (IV) if
applicable, each

- 62 -

--------------------------------------------------------------------------------




Identified Participating Lender of the Discount Range Proration. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to the relevant Company and Term Loan Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to the Company shall be due and payable by such Company on the
Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).
(D)(1)    Any Company may from time to time solicit Solicited Discounted
Prepayment Offers by providing the Auction Agent with five (5) Business Days’
notice in the form of a Solicited Discounted Prepayment Notice; provided that
(I) any such solicitation shall be extended, at the sole discretion of such
Company, to (x) each Term Loan Lender and/or (y) each Lender with respect to any
Class of Loans on an individual tranche basis, (II) any such notice shall
specify the maximum aggregate amount of the Term Loans (the “Solicited
Discounted Prepayment Amount”) and the tranche or tranches of Term Loans the
applicable Borrower is willing to prepay at a discount (it being understood that
different Solicited Discounted Prepayment Amounts may be offered with respect to
different tranches of Term Loans and, in such event, each such offer will be
treated as a separate offer pursuant to the terms of this Section
2.10(a)(ii)(D)), (III) the Solicited Discounted Prepayment Amount shall be in an
aggregate amount not less than $5,000,000 and whole increments of $1,000,000 in
excess thereof and (IV) each such solicitation by a Company shall remain
outstanding through the Solicited Discounted Prepayment Response Date. The
Auction Agent will promptly provide each applicable Lender with a copy of such
Solicited Discounted Prepayment Notice and a form of the Solicited Discounted
Prepayment Offer to be submitted by a responding Lender to the Auction Agent (or
its delegate) by no later than 5:00 p.m., on the third Business Day after the
date of delivery of such notice to such Term Loan Lenders (the “Solicited
Discounted Prepayment Response Date”). Each Term Loan Lender’s Solicited
Discounted Prepayment Offer shall (x) be irrevocable, (y) remain outstanding
until the Acceptance Date, and (z) specify both a discount to par (the “Offered
Discount”) at which such Term Loan Lender is willing to allow prepayment of its
then outstanding Term Loan and the maximum aggregate principal amount and
tranches of such Term Loans (the “Offered Amount”) such Term Loan Lender is
willing to have prepaid at the Offered Discount. Any Term Loan Lender whose
Solicited Discounted Prepayment Offer is not received by the Auction Agent by
the Solicited Discounted Prepayment Response Date shall be deemed to have
declined prepayment of any of its Term Loans at any discount.
(2)    The Auction Agent shall promptly provide the relevant Company with a copy
of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date. Such Company shall review all
such Solicited Discounted Prepayment Offers and select the largest of the
Offered Discounts specified by the relevant responding Term Loan Lenders in the
Solicited Discounted Prepayment Offers that is acceptable to the Company (the
“Acceptable Discount”), if any. If the Company elects to accept any Offered
Discount as the Acceptable Discount, then as soon as practicable after the
determination of the Acceptable Discount, but in no event later than by the
third Business Day after the date of receipt by such Company from the Auction
Agent of a copy of all Solicited Discounted Prepayment Offers pursuant to the
first sentence of this subsection (2) (the “Acceptance Date”), the Company shall
submit an Acceptance and Prepayment Notice to the Auction Agent setting forth
the Acceptable Discount. If the Auction Agent shall fail to receive an
Acceptance and Prepayment Notice from the

- 63 -

--------------------------------------------------------------------------------




Company by the Acceptance Date, such Company shall be deemed to have rejected
all Solicited Discounted Prepayment Offers.
(3)    Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by the Auction Agent by the Solicited Discounted
Prepayment Response Date, within three (3) Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Auction Agent will determine (in consultation with such Company and
subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the aggregate principal amount and the tranches of Term
Loans (the “Acceptable Prepayment Amount”) to be prepaid by the relevant Company
at the Acceptable Discount in accordance with this Section 2.10(a)(ii)(D). If
the Company elects to accept any Acceptable Discount, then the Company agrees to
accept all Solicited Discounted Prepayment Offers received by Auction Agent by
the Solicited Discounted Prepayment Response Date, in the order from largest
Offered Discount to smallest Offered Discount, up to and including the
Acceptable Discount. Each Term Loan Lender that has submitted a Solicited
Discounted Prepayment Offer with an Offered Discount that is greater than or
equal to the Acceptable Discount shall be deemed to have irrevocably consented
to prepayment of Term Loans equal to its Offered Amount (subject to any required
pro-rata reduction pursuant to the following sentence) at the Acceptable
Discount (each such Lender, a “Qualifying Lender”). The Company will prepay
outstanding Term Loans pursuant to this subsection (D) to each Qualifying Lender
in the aggregate principal amount and of the tranches specified in such Lender’s
Solicited Discounted Prepayment Offer at the Acceptable Discount; provided that
if the aggregate Offered Amount by all Qualifying Lenders whose Offered Discount
is greater than or equal to the Acceptable Discount exceeds the Solicited
Discounted Prepayment Amount, prepayment of the principal amount of the Term
Loans for those Qualifying Lenders whose Offered Discount is greater than or
equal to the Acceptable Discount (the “Identified Qualifying Lenders”) shall be
made pro rata among the Identified Qualifying Lenders in accordance with the
Offered Amount of each such Identified Qualifying Lender and the Auction Agent
(in consultation with such Company and subject to rounding requirements of the
Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”). On or prior to the Discounted
Prepayment Determination Date, the Auction Agent shall promptly notify (I) the
relevant Company of the Discounted Prepayment Effective Date and Acceptable
Prepayment Amount comprising the Discounted Term Loan Prepayment and the
tranches to be prepaid, (II) each Term Loan Lender of the Discounted Prepayment
Effective Date, the Acceptable Discount, and the Acceptable Prepayment Amount of
all Term Loans and the tranches to be prepaid to be prepaid at the Applicable
Discount on such date, (III) each Qualifying Lender of the aggregate principal
amount and the tranches of such Term Loan Lender to be prepaid at the Acceptable
Discount on such date, and (IV) if applicable, each Identified Qualifying Lender
of the Solicited Discount Proration. Each determination by the Auction Agent of
the amounts stated in the foregoing notices to such Company and Term Loan
Lenders shall be conclusive and binding for all purposes absent manifest error.
The payment amount specified in such notice to such Company shall be due and
payable by such Company on the Discounted Prepayment Effective Date in
accordance with subsection (F) below (subject to subsection (J) below).

- 64 -

--------------------------------------------------------------------------------




(E)In connection with any Discounted Term Loan Prepayment, the Companies and the
Term Loan Lenders acknowledge and agree that the Auction Agent may require as a
condition to any Discounted Term Loan Prepayment, the payment of customary fees
and expenses from a Company in connection therewith.
(F)If any Term Loan is prepaid in accordance with paragraphs (B) through (D)
above, a Company shall prepay such Term Loans on the Discounted Prepayment
Effective Date. The relevant Company shall make such prepayment to the
Administrative Agent, for the account of the Discount Prepayment Accepting
Lenders, Participating Lenders, or Qualifying Lenders, as applicable, at the
Administrative Agent’s Office in immediately available funds not later than
11:00 a.m. on the Discounted Prepayment Effective Date and all such prepayments
shall be applied to the remaining principal installments of the relevant tranche
of Loans on a pro-rata basis across such installments. The Term Loans so prepaid
shall be accompanied by all accrued and unpaid interest on the par principal
amount so prepaid up to, but not including, the Discounted Prepayment Effective
Date. Each prepayment of the outstanding Term Loans pursuant to this
Section 2.10(a)(ii) shall be paid to the Discount Prepayment Accepting Lenders,
Participating Lenders, or Qualifying Lenders, as applicable, and shall be
applied to the relevant Loans of such Lenders in accordance with their
respective pro rata share. The aggregate principal amount of the tranches and
installments of the relevant Term Loans outstanding shall be deemed reduced by
the full par value of the aggregate principal amount of the tranches of Term
Loans prepaid on the Discounted Prepayment Effective Date in any Discounted Term
Loan Prepayment. In connection with each prepayment pursuant to this
Section 2.10(a)(ii), the relevant Company shall waive any right to bring any
action against the Administrative Agent, in its capacity as such, in connection
with any such Discounted Term Loan Prepayment.
(G)To the extent not expressly provided for herein, each Discounted Term Loan
Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.10(a)(ii), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the applicable
Borrower. Notwithstanding anything to the contrary herein, the procedures
outlined in this Section 2.10(a)(ii) may be amended or modified as agreed
between the Administrative Agent and Borrower.
(H)Notwithstanding anything in any Loan Document to the contrary, for purposes
of this Section 2.10(a)(ii), each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon the Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.
(I)Each of the Companies and the Term Loan Lenders acknowledge and agree that
the Auction Agent may perform any and all of its duties under this
Section 2.10(a)(ii) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Term Loan Prepayment provided for in this Section 2.10(a)(ii) as well
as activities of the Auction Agent.

- 65 -

--------------------------------------------------------------------------------




(J)Each Company shall have the right, by written notice to the Auction Agent, to
revoke in full (but not in part) its offer to make a Discounted Term Loan
Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date (and if such offer is revoked pursuant to the
preceding clauses, any failure by such Company to make any prepayment to a
Lender, as applicable, pursuant to this Section 2.10(a)(ii) shall not constitute
a Default or Event of Default under Section 8.01 or otherwise). Each Company may
extend the expiration time of any Specified Discount Prepayment Response Date,
Discount Range Prepayment Response Date or Solicited Discounted Prepayment
Response Date at least 24 hours before such expiration time.
(b)Revolving Loan Prepayments.
(i)In the event of the termination of all the Revolving Commitments, Borrower
shall, on the date of such termination, repay or prepay all its outstanding
Revolving Borrowings and all outstanding Swingline Loans and replace all
outstanding Letters of Credit or Cash Collateralize all outstanding Letters of
Credit in accordance with the procedures set forth in Section 2.18(i).
(ii)In the event of any partial reduction of the Revolving Commitments, then
(x) at or prior to the effective date of such reduction, the Administrative
Agent shall notify Borrower and the Revolving Lenders of the sum of the
Revolving Exposures after giving effect thereto and (y) if the sum of the
Revolving Exposures would exceed the aggregate amount of Revolving Commitments
after giving effect to such reduction, then Borrower shall, on the date of such
reduction, first, repay or prepay Swingline Loans, second, repay or prepay
Revolving Borrowings and third, replace outstanding Letters of Credit or Cash
Collateralize outstanding Letters of Credit in accordance with the procedures
set forth in Section 2.18(i), in an aggregate amount sufficient to eliminate
such excess.
(iii)In the event that the sum of all Lenders’ Revolving Exposures exceeds the
Revolving Commitments then in effect, Borrower shall, without notice or demand,
immediately first, repay or prepay Swingline Loans, second, repay or prepay
Revolving Borrowings, and third, replace outstanding Letters of Credit or Cash
Collateralize outstanding Letters of Credit in accordance with the procedures
set forth in Section 2.18(i), in an aggregate amount sufficient to eliminate
such excess.
(iv)In the event that the aggregate LC Exposure exceeds the LC Commitment then
in effect, Borrower shall, without notice or demand, immediately replace
outstanding Letters of Credit or Cash Collateralize outstanding Letters of
Credit in accordance with the procedures set forth in Section 2.18(i), in an
aggregate amount sufficient to eliminate such excess.
(v)In the event that the aggregate Swingline Exposure exceeds the Swingline
Commitment then in effect, Borrower shall, without notice or demand, immediately
repay or prepay Swingline Loans in an aggregate amount sufficient to eliminate
such excess.
(c)Asset Sales. Not later than five Business Days following the receipt of any
Net Cash Proceeds of any Asset Sale by Holdings or any of its Restricted
Subsidiaries, Borrower shall make prepayments without premium or penalty in
accordance with Sections 2.10(g) and (h) in an aggregate amount equal to 100% of
such Net Cash Proceeds; provided that:

- 66 -

--------------------------------------------------------------------------------




(i)no such prepayment shall be required under this Section 2.10(c) with respect
to (A) any Asset Sale permitted by Section 6.06(a), (c), (d), (e), (f), (g),
(h), (j), (k) or (l), (B) the disposition of property which constitutes a
Casualty Event, or (C) any Asset Sales made by any Foreign Restricted Subsidiary
to the extent that (1) the Net Cash Proceeds of all such Asset Sales of all
Foreign Restricted Subsidiaries together with the Net Cash Proceeds of Casualty
Events described in Section 2.10(e)(i)(y)(A) do not exceed $20,000,000 in the
aggregate during the term of this Agreement, (2) local Requirements of Law
prohibit such Foreign Restricted Subsidiary from making payment of the Net Cash
Proceeds of such Asset Sale to the Loan Parties, whether through the repayment
of intercompany loans, dividends or otherwise (provided that to the extent any
such Requirements of Law permit such payments at a later time, such prepayment
shall be required within five Business Days thereafter) or (3) Borrower
determines in good faith that repatriation to the United States of any such Net
Cash Proceeds of an Asset Sale by a Foreign Restricted Subsidiary would have a
material adverse tax consequence with respect to such funds (provided that if
such funds are so repatriated by such Foreign Restricted Subsidiary, such
repatriated funds will be promptly applied (net of additional taxes payable or
reserved against as a result thereof) to the prepayment pursuant to Section
2.10(g)); and
(ii)so long as no Default shall then exist or would arise therefrom, such
proceeds shall not be required to be so applied on such date to the extent that
such Net Cash Proceeds are expected to be reinvested, or committed to be
reinvested, in fixed or capital assets within 12 months following the date of
such Asset Sale; provided that if all or any portion of such Net Cash Proceeds
is not so reinvested within such 12-month period (or if the Loan Parties have
entered into binding contractual commitments for reinvestment within such
12-month period, not so reinvested within 18 months following the date of such
Asset Sale), such unused portion shall be applied on the last day of such period
as a mandatory prepayment as provided in this Section 2.10(c); provided,
further, that if the property subject to such Asset Sale constituted Collateral,
then all property purchased with the Net Cash Proceeds thereof pursuant to this
subsection shall be made subject to the Lien of the applicable Security
Documents in favor of the Collateral Agent, for its benefit and for the benefit
of the other Secured Parties in accordance with Sections 5.11 and 5.12.
(d)Debt Issuance or Disqualified Capital Stock Issuance. Not later than one
Business Day following the receipt of any Net Cash Proceeds of any Debt Issuance
(other than Indebtedness that is intended to constitute Credit Agreement
Refinancing Indebtedness) or issuance of Disqualified Capital Stock by Holdings
or any of its Restricted Subsidiaries, Borrower shall make prepayments without
premium or penalty in accordance with Sections 2.10(g) and (h) in an aggregate
amount equal to 100% of such Net Cash Proceeds.
(e)Casualty Events. Not later than five Business Days following the receipt of
any Net Cash Proceeds from a Casualty Event by Holdings or any of its Restricted
Subsidiaries, Borrower shall make prepayments without premium or penalty in
accordance with Sections 2.10(g) and (h) in an aggregate amount equal to 100% of
such Net Cash Proceeds; provided that:
(i)no such prepayment shall be required under this Section 2.10(e) with respect
to any Casualty Event (x) to the extent such Casualty Event (together with any
related Casualty Events) result in Net Cash Proceeds of $1,000,000 or less or
(y) with respect to an asset of any Foreign Restricted Subsidiary to the extent
that (A) the Net Cash Proceeds of all such Casualty Events of all Foreign
Restricted Subsidiaries together with the Net Cash Proceeds of Asset Sales
described in Section 2.10(c)(i)(C)(1) do not exceed $20,000,000 in the aggregate
during the term of this Agreement, (B) local Requirements of Law prohibit such
Foreign Restricted Subsidiary from making payment of the Net Cash Proceeds of
such Casualty Event to the Loan Parties, whether

- 67 -

--------------------------------------------------------------------------------




through the repayment of intercompany loans, dividends or otherwise (provided
that to the extent any such Requirements of Law permit such payments at a later
time, such prepayment shall be required within five Business Days thereafter) or
(C) Borrower determines in good faith that repatriation to the United States of
any such Net Cash Proceeds of a Casualty Event of a Foreign Restricted
Subsidiary would have a material adverse tax consequence with respect to such
funds (provided that if such funds are so repatriated by such Foreign Restricted
Subsidiary, such repatriated funds will be promptly applied (net of additional
taxes payable or reserved against as a result thereof) to the prepayment
pursuant to Section 2.10(g));
(ii)so long as no Default shall then exist or arise therefrom, such proceeds
shall not be required to be so applied on such date to the extent that such
proceeds are expected to be used to repair, replace or restore any property in
respect of which such Net Cash Proceeds were paid or to be reinvested in other
fixed or capital assets to be used in Borrower’s business, or committed to be so
used or reinvested, no later than 12 months following the date of receipt of
such proceeds; provided that if all or any portion of such proceeds is not so
used or reinvested within such 12-month period (or if the Loan Parties have
entered into binding contractual commitments for reinvestment within such
12-month period, not so used or reinvested within 18 months following the date
of such Casualty Event), such unused portion shall be applied on the last day of
such period as a mandatory prepayment as provided in this Section 2.10(e);
provided, further, that if the property subject to such Casualty Event
constituted Collateral under the Security Documents, then all property purchased
with the Net Cash Proceeds thereof pursuant to this subsection shall be made
subject to the Lien of the applicable Security Documents in favor of the
Collateral Agent, for its benefit and for the benefit of the other Secured
Parties in accordance with Sections 5.11 and 5.12; and
(iii)if any portion of such Net Cash Proceeds shall not be so applied within
such 12-month period (or if the Loan Parties have entered into binding
contractual commitments for such application within such 12-month period, shall
not be so applied within 18 months following the date of receipt of such
proceeds), such unused portion shall be applied on the last day of such period
as a mandatory prepayment as provided in this Section 2.10(e).
(f)Excess Cash Flow. No later than five Business Days after the date on which
the financial statements with respect to each fiscal year in which an Excess
Cash Flow Period occurs are or are required to be delivered pursuant to
Section 5.01(a) (without giving effect to any grace period applicable thereto),
Borrower shall make prepayments without premium or penalty in accordance with
Sections 2.10(g) and (h) in an aggregate amount equal to (A) the Applicable ECF
Percentage of Excess Cash Flow for the Excess Cash Flow Period then ended minus
(B) any voluntary prepayments of Term Loans pursuant to Section 2.10(a) during
such Excess Cash Flow Period and any voluntary prepayments of Revolving Loans
pursuant to Section 2.10(a) during such Excess Cash Flow Period to the extent
accompanied by equivalent permanent reductions of the Revolving Commitments
pursuant to Section 2.07(b), other than prepayments of Term Loans or Revolving
Loans funded with the proceeds of Indebtedness.
(g)Application of Prepayments. Except with respect to Loans incurred in
connection with any Refinancing Amendment, mandatory prepayments shall be
applied, first, to any Term Loans outstanding (provided that any prepayment of
Term Loans with the Net Cash Proceeds of Credit Agreement Refinancing
Indebtedness shall be applied solely to each applicable Class of Refinanced
Debt) and, second, after the Term Loans outstanding have been prepaid in full,
to the Revolving Loans outstanding, without any reduction of the Revolving
Commitments, and third to Cash Collateralize all outstanding Letters of Credit
in accordance with the procedures set forth in Section 2.18(i), without any
reduction of the Revolving Commitments. Prior to any optional or mandatory
prepayment hereunder, Borrower shall

- 68 -

--------------------------------------------------------------------------------




select the Borrowing or Borrowings to be prepaid and shall specify such
selection in the notice of such prepayment pursuant to Section 2.10(h), subject
to the provisions of this Section 2.10(g). In the event of any optional or
mandatory prepayment of Term Borrowings made at a time when Term Borrowings of
more than one Class remain outstanding, the aggregate amount of such prepayment
shall be allocated between the Term B Loans and each other Class of Incremental
Term Loans pro rata based on the aggregate principal amount of outstanding
Borrowings of each such Class. Notwithstanding the foregoing any Term Loan
Lender may elect, by written notice to the Administrative Agent at least one
Business Day prior to the prepayment date, to decline all or any portion of any
mandatory prepayment of its Term Loans, pursuant to this Section 2.10, in which
case the aggregate amount of the prepayment that would have been applied to
prepay such Term Loans, but was so declined shall be ratably offered to each
Term Loan Lender that initially accepted such mandatory prepayment. Any amounts
rejected by such Lenders shall be retained by or repaid to Borrower. Any
prepayments of Term Loans of any Class (i) pursuant to Section 2.10(c), (d), (e)
or (f) shall be applied to reduce scheduled repayments required under Section
2.09, in direct order to such scheduled repayments for such Class of Term Loans
or (ii) pursuant to Section 2.10(a) shall be applied as directed by Borrower.
Amounts to be applied pursuant to this Section 2.10 to the prepayment of Term
Loans and Revolving Loans shall be applied, as applicable, first to reduce
outstanding ABR Term Loans and ABR Revolving Loans, respectively. Any amounts
remaining after each such application shall be applied to prepay Eurodollar Term
Loans or Eurodollar Revolving Loans, as applicable. Notwithstanding the
foregoing, if the amount of any prepayment of Loans required under this
Section 2.10 shall be in excess of the amount of the ABR Loans at the time
outstanding (an “Excess Amount”), then, at the election of Borrower only the
portion of the amount of such prepayment as is equal to the amount of such
outstanding ABR Loans shall be immediately prepaid and the Excess Amount shall
be either (A) deposited in an escrow account on terms reasonably satisfactory to
the Collateral Agent and applied to the prepayment of Eurodollar Loans on the
last day of the then next-expiring Interest Period for Eurodollar Loans;
provided that (i) interest in respect of such Excess Amount shall continue to
accrue thereon at the rate provided hereunder for the Loans which such Excess
Amount is intended to repay until such Excess Amount shall have been used in
full to repay such Loans and (ii) at any time while an Event of Default has
occurred and is continuing, the Administrative Agent may, and upon written
direction from the Required Lenders shall, apply any or all proceeds then on
deposit to the payment of such Loans in an amount equal to such Excess Amount or
(B) prepaid immediately, together with any amounts owing to the Lenders under
Section 2.13.
(h)Notice of Prepayment. Borrower shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by written
notice of any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the date of prepayment, (ii) in the case of prepayment of an ABR
Borrowing, not later than 12:00 noon, New York City time, one Business Day
before the date of prepayment and (iii) in the case of prepayment of a Swingline
Loan, not later than 12:00 noon, New York City time, on the date of prepayment.
Each such notice shall be irrevocable; provided that a notice of prepayment
delivered by Borrower may state that such notice is conditioned upon the
effectiveness of debt or equity financing, in which case such notice may be
revoked by Borrower (by notice to the Administrative Agent on or prior to the
specified prepayment date) if such condition is not satisfied. Each such notice
shall specify the prepayment date, the principal amount of each Borrowing or
portion thereof to be prepaid and, in the case of a mandatory prepayment, a
reasonably detailed calculation of the amount of such prepayment. Promptly
following receipt of any such notice (other than a notice relating solely to
Swingline Loans), the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of

- 69 -

--------------------------------------------------------------------------------




a Credit Extension of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing and otherwise in accordance with this Section 2.10.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.06.
(i)Term B Loan Prepayment Premium. In the event that (i) all or any portion of
the Term B Loans are repaid, prepaid, refinanced or replaced (other than in
connection with a Change in Control or Transformative Acquisition) with the Net
Cash Proceeds of issuances, offerings or placements of Indebtedness (including,
without limitation, with Credit Agreement Refinancing Indebtedness) or
refinanced substantially concurrently with the incurrence of, or conversion of
the Loans under this Agreement, into new Indebtedness (including, without
limitation, into Indebtedness under this Agreement) the primary purpose of which
is to lower the All-In Yield in effect for the Term B Loans so repaid, prepaid,
refinanced, replaced or repriced or (ii) there shall occur any amendment,
amendment and restatement or other modification of the Term B Loans (including,
without limitation, an Extension Amendment) the primary purpose of which is to
lower the All-In Yield in effect thereof (any of clause (i) or (ii), a
“Repricing Transaction”) occurring on or prior to the date that is six months
following the Closing Date, the Borrower shall pay to the Administrative Agent,
for the ratable account of each of the Term B Loan Lenders, (x) in the case of
clause (i), a prepayment premium equal to 1.00% of the aggregate principal
amount of the Term B Loans so repaid, prepaid, refinanced, replaced or repriced
and (y) in the case of clause (ii), a fee equal to 1.00% of the aggregate
principal amount of the Term B Loans outstanding immediately prior to such
amendment, amendment and restatement or other modification. If all or any
portion of the Term B Loans held by any Term B Loan Lender is subject to
mandatory assignment pursuant to Section 10.02(d) as a result of, or in
connection with, such Term B Loan Lender not agreeing or otherwise consenting to
any amendment, amendment and restatement or other modification referred to in
clause (ii) above (or otherwise in connection with a Repricing Transaction) on
or prior to the date that is six months after the Closing Date, the Borrower
shall pay a prepayment premium equal to 1.00% of the principal amount of the
Term B Loans so repaid, prepaid, refinanced or replaced. Such amounts shall be
due and payable on the date of effectiveness of such Repricing Transaction.
SECTION 2.11Alternate Rate of Interest.
If prior to the commencement of any Interest Period for a Eurodollar Borrowing:
a.the Administrative Agent determines (which determination shall be final and
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBOR Rate for such Interest Period; or
b.the Administrative Agent is advised in writing by the Required Lenders that
the Adjusted LIBOR Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
then the Administrative Agent shall give written notice thereof to Borrower and
the Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies Borrower and the Lenders that the circumstances giving rise to
such notice no longer exist, (i) any Eurodollar Borrowing requested to be made
on the first day of such Interest Period shall be made as a Market Disruption
Loan, (ii) any Borrowing that were to have been converted on the first day of
such Interest Period to a Eurodollar Borrowing shall be continued as a Market
Disruption Loan and (iii) any outstanding Eurodollar

- 70 -

--------------------------------------------------------------------------------




Borrowing shall be converted, on the last day of the then-current Interest
Period, to a Market Disruption Loan.
SECTION 2.12Yield Protection.
a.Increased Costs Generally. If any Change in Law shall:
i.impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in, by any Lender
(except any reserve requirement reflected in the Adjusted LIBOR Rate) or the
Issuing Bank;
ii.subject any Lender or the Issuing Bank to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Loan made by it, or change the basis of taxation of payments to
such Lender or the Issuing Bank in respect thereof (except for Indemnified Taxes
or Other Taxes indemnifiable under Section 2.15 and any Excluded Taxes); or
iii.impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender, the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company, if any, of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the Issuing Bank
hereunder (whether of principal, interest or any other amount), then, upon
request of such Lender or the Issuing Bank, Borrower will pay to such Lender or
the Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered, it being understood that to the
extent duplicative of the provisions of Section 2.15, this Section 2.12 shall
not apply to Taxes.
b.Capital Requirements. If any Lender or the Issuing Bank determines (in good
faith, but in its sole discretion) that any Change in Law affecting such Lender
or the Issuing Bank or any lending office of such Lender or such Lender’s or the
Issuing Bank’s holding company, if any, regarding capital requirements has or
would have the effect of reducing the rate of return on such Lender’s or the
Issuing Bank’s capital or on the capital of such Lender’s or the Issuing Bank’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy and capital requirements), then from time to time Borrower will pay to
such Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.
c.Certificates for Reimbursement. A certificate of a Lender or the Issuing Bank
setting forth in reasonable detail the basis for its claim and the amount or
amounts necessary to compensate such

- 71 -

--------------------------------------------------------------------------------




Lender or the Issuing Bank or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section 2.12 and delivered to Borrower
shall be prima facie evidence. Borrower shall pay such Lender or the Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
ten days after receipt thereof.
d.Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Bank to demand compensation pursuant to this Section 2.12 shall not constitute a
waiver of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided that Borrower shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section 2.12 for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender or
the Issuing Bank, as the case may be, notifies Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof).
e.Notwithstanding the foregoing, a Lender will not be entitled to demand, and
the Borrower will not be obligated to pay, any amount under this Section 2.12
unless such Lender or Issuing Bank has a general policy of claiming such
compensation from similarly situated customers under agreements containing
comparable gross-up provisions.
SECTION 2.13Breakage Payments.
In the event of (a) the payment or prepayment, whether optional or mandatory, of
any principal of any Eurodollar Loan earlier than the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan earlier than the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Revolving Loan or Term Loan on the date specified in any notice
delivered pursuant hereto, (d) the assignment of any Eurodollar Loan earlier
than the last day of the Interest Period applicable thereto as a result of a
request by Borrower pursuant to Section 2.16(b), or (e) prior to the date that
is 90 days after the Closing Date, any assignment of any Eurodollar Loan earlier
than the last day of the Interest Period applicable thereto, then, in any such
event, Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event (excluding loss of anticipated profit related to any
interest margin on such amount). In the case of a Eurodollar Loan, such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Loan had such event not occurred,
at the Adjusted LIBOR Rate that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for Dollar deposits of a comparable amount and
period from other banks in the Eurodollar market. A certificate of any Lender
setting forth in reasonable detail any amount or amounts that such Lender is
entitled to receive pursuant to this Section 2.13 shall be delivered to Borrower
(with a copy to the Administrative Agent) and shall be prima facie evidence of
the amount thereof. Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.
SECTION 2.14
Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

a.Payments Generally. Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest, fees
or Reimbursement

- 72 -

--------------------------------------------------------------------------------




Obligations, or of amounts payable under Section 2.12, 2.13, 2.15 or 10.03, or
otherwise) on or before the time expressly required hereunder or under such
other Loan Document for such payment (or, if no such time is expressly required,
prior to 3:00 p.m., New York City time), on the date when due, in immediately
available funds, without setoff, deduction or counterclaim. Any amounts received
after such time on any date may, in the discretion of the Administrative Agent,
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at Stamford, Connecticut, except payments to
be made directly to the Issuing Bank or Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.12, 2.13, 2.15 and 10.03
shall be made directly to the persons entitled thereto and payments pursuant to
other Loan Documents shall be made to the persons specified therein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, unless specified otherwise, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments under each Loan Document shall be made in Dollars,
except as expressly specified otherwise.
b.Pro Rata Treatment.
i.Subject to Section 2.19, each payment by Borrower of interest in respect of
the Loans shall be applied to the amounts of such obligations owing to the
Lenders pro rata according to the respective amounts then due and owing to the
Lenders.
ii.Subject to Section 2.19, each payment on account of principal of the Term B
Loans shall be allocated among the Term B Loan Lenders pro rata based on the
principal amount of the Term B Loans held by the Term B Loan Lenders. Each
payment on account of principal of any Class of Incremental Term Loans shall be
allocated among the Incremental Term Loan Lenders for such Class pro rata based
on the principal amount of the Incremental Term Loans in such Class held by the
Incremental Term Loan Lenders. Each payment by Borrower on account of principal
of the Revolving Borrowings shall be made pro rata according to the respective
outstanding principal amounts of the Revolving Loans then held by the Revolving
Lenders.
c.Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
Reimbursement Obligations, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and Reimbursement Obligations then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
and Reimbursement Obligations then due to such parties. It is understood that
the foregoing does not apply to any adequate protection payments under any
federal, state or foreign bankruptcy, insolvency, receivership or similar
proceeding, and that the Administrative Agent may, subject to any applicable
federal, state or foreign bankruptcy, insolvency, receivership or similar
orders, distribute any adequate protection payments it receives on behalf of the
Lenders to the Lenders in its sole discretion (i.e., whether to pay the earliest
accrued interest, all accrued interest on a pro rata basis or otherwise).
d.Sharing of Set-Off; Sharing of Proceeds. If any Lender (and/or the Issuing
Bank, which shall be deemed a “Lender” for purposes of this Section 2.14(d))
shall, by exercising any right of setoff or counterclaim, obtain payment in
respect of any principal of or interest on any of its Loans or other Obligations
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other Obligations greater
than its pro rata share thereof as provided

- 73 -

--------------------------------------------------------------------------------




herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and such other obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them, provided that:
i.if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and
ii.the provisions of this paragraph shall not be construed to apply to (x) any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to Holdings or
any Subsidiary thereof (as to which the provisions of this paragraph (d) shall
apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation. If under applicable bankruptcy,
insolvency or any similar law any Secured Party receives a secured claim in lieu
of a setoff or counterclaim to which this Section 2.14(d) applies, such Secured
Party shall to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights to which the Secured Party
is entitled under this Section 2.14(d) to share in the benefits of the recovery
of such secured claim.
e.Borrower Default. Unless the Administrative Agent shall have received notice
from Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that Borrower will not make such payment, the Administrative Agent may
assume that Borrower has made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to the Lenders or the
Issuing Bank, as the case may be, the amount due. In such event, if Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or the Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.
SECTION 2.15Taxes.
a.Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Loan Parties hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any Taxes
unless required by applicable Requirements of Law (as determined in the good
faith discretion of the applicable withholding agent); provided that if the
applicable withholding agent shall be required by applicable Requirements of Law
(as determined in the good faith discretion of the applicable withholding agent)
to deduct any Indemnified Taxes (including any Other Taxes) from such payments,
then (i) the sum payable shall be increased by the Loan Parties as necessary so
that after all required deductions have been made (including deductions
applicable to additional sums

- 74 -

--------------------------------------------------------------------------------




payable under this Section 2.15) the Lender (or, in case of any payments made to
the Administrative Agent for its own account, the Administrative Agent),
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the applicable withholding agent shall make such
deductions and (iii) the applicable withholding agent shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable Requirements of Law.
b.Payment of Other Taxes by Borrower. Without limiting the provisions of
paragraph (a) above, Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Requirements of Law.
c.Indemnification by Borrower. Borrower shall indemnify the Administrative Agent
and each Lender, within ten days after written demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section
2.15) payable by the Administrative Agent or such Lender, as the case may be,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes or Other Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to Borrower by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
d.Evidence of Payments. As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by Borrower to a Governmental Authority, Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
e.Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of any withholding tax with respect to any payments hereunder or under
any other Loan Document shall, to the extent it may lawfully do so, deliver to
Borrower and to the Administrative Agent, at the time or times reasonably
requested by Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable Requirements of Law or
reasonably requested by Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Requirements of
Law or reasonably requested by Borrower or the Administrative Agent as will
enable Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the above two sentences, in the case
of any taxes other than U.S. federal withholding taxes, the completion,
execution and submission of documentation shall not be required to the extent
that, in the Lender’s reasonable judgment, such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
Without limiting the generality of the foregoing, any Foreign Lender shall, to
the extent it may lawfully do so, deliver to Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so) whichever of the following is applicable:

- 75 -

--------------------------------------------------------------------------------




i.duly completed copies of Internal Revenue Service Form W-8BEN (or any
successor forms) claiming eligibility for benefits of an income tax treaty to
which the United States of America is a party,
ii.duly completed copies of Internal Revenue Service Form W-8ECI (or any
successor forms),
iii.in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate, in
substantially the form of the applicable Exhibit Q, to the effect that such
Foreign Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (B) a “10 percent shareholder” of Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code, and that no interest payments in
connection with the Loan Documents are effectively connected with such Foreign
Lender’s conduct of a U.S. trade or business and (y) duly completed copies of
Internal Revenue Service Form W-8BEN (or any successor forms),
iv.to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
participation), an Internal Revenue Service Form W-8IMY, accompanied by a Form
W-8ECI, W-8BEN, a certificate in substantially the form of the applicable
Exhibit Q, Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that, if the Foreign Lender is a partnership (and
not a participating Lender) and one or more beneficial owners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a certificate, in substantially the form of the applicable Exhibit Q, on
behalf of such beneficial owner(s), or
v.any other form prescribed by applicable Requirements of Law as a basis for
claiming exemption from or a reduction in United States federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable Requirements of Law to permit Borrower and the
Administrative Agent to determine the withholding or deduction required to be
made.
Each Foreign Lender shall, from time to time after the initial delivery by such
Foreign Lender of the forms described above, whenever a lapse in time or change
in such Foreign Lender’s circumstances renders such forms, certificates or other
evidence so delivered expired, obsolete or inaccurate, promptly (1) deliver to
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) renewals, amendments or additional or successor
forms, properly completed and duly executed by such Foreign Lender, together
with any other certificate or statement of exemption required in order to
confirm or establish such Foreign Lender’s status or that such Foreign Lender is
entitled to an exemption from or reduction in U.S. federal withholding tax or
(2) notify the Administrative Agent and Borrower in writing of its inability to
deliver any such forms, certificates or other evidence.
Any Lender that is not a Foreign Lender shall deliver to Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter as prescribed by
Requirements of Law or upon the request of Borrower or the Administrative
Agent), duly executed and properly completed copies of Internal Revenue Service
Form W-9, or any successor form(s), certifying that it is not subject to U.S.
federal backup withholding.
Each Foreign Lender that is entitled to an exemption from or reduction of any
withholding tax imposed under FATCA shall comply with any certification,
documentation, information or other reporting

- 76 -

--------------------------------------------------------------------------------




necessary to establish an exemption from withholding under FATCA and shall
provide any other documentation reasonably requested by Borrower or the
Administrative Agent sufficient for the Administrative Agent and Borrower to
comply with their obligations under FATCA and to determine whether such Foreign
Lender has complied with such applicable reporting requirements or to determine
the amount, if any, to deduct and withhold from such payment.
f.Treatment of Certain Refunds. If the Administrative Agent or a Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by a Loan Party or with respect to which a Loan Party has paid
additional amounts pursuant to this Section 2.15, it shall promptly pay to the
applicable Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.15 with respect to the Indemnified Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that such Loan Party, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to such Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender or in the
event the Administrative Agent or such Lender is required to repay such refund
to such Governmental Authority. This paragraph shall not be construed to require
the Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to Borrower
or any other person. Notwithstanding anything to the contrary, in no event will
the Administrative Agent or any Lender be required to pay any amount to a Loan
Party the payment of which would place the Administrative Agent or such Lender
in a less favorable net after-tax position than the Administrative Agent or such
Lender would have been in if the Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.
g.Payments. For purposes of this Section 2.15, (i) any payments by the
Administrative Agent to a Lender of any amounts received by the Administrative
Agent from a Loan Party on behalf of such Lender shall be treated as a payment
from such Loan Party to such Lender and (ii) if a Lender is treated as a
partnership by a jurisdiction imposing an Indemnified Tax, any withholding or
payment of such Indemnified Tax by the Lender in respect of any of such Lender’s
partners shall be considered a withholding or payment of such Indemnified Tax by
the applicable Loan Party.
h.Issuing Bank. For all purposes of this Section 2.15, the term Lender shall
include any Issuing Bank and the Swingline Lender and the term "Requirements of
Law" includes FATCA.
SECTION 2.16Mitigation Obligations; Replacement of Lenders.
a.Designation of a Different Lending Office. If any Lender or the Issuing Bank
requests compensation under Section 2.12, or requires Borrower to pay any
additional amount to any Lender or the Issuing Bank or any Governmental
Authority for the account of any Lender or the Issuing Bank pursuant to
Section 2.15, then such Lender or the Issuing Bank shall use reasonable efforts
to designate a different lending office for funding or booking its Loans and/or
Letters of Credit hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender or the Issuing Bank, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.12 or 2.15, as the
case may be, in the future and (ii) would not subject such Lender or the Issuing
Bank to any unreimbursed cost or expense and would not otherwise be

- 77 -

--------------------------------------------------------------------------------




disadvantageous in any material respect to such Lender or the Issuing Bank.
Borrower hereby agrees to pay all reasonable and documented out-of-pocket costs
and expenses incurred by any Lender or the Issuing Bank in connection with any
such designation or assignment. A certificate setting forth such costs and
expenses in reasonable detail submitted by such Lender to Borrower shall be
conclusive absent manifest error.
b.Replacement of Lenders. If any Lender or the Issuing Bank requests
compensation under Section 2.12, or if Borrower is required to pay any
additional amount to any Lender or the Issuing Bank or any Governmental
Authority for the account of any Lender or the Issuing Bank pursuant to
Section 2.15, or if any Lender or the Issuing Bank is a Defaulting Lender, or if
Borrower exercises its replacement rights under Section 10.02(d), then Borrower
may, at its sole expense and effort, upon notice to such Lender or the Issuing
Bank and the Administrative Agent, require such Lender or the Issuing Bank to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.04), all of its
interests, rights and obligations under this Agreement and the other Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:
i.the processing and recordation fee specified in Section 10.04(b) shall have
been paid;
ii.such Lender or the Issuing Bank shall have received payment of an amount
equal to the outstanding principal of its Loans and participations in
LC Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.13), from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or Borrower (in the
case of all other amounts;
iii.in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.15,
such assignment will result in a reduction in such compensation or payments
thereafter; and
iv.such assignment does not conflict with applicable Requirements of Law.
A Lender or the Issuing Bank shall not be required to make any such assignment
or delegation if, prior thereto, as a result of a waiver by such Lender or the
Issuing Bank or otherwise, the circumstances entitling Borrower to require such
assignment and delegation cease to apply.
Each Lender or the Issuing Bank agrees that, if Borrower elects to replace such
Lender or the Issuing Bank in accordance with this Section 2.16(b), it shall
promptly execute and deliver to the Administrative Agent an Assignment and
Assumption to evidence the assignment and shall deliver to the Administrative
Agent any Note (if Notes have been issued in respect of such Lender’s or the
Issuing Bank’s Loans) subject to such Assignment and Assumption; provided that
the failure of any such Lender or the Issuing Bank to execute an Assignment and
Assumption shall not render such assignment invalid and such assignment shall be
recorded in the Register.
SECTION 2.17
Swingline Loans.

a.Swingline Commitment. Subject to the terms and conditions set forth herein,
the Swingline Lender agrees, in reliance upon the agreements of the other
Lenders set forth in this Section 2.17 and in its discretion, to make Swingline
Loans to Borrower from time to time during the Revolving

- 78 -

--------------------------------------------------------------------------------




Availability Period, in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding $5,000,000 or (ii) the sum of the total Revolving
Exposures exceeding the total Revolving Commitments; provided that Borrower
shall not use the proceeds of any Swingline Loan to refinance an outstanding
Swingline Loan. Within the foregoing limits and subject to the terms and
conditions set forth herein, Borrower may borrow, repay and reborrow Swingline
Loans.
b.Swingline Loans. To request a Swingline Loan, Borrower shall deliver, by hand
delivery, e-mail through a “pdf” copy (if arrangements for doing so have been
approved by the Swingline Lender) or facsimile, a duly completed and executed
Borrowing Request to the Administrative Agent and the Swingline Lender, not
later than 12:00 noon, New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and the amount of the requested Swingline Loan.
Each Swingline Loan shall be an ABR Loan. The Swingline Lender shall make each
Swingline Loan available to Borrower to an account as directed by Borrower in
the applicable Borrowing Request maintained with the Administrative Agent (or,
in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.18(e), by remittance to the Issuing Bank)
by 3:00 p.m., New York City time, on the requested date of such Swingline Loan.
Borrower shall not request a Swingline Loan if at the time of or immediately
after giving effect to the Credit Extension contemplated by such request a
Default has occurred and is continuing or would result therefrom. Swingline
Loans shall be made in minimum amounts of $100,000 and integral multiples of
$100,000 above such amount.
c.Prepayment. Borrower shall have the right at any time and from time to time to
repay any Swingline Loan, in whole or in part, upon giving written notice to the
Swingline Lender and the Administrative Agent before 2:00 p.m., New York City
time, on the proposed date of prepayment.
d.Participations. The Swingline Lender may at any time in its discretion by
written notice given to the Administrative Agent (provided such notice
requirement shall not apply if the Swingline Lender and the Administrative Agent
are the same entity) not later than 11:00 a.m., New York City time, on the next
succeeding Business Day following such notice require the Revolving Lenders to
acquire participations on such Business Day in all or a portion of the Swingline
Loans then outstanding. Such notice shall specify the aggregate amount of
Swingline Loans in which Revolving Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Revolving Lender, specifying in such notice such Lender’s Pro Rata
Percentage of such Swingline Loan or Loans. Each Revolving Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Pro Rata Percentage of such Swingline Loan or Loans. Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever (so long as such
payment shall not cause such Lender’s Revolving Exposure to exceed such Lender’s
Revolving Commitment). Each Revolving Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.02(c) with respect to Loans made by such
Lender (and Section 2.02 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Revolving Lenders. The Administrative Agent shall notify Borrower of any
participations in any Swingline Loan acquired by the Revolving Lenders pursuant
to this paragraph, and thereafter payments in respect of such Swingline Loan

- 79 -

--------------------------------------------------------------------------------




shall be made to the Administrative Agent and not to the Swingline Lender. Any
amounts received by the Swingline Lender from Borrower (or other party on behalf
of Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent. Any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph, as their interests may appear. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve Borrower of any
default in the payment thereof.
e.Provisions Related to Extended Revolving Commitments. If the maturity date
shall have occurred in respect of any Class of Revolving Commitments (the
“Expiring Credit Commitment”) at a time when another Class or Classes of
Revolving Commitments is or are in effect with a longer maturity date (each a
“Non-Expiring Credit Commitment” and collectively, the “Non-Expiring Credit
Commitments”), then with respect to each outstanding Swingline Loan, if
consented to by the applicable Swingline Lender, on the earliest occurring
maturity date such Swingline Loan shall be deemed reallocated to the Class or
Classes of the Non-Expiring Credit Commitments on a pro rata basis; provided
that (x) to the extent that the amount of such reallocation would cause the
aggregate credit exposure to exceed the aggregate amount of such Non-Expiring
Credit Commitments, immediately prior to such reallocation the amount of
Swingline Loans to be reallocated equal to such excess shall be repaid or Cash
Collateralized and (y) notwithstanding the foregoing, if a Default or Event of
Default has occurred and is continuing, the Borrower shall still be obligated to
pay Swingline Loans allocated to the Revolving Lenders holding the Expiring
Credit Commitments at the maturity date of the Expiring Credit Commitment or if
the Loans have been accelerated prior to the maturity date of the Expiring
Credit Commitment. Upon the maturity date of any Class of Revolving Commitments,
the sublimit for Swingline Loans may be reduced as agreed between the Swingline
Lender and the Borrower, without the consent of any other person.
SECTION 2.18Letters of Credit.
a.General. Subject to the terms and conditions set forth herein, Borrower may
request the Issuing Bank, and the Issuing Bank agrees, to issue Letters of
Credit for its own account or the account of a Restricted Subsidiary in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Revolving Availability Period. The Issuing
Bank shall have no obligation to issue, and Borrower shall not request the
issuance of, any Letter of Credit at any time if after giving effect to such
issuance, the LC Exposure would exceed the LC Commitment or the total Revolving
Exposure would exceed the total Revolving Commitments; provided, however, that
only Letters of Credit replacing or backing then existing letters of credit of
Borrower and its Restricted Subsidiaries shall be permitted to be issued on the
Closing Date. In the event of any inconsistency between the terms and conditions
of this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by Borrower to, or entered into by
Borrower with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.
b.Request for Issuance, Amendment, Renewal, Extension; Certain Conditions and
Notices. To request the issuance of a Letter of Credit or the amendment, renewal
or extension of an outstanding Letter of Credit, Borrower shall deliver, by hand
or facsimile (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank), an executed LC Request to the
Issuing Bank and the Administrative Agent not later than 12:00 noon on the third
Business Day preceding the requested date of issuance, amendment, renewal or
extension (or such later date and time as is acceptable to the Issuing Bank).

- 80 -

--------------------------------------------------------------------------------




A request for an initial issuance of a Letter of Credit shall specify in form
and detail reasonably satisfactory to the Issuing Bank:
i.the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day);
ii.the amount thereof;
iii.the expiry date thereof (which shall not be later than the close of business
on the Letter of Credit Expiration Date);
iv.the name and address of the beneficiary thereof;
v.whether the Letter of Credit is to be issued for its own account or for the
account of one of its Restricted Subsidiaries (provided that Borrower shall be a
co-applicant, and therefore jointly and severally liable, with respect to each
Letter of Credit issued for the account of a Restricted Subsidiary);
vi.the documents to be presented by such beneficiary in connection with any
drawing thereunder;
vii.the full text of any certificate to be presented by such beneficiary in
connection with any drawing thereunder; and
viii.such other matters as the Issuing Bank may reasonably require.
A request for an amendment, renewal or extension of any outstanding Letter of
Credit shall specify in form and detail reasonably satisfactory to the Issuing
Bank:
ix.the Letter of Credit to be amended, renewed or extended;
x.the proposed date of amendment, renewal or extension thereof (which shall be a
Business Day);
xi.the nature of the proposed amendment, renewal or extension; and
xii.such other matters as the Issuing Bank may reasonably require.
If requested by the Issuing Bank, Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and, upon such issuance, amendment, renewal or extension of
each Letter of Credit, Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension, (i) the
LC Exposure shall not exceed the LC Commitment, (ii) the total Revolving
Exposures shall not exceed the total Revolving Commitments and (iii) the
conditions set forth in Article IV (to the extent applicable) in respect of such
issuance, amendment, renewal or extension shall have been satisfied. Unless the
Issuing Bank and the Administrative Agent shall agree otherwise, no Letter of
Credit shall be in an initial amount less than $10,000, in the case of a
Commercial Letter of Credit, or $5,000, in the case of a Standby Letter of
Credit, or is to be denominated in a currency other than Dollars.

- 81 -

--------------------------------------------------------------------------------




Upon the issuance of any Letter of Credit or amendment, renewal, extension or
modification to a Letter of Credit, the Issuing Bank shall promptly notify the
Administrative Agent, who shall promptly notify each Revolving Lender, thereof,
which notice shall be accompanied by a copy of such Letter of Credit or
amendment, renewal, extension or modification to a Letter of Credit and the
amount of such Lender’s respective participation in such Letter of Credit
pursuant to Section 2.18(d). On the first Business Day of each calendar month,
the Issuing Bank shall provide to the Administrative Agent a report listing all
outstanding Letters of Credit and the amounts and beneficiaries thereof and the
Administrative Agent shall promptly provide such report to each Revolving
Lender.
c.Expiration Date.
i.Each Letter of Credit shall expire at or prior to the close of business on the
earlier of (x) the date which is one year after the date of the issuance of such
Letter of Credit (or, in the case of any renewal or extension thereof, one year
after such renewal or extension) and (y) the Letter of Credit Expiration Date;
provided that any such Letter of Credit may expire after the Revolving Maturity
Date and Borrower shall, at least 10 days prior to the Revolving Maturity Date,
collateralize (by means of cash or letters of credit) such Letter of Credit on
terms reasonably acceptable to the Collateral Agent and the applicable Issuing
Bank.
ii.If Borrower so requests in any LC Request, the Issuing Bank may, in its sole
and absolute discretion, agree to issue a Letter of Credit that has automatic
renewal provisions (each, an “Auto-Renewal Letter of Credit”); provided that any
such Auto-Renewal Letter of Credit must permit the Issuing Bank to prevent any
such renewal at least once in each twelve-month period (commencing with the date
of issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day in each such twelve-month period to be agreed upon
at the time such Letter of Credit is issued. Unless otherwise directed by the
Issuing Bank, Borrower shall not be required to make a specific request to the
Issuing Bank for any such renewal. Once an Auto-Renewal Letter of Credit has
been issued, the Revolving Lenders shall be deemed to have authorized (but may
not require) the Issuing Bank to permit the renewal of such Letter of Credit at
any time to an expiry date not later than the earlier of (A) one year from the
date of such renewal and (B) the Letter of Credit Expiration Date; provided that
the Issuing Bank shall not permit any such renewal if (x) the Issuing Bank has
determined that it would have no obligation at such time to issue such Letter of
Credit in its renewed form under the terms hereof (by reason of the provisions
of Section 2.18(l) or otherwise), or (y) it has received notice on or before the
day that is two Business Days before the date which has been agreed upon
pursuant to the proviso of the first sentence of this paragraph, (1) from the
Administrative Agent that any Revolving Lender directly affected thereby has
elected not to permit such renewal or (2) from the Administrative Agent or
Borrower that one or more of the applicable conditions specified in Section 4.02
are not then satisfied.
d.Participations. By the issuance of a Letter of Credit (including on the
Closing Date with respect to the Existing Letters of Credit or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby
irrevocably grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Revolving Lender’s Pro Rata Percentage of the aggregate amount available
to be drawn under such Letter of Credit. In consideration and in furtherance of
the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the Issuing Bank,
such Revolving Lender’s Pro Rata Percentage of each LC Disbursement made by the
Issuing Bank and not reimbursed by Borrower on the date due as provided in
Section 2.18(e), or of any reimbursement payment required to be refunded to

- 82 -

--------------------------------------------------------------------------------




Borrower for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, or expiration, termination or Cash
Collateralization of any Letter of Credit and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.
e.Reimbursement.
i.If the Issuing Bank shall make any LC Disbursement in respect of a Letter of
Credit, Borrower shall reimburse such LC Disbursement by paying to the Issuing
Bank an amount equal to such LC Disbursement not later than 3:00 p.m., New York
City time, on the Business Day immediately following such LC Disbursement is
made if Borrower shall have received notice of such LC Disbursement prior to
11:00 a.m., New York City time, on the date of the LC Disbursement, or, if such
notice has not been received by Borrower prior to such time on such date, then
not later than 3:00 p.m., New York City time, on the second Business Day
immediately following the day that Borrower receives such notice; provided that
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 that such payment be financed with ABR Revolving
Loans or Swingline Loans in an equivalent amount and, to the extent so financed,
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Loans or Swingline Loans.
ii.If Borrower fails to make such payment when due, the Issuing Bank shall
notify the Administrative Agent and the Administrative Agent shall notify each
Revolving Lender of the applicable LC Disbursement, the payment then due from
Borrower in respect thereof and such Revolving Lender’s Pro Rata Percentage
thereof. Each Revolving Lender shall pay by wire transfer of immediately
available funds to the Administrative Agent not later than 2:00 p.m., New York
City time, on such date (or, if such Revolving Lender shall have received such
notice later than 12:00 noon, New York City time, on any day, not later than
11:00 a.m., New York City time, on the immediately following Business Day), an
amount equal to such Revolving Lender’s Pro Rata Percentage of the unreimbursed
LC Disbursement in the same manner as provided in Section 2.02(c) with respect
to Revolving Loans made by such Revolving Lender, and the Administrative Agent
will promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. The Administrative Agent will promptly pay to the Issuing
Bank any amounts received by it from Borrower pursuant to the above paragraph
prior to the time that any Revolving Lender makes any payment pursuant to the
preceding sentence and any such amounts received by the Administrative Agent
from Borrower thereafter will be promptly remitted by the Administrative Agent
to the Revolving Lenders that shall have made such payments and to the Issuing
Bank, as appropriate.
iii.If any Revolving Lender shall not have made its Pro Rata Percentage of such
LC Disbursement available to the Administrative Agent as provided above, each of
such Revolving Lender and Borrower severally agrees to pay interest on such
amount, for each day from and including the date such amount is required to be
paid in accordance with the foregoing to but excluding the date such amount is
paid, to the Administrative Agent for the account of the Issuing Bank at (i) in
the case of Borrower, the rate per annum set forth in Section 2.18(h) and
(ii) in the case of such Lender, at a rate determined by the Administrative
Agent in accordance with banking industry rules or practices on interbank
compensation.

- 83 -

--------------------------------------------------------------------------------




f.Obligations Absolute. The Reimbursement Obligation of Borrower as provided in
Section 2.18(e) shall be absolute, unconditional and irrevocable, and shall be
paid and performed strictly in accordance with the terms of this Agreement under
any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein; (ii) any draft or other document presented under a
Letter of Credit being proved to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that fails to comply with the terms of
such Letter of Credit; (iv) any other event or circumstance whatsoever, whether
or not similar to any of the foregoing, that might, but for the provisions of
this Section 2.18(f), constitute a legal or equitable discharge of, or provide a
right of setoff against, the obligations of Borrower hereunder; (v) the fact
that a Default shall have occurred and be continuing; or (vi) any material
adverse change in the business, property, results of operations, prospects or
condition, financial or otherwise, of Borrower and its Restricted Subsidiaries.
None of the Agents, the Lenders, the Issuing Bank or any of their Affiliates
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided that the foregoing shall not be construed to excuse the Issuing Bank
from liability to Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by Borrower
to the extent permitted by applicable Requirements of Law) suffered by Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of bad faith, gross negligence or willful misconduct on the part of the Issuing
Bank (as finally determined by a court of competent jurisdiction), the Issuing
Bank shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its reasonable discretion, either accept and make payment
upon such documents without responsibility for further investigation, regardless
of any notice or information to the contrary, or refuse to accept and make
payment upon such documents if such documents are not in strict compliance with
the terms of such Letter of Credit.
g.Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly give written
notice to the Administrative Agent and Borrower of such demand for payment and
whether the Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve Borrower of its Reimbursement Obligation to the Issuing Bank and the
Revolving Lenders with respect to any such LC Disbursement (other than with
respect to the timing of such Reimbursement Obligation set forth in
Section 2.18(e)).
h.Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless Borrower shall reimburse such LC Disbursement in full on the date such LC
Disbursement is made, the unpaid amount thereof shall bear interest payable on
demand, for each day from and including the date such LC Disbursement is made to
and including the date that Borrower is required to reimburse such LC
Disbursement under Section 2.18(e)(i), at the interest rate then in effect for
ABR Loans, and thereafter, at the rate per annum determined pursuant to
Section 2.06(c) until (but excluding) the date that Borrower

- 84 -

--------------------------------------------------------------------------------




reimburses such LC Disbursement. Interest accrued pursuant to this paragraph
shall be for the account of the Issuing Bank, except that interest accrued on
and after the date of payment by any Revolving Lender pursuant to
Section 2.18(e) to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.
i.Cash Collateralization. If any Event of Default shall occur and be continuing,
on the Business Day that Borrower receives notice from the Administrative Agent
or the Required Lenders (or, if the maturity of the Loans has been accelerated,
Revolving Lenders with LC Exposure representing greater than 50% of the total LC
Exposure) demanding the deposit of Cash Collateral pursuant to this paragraph,
Borrower shall deposit on terms and in accounts reasonably satisfactory to the
Collateral Agent, in the name of the Collateral Agent and for the benefit of the
Revolving Lenders, an amount in cash equal to the LC Exposure as of such date
plus any accrued and unpaid interest thereon; provided that the obligation to
deposit such Cash Collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to
Borrower described in Section 8.01(g) or (h). Funds so deposited shall be
applied by the Collateral Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of outstanding Reimbursement
Obligations or, if the maturity of the Loans has been accelerated (but subject
to the consent of Revolving Lenders with LC Exposure representing greater than
50% of the total LC Exposure), be applied to satisfy other Obligations of
Borrower under this Agreement. If Borrower is required to provide an amount of
Cash Collateral under this Section 2.18(i) as a result of the occurrence of an
Event of Default, such amount plus any accrued interest or realized profits with
respect to such amounts (to the extent not applied as aforesaid) shall be
returned to Borrower within three Business Days after all Events of Default have
been cured or waived.
j.Additional Issuing Banks. Borrower may, at any time and from time to time,
designate one or more additional Revolving Lenders to act as an issuing bank
under the terms of this Agreement, with the consent of the Administrative Agent
(which consent shall not be unreasonably withheld) and such designated Revolving
Lender(s). Any Revolving Lender designated as an issuing bank pursuant to this
paragraph (j) shall have all the rights and obligations of the Issuing Bank
under the Loan Documents with respect to Letters of Credit issued or to be
issued by it, and all references in the Loan Documents to the term “Issuing
Bank” shall, with respect to such Letters of Credit, be deemed to refer to such
Revolving Lender in its capacity as the Issuing Bank, as the context shall
require. The Administrative Agent shall notify the Lenders of any such
additional Issuing Bank. If at any time there is more than one Issuing Bank
hereunder, Borrower may, in its sole discretion, select which Issuing Bank is to
issue any particular Letter of Credit.
k.Resignation or Removal of the Issuing Bank. The Issuing Bank may resign as
Issuing Bank hereunder at any time upon at least 30 days’ prior notice to the
Lenders, the Administrative Agent and Borrower. The Issuing Bank may be replaced
at any time by written agreement among Borrower, and each Agent. The
Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Bank. At the time any such resignation of the Issuing Bank shall become
effective, Borrower shall pay all unpaid fees accrued for the account of the
retiring Issuing Bank pursuant to Section 2.05(c). From and after the effective
date of any such resignation or replacement, (i) the successor Issuing Bank
shall have all the rights and obligations of the Issuing Bank under this
Agreement with respect to Letters of Credit to be issued by it thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require. After the resignation or
replacement of an Issuing Bank, the replaced Issuing Bank shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing

- 85 -

--------------------------------------------------------------------------------




Bank under this Agreement with respect to Letters of Credit issued by it prior
to such resignation or replacement, but shall not be required to issue
additional Letters of Credit.
l.Other. The Issuing Bank shall be under no obligation to issue any Letter of
Credit if
i.any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
such Letter of Credit, or any Requirement of Law applicable to the Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Issuing Bank in good faith deems material to it; or
ii.the issuance of such Letter of Credit would violate one or more policies of
the Issuing Bank.
The Issuing Bank shall be under no obligation to amend any Letter of Credit if
(A) the Issuing Bank would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
m.Existing Letters of Credit. Subject to the terms and conditions hereof, each
Existing Letter of Credit that is outstanding on the Closing Date and listed on
Schedule 1.01(c) shall, effective as of the Closing Date and without any further
action by Borrower, be continued as a Letter of Credit hereunder and from and
after the Closing Date shall be deemed a Letter of Credit for all purposes
hereof and shall be subject to and governed by the terms and conditions hereof.
n.Provisions Relating to Extended Revolving Commitments. If the Letter of Credit
Expiration Date in respect of any Class of Revolving Commitments occurs prior to
the expiry date of any Letter of Credit, then (i) if consented to by the Issuing
Bank which issued such Letter of Credit, if one or more other Classes of
Revolving Commitments in respect of which the Letter of Credit Expiration Date
shall not have so occurred are then in effect, such Letters of Credit for which
consent has been obtained shall automatically be deemed to have been issued
(including for purposes of the obligations of the Revolving Lenders to purchase
participations therein and to make Revolving Loans and payments in respect
thereof pursuant to Section 2.18(c) under (and ratably participated in by
Lenders pursuant to) the Revolving Commitments in respect of such
non-terminating Class up to an aggregate amount not to exceed the aggregate
amount of the unutilized Revolving Commitments thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (ii) to the extent not reallocated pursuant to the immediately
preceding clause (i), the Borrower shall Cash Collateralize any such Letter of
Credit in accordance with Section 2.18(i). Upon the maturity date of any Class
of Revolving Commitments, the sublimit for Letters of Credit may be reduced as
agreed between the Issuing Bank and the Borrower, without the consent of any
other person.

- 86 -

--------------------------------------------------------------------------------




SECTION 2.19Defaulting Lenders.
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
a.the Commitment Fee shall cease to accrue on the Commitment of such Lender so
long as it is a Defaulting Lender (except to the extent it is payable to the
Issuing Bank pursuant to clause (b)(v) below);
b.if any Swingline Exposure or LC Exposure exists at the time a Lender becomes a
Defaulting Lender then:
i.all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Pro Rata Percentages but only to the extent the sum of all non-Defaulting
Lenders’ Revolving Exposures plus such Defaulting Lender’s Swingline Exposure
and LC Exposure does not exceed the total of all non-Defaulting Lenders’
Revolving Commitments;
ii.if the reallocation described in clause (i) above cannot, or can only
partially, be effected, Borrower shall within three Business Days following
notice by the Administrative Agent (x) first, prepay such Defaulting Lender’s
Swingline Exposure and (y) second, Cash Collateralize such Defaulting Lender’s
LC Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.18(i) for so
long as such LC Exposure is outstanding;
iii.if any portion of such Defaulting Lender’s LC Exposure is Cash
Collateralized pursuant to clause (ii) above, Borrower shall not be required to
pay the LC Participation Fee with respect to such portion of such Defaulting
Lender’s LC Exposure so long as it is Cash Collateralized;
iv.if any portion of such Defaulting Lender’s LC Exposure is reallocated to the
non-Defaulting Lenders pursuant to clause (i) above, then the LC Participation
Fee with respect to such portion shall be allocated among the non-Defaulting
Lenders in accordance with their Pro Rata Percentages; or
v.if any portion of such Defaulting Lender’s LC Exposure is neither Cash
Collateralized nor reallocated pursuant to this Section 2.19(b), then, without
prejudice to any rights or remedies of the Issuing Bank or any Lender hereunder,
the Commitment Fee that otherwise would have been payable to such Defaulting
Lender (with respect to the portion of such Defaulting Lender’s Revolving
Commitment that was utilized by such LC Exposure) and the LC Participation Fee
payable with respect to such Defaulting Lender’s LC Exposure shall be payable to
the Issuing Bank until such LC Exposure is Cash Collateralized and/or
reallocated;
c.so long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Revolving
Commitments of the non-Defaulting Lenders and/or Cash Collateralized in
accordance with Section 2.19(b), and participations in any such newly issued or
increased Letter of

- 87 -

--------------------------------------------------------------------------------




Credit or newly made Swingline Loan shall be allocated among non-Defaulting
Lenders in accordance with their respective Pro Rata Percentages (and Defaulting
Lenders shall not participate therein); and
d.any amount payable to such Defaulting Lender hereunder (whether on account of
principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.14(d) but
excluding Section 2.16(b)) may, in lieu of being distributed to such Defaulting
Lender, be retained by the Administrative Agent in a segregated non-interest
bearing account and, subject to any applicable Requirements of Law, be applied
at such time or times as may be determined by the Administrative Agent (i)
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder, (ii) second, pro rata, to the payment of any
amounts owing by such Defaulting Lender to the Issuing Bank or Swingline Lender
hereunder, (iii) third, to the funding of any Loan or the funding or Cash
Collateralization of any participation in any Swingline Loan or Letter of Credit
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent, (iv) fourth, if so determined by the Administrative Agent and Borrower,
held in such account as Cash Collateral for future funding obligations of the
Defaulting Lender under this Agreement, (v) fifth, pro rata, to the payment of
any amounts owing to Borrower or the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by Borrower or any Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement and (vi) sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is (x) a prepayment of the principal amount of any Loans or
Reimbursement Obligations in respect of LC Disbursements which a Defaulting
Lender has funded its participation obligations and (y) made at a time when the
conditions set forth in Section 4.02 are satisfied, such payment shall be
applied solely to prepay the Loans of, and Reimbursement Obligations owed to,
all non-Defaulting Lenders pro rata prior to being applied to the prepayment of
any Loans, or Reimbursement Obligations owed to, any Defaulting Lender.
In the event that the Administrative Agent, Borrower, the Issuing Bank or the
Swingline Lender, as the case may be, each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Pro Rata Percentage. The rights and
remedies against a Defaulting Lender under this Section 2.19 are in addition to
other rights and remedies that Borrower, the Administrative Agent, the Issuing
Bank, the Swingline Lender and the non-Defaulting Lenders may have against such
Defaulting Lender. The arrangements permitted or required by this Section 2.19
shall be permitted under this Agreement, notwithstanding any limitation on Liens
or the pro rata sharing provisions or otherwise.
SECTION 2.20Increase in Commitments.
a.Borrower Request. Borrower may by written notice to the Administrative Agent
elect to request (x) prior to the Revolving Maturity Date, an increase to the
existing Revolving Commitments (each an “Incremental Revolving Commitment”)
and/or (y) the establishment of one or more new term loan commitments (each, an
“Incremental Term Loan Commitment” and the term loans made pursuant thereto, the
“Incremental Term Loans”) by an amount such that, after giving effect to such
Incremental Revolving Commitments and Incremental Term Loans, the Aggregate
Incremental Amount does not exceed the Incremental Cap and in an amount not less

- 88 -

--------------------------------------------------------------------------------




than $10,000,000 individually. Each such notice shall specify (i) the date
(each, an “Increase Effective Date”) on which Borrower proposes that the
increased or new Commitments shall be effective, which shall be a date not less
than ten (10) Business Days (or such shorter period as is acceptable to the
Administrative Agent) after the date on which such notice is delivered to the
Administrative Agent and (ii) the identity of each Eligible Assignee to whom
Borrower proposes any portion of such increased or new Commitments be allocated
and the amounts of such allocations; provided that any existing Lender
approached to provide all or a portion of the increased or new Commitments may
elect or decline, in its sole discretion, to provide such increased or new
Commitment; provided further that each person who is not an existing Lender to
which new Commitments are to be allocated must be a bank, financial institution
or other institution (other than Holdings or any Subsidiary of Holdings)
reasonably acceptable to the Administrative Agent; provided further that each
person who is not an existing Revolving Lender to which Incremental Revolving
Commitments are to be allocated must be a bank, financial institution or other
institutional lender (other than Sponsors, Holdings or any Subsidiary or
Affiliate of Holdings or Sponsors) reasonably acceptable to the Issuing Bank and
the Swingline Lender.
b.Conditions. The increased or new Commitments shall become effective, as of
such Increase Effective Date; provided that:
i.each of the conditions set forth in Sections 4.02(b) - (d) shall be satisfied;
provided that, to the extent such Incremental Revolving Commitments or
Incremental Term Loans are used to fund a Permitted Acquisition, the
availability of such Incremental Revolving Commitments or Incremental Term Loans
shall be subject to customary “SunGard” or “certain funds” conditionality
provisions and the representations and warranties required to made shall be
limited to customary “specified representations” and “specified acquisition
representations”;
ii.no Default or Event of Default shall have occurred and be continuing or would
result from the borrowings to be made on the Increase Effective Date (provided
that, to the extent the Commitments established by this Section 2.20 are to be
used on the Increase Effective Date to fund a Permitted Acquisition, it shall
only be a condition that no Event of Default under clause (a), (b), (g) or (h)
of Section 8.01 shall have occurred and be continuing or would result
therefrom);
iii.on a Pro Forma Basis after giving effect to any Loans to be outstanding
after giving effect to the Incremental Term Loans or Incremental Revolving
Commitments, Borrower shall be in compliance with the covenant set forth in
Section 6.09 as of the end of the most recent Test Period (whether or not then
in effect); and
iv.Borrower shall deliver or cause to be delivered documents reasonably
requested by the Administrative Agent in connection with any such transaction
(including, without limitation, (i) legal opinions, board resolutions and
officers’ certificates substantially consistent with those delivered on the
Closing Date and (ii) reaffirmation agreements and/or such amendments to the
Security Documents as may be reasonably requested by the Administrative Agent in
order to ensure that the Incremental Term Loans and/or Incremental Revolving
Commitments are provided with the benefit of the applicable Loan Documents).
c.Terms of New Loans and Commitments. The terms and provisions of Loans made
pursuant to the new Commitments shall be as follows:

- 89 -

--------------------------------------------------------------------------------




i.the terms and provisions of Incremental Revolving Commitments shall be
identical to the existing Revolving Commitments except as provided for in clause
(iv) or (v) below;
ii.the Weighted Average Life to Maturity of any Incremental Term Loans shall be
no shorter than the Weighted Average Life to Maturity of the existing Term B
Loans;
iii.the maturity date of Incremental Term Loans shall not be earlier than the
Final Maturity Date of any Term Loans outstanding at the time of incurrence of
such Incremental Term Loans;
iv.the maturity date of Incremental Revolving Commitments shall be the same as
or later than the Final Maturity Date of any Revolving Loans outstanding at the
time of incurrence of such Incremental Revolving Commitments;
v.the All-In Yield applicable to the Incremental Term Loans or Incremental
Revolving Loan Commitments of each Class shall be determined by Borrower and the
Lenders of the Incremental Term Loans or Incremental Revolving Commitment, as
applicable, and shall be set forth in each applicable Increase Joinder; provided
that, with respect to any Incremental Term Loans or Incremental Revolving
Commitments made on or prior to the date that is 18 months after the Closing
Date, in the event that the All-In Yield for any Incremental Term Loans or
Incremental Revolving Commitments is greater than 50 basis points plus the
All-In Yield for the Term B Loans or Revolving Commitments, as applicable, then
the Applicable Margins for the Term B Loans or Revolving Commitments established
on the Closing Date, as applicable, shall be increased to the extent necessary
so that the All-In Yield for the Incremental Term Loans or Incremental Revolving
Commitments, as applicable, is equal to the All-In Yield for the Term B Loans or
such Revolving Commitments, as applicable, giving effect to such increase, minus
50 basis points.
vi.to the extent that the terms and provisions of Incremental Term Loans are not
identical to the Term B Loans (except to the extent permitted by clause (ii),
(iii), or (v) above) they shall be reasonably satisfactory to the Administrative
Agent;
vii.any Incremental Term Loans and Loans and Credit Extensions made pursuant to
Incremental Revolving Commitments shall rank pari passu in right of payment in
respect of the Collateral and with the Secured Obligations in respect of the
Term B Loans and the Revolving Commitments;
viii.subject to the provisions of Section 2.17(e) and Section 2.18(n) to the
extent dealing with Swingline Loans and Letters of Credit which mature or expire
after a maturity date when there exist Incremental Revolving Commitments with a
longer maturity date, all Swingline Loans and Letters of Credit shall be
participated on a pro rata basis by all Lenders with Commitments in accordance
with their percentage of the Revolving Commitments on the applicable Increase
Effective Date (and except as provided in Section 2.17(e) and Section 2.18(n),
without giving effect to changes thereto on an earlier maturity date with
respect to Swingline Loans and Letters of Credit theretofore incurred or
issued);
ix.with respect to Incremental Term Loans, any Affiliated Lender providing
Incremental Term Loans shall be subject to the same restrictions set forth in
Section 10.04(h) as they would otherwise be subject to with respect to any
purchase by or assignment to such Affiliated Lender of Term Loans; and

- 90 -

--------------------------------------------------------------------------------




x.Affiliated Lenders may not provide Incremental Revolving Commitments.
The increased or new Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by Borrower, the Administrative Agent and each
Lender making such increased or new Commitment, in form and substance reasonably
satisfactory to each of them. The Increase Joinder may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and Borrower, to effect the provisions of this Section 2.20
and to implement the terms of any such Increase Joinder, including any
amendments necessary to establish Incremental Term Loans as a new Class of Term
Loans or Incremental Revolving Commitments as a new Class of Revolving
Commitments and such other technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new Class, in each case on
terms not inconsistent with this Section 2.20). In addition, unless otherwise
specifically provided herein, all references in Loan Documents to Term Loans or
Term B Loans shall be deemed, unless the context otherwise requires, to include
references to Incremental Term Loans that are Term B Loans made pursuant to this
Agreement.
d.Adjustment of Revolving Loans. To the extent the Commitments being increased
on the relevant Increase Effective Date are Revolving Commitments, then each
Revolving Lender that is acquiring a new or additional Revolving Commitment on
the Increase Effective Date shall make a Revolving Loan, the proceeds of which
will be used to prepay the Revolving Loans of the other Revolving Lenders
immediately prior to such Increase Effective Date, so that, after giving effect
thereto, the Revolving Loans outstanding are held by the Revolving Lenders pro
rata based on their Revolving Commitments after giving effect to such Increase
Effective Date. If there is a new borrowing of Revolving Loans on such Increase
Effective Date, the Revolving Lenders after giving effect to such Increase
Effective Date shall make such Revolving Loans in accordance with Section
2.01(b).
e.Making of New Term Loans. On any Increase Effective Date on which new
Commitments for Term Loans are effective, subject to the satisfaction of the
foregoing terms and conditions, each Lender of such new Commitment shall make a
Term Loan to Borrower in an amount equal to its new Commitment.
f.Equal and Ratable Benefit. The Loans and Commitments established pursuant to
this paragraph shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Security
Documents. The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Security Documents continue to be perfected under the
UCC or otherwise after giving effect to the establishment of any such Class of
Term Loans or any such new Commitments.
g.This Section 2.20 shall supersede any provisions in Section 2.14 or Section
10.02 to the contrary; provided that, notwithstanding the foregoing, the
provisions of Section 10.02(b)(xiii), (xiv) and (xv) shall continue to inure to
the benefit of the Administrative Agent, the Issuing Bank and the Swingline
Lender and no provision of any Increase Joinder may affect any rights or
obligations of the Administrative Agent, the Issuing Bank and the Swingline
Lender without the consents that would be required thereby with respect to any
amendment, to the rights of the Administrative Agent, the Issuing Bank and the
Swingline Lender.

- 91 -

--------------------------------------------------------------------------------




SECTION 2.21Refinancing Amendments.
a.Borrower may obtain, from any Lender or any other bank, financial institution
or other institutional lender or investor that agrees to provide any portion of
Refinancing Term Loans, Refinancing Term Commitments, Refinancing Revolving
Loans or Refinancing Revolving Commitments pursuant to a Refinancing Amendment
in accordance with this Section 2.21 (each, an “Additional Refinancing Lender”)
(provided that (i) the Administrative Agent, each Swingline Lender and each
Issuing Bank shall have consented to such Lender’s or Additional Refinancing
Lender’s making such Refinancing Term Loans, Refinancing Revolving Loans or
Refinancing Revolving Commitments to the extent such consent, if any, would be
required under Section 10.04(b) for an assignment of Term Loans or Revolving
Commitments, as applicable, to such Lender or Additional Refinancing Lender,
(ii) with respect to Refinancing Term Loans, any Affiliated Lender providing any
Refinancing Term Loans shall be subject to the same restrictions set forth in
Section 10.04(h) as they would otherwise be subject to with respect to any
purchase by or assignment to such Affiliated Lender of Term Loans, and (iii)
Affiliated Lenders may not provide Refinancing Revolving Commitments), Credit
Agreement Refinancing Indebtedness in respect of all or any portion of any Class
of Term Loans or Revolving Loans (or unused Revolving Commitments) then
outstanding under this Agreement (which for purposes of this clause (a) will be
deemed to include any then outstanding Refinancing Term Loans, Refinancing
Revolving Loans Incremental Term Loans and/or Incremental Revolving Loans), in
the form of Refinancing Term Loans, Refinancing Term Commitments, Refinancing
Revolving Commitments, or Refinancing Revolving Loans, in each case, pursuant to
a Refinancing Amendment; provided that notwithstanding anything to the contrary
in this Section 2.21 or otherwise, (1) the borrowing and repayment (except for
(A) payments of interest and fees at different rates on Refinancing Revolving
Commitments (and related outstandings), (B) repayments required upon the
maturity date of the Refinancing Revolving Commitments and (C) repayment made in
connection with a permanent repayment and termination of commitments (subject to
clause (3) below)) of Loans with respect to Refinancing Revolving Commitments
after the date of obtaining any Refinancing Revolving Commitments shall be made
on a pro rata basis with all Refinancing Revolving Commitments, (2) subject to
the provisions of Section 2.17(e) and Section 2.18(n) to the extent dealing with
Swingline Loans and Letters of Credit which mature or expire after a maturity
date when there exist Refinancing Revolving Commitments with a longer maturity
date, all Swingline Loans and Letters of Credit shall be participated on a pro
rata basis by all Lenders with Commitments in accordance with their percentage
of the Revolving Commitments (and except as provided in Section 2.17(e) and
Section 2.18(n), without giving effect to changes thereto on an earlier maturity
date with respect to Swingline Loans and Letters of Credit theretofore incurred
or issued), (3) the permanent repayment of Revolving Loans with respect to, and
termination of, Refinancing Revolving Commitments after the date of obtaining
any Refinancing Revolving Commitments shall be made on a pro rata basis with all
Refinancing Revolving Commitments, except that Borrower shall be permitted to
permanently repay and terminate commitments of any such Class on a better than a
pro rata basis as compared to any other Class with a later maturity date than
such Class and (4) assignments and participations of Refinancing Revolving
Commitments and Refinancing Revolving Loans shall be governed by the same
assignment and participation provisions applicable to Revolving Commitments and
Revolving Loans.
b.The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 4.02 and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of (i) customary legal opinions,
board resolutions and officers’ certificates substantially consistent with those
delivered on the Closing Date and (ii) reaffirmation agreements and/or such
amendments to the Security Documents as may be reasonably requested by the
Administrative Agent in order to ensure that such Credit Agreement Refinancing
Indebtedness is provided with the benefit of the applicable Loan Documents.

- 92 -

--------------------------------------------------------------------------------




c.Each Class of Credit Agreement Refinancing Indebtedness incurred under this
Section 2.21 shall be in an aggregate principal amount that is not less than (x)
$10,000,000 in the case of Refinancing Term Loans an integral multiple of
$1,000,000 in excess thereof and (y) $3,000,000 in the case of Refinancing
Revolving Commitments or Refinancing Revolving Loans and an integral multiple of
$1,000,000 in excess thereof. Any Refinancing Amendment may provide for the
issuance of Letters of Credit for the account of Borrower, or the provision to
Borrower of Swingline Loans, pursuant to any Refinancing Revolving Commitments
established thereby, in each case on terms substantially equivalent to the terms
applicable to Letters of Credit and Swingline Loans under the Class of Revolving
Commitments to be refinanced; provided that terms relating to pricing, fees or
premiums may vary to the extent otherwise permitted by this Section 2.21 and set
forth in such Refinancing Amendment.
d.Each of the parties hereto hereby agrees that this Agreement and the other
Loan Documents may be amended pursuant to a Refinancing Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto (including any amendments necessary to
treat the Loans and Commitments subject thereto as Refinancing Term Loans,
Refinancing Revolving Loans, Refinancing Revolving Commitments and/or
Refinancing Term Commitments) and (ii) effect such other amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section 2.21, and the Required Lenders hereby expressly
authorize the Administrative Agent to enter into any such Refinancing Amendment.
e.This Section 2.21 shall supersede any provisions in Section 2.14 or Section
10.02 to the contrary; provided that, notwithstanding the foregoing, the
provisions of Section 10.02(b)(xiii), (xiv) and (xv) shall continue to inure to
the benefit of the Administrative Agent, the Issuing Bank and the Swingline
Lender and no provision of any Refinancing Amendment may affect any rights or
obligations of the Administrative Agent, the Issuing Bank and the Swingline
Lender without the consents that would be required thereby with respect to any
amendment, to the rights of the Administrative Agent, the Issuing Bank and the
Swingline Lender. No Lender shall be under any obligation to provide any
Refinancing Term Commitment or Refinancing Revolving Commitment unless such
Lender executes a Refinancing Amendment (which such Lender may decline to
execute in its sole discretion).
SECTION 2.22Amend and Extend Transactions.
(a)    Borrower may, by written notice to the Administrative Agent from time to
time, request an extension (each, an “Extension”) of the maturity of all or a
portion of any Class of Term Loans or Revolving Commitments to the extended
maturity specified in such notice. Such notice shall set forth (i) the amount of
the applicable Class of Term Loans or Revolving Commitments to be extended (it
being agreed that no Extension Offer (as defined below) is required to be in any
minimum amount or any minimum increment unless the Administrative Agent shall,
acting reasonably, require the same (such minimum amount not to be greater than
$5,000,000), provided that Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be determined and specified in the relevant Extension Offer
in Borrower’s sole discretion and may be waived by the Borrower) of Term Loans
and/or Revolving Commitments of any or all applicable tranches be tendered),
(ii) the date on which such Extension is requested to become effective (which
shall be not less than 5 Business Days after the date of such Extension request
(or such shorter period as the Administrative Agent shall agree)) and (iii)
identifying the relevant Class of Term Loans or Revolving Commitments to which
the Extension request relates. Each Lender of the applicable Class shall be
offered (an “Extension Offer”) an opportunity to participate in such Extension
on a pro rata basis and on the same terms and conditions as each other Lender of
such Class pursuant to procedures established by,

- 93 -

--------------------------------------------------------------------------------




or reasonably acceptable to, the Administrative Agent. No Lender shall have any
obligation to agree to have any of its Term Loans or Revolving Commitments of
any existing Class converted into Extended Term Loans or Extended Revolving
Commitments. If the aggregate principal amount of Term Loans or Revolving
Commitments (each as calculated on the face amount thereof) in respect of which
Lenders shall have accepted the relevant Extension Offer shall exceed the
maximum aggregate principal amount of Term Loans or Revolving Commitments, as
applicable, offered to be extended by the Borrower pursuant to such Extension
Offer, then the Term Loans or Revolving Commitments of Lenders of the applicable
Class shall be extended ratably up to such maximum amount based on the
respective principal amounts (but not to exceed actual holdings of record) with
respect to which such Lenders have accepted such Extension Offer.
(b)    It shall be a condition precedent to the effectiveness of any Extension
that (i) no Default or Event of Default shall have occurred and be continuing
immediately prior to and immediately after giving effect to such Extension, (ii)
the representations and warranties set forth in Article III and in each other
Loan Document shall be true and correct in all material respects on and as of
the date of such Extension (except that any representation and warranty that is
qualified as to “materiality” or “Material Adverse Effect” shall be true and
correct in all respects) on and as of the date of such Extension with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, (iii) the
terms of such Extended Term Loans or Extended Revolving Commitments shall comply
with Section 2.22(c), and (ix) any applicable Minimum Extension Condition shall
be satisfied unless waived by Borrower.
(c)    The terms of the Extended Term Loans shall be identical to the Term Loans
under the existing Class of Term Loan from which such Extended Term Loans are to
be amended and the terms of the Extended Revolving Commitments shall be
identical to the Revolving Commitments under the existing Class of Revolving
Commitments from which such Extended Revolving Commitments are to be amended,
except that: (i) all or any of the scheduled amortization payments of principal
of the Extended Term Loans may be delayed to later dates than the scheduled
amortization payments of principal of the Term Loans of such existing Class of
Term Loans, to the extent provided in the applicable Extension Amendment, (ii)
the Maturity Date of the Extended Revolving Commitments may be delayed to a
later date than the Maturity Date of the Revolving Commitments of such existing
Class, to the extent provided in the applicable Extension Amendment, (iii) the
interest margins, interest rate floors, OID and upfront fees with respect to the
Extended Term Loans and with respect to the extensions of credit under the
Extended Revolving Commitments may be different than the interest margins,
interest rate floors, OID and upfront fees for the Term Loans of such existing
Term Loan Class and Revolving Loans under the existing Revolving Commitment
Class, respectively, in each case, to the extent agreed to by the Borrower and
the extending Lenders and provided in the applicable Extension Amendment, (iv)
all borrowings under the applicable Revolving Commitments (i.e., the existing
Revolving Commitment and the Extended Revolving Commitments) and repayments
thereunder shall be made on a pro rata basis (except for (I) payments of
interest and fees at different rates on Extended Revolving Commitments (and
related outstandings), (II) repayments required upon the Maturity Date of the
non-extending Revolving Commitments and (III) repayments made in connection with
a permanent repayment and reduction or termination of commitments), (v) the
Extension Amendment may provide for other covenants and terms that apply solely
to any period after the Final Maturity Date that is in effect on the effective
date of the applicable Extension Amendment (immediately prior to the
establishment of such Extended Term Loans or Extended Revolving Commitment, as
applicable); and (vi) Extended Term Loans may have call protection as may be
agreed by the Borrower and the Lenders thereof; provided that no Extended Term
Loans may be optionally prepaid prior to the date on which all Term Loans with
an earlier final stated maturity on the effective date of the applicable
Extension Amendment (including Term Loans under the

- 94 -

--------------------------------------------------------------------------------




existing Term Loan Class from which they were amended) are repaid in full,
unless such optional prepayment is accompanied by at least a pro rata optional
prepayment of such other Term Loans; provided further, that Extended Term Loans
may provide for less than pro rata participation in any prepayment required by
Section 2.10(c), (d), (e) or (f) than any then existing Class of Term Loans;
provided however that, (A) in no event shall the Final Maturity Date of (x) any
Extended Term Loans of a given Class of Extended Term Loans at the time of
establishment thereof or (y) any Extended Revolving Commitments of a given Class
of Extended Revolving Commitments at the time of establishment thereof, be
earlier than the then Final Maturity Date of any then existing Term Loans
hereunder or Revolving Commitments hereunder; and (B) the Weighted Average Life
to Maturity of any Extended Term Loans of a given Class of Extended Term Loans
at the time of establishment thereof shall be no shorter (other than by virtue
of amortization or prepayment of such Indebtedness prior to the time of
incurrence of such Extended Term Loans) than the remaining Weighted Average Life
to Maturity of any existing Term Loan Class. Notwithstanding the conversion of
any existing Revolving Commitment into an Extended Revolving Commitment, such
Extended Revolving Commitment shall be treated identically to all other original
Revolving Commitments for purposes of the obligations of a Revolving Lender in
respect of Swingline Loans under Section 2.17(a) and Letters of Credit under
Section 2.18, except that the applicable Extension Amendment may provide that
the Maturity Date applicable to Swingline Loans and/or Letters of Credit may be
extended and the related obligations to make Swingline Loans and issue Letters
of Credit may be continued so long as the Swingline Lender and/or the applicable
Issuing Bank, as applicable, have consented to such extensions in their sole
discretion (it being understood that no consent of any other Lender shall be
required in connection with any such extension).
(d)    In connection with any Extension, the Borrower, the Administrative Agent
and each applicable extending Lender shall execute and deliver to the
Administrative Agent an Extension Amendment and such other documentation as the
Administrative Agent shall reasonably request (including, without limitation,
(i) legal opinions, board resolutions and officers’ certificates substantially
consistent with those delivered on the Closing Date and (ii) reaffirmation
agreements and/or such amendments to the Security Documents as may be reasonably
requested by the Administrative Agent in order to ensure that the Extended Term
Loans and/or Extended Revolving Commitments are provided with the benefit of the
applicable Loan Documents). The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Extension. Any Extension Amendment may,
without the consent of any other Lender, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to
implement the terms of any such Extension, including any amendments necessary to
establish Extended Term Loans as a new Class of Term Loans or Extended Revolving
Commitments as a new Class of Revolving Commitments and such other technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such new Class (including to preserve the pro rata treatment of the extended and
non-extended Classes), in each case on terms not inconsistent with this Section
2.22).
(e)    No conversion of Loans pursuant to any Extension in accordance with this
Section 2.22 shall constitute a voluntary or mandatory payment or prepayment for
purposes of this Agreement.
(f)    This Section 2.22 shall supersede any provisions in Section 2.14 or
Section 10.02 to the contrary; provided that, notwithstanding the foregoing, the
provisions of Section 10.02(b)(xiii), (xiv) and (xv) shall continue to inure to
the benefit of the Administrative Agent, the Issuing Bank and the Swingline
Lender and no provision of any Extension Amendment may affect any rights or
obligations of the Administrative Agent, the Issuing Bank and the Swingline
Lender without the consents that would be

- 95 -

--------------------------------------------------------------------------------




required thereby with respect to any amendment, to the rights of the
Administrative Agent, the Issuing Bank and the Swingline Lender.
ARTICLE III.



REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants to the Administrative Agent, the
Collateral Agent, the Issuing Bank and each of the Lenders that:
SECTION 3.01Organization; Powers.
Each Company (a) is duly organized and validly existing under the laws of the
jurisdiction of its organization, except, solely in the case of Companies that
are not Loan Parties, where the failure to be so duly organized and validly
existing could not reasonably be expected to result in a Material Adverse
Effect, (b) has all requisite power and authority to carry on its business as
now conducted and to own and lease its property, except where the failure to do
so could not reasonably be expected to have a Material Adverse Effect and (c) is
qualified and in good standing (to the extent such concept is applicable in the
applicable jurisdiction) to do business in every jurisdiction where such
qualification is required, except in such jurisdictions where the failure to so
qualify or be in good standing, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.02Authorization; Enforceability.
The Transactions to be entered into by each Loan Party are within such Loan
Party’s powers and have been duly authorized by all necessary action on the part
of such Loan Party. This Agreement has been duly executed and delivered by each
Loan Party and constitutes, and each other Loan Document to which any Loan Party
is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
SECTION 3.03No Conflicts.
Except as set forth on Schedule 3.03, the Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, (ii) filings necessary to perfect Liens created and as
required by the Loan Documents and (iii) consents, approvals, registrations,
filings, permits or actions the failure to obtain or perform which could not
reasonably be expected to result in a Material Adverse Effect, (b) will not
violate the Organizational Documents of any Company, (c) will not violate any
Requirement of Law, except for violations that could not reasonably be expected
to have a Material Adverse Effect, (d) will not violate or result in a default
or require any consent or approval under any indenture, agreement or other
instrument binding upon any Company or its property, or give rise to a right
thereunder to require any payment to be made by any Company, except for
violations, defaults or the creation of such rights that could not reasonably be
expected to result in a Material Adverse Effect, and (e) will not result in the
creation or imposition of any Lien on any property of any Company, except Liens
created by the Loan Documents and Permitted Liens.

- 96 -

--------------------------------------------------------------------------------




SECTION 3.04Financial Statements; Projections.
a.Historical Financial Statements. Borrower has heretofore delivered to the
Lenders the consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of Holdings and its Subsidiaries as of and
for (i) the fiscal years ended on or about September 30, 2011, 2012 and 2013,
audited by and accompanied by the unqualified opinion of KPMG LLP, independent
public accountants and (ii) the three month period ending on or about December
31, 2013.  Such financial statements and all financial statements delivered
pursuant to Sections 5.01(a), (b) and (c) have been prepared in accordance with
GAAP (except as otherwise provided in Sections 5.01(a), (b) and (c)) and present
(fairly in all material respects) the financial condition and results of
operations and cash flows of Holdings and its Subsidiaries as of the dates and
for the periods to which they relate.
b.No Liabilities. Except as set forth in the financial statements referred to in
Section 3.04(a), there are no liabilities of any Company of any kind, whether
accrued, contingent, absolute, determined, determinable or otherwise, which
could reasonably be expected to result in a Material Adverse Effect, other than
liabilities under the Loan Documents and the Senior Note Documents and other
Indebtedness permitted by Section 6.01. Since October 1, 2013, there has been no
event, change, circumstance or occurrence that, individually or in the
aggregate, has had or could reasonably be expected to result in a Material
Adverse Effect.
c.Forecasts. The forecasts of financial performance of Holdings and its
Subsidiaries furnished to the Lenders pursuant to Section 5.01(f) have been
prepared in good faith by Borrower and based on assumptions believed by Borrower
to be reasonable at the time furnished (it being understood by the parties that
forecasts by their nature are inherently uncertain and are not a guarantee of
financial performance and actual results may differ from forecasts and such
differences may be material).
SECTION 3.05Properties.
a.Generally. Each Company has good title to, or valid leasehold interests in,
all its property material to its business, free and clear of all Liens except
for, in the case of Collateral, Permitted Collateral Liens and, in the case of
all other material property, Permitted Liens and other irregularities or
deficiencies in title that, individually or in the aggregate, do not interfere
in any material respect with the ability of the Companies, taken as a whole, to
conduct their business as currently conducted. The property of the Companies,
taken as a whole, (i) is in good operating order, condition and repair (ordinary
wear and tear excepted), except to the extent that the failure to be in such
condition could not be reasonably expected to result in a Material Adverse
Effect and (ii) constitutes all the property which is required for the business
and operations of the Companies as presently conducted.
b.Real Property. Schedules 7(a) and 7(b) to the Perfection Certificate dated the
Closing Date contain a true and complete list of each interest in Real Property
(i) owned by any Company as of the date hereof and describe the type of interest
therein held by such Company and (ii) leased, subleased or otherwise occupied or
utilized by any Company, as lessee, sublessee, franchisee or licensee, as of the
date hereof and describe the type of interest therein held by such Company and
whether such Lease requires the consent of the landlord thereunder, or other
party thereto, to the Transactions.

- 97 -

--------------------------------------------------------------------------------




SECTION 3.06Intellectual Property.
a.Ownership/No Claims. Each Company owns, or is licensed to use, all
Intellectual Property required for the conduct of its business, except for those
the failure to own or license which, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. Except as set
forth on Schedule 3.06(a), no claim has been asserted and is pending by any
person alleging that any Company or the conduct of its business has infringed or
is infringing the Intellectual Property rights of any third party or challenging
or questioning the validity or effectiveness of any such Intellectual Property
that is owned by any Company, nor does any Company know of any threatened or
anticipated claims, in each case, either individually or together with any of
the items set forth on Schedule 3.06(a), that could reasonably be expected to
result in a Material Adverse Effect. To the knowledge of Borrower (after due
inquiry), each Company’s business as presently conducted does not infringe the
rights of any person, except such infringements that individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
b.Registrations. Except pursuant to licenses and other user agreements entered
into by each Company in the ordinary course of business or that are listed in
Schedule 11(a) or 11(b) to the Perfection Certificate, on and as of the date
hereof (i) each Company owns and possesses the right to use, and has not
authorized or otherwise permitted any other person to use, each material
Copyright, Patent or Trademark (as such terms are defined in the Security
Agreement) listed in Schedule 11(a) or 11(b) to the Perfection Certificate and
(ii) all material registrations listed in Schedule 11(a) or 11(b) to the
Perfection Certificate are valid and in full force and effect.
c.No Violations or Proceedings. To each Company’s knowledge, on and as of the
date hereof, there is no material violation by others of any right of such
Company with respect to any copyright, patent or trademark listed in Schedule
11(a) or 11(b) to the Perfection Certificate, except as may be set forth on
Schedule 3.06(c).
SECTION 3.07Equity Interests and Subsidiaries.
a.Equity Interests. Schedules 1(a) and 9(a) to the Perfection Certificate dated
the Closing Date set forth a list of (i) all the Subsidiaries of Holdings and
their jurisdictions of organization as of the Closing Date and (ii) the number
of each class of its Equity Interests authorized, and the number outstanding, on
the Closing Date and the number of shares covered by all outstanding options,
warrants, rights of conversion or purchase and similar rights at the Closing
Date. All Equity Interests of each Company are duly and validly issued and are
fully paid and non-assessable. All Equity Interests of Borrower are owned
directly by Holdings. Each Loan Party is the record and beneficial owner of, and
has good and marketable title to, the Equity Interests pledged by it under the
Security Agreement, free of any and all Liens, rights or claims of other
persons, except the security interest created by the Security Agreement and
nonconsensual Liens permitted by Section 6.02, and there are no outstanding
warrants, options or other rights to purchase, or shareholder, voting trust or
similar agreements outstanding with respect to, or property that is convertible
into, or that requires the issuance or sale of, any such Equity Interests.
b.No Consent of Third Parties Required. No consent of any person including any
other general or limited partner, any other member of a limited liability
company, any other shareholder, any other trust beneficiary or any issuer is
necessary (from the perspective of a secured party) in connection with the
creation, perfection or first priority status of the security interest of the
Collateral Agent in any Equity Interests pledged to the Collateral Agent for the
benefit of the Secured Parties under the Security

- 98 -

--------------------------------------------------------------------------------




Agreement or the exercise by the Collateral Agent of the voting or other rights
provided for in the Security Agreement or the exercise of remedies in respect
thereof.
c.Organizational Chart. An accurate organizational chart, showing the ownership
structure of Holdings, Borrower and each Subsidiary on the Closing Date, is set
forth on Schedule 3.07(c).
SECTION 3.08Litigation; Compliance with Laws.
(a)    There are no actions, suits or proceedings at law or in equity by or
before any Governmental Authority now pending or, to the knowledge of any
Company, threatened against or affecting any Company or any business, property
or rights of any Company (i) that challenges the enforceability or legality of
any Loan Document or (ii) that could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect. Except for matters
covered by Section 3.18, no Company or any of its property is in violation of,
nor will the continued operation of its property as currently conducted violate,
any Requirements of Law or any restrictions of record or agreements affecting
any Company’s Real Property or is in default with respect to any Requirement of
Law, where such violation or default, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.
(b)    No Loan Party nor any of its Restricted Subsidiaries nor any director,
officer or, to the knowledge of such Loan Party, agent, employee or Affiliate of
such Loan Party or Restricted Subsidiary, is aware of or has taken any action,
directly or indirectly, that would result in a material violation by such
persons of the FCPA, including, without limitation, making use of the mails or
any means or instrumentality of interstate commerce corruptly in furtherance of
an offer, payment, promise to pay or authorization or approval of the payment of
any money, or other property, gift, promise to give or authorization of the
giving of anything of value, directly or indirectly, to any “foreign official”
(as such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office in contravention of the
FCPA and any applicable anti-corruption law of any Governmental Authority. Each
Loan Party, its Restricted Subsidiaries and their respective Affiliates have
conducted their businesses in compliance with, in all material respects,
applicable anti-corruption law of any Governmental Authority and the FCPA and
have instituted and maintain and will continue to maintain policies and
procedures designed to promote and achieve compliance with such laws and with
the representation and warranty contained herein ensure, and which are
reasonably expected to continue to ensure, continued compliance therewith.
SECTION 3.09Agreements.
No Company is in default in any manner under any provision of any agreement or
instrument to which it is a party or by which it or any of its property is or
may be bound (other than any agreement or instrument evidencing Indebtedness),
and no condition exists which, with the giving of notice or the lapse of time or
both, would constitute such a default, in each case where such default could
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.10Federal Reserve Regulations.
No Company is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of buying or carrying Margin Stock.
No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the

- 99 -

--------------------------------------------------------------------------------




regulations of the Board, including Regulation T, U or X. The pledge of the
Securities Collateral pursuant to the Security Agreement does not violate such
regulations.
SECTION 3.11Investment Company Act.
No Company is an “investment company” or a company “controlled” by an
“investment company,” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.
SECTION 3.12Use of Proceeds.
(a)    Borrower will use the proceeds of (a) the Term B Loans made on the
Closing Date, along with cash on hand on the Borrower’s balance sheet, to (i)
pay in full all amounts due or outstanding under or in respect of the Existing
Credit Agreement, (ii) pay the Special Dividend and (iii) pay the Transaction
Costs, (b) any Incremental Term Loans for the purposes specified in the
applicable Increase Joinder, (c) any Refinancing Term Loans or Refinancing
Revolving Commitments for the purposes specified in the applicable Refinancing
Amendment and (d) the Revolving Loans and Swingline Loans after the Closing Date
for general corporate purposes (including to effect Permitted Acquisitions), it
being understood that the only Revolving Exposure permitted on the Closing Date
is Revolving Loans to roll over Existing Letters of Credit.
(b)    Each Loan Party and its Subsidiaries will not, directly or indirectly,
use the proceeds of the Loans, or lend, contribute or otherwise make available
such proceeds to any Subsidiary, joint venture partner, other Specified Person,
any other person or entity to fund any payment in violation of any applicable
anti-corruption law of any Governmental Authority or to fund any activities of
or business with any Specified Person, any other person or entity, or in any
other country or territory that, at the time of such funding, is the subject of
sanctions or embargoes under regulations imposed by the United Nations Security
Council, the European Union, OFAC, Her Majesty’s Treasury or other relevant
sanctions authority (collectively, “Sanctions”), or in any other manner that
will result in a violation by any Specified Person (including any Specified
Person participating in the transaction, whether as underwriter, advisor,
investor or otherwise), any other person or entity of Sanctions or any
applicable anti-corruption law of any Governmental Authority.
SECTION 3.13Taxes.
Each Company has (a) timely filed or caused to be timely filed all material U.S.
federal Tax Returns and all material state, local and foreign Tax Returns
required to have been filed by it and all such Tax Returns are true and correct
in all material respects, (b) duly and timely paid, collected or remitted or
caused to be duly and timely paid, collected or remitted all Taxes (whether or
not shown on any Tax Return) due and payable, collectible or remittable by it
and all assessments received by it in writing, except Taxes (i) which are being
contested in good faith by appropriate proceedings if such contest operates to
suspend collection of the contested Tax and such Company has set aside on its
books adequate reserves in accordance with GAAP or (ii) which could not,
individually or in the aggregate, have a Material Adverse Effect and (c)
satisfied all of its Tax withholding obligations except for failures that could
not be reasonably expected to, individually or in the aggregate, result in a
Material Adverse Effect. Each Company has made adequate provision in accordance
with GAAP for all material Taxes not yet due and payable. Each Company is
unaware of any proposed or pending Tax assessments, deficiencies or audits that
could be reasonably expected to, individually or in the aggregate, result in a
Material Adverse Effect. Except as could not be reasonably expected to,
individually or in the aggregate, result in a

- 100 -

--------------------------------------------------------------------------------




Material Adverse Effect, no Company has ever “participated” in a “listed
transaction” within the meaning of Treasury Regulation Section 1.6011-4.
SECTION 3.14No Material Misstatements.
No written information furnished by or on behalf of any Company to the
Administrative Agent or any Lender in connection with any Credit Extension
(including the Confidential Information Memorandum) or any other Loan Document
(excluding for this purpose projections and forward-looking statements), taken
as a whole, contained or contains any material misstatement of fact or omitted
or omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were or are made, not misleading
as of the date such information is dated or certified. The projections and
forward-looking statements contained in the materials referenced above are based
upon good faith estimates and assumptions believed by management of Borrower to
be reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as
fact, are by their nature inherently uncertain and that actual results during
the period or periods covered by such financial information may differ from the
projected results set forth therein and such differences may be material.
SECTION 3.15Labor Matters.
There are no strikes, lockouts or slowdowns against any Company pending or, to
the knowledge of any Company, threatened, which could reasonably be expected to
have a Material Adverse Effect. The hours worked by and payments made to
employees of any Company have not been in violation of the Fair Labor Standards
Act of 1938, as amended, or any other applicable federal, state, local or
foreign law dealing with such matters in any manner which could reasonably be
expected to result in a Material Adverse Effect. All payments due from any
Company, or for which any claim may be made against any Company, on account of
wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of such Company except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect. The consummation of the Transactions will not give rise to any
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which any Company is bound.
SECTION 3.16Solvency.
Immediately after the consummation of the Transactions to occur on the Closing
Date and immediately following the making of each Loan and after giving effect
to the application of the proceeds of each Loan, (a) the present fair saleable
value of the properties of Holdings (on a consolidated basis with its Restricted
Subsidiaries) will exceed its debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property of Holdings (on a
consolidated basis with its Restricted Subsidiaries) will be greater than the
amount that will be required to pay the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) Holdings (on a consolidated
basis with its Restricted Subsidiaries) has not incurred and does not intend to
incur or believe it will incur, debts and liabilities, subordinated, contingent
or otherwise, beyond its ability to pay such debts and liabilities as they
become due; and (d) Holdings (on a consolidated basis with its Restricted
Subsidiaries) will not have unreasonably small capital with which to conduct its
business in which it is engaged as such business is now conducted and is
proposed to be conducted following the Closing Date.

- 101 -

--------------------------------------------------------------------------------




SECTION 3.17
Employee Benefit Plans.

Each Company and its Restricted Subsidiaries is in compliance with the
applicable provisions of ERISA and the Code and the regulations and published
interpretations thereunder as such provisions apply to any Plan or any employee
benefit plan of any Company or its Restricted Subsidiaries, except where the
failure to comply could not reasonably be expected to have a Material Adverse
Effect; and no ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events, could reasonably be
expected to result in a Material Adverse Effect.
To the extent applicable, each Foreign Plan has been maintained in material
compliance with its terms and with the requirements of any and all applicable
Requirements of Law and has been maintained, where required, in good standing
with applicable regulatory authorities except where the failure to comply or be
maintained in good standing could not reasonably be expected to have a Material
Adverse Effect. No Company has incurred any obligation in connection with the
termination of or withdrawal from any Foreign Plan that could reasonably be
expected to have a Material Adverse Effect.
SECTION 3.18Environmental Matters.
a.Except as set forth in Schedule 3.18 and except as, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect:
i.the Companies and their businesses, operations and Real Property are in
compliance with, and to the knowledge of the Companies, the Companies have no
liability under, any applicable Environmental Law;
ii.the Companies have obtained all Environmental Permits required for the
conduct of their businesses and operations, and the ownership, operation and use
of their property, under Environmental Law, and all such Environmental Permits
are valid and in good standing;
iii.there has been no Release or threatened Release of Hazardous Material on,
at, under or from any Real Property or facility presently or to the knowledge of
the Companies formerly owned, leased or operated by the Companies that could
result in liability by the Companies under any applicable Environmental Law;
iv.there is no Environmental Claim pending or, to the knowledge of the
Companies, threatened against the Companies or relating to the Real Property
currently or to the knowledge of the Companies formerly owned, leased or
operated by the Companies, or relating to the operations of the Companies and to
the knowledge of the Companies there are no actions, activities, circumstances,
conditions, events or incidents that could form the basis of such an
Environmental Claim;
v.no person with an indemnity or contribution obligation to the Companies
relating to compliance with or liability under Environmental Law is in default
with respect to such obligation;
vi.no Company is obligated to perform any action or otherwise incur any expense
under Environmental Law pursuant to any order, decree, judgment or agreement by
which it is bound or has assumed by contract, agreement or operation of law, and
no Company is conducting or financing any Response pursuant to any Environmental
Law with respect to any Real Property or any other location;

- 102 -

--------------------------------------------------------------------------------




vii.no Real Property or facility owned, operated or leased by the Companies and,
to the knowledge of the Companies, no Real Property or facility formerly owned,
operated or leased by the Companies is (i) listed or proposed for listing on the
National Priorities List promulgated pursuant to CERCLA or (ii) listed on the
Comprehensive Environmental Response, Compensation and Liability Information
System promulgated pursuant to CERCLA or (iii) included on any similar list
maintained by any Governmental Authority including any such list relating to
petroleum;
viii.to the knowledge of the Companies, no Lien has been recorded or threatened
in writing under any Environmental Law with respect to any Real Property or
other assets of the Companies; and
ix.the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any Governmental Real Property Disclosure
Requirements or any other applicable Environmental Law.
b.As of the Closing Date, the Companies have made available to the
Administrative Agent all material and non-privileged records and files in the
possession, custody or control of, or otherwise reasonably available to, the
Companies concerning compliance with or liability under Environmental Law,
including those concerning the actual or suspected existence of Hazardous
Material at Real Property or facilities currently owned, operated, leased or
used by the Companies.
SECTION 3.19Insurance.
Schedule 3.19 sets forth a true, complete and correct description of all
material insurance maintained by each Loan Party as of the Closing Date. All
insurance maintained by the Companies is in full force and effect, all premiums
have been duly paid, and no Company has, to their knowledge, received notice of
violation or cancellation thereof. Each Company has insurance in such amounts
and covering such risks and liabilities as are in accordance with normal
industry practice for companies of a similar size in similar locations.
SECTION 3.20
Security Documents.

a.Security Agreement. The Security Agreement is effective to create in favor of
the Collateral Agent for the benefit of the Secured Parties, valid and
enforceable Liens on, and security interests in, the Security Agreement
Collateral and, when (i) financing statements and other filings in appropriate
form are accepted by the offices specified on Schedule 6 to the Perfection
Certificate and (ii) upon the taking of possession or control by the Collateral
Agent of the Security Agreement Collateral with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be given to the Collateral Agent to the extent possession or
control by the Collateral Agent is required by each Security Agreement), the
Liens created by the Security Agreement shall constitute fully perfected Liens
on, and security interests in, all right, title and interest of the grantors in
the Security Agreement Collateral (other than (1) such Security Agreement
Collateral in which a security interest cannot be perfected under the UCC as in
effect at the relevant time in the relevant jurisdiction and (2) the
Intellectual Property Collateral), in each case subject to no Liens other than
Permitted Liens.
b.PTO Filings, Copyright Office Filing. When the Security Agreement or a short
form thereof is filed in the United States Copyright Office and the United
States Patent and Trademark Office in the manner prescribed by each office, the
Liens created by such Security Agreement shall constitute fully

- 103 -

--------------------------------------------------------------------------------




perfected Liens on, and security interests in, all right, title and interest of
the grantors thereunder in the Copyrights (as defined in such Security
Agreement) registered with the United States Copyright Office or Patents (as
defined in the Security Agreement) registered or applied for with the United
States Patent and Trademark Office, as the case may be, in each case subject to
no Liens other than Permitted Collateral Liens (it being understood that
subsequent recordings in the United States Copyright Office or the United States
Patent and Trademark Office may be necessary to perfect a Lien on registered
trademarks, trademark applications and copyrights acquired by the grantors after
the date hereof).
c.Mortgages. Each Mortgage is effective to create, in favor of the Collateral
Agent, for its benefit and the benefit of the Secured Parties, valid and
enforceable first priority Liens on, and security interests in, all of the Loan
Parties’ right, title and interest in and to the Mortgaged Properties thereunder
and the proceeds thereof, subject only to Permitted Collateral Liens or other
Liens acceptable to the Collateral Agent.
d.Valid Liens. Each Security Document delivered after the Closing Date pursuant
to Sections 5.11, 5.12 and 5.16 will, upon execution and delivery thereof, be
effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, all of the Loan Parties’ right, title and interest in and to the Collateral
thereunder, and (i) when all appropriate filings or recordings are accepted by
the appropriate offices as may be required under the Loan Documents and
applicable law and (ii) upon the taking of possession or control by the
Collateral Agent of such Collateral with respect to which a security interest
may be perfected only by possession or control (which possession or control
shall be given to the Collateral Agent to the extent required by any Security
Document), such Security Document will constitute fully perfected Liens on, and
security interests in, such Collateral in which a Loan Party has rights and in
which a security interest can be created and perfected under the UCC as in
effect at the relevant time and in the relevant jurisdiction, in each case
subject to no Liens other than the applicable Permitted Collateral Liens.
SECTION 3.21[Reserved].
SECTION 3.22
Anti-Terrorism Laws.

a.Except as otherwise disclosed on Schedule 3.23, no Loan Party nor any of its
Subsidiaries (i) has violated or is in violation of Anti-Terrorism Laws or (ii)
has engaged or engages in any transaction, investment, undertaking or activity
that violates the Anti-Terrorism Laws.
b.The funds used by the Loan Parties to pay the Lenders will not be derived from
activities that violate Anti-Terrorism Laws.
c.No Loan Party, nor any of its Subsidiaries, nor any of their respective
directors, officers or employees, acting or benefiting in any capacity in
connection with the Loans is an Embargoed Person.
d.Except as otherwise disclosed on Schedule 3.23, no Loan Party, nor any of its
Subsidiaries, (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Embargoed
Person or person subject to Sanctions, (ii) deals in, or otherwise engages in
any transaction related to, any property or interests in property blocked
pursuant to any Anti-Terrorism Law or (iii) engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate any Anti-Terrorism Law.

- 104 -

--------------------------------------------------------------------------------




SECTION 3.23No Conflict with Customs, International Trade and OFAC Laws.
a.No Loan Party nor any of its Subsidiaries, any director, officer, nor to the
knowlede of the Loan Parties after reasonable due diligence, any employee,
agent, Affiliate or representative of such Loan Party or Subsidiary (each, a
“Specified Person”) is an Embargoed Person or subject to Sanctions, nor is any
Loan Party or any of its Subsidiaries located, organized or resident in a
country or territory that is the subject of Sanctions.
b.Except as otherwise disclosed in Schedule 3.23, each of the Loan Parties and
its Subsidiaries has not committed any material violation in the five years
preceding the Closing Date and is in compliance with, in all material respects,
applicable law or regulation, permit, order or other decision or requirement
having the force or effect of law or regulation of any governmental entity
concerning the importation of products, the exportation or re-exportation of
products (including technology and services), the terms and conduct of
international transactions and the making or receiving of international
payments, namely, as applicable, the Tariff Act of 1930, as amended, and other
laws, regulations and programs administered or enforced by U.S. Customs and
Border Protection and U.S. Immigration and Customs Enforcement, and their
predecessor agencies, the Export Administration Act of 1979, as amended, the
Export Administration Regulations, the International Emergency Economic Powers
Act, as amended, the Trading With the Enemy Act, as amended, the Arms Export
Control Act, as amended, the International Traffic in Arms Regulations,
Executive Orders of the President regarding embargoes and restrictions on
transactions with designated entities, the embargoes and restrictions
administered by OFAC, the anti-boycott Laws administered by the U.S. Department
of Commerce and the anti-boycott Laws administered by the U.S. Department of the
Treasury.
ARTICLE IV.

CONDITIONS TO CREDIT EXTENSIONS
SECTION 4.01Conditions to Initial Credit Extension.
The obligation of each Lender and, if applicable, each Issuing Bank to fund the
initial Credit Extension requested to be made by it shall be subject to the
prior or concurrent satisfaction of each of the conditions precedent set forth
in this Section 4.01.
a.Loan Documents. The Loan Documents shall be reasonably satisfactory to the
Administrative Agent. There shall have been delivered to the Administrative
Agent by the Loan Parties an executed counterpart of each of the Loan Documents
and the Perfection Certificate.
b.Corporate Documents. The Administrative Agent shall have received:
i.a certificate of the secretary or assistant secretary of each Loan Party dated
the Closing Date, certifying (A) that attached thereto is a true and complete
copy of each Organizational Document of such Loan Party certified (to the extent
applicable) as of a recent date by the Secretary of State (or other applicable
Governmental Authority) of the state of its organization, (B) that attached
thereto is a true and complete copy of resolutions duly adopted by the Board of
Directors (or other applicable governing body), of such Loan Party authorizing
the execution, delivery and performance of the Loan Documents to which such
person is a party and, in the case of Borrower, the borrowings hereunder, and
that such resolutions have not been modified, rescinded or amended and are in
full force and effect, (C) as to the incumbency and specimen signature of each
officer executing any Loan Document or any other document delivered

- 105 -

--------------------------------------------------------------------------------




in connection herewith on behalf of such Loan Party (together with a certificate
of another officer as to the incumbency and specimen signature of the secretary
or assistant secretary executing the certificate in this clause (i)) and (D)
with respect to Borrower, that attached thereto is a true and complete copy of
the Advisory Agreement and that, as of the Closing Date, there have been no
amendments or modifications thereto; and
ii.a certificate as to the good standing of each Loan Party (in so-called
“long-form” if available) as of a recent date, from such Secretary of State (or
other applicable Governmental Authority).
c.Officers’ Certificate. The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by the chief executive officer
and the chief financial officer of Borrower, confirming compliance with the
conditions precedent set forth in Section 4.01(d) and (p).
d.Transactions, etc. The Transactions, including the receipt of consents in
connection with the Consent Solicitation, the payment of the Consent Fee by the
Borrower and the execution and delivery of the Supplemental Indenture by the
parties thereto, shall have been consummated or shall be consummated
contemporaneously with the Closing Date.
e.[Reserved].
f.[Reserved].
g.Opinions of Counsel. The Administrative Agent shall have received, on behalf
of itself, the other Agents, the Arrangers, the Lenders and the Issuing Bank, a
customary written opinion of Skadden, Arps, Slate, Meagher & Flom LLP, special
counsel for the Loan Parties, dated the Closing Date and addressed to the
Agents, the Issuing Bank and the Lenders.
h.Solvency Certificate. The Administrative Agent shall have received a solvency
certificate in the form of Exhibit O, dated the Closing Date and signed by the
chief financial officer of Borrower.
i.[Reserved].
j.[Reserved].
k.Fees. The Arrangers, Administrative Agent, Collateral Agent and Lenders shall
have received all Fees, the other fees payable pursuant to the Engagement Letter
and other amounts due and payable on or prior to the Closing Date, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
(including the reasonable and documented legal fees and expenses of Cahill
Gordon & Reindel LLP, special counsel to the Agents, and the reasonable and
documented fees and expenses of any reasonably necessary local counsel,
appraisers, consultants and other advisors, in each case, retained after
consultation with Borrower) required to be reimbursed or paid by Borrower
hereunder or under any other Loan Document or under the Engagement Letter.
l.Personal Property Requirements. The Collateral Agent shall have received:
i.all certificates, agreements or instruments representing or evidencing the
Securities Collateral accompanied by instruments of transfer and stock powers
undated and endorsed in blank;

- 106 -

--------------------------------------------------------------------------------




ii.promissory notes evidencing all intercompany debt owed to any Loan Party
executed by the applicable Companies, accompanied by instruments of transfer
undated and endorsed in blank;
iii.all other certificates, agreements, approvals or instruments necessary to
perfect the Collateral Agent’s security interest in all Chattel Paper, all
Instruments, and all Investment Property of each Loan Party (as each such term
is defined in the Security Agreement and to the extent required by the Security
Agreement);
iv.UCC financing statements in appropriate form for filing under the UCC,
filings with the United States Patent and Trademark Office and United States
Copyright Office and such other documents under applicable Requirements of Law
in each jurisdiction as required by the Loan Documents and as may be necessary
or appropriate or, in the opinion of the Collateral Agent, desirable to perfect
the Liens created, or purported to be created, by the Security Documents;
v.certified copies of UCC, United States Patent and Trademark Office and United
States Copyright Office, tax and judgment lien searches, each of a recent date
listing all effective financing statements that name any Loan Party as debtor
and that are filed in those jurisdictions in which any Loan Party is organized
or maintains its chief executive office and such other searches that the
Collateral Agent deems necessary or appropriate, none of which encumber the
Collateral covered or intended to be covered by the Security Documents (other
than Permitted Collateral Liens or any other Liens acceptable to the Collateral
Agent); and
vi.evidence acceptable to the Collateral Agent of payment or arrangements for
payment by the Loan Parties of all applicable recording taxes, fees, charges,
costs and expenses required for the recording of the Security Documents.
m.Real Property Requirements. The Collateral Agent shall have received:
i.a Mortgage encumbering each Mortgaged Property in favor of the Collateral
Agent, for the benefit of the Secured Parties, duly executed and acknowledged by
each Loan Party that is the owner of or holder of any interest in such Mortgaged
Property, and otherwise in form for recording in the recording office of each
applicable political subdivision where each such Mortgaged Property is situated,
together with such certificates, affidavits, questionnaires or returns as shall
be required in connection with the recording or filing thereof to create a lien
under applicable Requirements of Law, and such financing statements and any
other instruments necessary to grant a mortgage lien under the laws of any
applicable jurisdiction, all of which shall be in form and substance reasonably
satisfactory to Collateral Agent;
ii.an opinion from Wilmer Cutler Pickering Hale and Dorr LLP, which shall be
delivered in connection with the Mortgaged Property located in Beverly,
Massachusetts;
iii.with respect to each Mortgage, an American Land Title Association Mortgagee
policy of title insurance (or marked up title insurance commitment having the
effect of a policy of title insurance) insuring the Lien of such Mortgage as a
valid first mortgage Lien on the Mortgaged Property and fixtures described
therein in an amount equal to the fair market value of such Mortgaged Property
and fixtures, which fair market value is set forth on Schedule 4.01(m)(iii),
which policy (or such marked-up commitment) (each, a “Title Policy”) shall
(A) be issued by the Title Company, (B) to the extent necessary, include such
reinsurance arrangements (with provisions for direct access, if necessary) as
shall be reasonably acceptable to the Collateral Agent,

- 107 -

--------------------------------------------------------------------------------




(C) contain a “tie-in” or “cluster” endorsement, if available under applicable
law (i.e., policies which insure against losses regardless of location or
allocated value of the insured property up to a stated maximum coverage amount),
(D) have been supplemented by such endorsements as shall be reasonably requested
by the Collateral Agent (including endorsements on matters relating to usury,
first loss, last dollar, zoning, contiguity, revolving credit, doing business,
non-imputation, public road access, survey, variable rate, environmental lien,
subdivision, mortgage recording tax, separate tax lot, revolving credit, and
so-called comprehensive coverage over covenants and restrictions), and
(E) contain no exceptions to title other than Permitted Collateral Liens;
iv.with respect to each Mortgaged Property, such affidavits, certificates,
information (including financial data) and instruments of indemnification
(including a so-called “gap” indemnification) as shall be reasonably required to
induce the Title Company to issue the Title Policy/ies and endorsements
contemplated above;
v.evidence reasonably acceptable to the Collateral Agent of payment by Borrower
of all Title Policy premiums, search and examination charges, escrow charges and
related charges, mortgage recording taxes, fees, charges, costs and expenses
required for the recording of the Mortgages and issuance of the Title Policies
referred to above;
vi.with respect to each Mortgaged Property, each Company shall have made all
notifications, registrations and filings, to the extent required by, and in
accordance with, all Governmental Real Property Disclosure Requirements
applicable to such Mortgaged Property.
vii.Surveys; it being agreed that notwithstanding the foregoing of this Section
4.01(m)(vii), with respect to the Mortgaged Property identified on Schedule 7(a)
to the Perfection Certificate as being located in Beverly, Massachusetts, the
requirements of this Section 4.01(m)(vii) shall be deemed satisfied by the
delivery by Borrower or one of its Subsidiaries to the Title Company of an
Affidavit of No Change to Survey with respect to the survey of such Mortgaged
Property performed by Hancock Associates, Project No. 8476, initially dated
February 13, 2004 and last revised on January 31, 2005 if such Affidavit of No
Change to Survey is sufficient to cause the Title Company to issue the Title
Policy for such Mortgaged Property without the standard survey exception.
viii.prior to the execution of the Mortgage relating to each Mortgaged Property,
a completed “Life-of-Loan” Federal Emergency Management Agency standard flood
hazard determination with respect to such Mortgaged Property (together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by the applicable Loan Party relating thereto), and if such Mortgaged
Property is determined to be located in a special flood hazard area, a copy of,
or a certificate as to coverage under, and a declaration page relating to, the
flood insurance policies required by Section 5.04(d) and the applicable
provisions of the Security Documents, each of which (i) shall be endorsed or
otherwise amended to include a “standard” or “New York” lender’s loss payable or
mortgagee endorsement (as applicable), (ii) shall name the Collateral Agent, on
behalf of the Secured Parties, as additional insured, (iii) shall identify the
addresses of each property located in a special flood hazard area, (iv) shall
indicate the applicable flood zone designation, the flood insurance coverage and
the deductible relating thereto, (v) shall provide that the insurer will give
the Collateral Agent 45 days written notice of cancellation or non-renewal and
(vi) shall be otherwise in form and substance satisfactory to the Administrative
Agent.

- 108 -

--------------------------------------------------------------------------------




ix.favorable opinions, addressed to the Collateral Agent and the Secured
Parties, of local counsel in each jurisdiction (i) where a Mortgaged Property is
located and (ii) where the applicable Loan Party granting the Mortgage on said
Mortgaged Property is organized, regarding the due execution and delivery and
enforceability of each such Mortgage, the corporate formation, existence and
good standing of the applicable mortgagor, and such other matters as may be
reasonably requested by the Collateral Agent, each in form and substance
reasonably satisfactory to the Collateral Agent.
provided, however, that to extent the requirements of this Section 4.01(m) are
not satisfied after the Loan Parties’ use of commercially reasonable efforts to
do so, the requirements of this Section 4.01(m) shall not constitute a condition
precedent to the initial Credit Extension if the Loan Parties agree to deliver
or cause to be delivered such documents and instruments, and take or cause to be
taken such other actions as may be required to satisfy this Section 4.01(m),
within 90 days after the Closing Date or such later date as may be agreed by the
Administrative Agent, acting in its reasonable discretion, in writing (in which
case such documents and instruments shall be deemed added to Schedule 5.16 and
be subject to the time period set forth in this proviso).
n.Insurance. The Administrative Agent shall have received a certificate as to
coverage under the insurance policies required by Section 5.04 which shall
include a “standard” or “New York” lender’s loss payable or mortgagee
endorsement (as applicable) and shall name the Collateral Agent, on behalf of
the Secured Parties, as additional insured.
o.USA PATRIOT Act. The Lenders and the Administrative Agent shall have timely
received the information required under Section 10.13 that has been requested in
writing at least ten Business Days prior to the Closing Date.
p.Material Adverse Effect. Since October 1, 2013, there has been no event,
change, circumstance or occurrence that, individually or in the aggregate, has
had or could reasonably be expected to result in a Material Adverse Effect.
SECTION 4.02Conditions to All Credit Extensions.
The obligation of each Lender and each Issuing Bank to make any Credit Extension
(excluding any amendment of any existing Letter of Credit that does not increase
the face amount or extend the expiry date of such Letter of Credit) shall be
subject to, and to the satisfaction of, each of the conditions precedent set
forth below.
a.Notice. The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) if Loans are being requested or, in the case of
the issuance, amendment, extension or renewal of a Letter of Credit, the Issuing
Bank and the Administrative Agent shall have received an LC Request as required
by Section 2.18(b) or, in the case of the Borrowing of a Swingline Loan, the
Swingline Lender and the Administrative Agent shall have received a Borrowing
Request as required by Section 2.17(b).
b.No Default. At the time of and immediately after giving effect to such Credit
Extension and the application of the proceeds thereof, no Default or Event of
Default shall have occurred and be continuing on such date.

- 109 -

--------------------------------------------------------------------------------




c.Representations and Warranties. Each of the representations and warranties
made by any Loan Party set forth in Article III hereof or in any other Loan
Document shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of the date
of such Credit Extension with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date.
d.USA Patriot Act. With respect to Letters of Credit issued for the account of a
Restricted Subsidiary only, the Lenders and the Administrative Agent shall have
timely received the information required under Section 10.13.
Each of the delivery of a Borrowing Request or an LC Request and the acceptance
by Borrower of the proceeds of such Credit Extension (other than those for the
initial Credit Extension on the Closing Date) shall constitute a representation
and warranty by Borrower and each other Loan Party that on the date of such
Credit Extension (both immediately before and after giving effect to such Credit
Extension and the application of the proceeds thereof) the conditions contained
in Sections 4.02(b)-(d) have been satisfied.
The making of Credit Extensions hereunder shall not be subject to conditions or
requirements that are not set forth in the Loan Documents, and to the extent
such conditions or requirements shall have been satisfied or complied with, as
the case may be, the making of such Credit Extensions shall be nondiscretionary.
ARTICLE V.



AFFIRMATIVE COVENANTS
Each Loan Party covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts due and payable under any Loan Document shall have been paid in full
(other than contingent indemnification obligations for which no claim has been
asserted) and all Letters of Credit have been canceled or have expired or been
fully Cash Collateralized and all amounts drawn thereunder have been reimbursed
in full, unless the Required Lenders shall otherwise consent in writing, each
Loan Party will, and will cause each of its Restricted Subsidiaries to:
SECTION 5.01
Financial Statements, Reports, etc.

 
Furnish to the Administrative Agent:
a.Annual Reports. Within 90 days after the end of each fiscal year, beginning
with the fiscal year ending on or about September 30, 2014, (i) the consolidated
balance sheet of Holdings as of the end of such fiscal year and related
consolidated statements of income, cash flows and stockholders’ equity for such
fiscal year, in comparative form with such financial statements as of the end
of, and for, the preceding fiscal year, and notes thereto, all prepared in
accordance with GAAP and accompanied by an opinion of a “big four” accounting
firm or other independent public accountants of recognized national standing
reasonably satisfactory to the Administrative Agent (which opinion shall not be
qualified as to scope or contain any going concern or other qualification, other
than a qualification related to the maturity of Loans or any other Indebtedness
of Holdings or any Restricted Subsidiary or potential non-compliance with any

- 110 -

--------------------------------------------------------------------------------




financial covenant hereunder) stating that such financial statements fairly
present, in all material respects, the consolidated financial condition, results
of operations and cash flows of Holdings as of the dates and for the periods
specified in accordance with GAAP (such opinion, an “Acceptable Opinion”), (ii)
a management report in a form reasonably satisfactory to the Administrative
Agent setting forth statement of income items and Consolidated EBITDA of
Holdings for such fiscal year, showing variance, by Dollar amount and
percentage, from amounts for the previous fiscal year and budgeted amounts and
(iii) a narrative report and management’s discussion and analysis, in a form
reasonably satisfactory to the Administrative Agent, of the financial condition
and results of operations of Holdings for such fiscal year, as compared to (1)
amounts for the previous fiscal year and (2) budgeted amounts (it being
understood that the requirements of clause (a)(i) and (a)(iii)(1) shall be
deemed satisfied by the filing of a Form 10-K of Holdings in respect of such
fiscal year with the U.S. Securities and Exchange Commission that contains all
the information required by clauses (a)(i) and (a)(iii)(1), so long as such Form
10-K (x) is publicly available on the Internet without charge, (y) is filed on
or before the 90th day following the end of such fiscal year and (z) contains an
Acceptable Opinion);
b.Quarterly Reports. Within 45 days after the end of each of the first three
fiscal quarters of each fiscal year, beginning with the fiscal quarter ending on
or about March 31, 2014, (i) the consolidated balance sheet of Holdings as of
the end of such fiscal quarter and related consolidated statements of income and
cash flows for such fiscal quarter and for the then elapsed portion of the
fiscal year, in comparative form with the consolidated statements of income and
cash flows for the comparable periods in the previous fiscal year, and notes
thereto, all prepared in accordance with GAAP and accompanied by a certificate
of a Financial Officer stating that such financial statements fairly present, in
all material respects, the consolidated financial condition, results of
operations and cash flows of Holdings as of the date and for the periods
specified in accordance with GAAP consistently applied, and on a basis
consistent with audited financial statements for the fiscal year ended on or
about September 30, 2013, subject to normal year-end audit adjustments, (ii) a
management report in a form reasonably satisfactory to the Administrative Agent
setting forth statement of income items and Consolidated EBITDA of Holdings for
such fiscal quarter and for the then elapsed portion of the fiscal year, showing
variance, by Dollar amount and percentage, from amounts for the comparable
periods in the previous fiscal year and budgeted amounts, and (iii) a narrative
report and management’s discussion and analysis, in a form reasonably
satisfactory to the Administrative Agent, of the financial condition and results
of operations for such fiscal quarter and the then elapsed portion of the fiscal
year, as compared to (1) the comparable periods in the previous fiscal year and
(2) budgeted amounts (it being understood that the requirements of clauses
(b)(i) and (b)(iii)(1) shall be deemed satisfied by the filing of a Form 10-Q of
Holdings in respect of such fiscal quarter with the U.S. Securities and Exchange
Commission that contains all of the information required by clauses (b)(i) and
(b)(iii)(1), so long as such Form 10-Q (x) is publicly available on the Internet
without charge and (y) is filed on or before the 45th day following the end of
such fiscal quarter);
c.Financial Officer’s Certificate. Concurrently with any delivery of financial
statements under Section 5.01(a) or (b), a Compliance Certificate (A) certifying
that no Default has occurred and is continuing or, if such a Default has
occurred and is continuing, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto, (B) to the
extent the covenant contained in Section 6.09 applied at the last day of the
period covered by any such financial statements, setting forth computations in
reasonable detail reasonably satisfactory to the Administrative Agent
demonstrating compliance with the covenant contained in Section 6.09 and,
concurrently with any delivery of financial statements under

- 111 -

--------------------------------------------------------------------------------




Section 5.01(a) above (beginning with the fiscal year ending on or about
September 30, 2015), setting forth Borrower’s calculation of Excess Cash Flow
and (C) showing a reconciliation of Consolidated EBITDA to the net income set
forth on the statement of income; and (ii) concurrently with any delivery of
financial statements under Section 5.01(a) above, beginning with the fiscal year
ending on or about September 30, 2014, a report of the accounting firm opining
on or certifying such financial statements stating that in the course of its
regular audit of the financial statements of Holdings and its Subsidiaries,
which audit was conducted in accordance with generally accepted auditing
standards, such accounting firm obtained no knowledge that any Default insofar
as it relates to Section 6.09 has occurred or, if in the opinion of such
accounting firm such a Default has occurred, specifying the nature and extent
thereof;
d.Public Reports. Promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and other materials filed by
any Company with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange;
e.Management Letters. Promptly after the receipt thereof by any Company, a copy
of any “management letter” received by any such person from its certified public
accountants and the management’s responses thereto;
f.Budgets. Within 90 days after the beginning of each fiscal year commencing
with the fiscal year beginning on or about October 1, 2014, a budget for
Holdings in form reasonably satisfactory to the Administrative Agent, but to
include balance sheets, statements of income and sources and uses of cash,
for each quarter of such fiscal year prepared in detail, with appropriate
presentation and discussion of the principal assumptions upon which such budget
is based, accompanied by the statement of a Financial Officer of Borrower to the
effect that the budget of Holdings is a reasonable estimate for the periods
covered thereby and, promptly when available, any significant revisions of such
budget;
g.[Reserved];
h.[Reserved];
i.Unrestricted Subsidiaries. Simultaneously with the delivery of financial
statements referred to in Sections 5.01(a) and (b) above, if during any of the
periods covered by the statement of income contained therein Borrower shall have
one or more Unrestricted Subsidiaries, then such financial statements shall
contain a footnote with information in reasonable detail summarizing the
differences between the financial statements delivered pursuant to Sections
5.01(a) and (b) and the results of operations and financial condition of
Borrower and its Restricted Subsidiaries without giving effect to the results or
condition of any such Unrestricted Subsidiaries; and
j.Other Information. Promptly, from time to time, such other material
information regarding the operations, business affairs and financial condition
of any Company, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.
SECTION 5.02Litigation and Other Notices.
Furnish to the Administrative Agent written notice of the following promptly
after any Responsible Officer of Holdings acquires knowledge thereof:

- 112 -

--------------------------------------------------------------------------------




a.any Default, specifying the nature and extent thereof and the corrective
action (if any) taken or proposed to be taken with respect thereto;
b.the filing or commencement of, or any written threat or written notice of
intention of any person to file or commence, any action, suit, litigation or
proceeding, whether at law or in equity by or before any Governmental Authority,
(i) against any Company thereof that could reasonably be expected to result in a
Material Adverse Effect or (ii) with respect to any Loan Document;
c.any development that has resulted in, or could reasonably be expected to
result in a Material Adverse Effect; and
d.the occurrence of a Casualty Event resulting in a loss exceeding $5,000,000.
SECTION 5.03Existence; Businesses and Properties.
a.Do or cause to be done all things necessary to preserve, renew and maintain in
full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.05 or Section 6.06 or, in the case of any Restricted
Subsidiary, where the failure to perform such obligations, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
b.Do or cause to be done all things reasonably necessary to obtain, preserve,
renew, extend and keep in full force and effect the rights, licenses, permits,
privileges, franchises, authorizations, patents, copyrights, trademarks and
trade names material to the conduct of its business; pay and perform its
obligations under all Leases (except where the failure to pay or perform,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect); and except as could not reasonably be expected to
result in a Material Adverse Effect, at all times maintain, preserve and protect
all property material to the conduct of such business and keep such property in
good repair, working order and condition (other than wear and tear occurring in
the ordinary course of business) and from time to time make, or cause to be
made, all repairs, renewals, additions, improvements and replacements thereto
reasonably necessary in order that the business carried on in connection
therewith may be properly conducted at all times; provided that nothing in this
Section 5.03(b) shall prevent (i) sales of property, consolidations or mergers
by or involving any Company in accordance with Section 6.05 or Section 6.06;
(ii) the withdrawal or failure by any Company of its qualification as a foreign
corporation in any jurisdiction where such withdrawal, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect; or (iii) the abandonment or any other failure to obtain, preserve,
renew, extend or keep in full force and effect by any Company of any rights,
licenses, permits, privileges, franchises, authorizations, patents, copyrights,
trademarks or trade names that such person reasonably determines are not useful
to its business, no longer commercially desirable or within the ordinary course
of business.
SECTION 5.04Insurance.
a.Generally. Maintain such insurance, with financially sound and reputable
insurers, in such amounts, to such extent and against such risks as is customary
for companies in the same or similar businesses operating in the same or similar
locations.
b.Requirements of Insurance. All such insurance with respect to Collateral shall
name the Collateral Agent as mortgagee (in the case of real property insurance)
or additional insured on behalf of

- 113 -

--------------------------------------------------------------------------------




the Secured Parties (in the case of liability insurance) or loss payee (in the
case of property insurance), as applicable.
c.Notice to Agents. (i) Notify the Administrative Agent and the Collateral Agent
promptly whenever any material separate insurance concurrent in form or
contributing in the event of loss with that required to be maintained under this
Section 5.04 is taken out by any Loan Party; and promptly deliver to the
Administrative Agent and the Collateral Agent a duplicate original copy of such
policy or policies, (ii) use commercially reasonable efforts to provide 30 days'
notice to the Administrative Agent prior to cancellation of any insurance
coverage with respect to the Collateral by any Loan Party and (iii) provide
prompt written notice after the date of such cancellation in the event of
cancellation of any insurance coverage with respect to the Collateral by an
insurer.
d.Flood Insurance. If any portion of any Mortgaged Property is at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the Flood Insurance Laws, then the
Borrower shall, or shall cause each Loan Party to (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent, including, without
limitation, evidence of annual renewals of such insurance.
e.Mortgaged Properties. Maintain with financially sound and reputable insurance
companies insurance on the Mortgaged Property in at least such amounts and
against at least such risks (but including in any event, errors and omissions,
professional liability, public liability, all-risks casualty and business
interruption) as are usually insured against in the same general area by
companies engaged in the same or a similar business.
SECTION 5.05Obligations and Taxes.
a.Payment of Obligations. Pay its material obligations (other than Indebtedness
obligations) promptly and in accordance with their terms and pay and discharge
promptly when due all material Taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or in respect of its
property, before the same shall become delinquent or in default, as well as all
lawful claims for labor, services, materials and supplies or otherwise that, if
unpaid, might give rise to a Lien other than a Permitted Lien upon such
properties or any part thereof; provided that such payment and discharge shall
not be required with respect to any such obligation, Tax, assessment, charge,
levy or claim so long as (x)(i) the validity or amount thereof shall be
contested in good faith by appropriate proceedings and the applicable Company
shall have set aside on its books adequate reserves or other appropriate
provisions with respect thereto in accordance with GAAP and (ii) such contest
operates to suspend collection of the contested obligation, Tax, assessment or
charge and enforcement of a Lien other than a Permitted Lien and (y) the failure
to pay could not reasonably be expected to, individually or in the aggregate, to
result in a Material Adverse Effect.
b.Filing of Returns. Timely and correctly file all material Tax Returns required
to be filed by it and withhold, collect and remit all Taxes that it is required
to collect, withhold or remit.

- 114 -

--------------------------------------------------------------------------------




SECTION 5.06Employee Benefits.
a.Furnish to the Administrative Agent (x) as soon as possible after, and in any
event within 15 days after any Responsible Officer of any Company or any ERISA
Affiliate of any Company knows or has reason to know that, any ERISA Event has
occurred that, alone or together with any other ERISA Event, could reasonably be
expected to result in either liability of the Companies or any of their ERISA
Affiliates in an aggregate amount for all of the Companies and their ERISA
Affiliates exceeding $1,000,000 or in the imposition of a Lien, a statement of a
Financial Officer of Borrower setting forth details as to such ERISA Event and
the action, if any, that the Companies propose to take with respect thereto and
(y) upon request by the Administrative Agent, copies of (i) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by any
Company or any ERISA Affiliate with the Internal Revenue Service with respect to
each Plan; (ii) the most recent actuarial valuation report for each Plan;
(iii) all notices received by any Company or any ERISA Affiliate from a
Multiemployer Plan sponsor or any Governmental Authority concerning an ERISA
Event; and (iv) such other documents or governmental reports or filings relating
to any Plan (or employee benefit plan sponsored or contributed to by any
Company) as the Administrative Agent shall reasonably request and (z) promptly
following any request therefor, copies of (i) any documents described in Section
101(k) of ERISA that any Company or its ERISA Affiliate may request with respect
to any Multiemployer Plan and (ii) any notices described in Section 101(1) of
ERISA that any Company or its ERISA Affiliate may request with respect to any
Multiemployer Plan; provided that if any Company or its ERISA Affiliate has not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, the applicable Company or ERISA Affiliate shall
promptly make a request for such documents or notices from such administrator or
sponsor and shall provide copies of such documents and notices promptly after
receipt thereof.
SECTION 5.07Maintaining Records; Access to Properties and Inspections.
Keep proper books of record and account (i) in which full, true and correct
entries are made in all material respects in conformity with all Requirements of
Law, (ii) in form permitting financial statement conforming with GAAP to be
derived therefrom and (iii) in which all material dealings and transactions in
relation to its business and activities are recorded. Each Company will permit
any representatives designated by the Administrative Agent or any Lender to
visit and inspect the financial records and the property of such Company upon
reasonable notice at reasonable times during normal business hours and to make
extracts from and copies of such financial records, and permit any
representatives designated by the Administrative Agent or any Lender to discuss
the affairs, finances, accounts and condition of such Company with the officers
of such Company and advisors for such Company (including independent
accountants); provided, however, that (a) (x) unless an Event of Default has
occurred and is continuing (A) only the Administrative Agent on behalf of the
Lenders may exercise the rights of the Administrative Agent and the Lenders
under this Section 5.07 and (B) the Administrative Agent shall exercise such
rights no more than one time in each fiscal year (but it is understood that the
Lenders or the Administrative Agent may also have a reasonable number of
telephone conferences to have such discussions regarding such topics without
reference to the foregoing limitation) and (y) if an Event of Default has
occurred and is continuing, the expenses associated therewith shall be
reasonable, (b) the Administrative Agent shall cooperate so that such visit does
not materially disrupt the normal operations of the Companies, (c) the
Administrative Agent shall conduct each such inspection in compliance with all
reasonable safety and security requirements of the Companies and (d) the
Companies shall have the opportunity to participate in any discussions with
advisors. The Companies shall have no obligation to disclose (i) materials that
are protected by attorney-client privilege or similar privilege or constitute
attorney work product or the

- 115 -

--------------------------------------------------------------------------------




disclosure of which would violate applicable law or any confidentiality
obligations of the Companies or (ii) trade secrets or proprietary information.
SECTION 5.08
Use of Proceeds.

Use the proceeds of the Loans only for the purposes set forth in Section 3.12
and request the issuance of Letters of Credit only for legal purposes.
SECTION 5.09
Compliance with Environmental Laws; Environmental Reports.

a.Except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect, comply, and use commercially reasonable efforts to
cause all lessees and other persons occupying Real Property owned, operated or
leased by any Company to comply, in all material respects with all Environmental
Laws and Environmental Permits applicable to its operations and Real Property;
use commercially reasonable efforts to obtain and renew all material
Environmental Permits applicable to its operations and Real Property; and
conduct all Responses required by, and in accordance with, Environmental Laws;
provided that no Company shall be required to undertake any Response to the
extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances in accordance with GAAP.
b.If a Default caused by reason of a breach of Section 3.18 or Section 5.09(a)
shall have occurred and be continuing for more than 90 days without the
Companies commencing activities reasonably likely to cure such Default in
accordance with Environmental Laws, at the written request of the Administrative
Agent or the Required Lenders through the Administrative Agent, provide to the
Lenders within 45 days after such request, at the expense of Borrower, an
environmental assessment report regarding the matters which are the subject of
such Default, including, where appropriate, soil and/or groundwater sampling,
prepared by an environmental consulting firm and, in the form and substance,
reasonably acceptable to the Administrative Agent and indicating the presence or
absence of Hazardous Materials and the estimated cost of any compliance or
Response to address them.
SECTION 5.10[Reserved].
SECTION 5.11
Additional Collateral; Additional Guarantors.

a.Subject to this Section 5.11, with respect to any property acquired after the
Closing Date by any Loan Party that is intended to be subject to the Lien
created by any of the Security Documents but is not so subject, promptly (and in
any event within 60 days after the acquisition thereof or such longer period as
may be approved in writing by the Administrative Agent in its reasonable
discretion) (i) execute and deliver to the Administrative Agent and the
Collateral Agent such amendments or supplements to the relevant Security
Documents or such other documents as the Administrative Agent or the Collateral
Agent shall deem reasonably necessary or advisable to grant to the Collateral
Agent, for its benefit and for the benefit of the other Secured Parties, a Lien
on such property subject to no Liens other than Permitted Collateral Liens, and
(ii) take all actions reasonably necessary to cause such Lien to be duly
perfected to the extent required by such Security Document in accordance with
all applicable Requirements of Law, including the filing of financing statements
in such jurisdictions as may be reasonably requested by the Administrative
Agent. Borrower shall otherwise take such actions and execute and/or deliver to
the Collateral Agent such documents as the Administrative Agent or the
Collateral Agent shall reasonably require to confirm the validity, perfection
and priority of the Lien of the Security Documents on such after-acquired
properties; provided, that notwithstanding anything to the contrary herein or in
any Loan Document, the Loan Parties shall not have any obligation to perfect any
security interest under any Loan

- 116 -

--------------------------------------------------------------------------------




Document in any Intellectual Property Collateral included in the Collateral in
any jurisdiction outside of the United States.
b.With respect to any person that is or becomes a Subsidiary of a Loan Party
after the Closing Date or any Subsidiary that ceases to be an Excluded
Subsidiary or a JV Subsidiary (to the extent such JV Subsidiary would not then
otherwise be an Excluded Subsidiary), promptly (and in any event within 60 days
after such person becomes a Subsidiary of a Loan Party or so ceases to be an
Excluded Subsidiary or a JV Subsidiary (or such longer period as may be approved
in writing by the Administrative Agent in its reasonable discretion)) (i)
deliver to the Collateral Agent the certificates, if any, representing all of
the Equity Interests of such Subsidiary, together with undated stock powers or
other appropriate instruments of transfer executed and delivered in blank by a
duly authorized officer of the holder(s) of such Equity Interests, and all
intercompany notes owing from such Subsidiary to any Loan Party (other than
secured intercompany notes owed by any Foreign Subsidiary to any Domestic
Subsidiary) together with instruments of transfer executed and delivered in
blank by a duly authorized officer of such Loan Party and (ii) cause such new
Subsidiary (other than (x) a JV Subsidiary unless required by Section 5.11(c) or
(y) an Excluded Subsidiary) (A) to execute a Joinder Agreement or such
comparable documentation to become a Subsidiary Guarantor and a joinder
agreement to the applicable Security Agreement, substantially in the form
annexed thereto and (B) to take all actions reasonably necessary or advisable to
cause the Lien created by the applicable Security Agreement to be duly perfected
to the extent required by such agreement in accordance with all applicable
Requirements of Law, including the filing of financing statements in such
jurisdictions as may be reasonably requested by the Administrative Agent or the
Collateral Agent. Notwithstanding the foregoing, the Equity Interests required
to be delivered to the Collateral Agent pursuant to clause (i) of this Section
5.11(b) shall not include any Equity Interests of a Foreign Subsidiary; provided
that this exception shall not apply to (A) Voting Stock of any Subsidiary which
is a first-tier CFC representing 65% of the total voting power of all
outstanding Voting Stock of such Subsidiary and (B) 100% of the Equity Interests
not constituting Voting Stock of any such Subsidiary, except that any such
Equity Interests constituting “stock entitled to vote” within the meaning of
Treasury Regulation Section 1.956-2(c)(2) shall be treated as Voting Stock for
purposes of this Section 5.11(b).
c.Notwithstanding the foregoing, but subject to the last sentence of Section
5.11(b) Borrower shall use its commercially reasonable efforts (A) to grant to
the Collateral Agent a security interest in the Equity Interest of any
newly-formed or after-acquired JV Subsidiary owned directly by any Loan Party
and (B) in the case of any JV Subsidiary in which any Loan Party directly or
indirectly owns at least 80% of the voting or economic interest, to cause such
JV Subsidiary to (i) become a Subsidiary Guarantor, (ii) execute a Joinder
Agreement or such comparable documentation to become a Subsidiary Guarantor and
a joinder agreement to the applicable Security Agreement, substantially in the
form annexed thereto and, in the case of a Foreign Subsidiary, at the request of
the Administrative Agent, execute a security agreement compatible with the laws
of such Foreign Subsidiary’s jurisdiction in form and substance reasonably
satisfactory to the Administrative Agent, and (iii) take all actions reasonably
necessary or advisable in the opinion of the Administrative Agent or the
Collateral Agent to cause the Lien created by the applicable Security Agreement
to be duly perfected to the extent required by such agreement in accordance with
all applicable Requirements of Law, including the filing of financing statements
in such jurisdictions as may be reasonably requested by the Administrative Agent
or the Collateral Agent (in each case, it being understood that such efforts
shall not require any material economic or other significant concessions or
result in any material adverse tax consequences with respect the terms or
structure of such joint venture arrangements).

- 117 -

--------------------------------------------------------------------------------




d.Promptly grant to the Collateral Agent, within 90 days of the acquisition
thereof (or such longer period as may be approved by the Administrative Agent in
its reasonable discretion in writing), a security interest in and Mortgage on
each Real Property owned in fee by such Loan Party as is acquired by such Loan
Party after the Closing Date and that, together with any improvements thereon,
has a purchase price of at least $5,000,000, as additional security for the
Secured Obligations (unless the subject property is already mortgaged to a third
party to the extent permitted by Section 6.02). Such Mortgages shall be granted
pursuant to documentation reasonably satisfactory in form and substance to the
Administrative Agent and the Collateral Agent and shall constitute valid and
enforceable perfected Liens subject only to Permitted Collateral Liens or other
Liens acceptable to the Collateral Agent. The Mortgages or instruments related
thereto shall be duly recorded or filed in such manner and in such places as are
required by law to establish, perfect, preserve and protect the Liens in favor
of the Collateral Agent required to be granted pursuant to the Mortgages and all
taxes, fees and other charges payable in connection therewith shall be paid in
full. Such Loan Party shall otherwise take such reasonable actions and execute
and/or deliver to the Collateral Agent such reasonable documents as the
Administrative Agent or the Collateral Agent shall reasonably require to confirm
the validity, perfection and priority of the Lien of any existing Mortgage or
new Mortgage against such after-acquired Real Property (including a Title
Policy, a Survey and local counsel opinion (in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent) in respect of
such Mortgage).
SECTION 5.12Security Interests; Further Assurances.
Promptly, upon the reasonable request of the Administrative Agent or the
Collateral Agent, at Borrower’s expense, execute, acknowledge and deliver, or
cause the execution, acknowledgment and delivery of, and thereafter register,
file or record, or cause to be registered, filed or recorded, in an appropriate
governmental office, any document or instrument supplemental to or confirmatory
of the Security Documents or otherwise deemed by the Administrative Agent or the
Collateral Agent reasonably necessary for the continued validity, perfection and
priority of the Liens on the Collateral covered thereby subject to no other
Liens except Permitted Liens, or obtain any consents or waivers as may be
reasonably necessary or appropriate in connection therewith (as may be obtained
using commercially reasonable efforts). Deliver or cause to be delivered to the
Administrative Agent and the Collateral Agent from time to time such other
documentation, consents, authorizations, approvals and orders in form and
substance reasonably satisfactory to the Administrative Agent and the Collateral
Agent as the Administrative Agent and the Collateral Agent shall reasonably deem
necessary to perfect or maintain the Liens on the Collateral pursuant to the
Security Documents. Upon the exercise by the Administrative Agent, the
Collateral Agent or any Lender of any power, right, privilege or remedy pursuant
to any Loan Document which requires any consent, approval, registration,
qualification or authorization of any Governmental Authority, execute and
deliver all applications, certifications, instruments and other documents and
papers that the Administrative Agent, the Collateral Agent or such Lender may
reasonably require. If the Administrative Agent, the Collateral Agent or the
Required Lenders determine that they are required by a Requirement of Law to
have appraisals prepared in respect of the Real Property of any Loan Party
constituting Collateral, Borrower shall provide to the Administrative Agent
appraisals that satisfy the applicable requirements of the Real Estate Appraisal
Reform Amendments of FIRREA and are otherwise in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent.
SECTION 5.13
Information Regarding Collateral.

a.Except as disclosed on Schedule 5.13, no Loan Party will effect any change
(i) in any Loan Party’s legal name, (ii) in any Loan Party’s identity or
organizational structure, (iii) in any Loan Party’s Federal Taxpayer
Identification Number or organizational identification number, if any, or
(iv) in any Loan Party’s jurisdiction of organization (in each case, including
by merging with or into any other entity,

- 118 -

--------------------------------------------------------------------------------




reorganizing, dissolving, liquidating, reorganizing or organizing in any other
jurisdiction), until (A) it shall have given the Collateral Agent and the
Administrative Agent not less than ten days’ prior written notice (in the form
of an Officers’ Certificate), or such lesser notice period agreed to by the
Collateral Agent, of its intention to do so, clearly describing such change and
providing such other information in connection therewith as the Collateral Agent
or the Administrative Agent may reasonably request, and (B) it shall have taken
all action reasonably satisfactory to the Collateral Agent to maintain the
perfection and priority of the security interest of the Collateral Agent for the
benefit of the Secured Parties in the Collateral, if applicable. Each Loan Party
agrees to promptly provide the Collateral Agent with certified Organizational
Documents reflecting any of the changes described in the preceding sentence.
b.Concurrently with the delivery of financial statements pursuant to Section
5.01(a), deliver to the Administrative Agent and the Collateral Agent a
Perfection Certificate Supplement (provided that in the case that there has been
no change in the information provided or required to be provided under the
Perfection Certificate since the date of the Perfection Certificate or latest
Perfection Certificate Supplement, then delivery of such Perfection Certificate
Supplement shall not be required) and a certificate of a Financial Officer of
Borrower certifying that the Perfection Certificate Supplement sets forth any
changes to the information provided or required to be provided under the
Perfection Certificate since the date of the Perfection Certificate or latest
Perfection Certificate Supplement or confirming that there has been no change to
such information since the date of the Perfection Certificate or latest
Perfection Certificate Supplement.
SECTION 5.14Maintenance of Ratings.
Use commercially reasonable efforts to obtain Ratings from both S&P and Moody’s
and to cause the Loans and Borrower’s corporate credit/family to continue to be
rated by S&P and Moody’s (but not to maintain a specific rating).
SECTION 5.15
Compliance with Laws.

(a)     Comply in all material respects with the requirements of all
international, foreign, federal, state and local statutes, treaties, rules,
guidelines, regulations, ordinances, codes and administrative or judicial
precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority (“Laws”) and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith could not reasonably
be expected to have a Material Adverse Effect.
(b)    Maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers and employees with any applicable anti-corruption law of any
Governmental Authority and applicable Sanctions; comply in all material respects
with the applicable laws, regulations and executive orders referred to in
Section 3.23, including, but not limited, to OFAC, the anti-boycott Laws
administered by the U.S. Department of Commerce and the anti-boycott Laws
administered by the U.S. Department of the Treasury.

- 119 -

--------------------------------------------------------------------------------




SECTION 5.16
Post-Closing Matters.

Execute and deliver the documents and complete the tasks set forth on Schedule
5.16, in each case within the time specified on such schedule or such longer
period as may be approved by the Administrative Agent in writing in its
reasonable discretion.


ARTICLE VI.



NEGATIVE COVENANTS
Each Loan Party covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts due and payable under any Loan Document have been paid in full (other
than contingent indemnification obligations for which no claim has been
asserted) and all Letters of Credit have been canceled or have expired or been
fully Cash Collateralized and all amounts drawn thereunder have been reimbursed
in full, unless the Required Lenders shall otherwise consent in writing, no Loan
Party will, nor will they cause or permit any Restricted Subsidiaries to:
SECTION 6.01
Indebtedness.

Incur, create, assume or permit to exist, directly or indirectly, any
Indebtedness, except
a.Indebtedness incurred under this Agreement and the other Loan Documents;
b.(i) Indebtedness outstanding on the Closing Date and listed on
Schedule 6.01(b), (ii) the Senior Notes issued on the Closing Date (as in effect
on the Closing Date) and related Senior Note Guarantees thereof by the
Guarantors; and (iii) refinancings, refundings, renewals, exchanges or
extensions of any or all Indebtedness described in clause (i) or (ii); provided
that (A) any such refinancing, refunding, renewal, exchange or extension
Indebtedness is in an aggregate principal amount not greater than the aggregate
principal amount of the Indebtedness being renewed, refinanced, refunded,
exchanged or extended plus accrued but unpaid interest thereon, the amount of
any premiums required to be paid thereon and reasonable fees and expenses
associated therewith, (B) such refinancing, refunding, renewal, exchange or
extension Indebtedness has a later or equal final maturity and longer or equal
Weighted Average Life to Maturity than the Indebtedness being renewed or
refinanced, (C) the covenants and events of default shall be, in the aggregate,
no less favorable to the Lenders than those contained in the Indebtedness being
renewed, refinanced, refunded, exchanged or extended (as determined by the Board
of Directors of Borrower in good faith and as evidenced in a resolution of such
Board of Directors) and (D) a Restricted Subsidiary that is not a Subsidiary
Guarantor may not be an obligor with respect to such refinancing, refunding,
renewal, exchange or extension Indebtedness;
c.Indebtedness under Hedging Obligations with respect to interest rates, foreign
currency exchange rates or commodity prices, in each case not entered into for
speculative purposes;
d.Indebtedness permitted by Sections 6.04(f), (l) and (o);
e.Indebtedness in respect of Purchase Money Obligations, Capital Lease
Obligations and Attributable Indebtedness, and refinancings, refundings,
renewals, exchanges or extensions

- 120 -

--------------------------------------------------------------------------------




thereof, in an aggregate principal amount for all Companies not to exceed
$15,000,000 at any time outstanding;
f.Indebtedness incurred by Foreign Restricted Subsidiaries owed to a third party
(other than a Loan Party or a Restricted Subsidiary of a Loan Party ) in an
aggregate principal amount for all Foreign Restricted Subsidiaries not to exceed
$15,000,000 at any time outstanding;
g.Indebtedness in respect of stay, customs, appeal, statutory, bid, performance
or surety bonds, workers’ compensation obligations, self-insurance obligations,
bank guarantees and bankers acceptances issued for the account of any Company in
the ordinary course of business, including guarantees or obligations of any
Company with respect to letters of credit supporting such stay, customs, appeal,
statutory, bid, performance or surety bonds, workers’ compensation obligations,
self-insurance obligations, bank guarantees and bankers acceptances (in each
case other than for an obligation for money borrowed);
h.Contingent Obligations of (i) any Loan Party in respect of Indebtedness of
another Loan Party otherwise permitted under this Section 6.01 (other than
Section 6.01(m)), (ii) any Loan Party in respect of Indebtedness of any Company
that is not a Loan Party, provided that the Investment resulting from the
incurrence thereof (equal to the principal amount of the guaranteed
Indebtedness) is permissible under Section 6.04(l) and (o) or (iii) any Company
that is not a Loan Party in respect of Indebtedness of any other Company that is
not a Loan Party;
i.Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within ten Business Days of incurrence;
j.Indebtedness arising in connection with endorsement of instruments for deposit
in the ordinary course of business;
k.Indebtedness of a person acquired in a Permitted Acquisition or assumed in
connection with a Permitted Acquisition (provided that such Indebtedness exists
at the time such Permitted Acquisition is consummated and is not created in
anticipation of such Permitted Acquisition) and any refinancings, refundings,
renewals, exchanges or extensions thereof provided that (A) any such
refinancing, refunding, renewal, exchange or extension Indebtedness is in an
aggregate principal amount not greater than the aggregate principal amount of
the Indebtedness being renewed, refinanced, refunded, exchanged or extended plus
accrued but unpaid interest thereon, the amount of any premiums required to be
paid thereon and reasonable fees and expenses associated therewith, (B) such
refinancing, refunding, renewal, exchange or extension Indebtedness has a later
or equal final maturity and longer or equal Weighted Average Life to Maturity
than the Indebtedness being renewed or refinanced and (C) if any of Holdings or
a Restricted Subsidiary is not an obligor with respect to such Indebtedness,
Holdings and/or such Restricted Subsidiary shall not be an obligor with respect
to such refinancing, refunding, renewal, exchange or extension Indebtedness;
l.Indebtedness owing to a vendor in connection with an acquisition in an
aggregate principal amount for all Companies not to exceed $20,000,000 at any
time outstanding;
m.Permitted Subordinated Indebtedness of Holdings so long as the proceeds
thereof are promptly contributed to Borrower as common equity and any
refinancing, refunding, renewals,

- 121 -

--------------------------------------------------------------------------------




exchanges or extension of such Permitted Subordinated Indebtedness (so long as
Holdings is the only obligor on such refinancing, refunding, renewal, exchange
or extension Indebtedness); provided that (A) any such refinancing, refunding,
renewal, exchange or extension Indebtedness permitted under this Section 6.01(m)
shall have a later or equal final maturity and longer or equal Weighted Average
Life to Maturity than the Indebtedness being refinanced, refunded, renewed,
exchanged or extended; and (B) the covenants, events of default, subordination
provisions of such refinancing, refunding, renewal, exchange or extension
Indebtedness shall be, in the aggregate, no less favorable to the Lenders than
those contained in the Permitted Subordinated Indebtedness being renewed or
refinanced (as determined by the Board of Directors of Borrower in good faith as
evidenced in a resolution of such Board of Directors);
n.unsecured Indebtedness of Borrower (and any related unsecured guarantee by any
Guarantor) that (i) will not mature prior to the 180th day following the Term B
Loan Maturity Date, (ii) has no (A) scheduled amortization of principal or (B)
required or mandatory redemptions, or repurchases, sinking fund obligation or
payments of principal prior to the 180th day following the Term B Loan Maturity
Date (other than, in the case of this clause (B), those that are no less
favorable, taken as a whole, than those that are customary for high yield
notes), (iii) contains covenants and events of default that are no less
favorable to Holdings and its Restricted Subsidiaries than the terms of this
Agreement as of the Closing Date (with respect to clauses (ii)(B) and (iii), as
determined by the Board of Directors of Borrower in good faith as evidenced in a
resolution of such Board of Directors); provided that (x) no Default or Event of
Default shall have occurred and be continuing at the time of incurrence of such
unsecured Indebtedness or would result therefrom and (y) Borrower is in
compliance with Section 6.09 on a Pro Forma Basis (whether or not then in
effect) after giving effect to such unsecured Indebtedness as of the end of the
most recent Test Period;
o.Indebtedness of any Loan Party arising from agreements providing for earnouts,
escrows, holdbacks and other, similar unsecured deferred payment obligations,
indemnification, adjustment of purchase price or other similar obligations, in
each case, that are Contingent Obligations (provided that, to the extent such
obligations become due and payable, and are not subject to a good faith dispute,
they shall be paid within 30 days of the date on which they are due);
p.Non-Recourse Debt of a JV Subsidiary in an aggregate principal amount for all
JV Subsidiaries not to exceed $5,000,000 at any time outstanding;
q.Indebtedness incurred by Borrower or any of its Restricted Subsidiaries to
finance the payment of insurance premiums of Borrower or its Restricted
Subsidiaries in the ordinary course of business;
r.Contingent Obligations in respect of Indebtedness of directors, officers and
employees of Holdings or any of its Restricted Subsidiaries in respect of
expenses of such persons in connection with relocations and other bona fide
business purposes, in an aggregate amount for all such Indebtedness incurred
under this Section 6.01(r) not to exceed $1,000,000 at any one time outstanding;
s.Indebtedness of Holdings (that is not guaranteed or given any other credit
support by any other Company) evidenced by promissory notes issued to former or
current management, directors, officers, consultants or employees (or their
transferees, estates or beneficiaries under their estates) of Holdings or any of
its Restricted Subsidiaries in lieu of any cash payment

- 122 -

--------------------------------------------------------------------------------




permitted to be made under Section 6.07(b); provided that all such Indebtedness
shall be unsecured and expressly subordinated to the prior payment in full in
cash of all Obligations on terms that are reasonably satisfactory to the
Administrative Agent;
t.Indebtedness of one or more Companies in an aggregate principal amount not to
exceed $30,000,000 for all Companies at any time outstanding;
u.Credit Agreement Refinancing Indebtedness; and
v.(i) Permitted Incremental Equivalent Debt; provided that it shall be a
condition precedent to the effectiveness of any Permitted Incremental Equivalent
Debt that (x) after giving effect thereto, the Aggregate Incremental Amount does
not exceed the Incremental Cap and (y) no Default or Event of Default shall have
occurred and be continuing immediately prior to or immediately after giving
effect to such Permitted Incremental Equivalent Debt (or, to the extent such
Permitted Incremental Equivalent Debt is used to fund a Permitted Acquisition,
no Event of Default under Section 8.01(a), 8.01(b), 8.01(g) or 8.01(h) shall
have occurred and be continuing prior to or immediately after giving effect to
such Permitted Incremental Equivalent Debt) and (ii) refinancings, refundings,
renewals, exchanges or extensions of any or all Permitted Incremental Equivalent
Debt; provided that (A) any such refinancing, refunding, renewal, exchange or
extension Indebtedness is in an aggregate principal amount not greater than the
aggregate principal amount of the Permitted Incremental Equivalent Debt being
renewed, refinanced, refunded, exchanged or extended plus accrued but unpaid
interest thereon, the amount of any premiums required to be paid thereon and
reasonable fees and expenses associated therewith, (B) such refinancing,
refunding, renewal, exchange or extension Indebtedness has a later or equal
final maturity and longer or equal Weighted Average Life to Maturity than the
Permitted Incremental Equivalent Debt being renewed or refinanced, (C) the
covenants and events of default shall be, in the aggregate, no less favorable to
the Lenders than those contained in the Permitted Incremental Equivalent Debt
being renewed, refinanced, refunded, exchanged or extended (as determined by the
Board of Directors of Borrower in good faith and as evidenced in a resolution of
such Board of Directors), (D) such refinancing, refunding, renewal, exchange or
extension Indebtedness does not have a Lien of greater priority that the Liens
securing the Permitted Incremental Equivalent Debt being renewed, refinanced,
refunded, exchanged or extended and (F) such refinancing, refunding, renewal,
exchange or extension Indebtedness may not be (x) guaranteed or incurred by any
Restricted Subsidiary that is not a Loan Party or (y) secured by any property or
assets that do not constitute Collateral.
For purposes of determining compliance with this Section 6.01, in the event that
an item of Indebtedness (or any portion thereof) meets the criteria of more than
one of the categories above, Borrower may, in its sole discretion, at the time
of incurrence, divide or classify such item of Indebtedness (or any portion
thereof) in any manner that complies with this covenant; provided that
Indebtedness incurred pursuant to Section 6.01(a) or (u) may not be so divided
or classified in another such clause.
SECTION 6.02
Liens.

Create, incur, assume or permit to exist, directly or indirectly, any Lien on
any property now owned or hereafter acquired by it or on any rights in respect
of any thereof, except the following (collectively, the “Permitted Liens”):
a.inchoate Liens for Taxes not yet due and payable or delinquent and Liens for
Taxes, assessments or governmental charges which are being contested in good
faith by appropriate

- 123 -

--------------------------------------------------------------------------------




proceedings for which adequate reserves have been established in accordance with
GAAP, which proceedings (or orders entered in connection with such proceedings)
have the effect of preventing the forfeiture or sale of the property subject to
any such Lien;
b.Liens in respect of property of any Company imposed by Requirements of Law,
which were incurred in the ordinary course of business and do not secure
Indebtedness for borrowed money, such as liens arising under Environmental Laws,
carriers’, warehousemen’s, materialmen’s, landlords’, workmen’s, suppliers’,
repairmen’s and mechanics’ Liens and other similar Liens arising in the ordinary
course of business, and (i) which do not in the aggregate materially impair the
use thereof in the operation of the business of the Companies, taken as a whole,
and (ii) which, if they secure obligations that are then due and unpaid for more
than 45 days are being contested in good faith by appropriate proceedings for
which adequate reserves have been established in accordance with GAAP, which
proceedings (or orders entered in connection with such proceedings) have the
effect of preventing the forfeiture or sale of the property subject to any such
Lien;
c.any Lien in existence on the Closing Date and set forth on Schedule 6.02(c),
any modification, renewal or extension thereof and any Lien granted as a
replacement or substitute therefor; provided that any such modification,
renewal, extension or replacement or substitute Lien (i) except as permitted by
Section 6.01(b)(iii)(A), does not secure any Indebtedness other than the
Indebtedness secured on the Closing Date (plus the amount of accrued and unpaid
interest, any premiums required to be paid with respect thereto and reasonable
fees and expenses associated therewith) and (ii) does not encumber any property
other than the property subject thereto on the Closing Date other than
improvements thereon or proceeds from the disposition of such property (any such
Lien, an “Existing Lien”);
d.easements, rights-of-way, restrictions (including zoning restrictions),
covenants, licenses, encroachments, protrusions and other similar charges or
encumbrances, and other title deficiencies on or with respect to any Real
Property, in each case whether now or hereafter in existence, not (i) securing
Indebtedness, or (ii) individually or in the aggregate materially interfering
with the ordinary conduct of the business of the Companies (taken as a whole);
e.Liens arising out of judgments, attachments or awards not resulting in an
Event of Default;
f.Liens (other than any Lien imposed by ERISA) (w) imposed by Requirements of
Law or deposits made in connection therewith in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security legislation, (x) incurred in the ordinary course of business
to secure the performance of tenders, statutory obligations (other than excise
taxes), surety, stay, customs and appeal bonds, statutory bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money) or (y) arising by virtue of deposits made in the ordinary course of
business to secure liability for premiums to insurance carriers or (z) on Cash
Collateral to secure reimbursement obligations under letters of credit provided
to support any of the obligations described in the preceding clauses;
g.leases, subleases, licenses or sublicenses of the properties of any Company
granted by such Company to third parties, in each case so long as such Leases
and subleases do not,

- 124 -

--------------------------------------------------------------------------------




individually or in the aggregate, interfere in any material respect with the
ordinary conduct of the business of the Companies;
h.Liens arising out of conditional sale, title retention, consignment or similar
arrangements for the sale of goods entered into by any Company in the ordinary
course of business;
i.Liens securing Indebtedness incurred pursuant to Section 6.01(e); provided
that any such Liens attach only to the property being financed pursuant to such
Indebtedness and do not encumber any other property of any Company (other than
improvements thereon and accessions thereto); it being understood that
individual financings of equipment of any Company pursuant to Section 6.01(e)
may be cross-collateralized to other financings of equipment of other Companies
pursuant to Section 6.01(e) by such lender;
j.bankers’ Liens, rights of setoff and other similar Liens existing solely with
respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by any Company, in each case granted in the ordinary course of
business or arising by operation of law in favor of the bank or banks with which
such accounts are maintained, securing amounts owing to such bank with respect
to cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements; provided that, unless such Liens are
non-consensual and arise by operation of law, in no case shall any such Liens
secure (either directly or indirectly) the repayment of any Indebtedness;
k.Liens on property of a person existing at the time such person is acquired or
merged with or into or consolidated with any Company to the extent such
acquisition, merger or consolidation is permitted hereunder (and not created in
anticipation or contemplation thereof); provided that such Liens do not extend
to property not subject to such Liens at the time of acquisition (other than
improvements thereon and accessions thereto);
l.Liens granted pursuant to the Security Documents;
m.Licenses or sublicenses of Intellectual Property granted by any Company and
not interfering in any material respect with the ordinary conduct of business of
the Companies;
n.the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases or consignment of goods;
o.Liens securing Indebtedness incurred pursuant to Section 6.01(f) or 6.01(t);
provided that (i) such Liens do not extend to, or encumber, property which
constitutes Collateral and (ii) such Liens extend only to the property of the
Foreign Subsidiaries; and
p.Liens attached to cash earnest money deposits made by a Company in connection
with any letter of intent or purchase agreement entered into by a Loan Party;
q.Liens incurred securing Indebtedness or obligations that are not prohibited
from being incurred hereunder not to exceed for all such Indebtedness and
obligations so secured an aggregate amount of $30,000,000 at any one time
outstanding;
r.Liens on the assets of any JV Subsidiary securing Non-Recourse Debt of a JV
Subsidiary permitted under Section 6.01(p) so long as the Secured Parties have a
Lien on the assets of any JV Guarantor subject to such Liens permitted under
this Section 6.02(r) and such Liens on

- 125 -

--------------------------------------------------------------------------------




assets of any JV Guarantor permitted under this Section 6.02(r) are junior to
the Liens granted pursuant to the Security Documents;
s.the existence of the “equal and ratable” clause in the Senior Note Documents
(not any security interests granted pursuant thereto);
t.Liens in favor of any Loan Party (other than Holdings) to secure intercompany
Indebtedness; provided that, if such Liens are on Collateral, such Liens are
subordinated to the Liens securing the Secured Obligations on terms reasonably
satisfactory to the Administrative Agent;
u.Liens deemed to exist in connection with Investments in repurchase agreements
for Cash Equivalents permitted under Section 6.06;
v.Liens on insurance policies and the proceeds thereof securing the financing of
the premiums with respect thereto to the extent permitted under Section 6.01(q);
w.Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
x.Liens upon specific items of inventory or other goods and proceeds of any
person securing such person’s obligations in respect of bankers’ acceptances
issued or created for the account of such person to facilitate the purchase,
shipment or storage of such inventory or other goods in the ordinary course of
business;
y.Liens on the Collateral securing obligations in respect of Credit Agreement
Refinancing Indebtedness; provided that any such Liens securing any permitted
refinancings, refundings, renewals, exchanges or extensions in respect of such
secured Credit Agreement Refinancing Indebtedness shall be subject to a First
Priority Intercreditor Agreement or a Junior Priority Intercreditor Agreement,
as applicable; and
z.Liens on Collateral securing Indebtedness permitted by Section 6.01(v);
provided that any such Liens are subject to a First Priority Intercreditor
Agreement or a Junior Priority Intercreditor Agreement, as applicable.
SECTION 6.03Sale and Leaseback Transactions.
Enter into any arrangement, directly or indirectly, with any person whereby it
shall sell or transfer any property, real or personal, used or useful in its
business, whether now owned or hereafter acquired, and substantially
contemporaneously therewith rent or lease such property or other property which
it intends to use for substantially the same purpose or purposes as the property
being sold or transferred (a “Sale and Leaseback Transaction”) unless (i) the
sale of such property is permitted by Section 6.06 and (ii) any Attributable
Indebtedness and any Liens arising in connection with such transaction or its
use of such property are permitted by Sections 6.01 and 6.02 respectively.
SECTION 6.04
Investment, Loan, Advances and Acquisition.

Directly or indirectly, lend money or credit (by way of guarantee or otherwise)
or make advances to any other person, or purchase or acquire any Equity
Interests, bonds, notes, debentures, guarantees or other obligations or
securities of, or any other interest in, or make any capital contribution to,
any other person, or purchase or acquire (in one transaction or a series of
transactions) all or substantially all of the

- 126 -

--------------------------------------------------------------------------------




assets of any other person or any business or division of any other person (all
of the foregoing, collectively, “Investments”), except that the following shall
be permitted:
a.[reserved];
b.any Investment outstanding on the Closing Date and identified on Schedule
6.04(b) and any modification, replacement, renewal or extension thereof which
does not involve an additional Investment;
c.the Companies may (i) acquire and hold accounts receivable owing to any of
them if created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary terms, (ii) invest in, acquire and
hold cash and Cash Equivalents, (iii) endorse negotiable instruments held for
collection in the ordinary course of business or (iv) make lease, utility and
other similar deposits in the ordinary course of business including any such
deposits permitted under Section 6.02;
d.Hedging Obligations permitted to be incurred under Section 6.01(c);
e.loans and advances to directors, employees and officers of Holdings and the
Restricted Subsidiaries (x) for bona fide business purposes (including travel,
entertainment and relocation expenses relating to such person’s activities with
respect to Borrower and the Restricted Subsidiaries) in an aggregate amount for
all such loans and advances made by any of the Companies pursuant to this
Section 6.04(e)(x) not to exceed $1,500,000 at any time outstanding and (y) to
purchase Equity Interests of Holdings (other than Disqualified Capital Stock),
so long as, in the case of this Section 6.04(e)(y), a cash amount equal to such
loans or advances is immediately reinvested in Borrower;
f.Investments (i) by any Company in Borrower or any Subsidiary Guarantor and
(ii) by a Restricted Subsidiary that is not a Subsidiary Guarantor in any other
Restricted Subsidiary that is not a Subsidiary Guarantor; provided that (A) any
Investment by or in a Loan Party in the form of a loan or advance shall be
evidenced by a promissory note which shall be pledged by such Loan Party as
Collateral pursuant to the Security Documents and (B) any Investment in the form
of a loan or advance in a Company that is not a Loan Party shall be subject to
the Intercompany Subordination Agreement;
g.Investments in securities of trade creditors or customers received upon
foreclosure or pursuant to any plan of reorganization or liquidation or similar
arrangement upon the bankruptcy or insolvency of such trade creditors or
customers;
h.Permitted Acquisitions;
i.mergers and consolidations in compliance with Section 6.05;
j.Investments made by Borrower or any Restricted Subsidiary as a result of
consideration received in connection with an Asset Sale made in compliance with
Section 6.06;
k.Investments by any Company in a JV Subsidiary in an aggregate amount for all
Companies not exceeding $10,000,000 at any time outstanding;
l.Investments made by any Loan Party in a Restricted Subsidiary that is not a
Loan Party (i) set forth in Schedule 6.04(l) and (ii) in an aggregate amount at
any time outstanding

- 127 -

--------------------------------------------------------------------------------




(excluding the Investments set forth in Schedule 6.04(l)) for all Loan Parties
not to exceed the sum of (A) $20,000,000, or the foreign currency equivalent
thereof, plus (B) any offsetting cash returns actually received after the
Closing Date by the relevant Loan Party in respect of any Investment set forth
on Schedule 6.04(l), plus (C) the Available Basket Amount;
m.Guarantees of Indebtedness permitted under Section 6.01(h)(i);
n.Loans and advances by Borrower to Holdings to permit Holdings, to repurchase
or redeem Qualified Capital Stock of Holdings held by officers, directors or
employees or former officers, directors or employees (or their transferees,
estates or beneficiaries under their estates) of any Company, upon their death,
disability, retirement, severance or termination of employment or service, in an
amount not to exceed in any fiscal year, when aggregated with all Dividends in
such fiscal year permitted under Section 6.07(b), the amount permitted by
Section 6.07(b) provided that any such loans or advances shall be evidenced by a
promissory note and shall be subject to the Intercompany Subordination Agreement
and pledged by Borrower as Collateral pursuant to the Security Documents;
o.Investments in Restricted Subsidiaries organized under the laws of Canada or
any province thereof made in the form of an intercompany loan from a Loan Party
used solely to effect Permitted Acquisitions, in amount not to exceed
$50,000,000 at any time outstanding; provided that such intercompany loan is
evidenced by an intercompany note pledged to the Collateral Agent as security
for the Obligations;
p.any Investment held by any person in existence at the time such person becomes
a Restricted Subsidiary; provided that such Investment was not made in
connection with or anticipation of such person becoming a Restricted Subsidiary
and any modification, replacement, renewal or extension of such Investment which
does not involve an additional Investment;
q.the establishment, creation or acquisition of Subsidiaries to the extent
permitted by Section 6.13 (provided that the making of any Investment in such
Subsidiaries shall require the usage of another exception under this Section
6.04);
r.Investments in an amount not to exceed the Available Basket Amount at the time
of such Investment;
s.other Investments (other than in a JV Subsidiary) in an aggregate amount for
all Companies not to exceed $30,000,000 at any time outstanding; and
t.Investments in Restricted Subsidiaries to the extent made to effectuate a
substantially contemporaneous Permitted Acquisition otherwise permitted
hereunder.
SECTION 6.05Mergers and Consolidations.
Wind up, liquidate or dissolve its affairs or enter into any transaction of
merger or consolidation, except that the following shall be permitted:
a.acquisitions in compliance with Section 6.04;
b.any Company may merge or consolidate with or into Borrower or any Subsidiary
Guarantor (as long as Borrower is the surviving person in the case of any merger
or consolidation involving Borrower and a Subsidiary Guarantor is the surviving
person and remains a Wholly

- 128 -

--------------------------------------------------------------------------------




Owned Subsidiary of Holdings in any other case); provided that the Lien on and
security interest in such property granted or to be granted in favor of the
Collateral Agent under the Security Documents shall be maintained or created in
accordance with the provisions of Section 5.11 or Section 5.12, as applicable;
c.any Restricted Subsidiary that is not a Loan Party may merge or consolidate
with or into any other Restricted Subsidiary that is not a Loan Party; and
d.any Restricted Subsidiary (other than Borrower) may dissolve, liquidate or
wind up its affairs at any time; provided that such dissolution, liquidation or
winding up, as applicable, could not reasonably be expected to have a Material
Adverse Effect.
To the extent the Required Lenders or all the Lenders, as applicable, waive the
provisions of this Section 6.05 with respect to the sale of any Collateral, or
any Collateral is sold as permitted by this Section 6.05, such Collateral
(unless sold to a Company) shall be sold free and clear of the Liens created by
the Security Documents, automatically and without further action by any person,
and, so long as Borrower shall have provided the Agents such certifications or
documents as any Agent shall reasonably request in order to demonstrate
compliance with this Section 6.05, the Agents shall take all actions they deem
necessary in order to effect the foregoing.
SECTION 6.06
Asset Sales.

Effect any Asset Sale, except that the following shall be permitted:
a.dispositions of used, worn out, damaged, obsolete or surplus property by any
Company in the ordinary course of business and the assignment, cancellation,
abandonment or other disposition of Intellectual Property that is, in the
reasonable judgment of Borrower, no longer economically practicable to maintain
or useful in the conduct of the business of the Companies taken as a whole;
b.Asset Sales at fair market value; provided that (i) at the time of such Asset
Sale, no Default shall exist or would result from such Asset Sale, (ii) the
aggregate fair market value of assets disposed in respect of all Asset Sales of
all Companies pursuant to this clause (b) during the term of this Agreement
shall not exceed $75,000,000 and (iii) at least 75% of the purchase price for
all property subject to such Asset Sale shall be paid to Holdings or such
Restricted Subsidiary in cash and Cash Equivalents;
c.Leases and subleases of property of any Company permitted by Section 6.02(g);
d.mergers and consolidations in compliance with Section 6.05;
e.licenses or sublicenses of Intellectual Property permitted by Section 6.02(m);
f.dispositions, by means of trade in, of equipment;
g.the sale or disposition, within 365 days after the date of a Permitted
Acquisition, of (i) any portion of a business or operations acquired in a
Permitted Acquisition, that is, in the judgment of Borrower, no longer
economically practicable to maintain or useful in the conduct of the business of
the Companies taken as a whole or (ii) solely to the extent required by any
Governmental Authority pursuant to applicable anti-trust law or other similar
Requirements of Law in connection with any Permitted Acquisition, any other
portion of a business or operations of

- 129 -

--------------------------------------------------------------------------------




the Companies, in each case, provided that (x) the consideration received for
such assets shall be in an amount at least equal to the fair market value
thereof (determined in good faith by the Board of Directors of Borrower) and (y)
no Default or any Event of Default has occurred and is continuing or would
result from such disposition and (z) at least 75% of the purchase price for all
property subject to such Asset Sale shall be paid to Holdings or any Restricted
Subsidiary solely in cash and Cash Equivalents;
h.sales and dispositions of property resulting in no more than $1,000,000 in Net
Cash Proceeds for any individual transaction and no more than $3,000,000 in Net
Cash Proceeds of all Asset Sales of all Companies in the aggregate in any fiscal
year;
i.any disposition of any JV Subsidiaries’ Equity Interests in accordance with
the applicable joint venture agreement related thereto;
j.Investments to the extent permitted by Section 6.04;
k.the issuance of Equity Interests to the extent permitted by Section 6.12; and
l.sales, forgiveness or other dispositions of accounts receivable in the
ordinary course of business in connection with the collection or compromise
thereof.
To the extent the Required Lenders or all the Lenders, as applicable, waive the
provisions of this Section 6.06 with respect to the sale of any Collateral, or
any Collateral is sold as permitted by this Section 6.06, such Collateral
(unless sold to a Company) shall be sold free and clear of the Liens created by
the Security Documents, automatically and without any further action by any
person, and, so long as Borrower shall have provided the Agents such
certifications or documents as any Agent shall reasonably request in order to
demonstrate compliance with this Section 6.06, the Agents shall take all actions
necessary in order to effect the foregoing. For purposes of Section 6.06(b)(iii)
and 6.06(g)(z), the following shall be deemed to be cash: (a) the assumption of
any liabilities of Holdings or any Restricted Subsidiary with respect to, and
the release of Holdings or such Restricted Subsidiary from all liability in
respect of, any Indebtedness of Holdings or the Restricted Subsidiaries
permitted hereunder (in the amount of such Indebtedness) that is due and payable
within one year of the consummation of such Asset Sale and (b) securities
received by Holdings or any Restricted Subsidiary from the transferee that are
converted into cash within 365 days after receipt.
SECTION 6.07
Dividends.

Effectuate, directly or indirectly, any Dividends with respect to any Company,
except that the following shall be permitted:
a.Dividends by any Restricted Subsidiary of Borrower pro rata to the holders of
its Equity Interests;
b.so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, payments to Holdings to permit Holdings or
any parent entity of Holdings, and the subsequent use of such payments by
Holdings or such parent entity, to repurchase or redeem Qualified Capital Stock
of Holdings or such parent entity held by officers, directors or employees or
former officers, directors or employees (or their transferees, estates or
beneficiaries under their estates) of any Company; provided that the aggregate
cash consideration paid for all such redemptions and payments together with the
aggregate amount of all Investments made pursuant to Section 6.04(n) shall not
exceed in the aggregate, $1,000,000 in any fiscal year;

- 130 -

--------------------------------------------------------------------------------




provided, further, that any Company may carry over and make in subsequent fiscal
years, in addition to the amounts permitted for such fiscal year, the amount of
such purchases, redemptions or other acquisitions or retirements for value
permitted to have been made but not made in any preceding fiscal year; provided,
further, that such maximum amount in any fiscal year may be increased by an
amount not to exceed (i) the Available Basket Amount plus (ii) the net cash
proceeds of key man life insurance policies received by Borrower after the
Closing Date less any amounts previously applied to the payment of Dividends
pursuant to this clause (b);
c.(A) to the extent actually used by Holdings (or any direct or indirect parent
of Holdings) to pay such taxes, costs and expenses, payments by Borrower to or
on behalf of Holdings (and by Holdings to or on behalf of such direct or
indirect parent of Holdings) in an amount sufficient to pay franchise taxes and
other fees required to maintain the legal existence of Holdings or that are
otherwise attributable to the ownership or operation of Borrower and
(B) payments by Borrower to or on behalf of Holdings in an amount sufficient to
pay out-of-pocket legal, accounting and filing costs and other expenses in the
nature of overhead in the ordinary course of business of Holdings (including
premiums for directors and officers insurance), in the case of clauses (A) and
(B), in an aggregate amount not to exceed $1,000,000 in any fiscal year of
Borrower;
d.any additional Dividends in an aggregate amount not to exceed $20,000,000 plus
the Available Basket Amount; provided that (i) no Default or Event of Default
has occurred and is continuing at the time of any such Dividend or would result
therefrom and (ii) after giving effect to such Dividend, Holdings and its
Restricted Subsidiaries are in compliance with Section 6.09 (whether or not then
in effect) as calculated on a Pro Forma Basis as of the end of the most recent
Test Period.
e.any JV Subsidiary may pay Dividends required or permitted to be made pursuant
to the terms of the joint venture arrangements to holders of its Equity
Interests;
f.Dividends to Holdings of Qualified Capital Stock of Holdings to the extent
such Qualified Capital Stock of Holdings is acquired by Borrower as a result of
a foreclosure action following a default on an advance, loan and/or other
extension of credit permitted pursuant to Section 6.04(n);
g.payments resulting from the cashless exercise of options and warrants on the
Equity Interests of any Company permitted hereunder;
h.cash payments in lieu of the issuance of fractional shares in connection with
the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests in Holdings, in an aggregate amount for all
such payments pursuant to this Section 6.07(h) not to exceed $1,000,000;
i.to the extent such proceeds or contribution do not (A) increase the Available
Basket Amount or (B) constitute a Specified Equity Contribution, the making of
any payment in exchange for or out of the Net Cash Proceeds of, a contribution
to the common equity of Holdings or a substantially concurrent sale of Qualified
Capital Stock of Holdings;
j.Permitted Tax Distributions by Borrower to Holdings, and by Holdings to a
direct or indirect parent so long as Holdings or such parent uses such
distributions to pay its U.S. federal, state or local income taxes; and

- 131 -

--------------------------------------------------------------------------------




k.the Special Dividend.
SECTION 6.08Transactions with Affiliates.
Enter into, directly or indirectly, any transaction or series of related
transactions, whether or not in the ordinary course of business, with any
Affiliate of any Company (other than between or among the Companies), other than
any transaction or series of related transactions on terms and conditions
substantially as favorable to such Company as would reasonably be obtained by
such Company at that time in a comparable arm’s-length transaction with a person
other than an Affiliate, except that the following shall be permitted:
a.Dividends permitted by Section 6.07;
b.Indebtedness pursuant to Section 6.01(d), (h), (p), (r) or (s) and Investments
pursuant to Section 6.04(a), (f), (k), (l), (m), (n), (o) or (p);
c.reasonable director, officer and employee compensation (including bonuses) and
other benefits (including retirement, health, stock option and other benefit
plans) and commercially reasonable arrangements, in each case approved by the
Board of Directors of Holdings;
d.transactions with customers, clients, suppliers, joint venture partners or
purchasers or sellers of goods and services, in each case in the ordinary course
of business and otherwise not prohibited by the Loan Documents;
e.payments to (i) so long as no Event of Default under Section 8.01(a), (b), (g)
or (h) then exists or would result therefrom, any Sponsor and its respective
affiliates of fees in the amounts and at the times specified in, and in
accordance with the other terms of, the Advisory Agreement, as such agreement is
in effect with respect to such fees and amounts on the Closing Date, (including
the “Acquisition Fee”, the “Advisory Fees”, and the “Transaction Fees”, as
defined in the Advisory Agreement), and (ii) the Sponsors in respect of
reasonable out-of-pocket expenses (including indemnification obligations)
incurred in connection with providing or obtaining management, consulting,
monitoring, financial advisory, accounting or other services to or for the
benefit of the Companies, as set forth in the Advisory Agreement;
f.sales and other issuances of Qualified Capital Stock of Holdings to Affiliates
of Borrower not otherwise prohibited by the Loan Documents and the granting of
registration and other customary rights in connection therewith;
g.any transaction with an Affiliate where the only consideration paid by any
Loan Party is Qualified Capital Stock of Holdings; and
h.entry into a tax sharing agreement with any direct or indirect parent of
Borrower providing for (in each case subject to compliance with Section 6.07)
the payments of Taxes (including interest and penalties) and expenses, control
of tax filings and contests, and other normal, usual and customary provisions.
SECTION 6.09Financial Covenant.
Beginning with the fiscal quarter of Holdings ending on or about June 30, 2014,
permit the Total Leverage Ratio, as of the last day of any Test Period ending
during any period (inclusive of the beginning

- 132 -

--------------------------------------------------------------------------------




and ending dates of each such period) in the table below, to exceed the ratio
set forth opposite such period in the table below (provided that the provisions
of this Section 6.09 shall not be in effect for any such Test Period if on the
last day of such Test Period the aggregate principal amount of Revolving Loans,
Swingline Loans and/or Letters of Credit (excluding Letters of Credit which have
been Cash Collateralized) that are issued and/or outstanding is equal to or less
than 30% of the Revolving Commitments of all Lenders as of the last day of such
Test Period):
PeriodTotal Leverage Ratio
Closing Date to end of fiscal quarter ending on or about June 30, 2015
8.50 to 1.0
Thereafter to end of fiscal quarter ending on or about June 30, 2016
8.00 to 1.0
Thereafter
7.00 to 1.0

SECTION 6.10
Prepayments of Other Indebtedness; Modifications of Organizational Documents and
Other Documents, etc.

Directly or indirectly:
a.make any payment or prepayment of principal of, or redemption or acquisition
for value of any principal of, or any prepayment of principal or redemption of
principal as a result of any asset sale, change of control or similar event of,
any Indebtedness outstanding under the Senior Note Documents (or any
refinancing, refunding, renewal, exchange or extension of the Senior Notes), any
Subordinated Indebtedness or any Permitted Incremental Equivalent Debt that is
not secured by a Lien on the Collateral which ranks on a pari passu basis with
the Secured Obligations, except (i) in connection with (A) a refinancing,
refunding, renewal, exchange or extension of the Senior Notes permitted by
Section 6.01(b)(iii), (B) a refinancing, refunding, renewal, exchange or
extension of the Permitted Subordinated Indebtedness of Holdings permitted by
Section 6.01(m), (C) a refinancing, refunding, renewal, exchange or extension of
the Permitted Incremental Equivalent Debt permitted by Section 6.01(v), (D) a
refinancing, refunding, renewal, exchange or extension of Indebtedness incurred
pursuant to Section 6.01(m) with other Indebtedness incurred pursuant to Section
6.01(m) (provided that this clause (D) shall not permit a refinancing,
refunding, renewal, exchange or extension of Subordinated Indebtedness with
Indebtedness that is not Subordinated Indebtedness), (ii) prepayments,
redemptions or acquisitions of such Indebtedness not in excess of the Available
Basket Amount, (iii) the conversion or exchange of such Indebtedness into
Qualified Capital Stock of Holdings, (iv) payments expressly permitted by any
subordination agreement relating to such Subordinated Indebtedness including in
the case of intercompany loans permitted as Investments under Section 6.04(l),
the Intercompany Subordination Agreement and (v) payments of regularly scheduled
principal on the maturity date thereof;
b.amend or modify, or permit the amendment or modification of, any provision of
any Senior Note Document in order to accelerate the dates that principal
payments are due thereon; or
c.terminate, amend or modify any of its Organizational Documents (including
(x) by the filing or modification of any certificate of designation and (y) any
election to treat any Pledged Securities (as defined in the Security Agreement)
as a “security” under Section 8-103 of the UCC other than substantially
concurrently with the delivery of certificates representing such Pledged
Securities to the Collateral Agent) or any agreement to which it is a party with
respect to its Equity Interests (including any stockholders’ agreement), or
enter into any new agreement with respect to its Equity Interests, other than
(i) such terminations, amendments and modifications set forth on

- 133 -

--------------------------------------------------------------------------------




Schedule 6.10(c) or (ii) any such amendments or modifications or such new
agreements which are not adverse in any material respect to the interests of the
Lenders; provided that Holdings may issue such Equity Interests, so long as such
issuance is not prohibited by Section 6.12 or any other provision of this
Agreement, and may amend or modify its Organizational Documents to authorize any
such Equity Interests.
SECTION 6.11Limitation on Certain Restrictions on Restricted Subsidiaries.
Directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any Restricted
Subsidiary to (a) pay dividends or make any other distributions on its capital
stock or any other interest or participation in its profits owned by Borrower or
any Restricted Subsidiary, or pay any Indebtedness owed to Holdings or a
Restricted Subsidiary, (b) make loans or advances to Holdings or any Restricted
Subsidiary or (c) transfer any of its properties to Holdings or any Restricted
Subsidiary, except for such encumbrances or restrictions existing under or by
reason of (i) applicable Requirements of Law; (ii) this Agreement and the other
Loan Documents; (iii) the Senior Note Documents; (iv) customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
of a Restricted Subsidiary; (v) customary provisions restricting assignment of
any agreement entered into by a Restricted Subsidiary in the ordinary course of
business; (vi) any holder of a Lien permitted by Section 6.02 restricting the
transfer of the property subject thereto; (vii) customary restrictions and
conditions contained in any agreement relating to the sale of any property
permitted under Section 6.06 pending the consummation of such sale; (viii) any
agreement in effect at the time such Restricted Subsidiary becomes a Restricted
Subsidiary of Borrower, so long as such agreement was not entered into in
connection with or in contemplation of such person becoming a Restricted
Subsidiary of Borrower; (ix) without affecting the Loan Parties’ obligations
under Section 5.11, customary provisions in partnership agreements, limited
liability company organizational governance documents, asset sale and stock sale
agreements and other similar agreements entered into in the ordinary course of
business that restrict the transfer of ownership interests in such partnership,
limited liability company or similar person; (x) restrictions on cash or other
deposits or net worth imposed by customers, suppliers or landlords under
contracts entered into in the ordinary course of business; (xi) any instrument
governing Indebtedness assumed in connection with any Permitted Acquisition,
which encumbrance or restriction is not applicable to any person, or the
properties or assets of any person, other than the person or the properties or
assets of the person so acquired; (xii) in the case of any joint venture and in
respect of any matters referred to in clauses (b) and (c) above, the
Organizational Documents or the joint venture agreement or stockholders
agreements solely to the extent affecting the Equity Interests of or property
held in the subject joint venture; (xiii) Indebtedness of any Foreign Restricted
Subsidiary (to the extent such restrictions or encumbrances are applicable to
such Foreign Restricted Subsidiary); (xiv) restrictions which are not more
restrictive than those contained in this Agreement contained in any documents
governing Indebtedness incurred after the Closing Date in accordance with the
provisions of this Agreement; (xv) documents evidencing any Permitted
Incremental Equivalent Debt or any Credit Agreement Refinancing Indebtedness;
and (xvi) any encumbrances or restrictions imposed by any amendments or
refinancings, refundings, renewals or extensions that are otherwise permitted by
the Loan Documents of the contracts, instruments or obligations referred to in
clauses (iii), (viii), (xi) or (xv) above ; provided that such amendments or
refinancings, refundings, renewals or extensions are no more materially
restrictive with respect to such encumbrances and restrictions than those prior
to such amendment or refinancing.
SECTION 6.12
Limitation on Issuance of Capital Stock.

a.With respect to Holdings, issue any Equity Interest that is not Qualified
Capital Stock.

- 134 -

--------------------------------------------------------------------------------




b.With respect to Borrower or any Restricted Subsidiary of Borrower (other than
a JV Subsidiary), issue any Equity Interest (including by way of sales of
treasury stock) or any options or warrants to purchase, or securities
convertible into, any Equity Interest, except (i) for stock splits, stock
dividends and additional issuances of Equity Interests by a Restricted
Subsidiary which do not decrease the percentage ownership of Borrower or any
Restricted Subsidiaries in any class of the Equity Interest of such Restricted
Subsidiary; (ii) Restricted Subsidiaries of Borrower may issue Equity Interests
to Borrower or any Restricted Subsidiary of Borrower (provided that no
Subsidiary Guarantor shall issue Equity Interests (or any such options, warrants
or convertible securities) to a Non-Guarantor Subsidiary), (iii) Borrower may
issue common stock that is Qualified Capital Stock to Holdings; and (iv) any
Restricted Subsidiary may issue a de minimis amount of Equity Interests to a
third party to comply with Requirements of Law. All Equity Interests issued in
accordance with this Section 6.12(b) shall, to the extent required by
Sections 5.11 and 5.12 or any Security Agreement or if such Equity Interests are
issued by Borrower, be delivered to the Collateral Agent for pledge pursuant to
the applicable Security Agreement.
SECTION 6.13Limitation on Creation of Subsidiaries.
Establish, create or acquire any additional Subsidiaries without the prior
written consent of the Required Lenders; provided that, without such consent,
Borrower and its Subsidiaries may (i) establish or create one or more Wholly
Owned Subsidiaries, (ii) establish, create or acquire one or more Subsidiaries
in connection with an Investment made pursuant to Section 6.04 or (iii) acquire
one or more Subsidiaries in connection with a Permitted Acquisition, so long as,
in each case, Section 5.11(b) shall be complied with.
SECTION 6.14
Business.

a.With respect to Holdings, engage in any business activities or have any
properties or liabilities, other than (i) its ownership of the Equity Interests
of Borrower, (ii) ownership of Equity Interest in Subsidiaries (other than
Borrower) that are not material to the assets and operations of the Companies,
(iii) obligations under the Loan Documents and the Senior Note Documents, (iv)
issuances of Equity Interests and other activities otherwise expressly permitted
by this Agreement, (v) issuances of guarantees of Indebtedness of Borrower, to
the extent such Indebtedness is otherwise permitted by this Agreement, (vi)
activities related to the maintenance of its corporate existence, (vii)
liabilities and activities to comply with applicable law, (viii) the maintenance
of stock option and ownership plans, (ix) receipt and payment of Dividends
otherwise permitted under this Agreement, (x) compliance with its obligations
with respect to Indebtedness otherwise permitted under this Agreement (and any
related documents), (xi) participating in tax, accounting and other
administrative activities as a member of the consolidated group of companies
that includes the Loan Parties, (xii) the incurrence of Indebtedness permitted
to be incurred by Holdings pursuant to Section 6.01, (xiii) the consummation of
any Permitted Acquisition or Investment so long as any assets acquired in
connection with such Permitted Acquisition or Investment are owned by the
Borrower or a Subsidiary Guarantor (or other Restricted Subsidiary to the extent
permitted by Section 6.04) of the Borrower immediately following such Permitted
Acquisition or Investment, (xiv) Dividends permitted to be made or received by
Holdings under Section 6.07, (xv) consummation of an initial public offering or
other issuance of Equity Interests, (xvi) the provision of management and
administrative services and the employment and secondment of employees, (xvii)
any transaction that Holdings is expressly permitted or contemplated to enter
into or consummate under this Article 6, and (xviii) activities and properties
incidental to the foregoing clauses (i) through (xvii).

- 135 -

--------------------------------------------------------------------------------




b.With respect to Borrower and the other Restricted Subsidiaries, engage
(directly or indirectly) in any business other than those businesses in which
Borrower and its Restricted Subsidiaries are engaged on the Closing Date as
described in the Confidential Information Memorandum (or which are similar,
complementary, reasonably related thereto or are reasonable extensions thereof).
SECTION 6.15Limitation on Accounting Changes.
Make or permit any material change in accounting policies or reporting
practices, without the consent of the Required Lenders, which consent shall not
be unreasonably withheld, except changes that are required by GAAP or
recommended by its independent public accountants.
SECTION 6.16
Fiscal Year.

Change its fiscal year-end to a date other than the Friday nearest to September
30.
SECTION 6.17
No Further Negative Pledge.

Enter into any agreement, instrument, deed or lease which prohibits or limits
the ability of any Loan Party to create, incur, assume or suffer to exist any
Liens on or pledge of any property of such Loan Party (or any income or revenues
therefrom) securing the Secured Obligations or which would require the direct or
indirect granting of any Lien securing any Indebtedness or other obligation by
virtue of the granting of Liens on or pledge of property of any Loan Party (or
any income or revenues therefrom) to secure the Secured Obligations other than
(a) any prohibition or limitation that restricts subletting or assignment of any
lease governing a leasehold interest of Borrower or a Restricted Subsidiary, (b)
any agreement in effect at the time such Restricted Subsidiary becomes a
Subsidiary of Borrower, so long as such agreement was not entered into in
contemplation of such person becoming a Subsidiary, (c) customary restrictions
and conditions contained in any agreement relating to the sale of any property
permitted under Section 6.06 pending the consummation of such sale, (d) any
prohibition or limitation existing in an agreement relating to Indebtedness
permitted under Section 6.01(e), (e) any prohibition or limitation contained in
agreements which effect Permitted Incremental Equivalent Debt or Credit
Agreement Refinancing Indebtedness and (f) any prohibition or limitation under
an agreement relating to Indebtedness of any Foreign Restricted Subsidiary.
SECTION 6.18
Compliance with Anti-Terrorism Laws.

a.In connection with the Loans, knowingly (after reasonable due diligence) (i)
conduct any business or engage in making or receiving any contribution of funds,
goods or services to or for the benefit of any Embargoed Person, (ii) deal in,
or otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to any Anti-Terrorism Law or (iii) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any Anti-Terrorism Law.
b.In connection with the Loans, knowingly (after reasonable due diligence) cause
or permit any of the funds of such Loan Party that are used to repay the Loans
to be derived from any unlawful activity with the result that the making of the
Loans would be in violation of any Anti-Terrorism Law.
c.Knowingly (after reasonable due diligence), cause or permit (i) an Embargoed
Person to have any interest in or benefit of any nature whatsoever in the Loan
Parties or (ii) any of the funds or properties of the Loan Parties that are used
to repay the Loans to constitute property of, or be beneficially owned directly
or indirectly by, an Embargoed Person.

- 136 -

--------------------------------------------------------------------------------




d.Request any Borrowing or Letter of Credit, and the Borrower shall not use, and
shall procure that its Subsidiaries and its or their respective directors,
officers and employees shall not use, the proceeds of any Borrowing or Letter of
Credit in furtherance of an offer, payment, promise to pay, or authorization of
the payment or giving of money, or anything else of value, to any person in
violation of any applicable anti-corruption law of any Governmental Authority.
e.The Loan Parties shall deliver to the Lenders any certification reasonably
requested from time to time by any Lender in its reasonable discretion,
confirming the Loan Parties’ compliance with this Section 6.18.
ARTICLE VII.

GUARANTEE
SECTION 7.01The Guarantee.
The Guarantors hereby jointly and severally guarantee, as a primary obligor and
not as a surety to each Secured Party and their respective successors and
assigns, the prompt payment in full when due (whether at stated maturity, by
required prepayment, declaration, demand, by acceleration or otherwise) of the
principal of and interest on (including any interest, fees, costs or charges
that would accrue but for the provisions of the Title 11 of the United States
Code after any bankruptcy or insolvency petition under Title 11 of the United
States Code) the Loans made by the Lenders to, and the Notes held by each Lender
of, Borrower, and all other Secured Obligations from time to time owing to the
Secured Parties by any Loan Party under any Loan Document or any Hedging
Agreement or Treasury Services Agreement entered into with a counterparty that
is a Secured Party, in each case strictly in accordance with the terms thereof
(such obligations being herein collectively called the “Guaranteed
Obligations”). The Guarantors hereby jointly and severally agree that if
Borrower or other Guarantor(s) shall fail to pay in full when due (whether at
stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantors will promptly pay the same in cash, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.
SECTION 7.02
Obligations Unconditional.

The obligations of the Guarantors under Section 7.01 shall constitute a guaranty
of payment and to the fullest extent permitted by applicable Requirements of
Law, are absolute, irrevocable and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the Guaranteed Obligations of Borrower under this Agreement, the Notes, if
any, or any other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full). Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:
i.at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

- 137 -

--------------------------------------------------------------------------------




ii.any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;
iii.the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;
iv.any Lien or security interest granted to, or in favor of, Issuing Bank or any
Lender or Agent as security for any of the Guaranteed Obligations shall fail to
be perfected; or
v.the release of any other Guarantor pursuant to Section 7.09.
The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against Borrower under this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other person under any other guarantee of, or
security for, any of the Guaranteed Obligations. The Guarantors waive any and
all notice of the creation, renewal, extension, waiver, termination or accrual
of any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between Borrower and the Secured Parties shall likewise be conclusively
presumed to have been had or consummated in reliance upon this Guarantee. This
Guarantee shall be construed as a continuing, absolute, irrevocable and
unconditional guarantee of payment without regard to any right of offset with
respect to the Guaranteed Obligations at any time or from time to time held by
Secured Parties, and the obligations and liabilities of the Guarantors hereunder
shall not be conditioned or contingent upon the pursuit by the Secured Parties
or any other person at any time of any right or remedy against Borrower or
against any other person which may be or become liable in respect of all or any
part of the Guaranteed Obligations or against any collateral security or
guarantee therefor or right of offset with respect thereto. This Guarantee shall
remain in full force and effect and be binding in accordance with and to the
extent of its terms upon the Guarantors and the successors and assigns thereof,
and shall inure to the benefit of the Lenders, and their respective successors
and assigns, notwithstanding that from time to time during the term of this
Agreement there may be no Guaranteed Obligations outstanding.
SECTION 7.03
Reinstatement.

The obligations of the Guarantors under this Article VII shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of Borrower or other Loan Party in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.
SECTION 7.04
Subrogation; Subordination.

Each Guarantor hereby agrees that until the indefeasible payment and
satisfaction in full in cash of all Guaranteed Obligations (other than
Contingent Obligations for which no claim has been made) and the expiration and
termination of the Commitments of the Lenders under this Agreement it shall not
assert any claim and shall not exercise any right or remedy, direct or indirect,
arising by reason of any performance

- 138 -

--------------------------------------------------------------------------------




by it of its guarantee in Section 7.01, whether by subrogation or otherwise,
against Borrower or any other Guarantor of any of the Guaranteed Obligations or
any security for any of the Guaranteed Obligations. Any Indebtedness of any Loan
Party permitted pursuant to Section 6.01(d) shall be subordinated to such Loan
Party’s Secured Obligations in the manner set forth in the Intercompany
Subordination Agreement.
SECTION 7.05
Remedies.

The Guarantors jointly and severally agree that, as between the Guarantors and
the Lenders, the obligations of Borrower under this Agreement and the Notes, if
any, may be declared to be forthwith due and payable as provided in Section 8.01
(and shall be deemed to have become automatically due and payable in the
circumstances provided in Section 8.01) for purposes of Section 7.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against Borrower and that, in the event of such declaration (or such obligations
being deemed to have become automatically due and payable), such obligations
(whether or not due and payable by Borrower) shall forthwith become due and
payable by the Guarantors for purposes of Section 7.01.
SECTION 7.06
Instrument for the Payment of Money.

Each Guarantor hereby acknowledges that the guarantee in this Article VII
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.
SECTION 7.07
Continuing Guarantee.

The guarantee in this Article VII is a continuing guarantee of payment, and
shall apply to all Guaranteed Obligations whenever arising.
SECTION 7.08
General Limitation on Guarantee Obligations.

It being understood that the intent of the Secured Parties is to obtain a
guaranty from each Guarantor, and the intent of each Guarantor is to incur
guarantee obligations, in an amount no greater than the largest amount that
would not render such obligations subject to avoidance under Section 548 of the
Bankruptcy Code or any applicable state law relating to fraudulent conveyances
or fraudulent transfers, it is hereby agreed that:
a.If (i) the sum of the obligations of the Guarantors hereunder (the “Guarantor
Obligations”) exceeds (ii) the sum (the “Total Available Net Assets”) of the
Maximum Available Net Assets (as defined in Section 7.10) of each Guarantor and
Borrower, in the aggregate, then the Guarantor Obligations of each Guarantor
shall be limited to the greater of (x) the Total Available Net Assets and (y)
the value received by such Guarantor in connection with the incurrence of the
Guarantor Obligations to the greatest extent such value can be determined; and
b.if, but for the operation of this Section 7.08(b) and notwithstanding Section
7.08(a), the Guarantor Obligations of any Guarantor hereunder otherwise would be
subject to avoidance under Section 548 of the Bankruptcy Code or any applicable
state law relating to fraudulent conveyances or fraudulent transfers, taking
into consideration such Guarantor's (i) rights of contribution, reimbursement
and indemnity from Borrower and the other Guarantors with respect to amounts
paid by such Guarantor in respect of the Obligations (including pursuant to
Section 7.10) (calculated so as to reasonably maximize the total amount of
obligations able to be incurred

- 139 -

--------------------------------------------------------------------------------




hereunder), and (ii) rights of subrogation to the rights of the Secured Parties,
then the Guarantor Obligations of such Guarantor shall be the largest amount, if
any, that would not leave such Guarantor, after the incurrence of such
obligations, insolvent or with unreasonable small capital within the meaning of
Section 548 of the Bankruptcy Code or any applicable state law relating to
fraudulent conveyances or fraudulent transfers, or otherwise make such
obligations subject to such avoidance.
Any person asserting that the Guarantor Obligations of such Guarantor are
subject to Section 7.08(a) or are avoidable as referenced in Section 7.08(b)
shall have the burden (including the burden of production and of persuasion) of
proving (a) the extent to which such Guarantor Obligations, by operation of
Section 7.08(a), are less than the Obligations of Borrower owed to the Secured
Parties or (b) that, without giving effect to Section 7.08(b), such Guarantor's
Guarantor Obligations hereunder would be avoidable and the extent to which such
Guarantor Obligations, by operation of Section 7.08(b), are less than such
Obligations of Borrower, as the case may be.
SECTION 7.09
Release of Guarantors.

If, in compliance with the terms and provisions of the Loan Documents, all or
substantially all of the Equity Interests of any Subsidiary Guarantor (a
“Transferred Guarantor”) are sold or otherwise transferred to a person or
persons, none of which is Borrower or a Guarantor or a Subsidiary Guarantor is
designated as an Unrestricted Subsidiary in accordance with the terms of this
Agreement, such Transferred Guarantor shall, upon the consummation of such sale,
transfer or designation be automatically released from its obligations under
this Agreement (including under Section 10.03 hereof) and its obligations to
pledge and grant any Collateral owned by it pursuant to any Security Document
without further action by any person and in the case of a sale or transfer of
all or substantially all the Equity Interests of the Transferred Guarantor to a
person or persons, none of which is Borrower or a Guarantor, the pledge of such
Equity Interests to the Collateral Agent pursuant to the Security Agreements
shall be automatically released without further action by any person, and the
Collateral Agent shall take such actions as are necessary to effect each release
described in this Section 7.09 in accordance with the relevant provisions of the
Security Documents, so long as Borrower shall have provided the Agents such
certifications or documents as any Agent shall reasonably request in order to
demonstrate compliance with this Agreement; provided that such Guarantor is also
released from its obligations under the Senior Note Documents on the same terms.
SECTION 7.10
Right of Contribution.

In order to provide for just and equitable contribution, indemnity and
reimbursement among the Guarantors and any other Loan Parties, including
Borrower, in connection with the execution of this Agreement, the Loan Parties
have agreed among themselves that if any Guarantor satisfies some or all of the
Guaranteed Obligations (a “Funding Guarantor”), the Funding Guarantor shall be
entitled to contribution, indemnity or reimbursement, as applicable, from the
other Loan Parties that have positive Maximum Available Net Assets (as defined
below) for all payments made by the Funding Guarantor in satisfying the
Guaranteed Obligations, so that each Loan Party that remains obligated under
this Article VII or any other guaranty or otherwise for the Obligations at the
time that a Funding Guarantor makes such payment, without regard to the making
of such payment (a “Remaining Loan Party”), and has a positive Maximum Available
Net Assets shall bear a portion of such payment equal to the percentage that
such Remaining Loan Party’s Maximum Available Net Assets bears to the aggregate
Maximum Available Net Assets of all Loan Parties that have positive Maximum
Available Net Assets, provided that no Remaining Loan Party’s obligation to make
such contribution, indemnity or reimbursement payments

- 140 -

--------------------------------------------------------------------------------




hereunder shall exceed an amount equal to the Maximum Available Net Assets of
such Remaining Loan Party. Each Guarantor’s right of contribution shall be
subject to the terms and conditions of Section 7.04.
As used herein,
“Available Net Assets” shall mean, with respect to any Loan Party, the amount,
as of the respective date of calculation, by which the sum of a person's assets
(including subrogation, indemnity, contribution, reimbursement and similar
rights that the Loan Party may have, but excluding any such rights in respect of
the Guarantor Obligations and the Senior Note Guarantees), determined on the
basis of a “fair valuation” or their “fair saleable value” (whichever is the
applicable test under Section 548 and other relevant provisions of the
Bankruptcy Code and the relevant state fraudulent conveyance or transfer laws),
is greater than the amount that will be required to pay all of such person's
debts, in each case matured or unmatured, contingent or otherwise, as of the
date of calculation, but excluding liabilities arising under Article VII and
excluding, to the maximum extent permitted by the Requirements of Law with the
objective of avoiding rendering such person insolvent, liabilities subordinated
to the Obligations or Guarantor Obligations arising under the Senior Note
Guarantees or out of loans or advances made to such Loan Party by any other
person, and
“Maximum Available Net Assets” shall mean, with respect to any Loan Party, the
greatest of the Available Net Assets of such Loan Party calculated as of the
following dates: (A) the date on which such person becomes a Loan Party and
becomes obligated under any Senior Note or Senior Note Guarantee, and (B) each
date on which such Loan Party expressly reaffirms its Guarantee under Article
VII and its Senior Note Guarantee.
Each Guarantor shall be deemed to expressly reaffirm its Guarantee and its
Senior Note Guarantee upon each borrowing of a Loan and each Letter of Credit
issuance. The meaning of the terms “fair valuation” and “fair saleable value”
and the calculation of assets and liabilities shall be determined and made in
accordance with the relevant provisions of the Bankruptcy Code and applicable
state fraudulent conveyance or transfer laws.
SECTION 7.11
Keepwell.

The Borrower at the time the Guarantee or the grant of the security interest
hereunder, in each case, by any Specified Loan Party, becomes effective with
respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under this Guarantee and the other Loan Documents in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering the Borrower’s
obligations and undertakings under this Section 7.11 voidable under applicable
Law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations and undertakings of the Borrower under this
Section 7.11 shall remain in full force and effect until the Obligations have
been indefeasibly paid and performed in full. The Borrower intends this Section
7.11 to constitute, and this Section 7.11 shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of, each Specified Loan Party for all purposes of the Commodity
Exchange Act.



- 141 -

--------------------------------------------------------------------------------




ARTICLE VIII.



EVENTS OF DEFAULT
SECTION 8.01Events of Default.
Upon the occurrence and during the continuance of the following events, (each an
“Event of Default”):
a.default shall be made in the payment of any principal of any Loan or any
Reimbursement Obligation when and as the same shall become due and payable,
whether at the due date thereof (including a Term Loan Repayment Date) or at a
date fixed for prepayment (whether voluntary or mandatory) thereof or by
acceleration thereof or otherwise;
b.default shall be made in the payment of any interest on any Loan or any Fee or
any other amount (other than an amount referred to in paragraph (a) above) due
under any Loan Document, when and as the same shall become due and payable, and
such default shall continue unremedied for a period of five Business Days;
c.any representation or warranty made in writing or deemed made in or in
connection with any Loan Document or the borrowings or issuances of Letters of
Credit hereunder, or any representation, warranty, statement or information
contained in any report, certificate, financial statement or other instrument
furnished in connection with or pursuant to any Loan Document, shall prove to
have been false or misleading in any material respect when so made, deemed made
or furnished; provided that with respect to the representations or warranties
made on the Closing Date (i) the breach of which, individually and in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect (disregarding, for this purpose, any materiality or Material Adverse
Effect qualifier in any such representation or warranty) and (ii) which are
reasonably capable of cure within such period, such breach shall continue
unremedied or shall not be waived for a period of 30 days.
d.default shall be made in the due observance or performance by any Company of
any covenant, condition or agreement contained in Section 5.02(a), 5.03(a) or
5.08 or in Article VI; provided that a default as a result of a breach of
Section 6.09 (a “Financial Covenant Event of Default”) shall not constitute an
Event of Default with respect to any Term Loans unless and until the Required
Revolving Lenders have declared all Revolving Loans to be immediately due and
payable and all outstanding Revolving Commitments to be immediately terminated,
in each case in accordance with this Agreement and such declaration has not been
rescinded on or before such date (the period from such default or breach of
Section 6.09 to such declaration by the Required Revolving Lenders, “Term Loan
Standstill Period”);
e.default shall be made in the due observance or performance by any Company of
any covenant, condition or agreement contained in any Loan Document (other than
those specified in paragraphs (a), (b) or (d) immediately above) and such
default shall continue unremedied or shall not be waived for a period of 30 days
after written notice thereof from the Administrative Agent or the Required
Lenders to Borrower;
f.any Company shall (i) fail to pay any principal or interest, regardless of
amount, due in respect of any Indebtedness (other than the Obligations), when
and as the same shall become due and payable beyond any applicable grace period,
or (ii) fail to observe or perform any

- 142 -

--------------------------------------------------------------------------------




other term, covenant, condition or agreement contained in any agreement or
instrument evidencing or governing any such Indebtedness if the effect of any
failure referred to in this clause (ii) is to cause, or to permit the holder or
holders of such Indebtedness or a trustee or other representative on its or
their behalf (with or without the giving of notice) to cause, such Indebtedness
to become due prior to its stated maturity or become subject to a mandatory
offer purchase by the obligor; provided that it shall not constitute an Event of
Default pursuant to this paragraph (f) unless the aggregate amount of all such
Indebtedness for all Companies referred to in clauses (i) and (ii) exceeds
$20,000,000 at any one time (provided that, in the case of Hedging Obligations,
the amount counted for this purpose shall be the amount payable by all Companies
if such Hedging Obligations were terminated at such time);
g.an involuntary proceeding shall be commenced or an involuntary petition shall
be filed in a court of competent jurisdiction seeking (i) relief in respect of
Holdings, Borrower or any Material Subsidiary, or of a substantial part of the
property of Holdings, Borrower or any Material Subsidiary, under Title 11 of the
U.S. Code, as now constituted or hereafter amended, or any other federal, state
or foreign bankruptcy, insolvency, receivership or similar law; (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings, Borrower or any Material Subsidiary or for a
substantial part of the property of Holdings, Borrower or any Material
Subsidiary; or (iii) the winding-up or liquidation of Holdings, Borrower or any
Material Subsidiary; and such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;
h.Holdings, Borrower or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law;
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
clause (g) above; (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for Holdings,
Borrower or any Material Subsidiary or for a substantial part of the property of
Holdings, Borrower or any Material Subsidiary; (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding;
(v) make a general assignment for the benefit of creditors; (vi) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due; (vii) take any action for the purpose of effecting any of the foregoing; or
(viii) other than as permitted pursuant to Section 6.05, wind up or liquidate;
i.one or more judgments, orders or decrees for the payment of money in an
aggregate amount in excess of $20,000,000 (except to the extent covered by
insurance for which the carrier has not denied liability) shall be rendered
against any Company or any combination thereof and the same shall remain
undischarged, unvacated or unbonded for a period of 60 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to levy upon properties of any Company to enforce
any such judgment;
j.one or more ERISA Events shall have occurred that, when taken together with
all other such ERISA Events to the extent that there are any unsatisfied
liabilities with respect thereto, could reasonably be expected to result in a
Material Adverse Effect;
k.any security interest and Lien on Collateral with a value in excess of
$1,000,000 purported to be created by any Security Document shall cease to be in
full force and effect, or shall cease to give the Collateral Agent, for the
benefit of the Secured Parties, the Liens, rights, powers

- 143 -

--------------------------------------------------------------------------------




and privileges purported to be created and granted under such Security Document
(including a perfected first priority security interest in and Lien on all of
the Collateral thereunder (except as otherwise expressly provided in such
Security Document or except to the extent any loss of perfection or priority
results from the failure of the Collateral Agent to file UCC continuation
statements or maintain possession of certificates actually delivered to it
representing the securities pledged to it under the Security Agreement)) in
favor of the Collateral Agent, or shall be asserted by Borrower or any other
Loan Party not to be a valid, perfected, first priority (except as otherwise
expressly provided in this Agreement or such Security Document) security
interest in or Lien on the Collateral covered thereby, in each case, for any
reason, other than action or inaction of any Agent or Lender and other than as a
result of any termination or release in accordance with the terms of this
Agreement;
l.any Loan Document or any material provisions thereof shall at any time and for
any reason be declared by a court of competent jurisdiction to be null and void,
or a proceeding shall be commenced by any Loan Party or any other person, or by
any Governmental Authority, seeking to establish the invalidity or
unenforceability thereof (exclusive of questions of interpretation of any
provision thereof), or any Loan Party shall repudiate or deny any portion of its
liability or obligation for the Obligations; or
m.there shall have occurred a Change in Control;
then, and in every such event (other than an Event of Default with respect to
Holdings or Borrower described in paragraph (g) or (h) above), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to Borrower, take
either or both of the following actions (or, if a Financial Covenant Event of
Default is then the only Event of Default that has occurred and is continuing,
prior to the expiration of the Term Loan Standstill Period, at the request of
the Required Revolving Lenders only, and in such case only with respect to the
Revolving Commitments, Revolving Loans, Swingline Loans, and any Letters of
Credit), at the same or different times: (i) terminate forthwith the Commitments
and (ii) declare the Loans and Reimbursement Obligations then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Loans and Reimbursement Obligations so declared to be due and payable, together
with accrued interest thereon and any unpaid accrued Fees and all other
Obligations of Borrower accrued hereunder and under any other Loan Document,
shall become forthwith due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by
Borrower and the Guarantors to the extent permitted by Requirements of Law,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event, with respect to Holdings or Borrower
described in paragraph (g) or (h) above, the Commitments shall automatically
terminate and the principal of the Loans and Reimbursement Obligations then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other Obligations of Borrower accrued hereunder and under any other Loan
Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by Borrower and the Guarantors to the extent permitted by
Requirements of Law, anything contained herein or in any other Loan Document to
the contrary notwithstanding.
SECTION 8.02
Application of Proceeds.

The proceeds received by the Collateral Agent in respect of any sale of,
collection from or other realization upon all or any part of the Collateral
pursuant to the exercise by the Collateral Agent of its remedies shall be
applied, in full or in part, together with any other sums then held by the
Collateral Agent pursuant to this Agreement, promptly by the Collateral Agent as
follows:

- 144 -

--------------------------------------------------------------------------------




a.First, to the payment of all out-of-pocket costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Collateral Agent and its agents and counsel, and all
expenses, liabilities and advances made or incurred by the Collateral Agent in
connection therewith and all amounts for which the Collateral Agent is entitled
to indemnification pursuant to the provisions of any Loan Document, together
with interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;
b.Second, to the payment of all other out-of-pocket costs and expenses of such
sale, collection or other realization including compensation to the other
Secured Parties and their agents and counsel and all costs, liabilities and
advances made or incurred by the other Secured Parties in connection therewith,
together with interest on each such amount at the highest rate then in effect
under this Agreement from and after the date such amount is due, owing or unpaid
until paid in full;
c.Third, without duplication of amounts applied pursuant to clauses (a) and (b)
above, to the indefeasible payment in full in cash, pro rata, of interest and
other amounts constituting Obligations (other than principal, Reimbursement
Obligations and obligations to Cash Collateralize Letters of Credit) and any
fees, premiums and scheduled periodic payments due under Hedging Agreements or
Treasury Services Agreements constituting Secured Obligations and any interest
accrued thereon, in each case equally and ratably in accordance with the
respective amounts thereof then due and owing;
d.Fourth, to the indefeasible payment in full in cash, pro rata, of principal
amount of the Obligations and any premium thereon (including Reimbursement
Obligations and obligations to Cash Collateralize Letters of Credit) and any
breakage, termination or other payments under Hedging Agreements and Treasury
Services Agreements constituting Secured Obligations and any interest accrued
thereon; and
e.Fifth, the balance, if any, to the person lawfully entitled thereto (including
the applicable Loan Party or its successors or assigns) or as a court of
competent jurisdiction may direct.
In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (e) of this Section 8.02, the Loan Parties
shall remain liable, jointly and severally, for any deficiency.
Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Secured Obligations otherwise set forth above in this Section
8.02.



- 145 -

--------------------------------------------------------------------------------




ARTICLE IX.



THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
SECTION 9.01Appointment and Authority.
Each of the Lenders and the Issuing Bank hereby irrevocably appoints UBS AG,
Stamford Branch, to act on its behalf as the Administrative Agent and the
Collateral Agent hereunder and under the other Loan Documents and authorizes
such Agents to take such actions on its behalf and to exercise such powers as
are delegated to such Agents by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent, the Collateral
Agent, the Lenders and the Issuing Bank, and neither Borrower nor any other Loan
Party shall have rights as a third party beneficiary of any of such provisions.
SECTION 9.02
Rights as a Lender.

Each person serving as an Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not an Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
each person serving as an Agent hereunder in its individual capacity. Such
person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with Borrower or any Subsidiary or other Affiliate thereof
as if such person were not an Agent hereunder and without any duty to account
therefor to the Lenders.
SECTION 9.03
Exculpatory Provisions.

No Agent shall have any duties or obligations except those expressly set forth
herein and in the other Loan Documents. Without limiting the generality of the
foregoing, no Agent:
i.shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
ii.shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its reasonable judgment or the reasonable judgment of its
counsel, may expose such Agent to liability or that is contrary to any Loan
Document or applicable Requirements of Law; and
iii.shall, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the person serving as such Agent or any of its
Affiliates in any capacity.
No Agent shall be liable for any action taken or not taken by it (x) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 10.02) or (y) in the absence of its own gross negligence or willful
misconduct. No Agent shall be

- 146 -

--------------------------------------------------------------------------------




deemed to have knowledge of any Default unless and until notice describing such
Default is given to such Agent by Borrower, a Lender or the Issuing Bank.
No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term us used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.
Each party to this Agreement acknowledges and agrees that the Administrative
Agent may use an outside service provider for the tracking of all UCC financing
statements required to be filed pursuant to the Loan Documents and notification
to the Administrative Agent, of, among other things, the upcoming lapse or
expiration thereof, and that any such service provider will be deemed to be
acting at the request and on behalf of Borrower and the other Loan Parties. No
Agent shall be liable for any action taken or not taken by any such service
provider.
SECTION 9.04
Reliance by Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper person. Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the Issuing
Bank, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the Issuing Bank unless the Administrative Agent shall have
received notice to the contrary from such Lender or the Issuing Bank prior to
the making of such Loan or the issuance of such Letter of Credit. Each Agent may
consult with legal counsel (who may be counsel for Borrower), independent
accountants and other experts selected by it, and shall be entitled to rely upon
the advice of any such counsel, accountants or experts and shall not be liable
for any action taken or not taken by it in accordance with such advice.
SECTION 9.05
Delegation of Duties.

Each Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through, or delegate any
and all such rights and powers to, any one or more sub‑agents appointed by such
Agent. Each Agent and any such sub‑agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub‑agent and to the Related Parties of each Agent and any such sub‑agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as Agent.

- 147 -

--------------------------------------------------------------------------------




SECTION 9.06
Resignation of Agent.

a.Each Agent may at any time give notice of its resignation to the Lenders, the
Issuing Bank and Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States; provided that, to the extent no Default or Event
of Default has occurred and is continuing at such time, Borrower must consent to
such successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may
on behalf of the Lenders and the Issuing Bank, appoint a successor Agent meeting
the qualifications set forth above (including, to the extent required above, the
consent of Borrower to such successor); provided that if the Agent shall notify
Borrower and the Lenders that no qualifying person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Collateral Agent on
behalf of the Lenders or the Issuing Bank under any of the Loan Documents, the
retiring Collateral Agent shall continue to hold such collateral security as
nominee until such time as a successor Collateral Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through an Agent shall instead be made by or to each Lender and the Issuing
Bank directly, until such time as the Required Lenders appoint a successor Agent
as provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Agent, and the retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this paragraph). The fees
payable by Borrower to a successor Agent shall be the same as those payable to
its predecessor unless otherwise agreed between Borrower and such successor.
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article IX and Section 10.03 shall continue in
effect for the benefit of such retiring Agent, its sub‑agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.
b.Any resignation by UBS AG, Stamford Branch as Administrative Agent pursuant to
Section 9.06(a) shall, unless UBS AG, Stamford Branch gives notice to Borrower
otherwise, also constitute its resignation as Issuing Bank and Swingline Lender,
and such resignation as Issuing Bank and Swingline Lender shall become effective
simultaneously with the discharge of the Administrative Agent from its duties
and obligations as set forth in the immediately preceding paragraph (except as
to already outstanding Letters of Credit and Reimbursement Obligations and
Swingline Loans, as to which the Issuing Bank and the Swingline Lender shall
continue in such capacities until the LC Exposure relating thereto shall be
reduced to zero and such Swingline Loans shall have been repaid, as applicable,
or until the successor Administrative Agent shall succeed to the roles of
Issuing Bank and Swingline Lender in accordance with the next sentence and
perform the actions required by the next sentence). Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, unless UBS AG,
Stamford Branch and such successor gives notice to Borrower otherwise, (i) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Issuing Bank and Swingline Lender and
(ii) the successor Issuing Bank shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring Issuing Bank to effectively
assume the obligations of the retiring Issuing Bank with respect to such Letters
of Credit. At the time any such resignation of the Issuing Bank shall become
effective, Borrower shall pay all unpaid fees accrued for the account of the
retiring Issuing Bank pursuant to Section 2.05(c).

- 148 -

--------------------------------------------------------------------------------




SECTION 9.07Non-Reliance on Agent and Other Lenders.
Each Lender and the Issuing Bank acknowledges that it has, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender further represents and
warrants that it has had the opportunity to review the Confidential Information
Memorandum and each other document made available to it on the Platform in
connection with this Agreement and has acknowledged and accepted the terms and
conditions applicable to the recipients thereof. Each Lender and the Issuing
Bank also acknowledges that it will, independently and without reliance upon any
Agent or any other Lender and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.
SECTION 9.08
Withholding Tax.

To the extent required by any applicable Requirements of Law, the Administrative
Agent may withhold from any payment to any Lender or Issuing Bank an amount
equivalent to any applicable withholding tax. Without limiting the provisions of
Section 2.15(a) or (c), each Lender and the Issuing Bank shall, and does hereby,
indemnify the Administrative Agent, and shall make payable in respect thereof
within 30 days after demand therefor, against any and all Taxes and any and all
related losses, claims, liabilities and expenses (including fees, charges and
disbursements of any counsel for the Administrative Agent) (i) incurred by or
asserted against the Administrative Agent by the Internal Revenue Service or any
other Governmental Authority as a result of the failure of the Administrative
Agent to properly withhold tax from amounts paid to or for the account of such
Lender or Issuing Bank for any reason (including, without limitation, because
the appropriate form was not delivered or not property executed, or because such
Lender or Issuing Bank failed to notify the Administrative Agent of a change in
circumstance that rendered the exemption from, or reduction of withholding tax
ineffective) and (ii) attributable to such Lender’s failure to comply with the
provisions of Section 10.04 relating to the maintenance of a Participant
Register. A certificate as to the amount of such payment or liability delivered
to any Lender or the Issuing Bank by the Administrative Agent shall be
conclusive absent manifest error. Each Lender and the Issuing Bank hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or Issuing Bank under this Agreement or any other
Loan Document against any amount due the Administrative Agent under this Section
9.08. The agreements in this Section 9.08 shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender or Issuing Bank, the termination of the Commitments and
the repayment, satisfaction or discharge of all other Obligations.
SECTION 9.09
No Other Duties, etc.

Anything herein to the contrary notwithstanding, none of the Bookrunners or
Arrangers, listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, the Collateral
Agent, a Lender or the Issuing Bank hereunder and its signature, in its capacity
as such, shall not be required for any action to be effective under any Loan
Document, including any waiver, consent or amendment or any payoff, termination
or release letter or agreement.

- 149 -

--------------------------------------------------------------------------------




SECTION 9.10
Enforcement.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent, or as the Required Lenders may require or otherwise
direct, for the benefit of all the Lenders and the Issuing Bank; provided,
however, that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) the Issuing Bank or the Swingline Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as Issuing
Bank or Swingline Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with, and
subject to, the terms of this Agreement, or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any bankruptcy or insolvency law.
SECTION 9.11
Intercreditor Agreements.

The Administrative Agent and Collateral Agent are hereby authorized to enter
into any Intercreditor Agreement to the extent contemplated by the terms hereof,
and the parties hereto acknowledge that such Intercreditor Agreement is binding
upon them. Each Lender (a) hereby agrees that it will be bound by and will take
no actions contrary to the provisions of the Intercreditor Agreements and (b)
hereby authorizes and instructs the Administrative Agent and Collateral Agent to
enter into the Intercreditor Agreement and to subject the Liens on the
Collateral securing the Secured Obligations to the provisions thereof. In
addition, each Lender hereby authorizes the Administrative Agent and the
Collateral Agent to enter into (i) any amendments to any Intercreditor
Agreements, and (ii) any other intercreditor arrangements, in the case of
clauses (i) and (ii) to the extent required to give effect to the establishment
of intercreditor rights and privileges as contemplated and required by Section
6.02 of this Agreement. Each Lender acknowledges and agrees that the Collateral
Agent (or one or more of its respective Affiliates) may (but is not obligated
to) act as the “Senior Representative” or like term for the holders of
Refinancing Term Loans or Refinancing Revolving Commitments under the security
agreements with respect thereto and/or under any First Priority Intercreditor
Agreement or any Junior Priority Intercreditor Agreement, as applicable. Each
Lender waives any conflict of interest, now contemplated or arising hereafter,
in connection therewith and agrees not to assert against the Administrative
Agent and Collateral Agent or any of their affiliates any claims, causes of
action, damages or liabilities of whatever kind or nature relating thereto.


ARTICLE X.



MISCELLANEOUS
SECTION 10.01Notices.
a.Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight

- 150 -

--------------------------------------------------------------------------------




courier service, mailed by certified or registered mail or sent by facsimile (or
e-mail (provided if a document is otherwise required to be manually signed it
will be still manually signed)) as follows:
i.if to any Loan Party, to Borrower at:
CPI International, Inc.
607 Hansen Way
Palo Alto, CA 94304-1015
Attention: Joel A. Littman
Facsimile No.: (650) 846-3276
E-mail: joel.littman@cpii.com
with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, NY 10036
Attention: Thomas W. Gowan
Facsimile No.: (917) 777-2444
E-mail: thomas.gowan@skadden.com


ii.if to the Administrative Agent, the Collateral Agent, Swingline Lender or
Issuing Bank, to it at:
UBS AG, Stamford Branch
677 Washington Boulevard
Stamford, Connecticut 06901
Attention: Banking Products Services Agency
Facsimile No.: (203) 719-4176
Email: DL-UBSAgency@ubs.com
iii.if to a Lender, to it at its address (or facsimile number or email address)
set forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been

- 151 -

--------------------------------------------------------------------------------




given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient). Notices delivered through electronic
communications to the extent provided in paragraph (b) below, shall be effective
as provided in said paragraph (b). Any party hereto may change its address or
facsimile number or email for notices and other communications hereunder by
written notice to Borrower, the Agents, the Issuing Bank and the Swingline
Lender.
b.Electronic Communications. Notices and other communications to the Lenders and
the Issuing Bank hereunder may (subject to the provisions of this Section 10.01)
be delivered or furnished by electronic communication (including e‑mail and
Internet or intranet websites, including the Platform) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender or the Issuing Bank pursuant to Article II if
such Lender or the Issuing Bank, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent, the Collateral Agent or Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it
(including pursuant to the provisions of this Section 10.01); provided that
approval of such procedures may be limited to particular notices or
communications.
Each Loan Party hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent or the Lenders pursuant to this Agreement and any
other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials (the
“Communications”), by transmitting them in an electronic medium in a format
reasonably acceptable to the Administrative Agent at DL-UBSagency@ubs.com or at
such other e-mail address(es) provided to Borrower from time to time or in such
other form as the Administrative Agent shall require. In addition, each Loan
Party agrees to continue to provide the Communications to the Administrative
Agent in the manner specified in this Agreement or any other Loan Document or in
such other form as the Administrative Agent shall require. Nothing in this
Section 10.01 shall prejudice the right of the Agents, the Issuing Bank, any
Lender or any Loan Party to give any notice or other communication pursuant to
this Agreement or any other Loan Document in any other manner specified in this
Agreement or any other Loan Document or as any such Agent or the Issuing Bank,
as the case may be, shall require.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
To the extent consented to by the Administrative Agent in writing from time to
time, the Administrative Agent agrees that receipt of the Communications (other
than any such Communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit

- 152 -

--------------------------------------------------------------------------------




hereunder) by the Administrative Agent at its e-mail address(es) set forth above
shall constitute effective delivery of the Communications to the Administrative
Agent for purposes of the Loan Documents.
c.Platform. Each Loan Party further agrees that any Agent may make the
Communications available to the Lenders by posting the Communications on
SyndTrak or a substantially similar secure electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available.” The Agents do
not warrant the accuracy or completeness of the Communications, or the adequacy
of the Platform and expressly disclaim liability for errors or omissions in the
communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent in connection with the
Communications or the Platform. In no event shall any Agent or any of its
Related Parties have any liability to the Loan Parties, any Lender or any other
person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or such Agent’s
transmission of communications through the Internet, except to the extent the
liability of such person is found in a final non-appealable judgment by a court
of competent jurisdiction to have resulted from such person’s gross negligence
or willful misconduct.
d.Public/Private. Each Loan Party hereby authorizes the Administrative Agent to
distribute (i) to Private Siders all Communications, including any Communication
that Borrower identifies in writing is to be distributed to Private Siders only
(“Private Side Communications”), and (ii) to Public Siders all Communications
other than any Private Side Communication. Borrower represents and warrants that
no Communication (other than Private Side Communications) contains any MNPI.
Borrower agrees to designate as Private Side Communications only those
Communications or portions thereof that it reasonably believes in good faith
include MNPI. Notwithstanding the foregoing, the following Communication shall
be deemed not to be Private Side Communications: (A) the Loan Documents; (B)
notification of changes in the terms of the Loan Documents and (C) all
information delivered pursuant to Section 5.01(a), (b), (c) or (d). Holdings and
its Subsidiaries do not have any publicly traded securities outstanding as of
the date hereof. At all times thereafter, Borrower agrees to use all
commercially reasonably efforts not to designate any Communications provided
under Section 5.01(a), (b) and (c) as Private Side Communications. “Private
Siders” shall mean Lenders’ employees and representatives who have declared that
they are authorized to receive MNPI. “Public Siders” shall mean Lenders’
employees and representatives who have not declared that they are authorized to
receive MNPI; it being understood that Public Siders may be engaged in
investment and other market-related activities with respect to Borrower’s or its
affiliates’ securities or loans. “MNPI” shall mean material non-public
information (within the meaning of United States federal securities laws) with
respect to Borrower, its affiliates and any of their respective securities that
has not been disclosed to the Lenders generally (other than Lenders who elect
not to receive such information).
Each Lender acknowledges that United States federal and state securities laws
prohibit any person from purchasing or selling securities on the basis of
material, non-public information concerning the issuer of such securities or,
subject to certain limited exceptions, from communicating such information to
any other person. Each Lender confirms that it has developed procedures designed
to ensure compliance with these securities laws.
Each Lender acknowledges that circumstances may arise that require it to refer
to Communications that may contain MNPI. Accordingly, each Lender agrees that it
will use commercially reasonable efforts to designate at least one individual to
receive Private Side Communications on its behalf in compliance with its
procedures and applicable law and identify such designee (including such
designee’s contact

- 153 -

--------------------------------------------------------------------------------




information) on such Lender’s Administrative Questionnaire. Each Lender agrees
to notify the Administrative Agent in writing from time to time of such Lender’s
designee’s e-mail address to which notice of the availability of Private Side
Communications may be sent by electronic transmission.
Each Lender that elects not to be given access to Private Side Communications
does so voluntarily and, by such election, (i) acknowledges and agrees that the
Agents and other Lenders may have access to Private Side Communications that
such electing Lender does not have and (ii) takes sole responsibility for the
consequences of, and waives any and all claims based on or arising out of, not
having access to Private Side Communications.
SECTION 10.02
Waivers; Amendment.

a.Generally. No failure or delay by any Agent, the Issuing Bank or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of each Agent, the
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be given in accordance with this Section 10.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether any Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time. No
notice or demand on Borrower in any case shall entitle Borrower to any other or
further notice or demand in similar or other circumstances.
b.Required Consents. Subject to Section 10.02(c) and (d), neither this Agreement
nor any other Loan Document nor any provision hereof or thereof may be waived,
amended, supplemented or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by Borrower and
the Administrative Agent or, in the case of any other Loan Document, pursuant to
an agreement or agreements in writing entered into by the Administrative Agent,
the Collateral Agent (in the case of any Security Document) and the Loan Party
or Loan Parties that are party thereto, in each case with the written consent of
the Required Lenders; provided that no such agreement shall be effective if the
effect thereof would:
i.increase the Commitment of any Lender without the written consent of such
Lender (it being understood that no amendment, modification, termination, waiver
or consent with respect to any condition precedent, covenant or Default shall
constitute an increase in the Commitment of any Lender);
ii.reduce the principal amount of any Loan (except in connection with a payment
contemplated by clause (viii) below) or LC Disbursement or reduce the rate of
interest thereon (or the amount of any interest payment) including by
modification of any provision establishing a minimum rate (other than interest
pursuant to Section 2.06(c)), or reduce any premiums or Fees payable hereunder,
or change the form or currency of payment of any Obligation, without the written
consent of the Lender to whom such principal, premium, interest or fee is owed
(it being understood that any amendment or modification to the financial
definitions in this Agreement shall not constitute a reduction in the rate of
interest for purposes of this clause (ii));

- 154 -

--------------------------------------------------------------------------------




iii.(A) postpone (x) the scheduled final maturity of any Loan or (y) any
scheduled date of payment of any Term Loan under Section 2.09 (or reduce the
amount of any such payment), (B) postpone the date for payment of any
Reimbursement Obligation or any interest, premium or fees payable hereunder or
(C) postpone the scheduled date of expiration of any Commitment or any Letter of
Credit beyond the Revolving Maturity Date, in any case, without the written
consent of the Lender to whom such principal, premium, interest or fee is owed;
iv.[Reserved];
v.[Reserved];
vi.release all or substantially all of the value of the Guarantees (except as
expressly provided in Article VII), without the written consent of each Lender;
vii.release all or substantially all of the value of the Collateral from the
Liens of the Security Documents without the written consent of each Lender (it
being understood that additional Classes of Loans pursuant to Section 2.20 or
consented to by the Required Lenders may be equally and ratably secured by the
Collateral with the then existing Secured Obligations under the Security
Documents);
viii.change Section 2.14(b), (c) or (d) in a manner that would alter the pro
rata sharing of payments or setoffs required thereby or any other provision in a
manner that would alter the pro rata allocation among the Lenders of Loan
disbursements, including the requirements of Sections 2.02(a), 2.17(d) and
2.18(d), without the written consent of each Lender directly affected thereby;
provided that this clause (viii) shall not apply to any change made to any of
such Sections 2.14(b), (c) or (d) or any such other provision that allows
Holdings or any Subsidiary to make payments (as consideration for an assignment,
sale or participation or otherwise) on Term B Loans or any Class of Incremental
Term Loans without any Loan Party, the payor or the recipient of such payments
complying with the pro rata sharing of payments and setoffs required by such
Sections or provisions, so long as such change requires that (x) Holdings and
its Subsidiaries offer to make such payments to all Term B Loan Lenders or
Incremental Term Loan Lenders holding such Class of Incremental Term Loans, as
applicable, on a pro rata basis based on the aggregate principal amount of Term
B Loans or Incremental Term Loans in such Class, as applicable, then
outstanding, (y) such payments are actually allocated to the Term B Loans or
Incremental Term Loans in such Class, as applicable, whose holders have elected
to make them subject to such offer on a pro rata basis based on the aggregate
principal amount of all Term B Loans or Incremental Term Loans in such Class, as
applicable, that have been made so subject to such offer and (z) all Term B
Loans or Incremental Term Loans in such Class that are paid in any such offer
are deemed fully repaid and extinguished for all purposes and may not be
reborrowed;
ix.change any provision of this Section 10.02(b) or Section 10.02(c) or (d),
without the written consent of each Lender directly affected thereby (except for
additional restrictions on amendments or waivers for the benefit of Lenders of
additional Classes of Loans pursuant to Section 2.20 or consented to by the
Required Lenders);
x.change the percentage set forth in the definition of “Required Lenders,”
“Required Class Lenders,” “Required Revolving Lenders” or any other provision of
any Loan Document (including this Section 10.02) specifying the number or
percentage of Lenders (or Lenders of any Class) required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (or each Lender of such

- 155 -

--------------------------------------------------------------------------------




Class, as the case may be), other than to increase such percentage or number or
to give any additional Lender or group of Lenders such right to waive, amend or
modify or make any such determination or grant any such consent;
xi.change the application of prepayments as among or between Classes under
Section 2.10(g) or 8.02, without the written consent of the Required Class
Lenders of each Class that is being allocated a lesser prepayment as a result
thereof (it being understood that (x) the Required Lenders may waive, in whole
or in part, any prepayment so long as the application, as between Classes, of
any portion of such prepayment that is still required to be made is not changed
and, (y) if additional Classes of Term Loans under this Agreement pursuant to
Section 2.20 or consented to by the Required Lenders are made, such new Term
Loans may be included on a pro rata basis in the various prepayments required
pursuant to Section 2.10(g), in which case such additional Term Loans may be
included in the definition of “Required Class Lenders” in respect of the
reference to “each Class of Term Loans,” in each case of this clause (y) without
the consent of the Required Lenders or the Required Class Lenders);
xii.change or waive the application of prepayments of Term B Loans or any Class
of Incremental Term Loans set forth in Section 2.10(g) to the remaining
scheduled amortization payments to be made thereon under Section 2.09, without
the written consent of the Required Class Lenders of such Class;
xiii.change or waive any provision of Article X as the same applies to any
Agent, or any other provision hereof as the same applies to the rights or
obligations of any Agent, in each case without the written consent of such
Agent;
xiv.change or waive any obligation of the Lenders relating to the issuance of or
purchase of participations in Letters of Credit or otherwise changing or waiving
any of the rights duties of the Issuing Bank, without the written consent of the
Administrative Agent and the Issuing Bank;
xv.change or waive any provision hereof relating to Swingline Loans (including
the definition of “Swingline Commitment”), without the written consent of the
Swingline Lender; or
xvi.(1) expressly change or waive any condition precedent in Section 4.02 to any
Revolving Borrowing or (2) amend, waive or otherwise modify the covenant set
forth in Section 6.09 or the definition of “Total Leverage Ratio” (but only to
the extent of such definition’s and any such component definition’s effect on
the covenant set forth in Section 6.09), in each case, without the written
consent of the Required Revolving Lenders.
Notwithstanding anything to the contrary herein:
(I)    no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except to the extent the consent of such
Lender would be required under clause (i), (ii) or (iii) in the proviso to the
first sentence of this Section 10.02(b);
(II)    any Loan Document may be waived, amended, supplemented or modified
pursuant to an agreement or agreements in writing entered into by Borrower and
the Administrative Agent (without the consent of any Lender) solely to cure a
defect, error, ambiguity or inconsistency or to grant a new Lien for the benefit
of the Secured Parties or extend an Existing Lien over additional property;

- 156 -

--------------------------------------------------------------------------------




(III)    this Agreement may be amended as provided in Section 2.20, 2.21 or 2.22
with the consent of Borrower and the Administrative Agent without the consent of
any Lender); and
(IV)    without limitation of clause (III), Borrower may enter into Increase
Joinders in accordance with Section 2.20, Refinancing Amendments in accordance
with Section 2.21, Extension Amendments in accordance with Section 2.22 and
joinder agreements with respect thereto in accordance with such sections, and
such Increase Joinders, Refinancing Amendments, Extension Amendments and joinder
agreements may effect such amendments to the Loan Documents as may be necessary
or appropriate, in the opinion of the Administrative Agent and Borrower, to give
effect to the existence and the terms of any Incremental Term Loans, Incremental
Revolving Loans, Incremental Revolving Commitments, Refinancing Term Loans,
Refinancing Term Commitments, Refinancing Revolving Loans, Refinancing Revolving
Commitments or any Extensions or any modifications to Loans or Commitments
pursuant to Section 2.22, as applicable, and will be effective to amend the
terms of this Agreement and the other applicable Loan Documents (including to
permit the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other applicable Loan Documents with the other Term Loans
and Revolving Loans, as applicable, and the accrued interest and fees in respect
thereof and to include appropriately the Lenders holding such credit facilities
in any determination of the Required Lenders, Required Class Lenders or Required
Revolving Lenders), in each case, without any further action or consent of any
other party to any Loan Document.
c.Collateral. Without the consent of any other person, the applicable Loan Party
or Parties and the Administrative Agent and/or Collateral Agent may (in its or
their respective sole discretion, or shall, to the extent required by any Loan
Document) enter into any amendment or waiver of any Loan Document, or enter into
any new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable Requirements of Law.
d.Dissenting Lenders. If, in connection with any proposed change, waiver,
discharge or termination of the provisions of this Agreement as contemplated by
Section 10.02(b), the consent of the Required Lenders is obtained but the
consent of one or more of such other Lenders whose consent is required is not
obtained, then Borrower shall have the right to replace all, but not less than
all, of such non-consenting Lender or Lenders (so long as all non-consenting
Lenders are so replaced) with one or more persons pursuant to Section 2.16(b) so
long as at the time of such replacement each such new Lender consents to the
proposed change, waiver, discharge or termination. Each Lender agrees that if it
is replaced pursuant to this Section 10.02(d), it shall execute and deliver to
the Administrative Agent an Assignment and Assumption to evidence such sale and
purchase; provided that the failure of any Lender replaced pursuant to this
Section 10.02(d) to execute an Assignment and Assumption shall not render such
sale and purchase (and the corresponding assignment) invalid.
e.Other Amendments. Notwithstanding anything in this Agreement or any other Loan
Document to the contrary, the Borrower and the Administrative Agent may enter
into any Increase Joinder in accordance with Section 2.20, Refinancing Amendment
in accordance with Section 2.21 and Extension Amendment in accordance with
Section 2.22 and such amendments shall be effective to amend the terms of this
Agreement and the other applicable Loan Documents, in each case, without any
further action or consent of any other party to any Loan Document.

- 157 -

--------------------------------------------------------------------------------




f.Notwithstanding the foregoing, no Lender consent is required to effect any
amendment or supplement to any First Priority Intercreditor Agreement or any
Junior Priority Intercreditor Agreement or arrangement permitted under this
Agreement that is for the purpose of adding the holders of Credit Agreement
Refinancing Indebtedness, as expressly contemplated by the terms of such First
Priority Intercreditor Agreement, such Junior Priority Intercreditor Agreement
or such other intercreditor agreement or arrangement permitted under this
Agreement, as applicable (it being understood that any such amendment or
supplement may make such other changes to the applicable intercreditor agreement
as, in the good faith determination of the Administrative Agent and Borrower,
are required to effectuate the foregoing and provided that such other changes
are not adverse, in any material respect, to the interests of the Lenders);
provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder or under any
other Loan Document without the prior written consent of the Administrative
Agent.
SECTION 10.03Expenses; Indemnity; Damage Waiver.
a.Costs and Expenses. Borrower shall pay (i) all reasonable and invoiced
out‑of‑pocket expenses incurred by the Administrative Agent, the Collateral
Agent and their respective Affiliates (including the reasonable fees, charges
and disbursements of one primary counsel and reasonably necessary local and
foreign counsel (retained after consultation with Borrower) for the
Administrative Agent and/or the Collateral Agent and reasonable and invoiced
expenses incurred in connection with due diligence and travel, courier,
reproduction, printing and delivery expenses) in connection with the syndication
of the credit facilities provided for herein (including the obtaining and
maintaining of CUSIP numbers for the Loans), the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendment, amendment and restatement, modification or waiver of
the provisions hereof or thereof (whether or not any such amendment, amendment
and restatement, modification or waiver is consummated), including in connection
with post-closing searches to confirm that security filings and recordations
have been properly made and including any costs and expenses of the service
provider referred to in Section 9.03, (ii) all reasonable and invoiced
out‑of‑pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, and (iii) all reasonable and invoiced out‑of‑pocket
expenses incurred by the Administrative Agent, the Collateral Agent, any Lender
or the Issuing Bank (including the reasonable fees, charges and disbursements of
one counsel for the Administrative Agent, the Collateral Agent, Lenders and the
Issuing Bank), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section 10.03, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such reasonable and invoiced
out‑of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
b.Indemnification by Borrower. Borrower shall indemnify the Administrative Agent
(and any sub-agent thereof), the Collateral Agent (and any sub-agent thereof),
each Lender and the Issuing Bank, and each Related Party of any of the foregoing
persons (each such person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related reasonable out-of-pocket and invoiced expenses (including the reasonable
out-of-pocket and invoiced fees, charges and disbursements of one counsel for
any Indemnitee, plus local and specialty or regulatory counsel and, in the case
of a conflict of interest, an additional counsel to each affected Indemnitee
(plus local and specialty or regulatory counsel for such Indemnitee)) incurred
by any Indemnitee or asserted against any Indemnitee by any party hereto or any
third party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document, or any
amendment, amendment and restatement, modification or waiver of the provisions

- 158 -

--------------------------------------------------------------------------------




hereof or thereof, or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or Release or threatened
Release of Hazardous Materials on, at, under or from any property owned, leased
or operated by any Company at any time, or any Environmental Claim related in
any way to any Company, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence, bad
faith or willful misconduct of such Indemnitee, (y) result from a claim brought
by Borrower or any other Loan Party against an Indemnitee for material breach of
such Indemnitee’s obligations hereunder or under any other Loan Document, if
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction or
(z) arise from any dispute solely among indemnified persons other than any
invoiced claims against the Arrangers, Administrative Agent or any of their
affiliates in its capacity or in fulfilling its role as Administrative Agent or
Arrangers and other than any claims arising out of any act or omission on the
part of Borrower or its Affiliates if Borrower or such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction. For the avoidance of doubt, this
Section 10.03(b) shall not apply to Taxes other than Taxes that represent
losses, claims, damages, etc. in respect of a non-Tax claim.
c.Reimbursement by Lenders. To the extent that Borrower for any reason fails to
indefeasibly pay any amount required under paragraph (a) or (b) of this Section
10.03 to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Collateral Agent, the Issuing Bank, the Swingline Lender or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the Collateral Agent (or any
sub-agent thereof), the Issuing Bank, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount (such indemnity shall be effective whether or not the related
losses, claims, damages, liabilities and related expenses are incurred or
asserted by any party hereto or any third party); provided that (i) the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the Collateral Agent (or any
sub-agent thereof), the Swingline Lender or the Issuing Bank in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Collateral Agent (or any
sub-agent thereof), the Swingline Lender or Issuing Bank in connection with such
capacity and (ii) such indemnity for the Swingline Lender or the Issuing Bank
shall not include losses incurred by the Swingline Lender or the Issuing Bank
due to one or more Lenders defaulting in their obligations to purchase
participations of Swingline Exposure under Section 2.17(d) or LC Exposure under
Section 2.18(d) or to make Revolving Loans under Section 2.18(e) (it being
understood that this proviso shall not affect the Swingline Lender’s or the
Issuing Bank’s rights against any Defaulting Lender). The obligations of the
Lenders under this paragraph (c) are subject to the provisions of Section 2.14.
For purposes hereof, a Lender’s “pro rata share” shall be determined based upon
its share of the sum of the total Revolving Exposure, outstanding Term Loans and
unused Commitments at the time.

- 159 -

--------------------------------------------------------------------------------




d.Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Requirements of Law (but not in derogation of any indemnification
obligations set forth in Section 10.03(b)), no party hereto shall assert, and
each party hereto hereby waives, any claim against any other party hereto, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in paragraph (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby, except
to the extent such damages are caused by the gross negligence or willful
misconduct of such Indemnitee.
e.Payments. All amounts due under this Section 10.03 shall be payable not later
than ten Business Days after demand therefor.
SECTION 10.04Successors and Assigns.
a.Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent, the Collateral Agent, the Issuing
Bank, the Swingline Lender and each Lender (and any other attempted assignment
or transfer by Borrower shall be null and void) and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of Section 10.04(b) and (A)
in the case of any assignee that, immediately prior to or upon giving effect to
such assignment, is an Affiliated Lender, Section 10.04(h), (B) in the case of
any assignee that is Holdings or any of its Subsidiaries, Section 10.04(i), or
(C) in the case of any assignee that, immediately prior to or upon giving effect
to such assignment, is a Debt Fund Affiliate, Sections 10.04(h) and (j), (ii) by
way of participation in accordance with the provisions of Section 10.04(d) or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 10.04(f) (and any other attempted assignment or transfer
by Lender shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 10.04(d) and, to the extent expressly
contemplated hereby, the other Indemnitees) any legal or equitable right, remedy
or claim under or by reason of this Agreement.
b.Assignments by Lenders.
i.Subject to the conditions set forth in paragraph (b)(ii) below, any Lender may
at any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:
1.Borrower; provided that no consent of Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund of a Lender
or, if an Event of Default under Sections 8.01(a), (b), (g) or (h) has occurred
and is continuing, any other assignee; provided further that when required,
Borrower’s consent shall be deemed to have been given unless Borrower objects to
such assignment within ten Business Days after receiving notice of such
assignment;

- 160 -

--------------------------------------------------------------------------------




2.the Administrative Agent; provided that no consent of the Administrative Agent
shall be required for an assignment of (x) any Revolving Commitment to an
assignee that is a Lender with a Revolving Commitment immediately prior to
giving effect to such assignment or (y) all or any portion of a Term Loan to a
Lender, an Affiliate of a Lender or an Approved Fund; and
3.the Issuing Bank and the Swingline Lender; provided that no consent of the
Issuing Bank or the Swingline Lender shall be required for an assignment of all
or any portion of a Term Loan.
ii.Assignments shall be subject to the following additional conditions:
1.except in the case of any assignment made in connection with the primary
syndication of the Commitment and Loans by the Arrangers or an assignment of the
entire remaining amount of the assigning Lender’s Commitment and the Loans at
the time owing to it or in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund with respect to a Lender, the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $5,000,000, in the case of any assignment in respect of Revolving
Loans and/or Revolving Commitments, or $1,000,000, in the case of any assignment
in respect of Term Loans and/or Term Loan Commitments, unless each of the
Administrative Agent and, so long as no Default has occurred and is continuing,
Borrower otherwise consent (each such consent not to be unreasonably withheld or
delayed);
2.each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement with
respect to the Loan or the Commitment assigned; except that this clause (ii)
shall not prohibit any Lender from assigning all or a portion of its rights and
obligations among separate tranches on a non-pro rata basis; and
3.the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500 (unless such fee is waived or reduced by the Administrative Agent
(acting in its sole discretion)); provided that if an assignment by a Lender is
made to an assignee(s) that are not Related Funds of such assignor Lender, but
is concurrently made to one or more Related Funds of such assignee, then only
one assignment fee of $3,500 shall be due in connection with such assignment,
and the each such assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and
4.in no event shall any Lender assign any of its rights and obligations under
this Agreement to a Disqualified Institution.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.04(c), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such

- 161 -

--------------------------------------------------------------------------------




Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of and be subject to the obligations under Sections 2.12, 2.13,
2.15 and 10.03 with respect to facts and circumstances occurring prior to the
effective date of such Assignment and Assumption. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.04(d).
c.Register. The Administrative Agent, acting solely for this purpose as an agent
of Borrower, shall maintain a copy of each Assignment and Assumption and
Affiliated Lender Assignment and Assumption delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts (and stated interest) of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive (absent
manifest error), and Borrower, the Administrative Agent, the Issuing Bank and
the Lenders shall treat each person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrower, the Issuing Bank (with respect to
Revolving Lenders only), the Collateral Agent, the Swingline Lender (with
respect to Revolving Lenders only) and any Lender (with respect to its own
interest only), at any reasonable time and from time to time upon reasonable
prior notice. The requirements of this Section 10.04(c) are intended to result
in any and all Loans and LC Disbursements being in “registered” form for
purposes of Section 871, Section 881 and any other applicable provision of the
Code, and shall be interpreted and applied in a manner consistent therewith.
Notwithstanding the foregoing, in no event shall the Administrative Agent be
obligated to ascertain, monitor or inquire as to whether any Lender is an
Affiliated Lender nor shall the Administrative Agent be obligated to monitor the
aggregate amount of Term Loans or Incremental Term Loans held by Affiliated
Lenders.  Upon request by the Administrative Agent, the Borrower shall (i)
promptly (and in any case, not less than 5 Business Days (or shorter period as
agreed to by the Administrative Agent) prior to the proposed effective date of
any amendment, consent or waiver pursuant to Section 10.02) provide to the
Administrative Agent, a complete list of all Affiliated Lenders holding Term
Loans or Incremental Term Loans at such time and (ii) not less than 5 Business
Days (or shorter period as agreed to by the Administrative Agent) prior to the
proposed effective date of any amendment, consent or waiver pursuant to Section
10.02, provide to the Administrative Agent, a complete list of all Debt Fund
Affiliates holding Term Loans or Incremental Term Loans at such time.
d.Participations. Any Lender may at any time, without the consent of, or notice
to, Borrower, the Administrative Agent, the Issuing Bank or the Swingline Lender
sell participations to any person (other than a natural person or Borrower or
any of its Affiliates) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) Borrower, the Administrative Agent and
the Lenders, the Swingline Lender and Issuing Bank shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any

- 162 -

--------------------------------------------------------------------------------




amendment, modification or waiver described in clause (i), (ii) or (iii) of the
first proviso to Section 10.02(b) that affects such Participant. Subject to
Section 10.04(e), Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.12, 2.13 and 2.15 (subject to the limitations and
requirements of those Sections and Section 2.16 as though such Participant were
a Lender; provided that any documentation required under Section 2.15(e) shall
be delivered by the Participant to the applicable participating Lender) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.04(b). To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender; provided such Participant agrees to be subject to Section 2.14 as though
it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”). The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. Any such Participant Register shall be confidential, except to the
extent the relevant parties, acting reasonably and in good faith, determine that
such disclosure is necessary to establish that such Commitment, Loan or other
Obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations or disclosure is otherwise required by applicable
Requirements of Law.
e.Limitations on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.12, 2.13 and 2.15 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Borrower’s prior written consent (not to be
unreasonably withheld or delayed), or except to the extent such entitlement to a
greater payment results from a change in any Requirement of Law after the
Participant became a Participant.
f.Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. In
the case of any Lender that is a fund that invests in bank loans, such Lender
may, without the consent of Borrower or the Administrative Agent, collaterally
assign or pledge all or any portion of its rights under this Agreement,
including the Loans and Notes or any other instrument evidencing its rights as a
Lender under this Agreement, to any holder of, trustee for, or any other
representative of holders of, obligations owed or securities issued, by such
fund, as security for such obligations or securities.
g.Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Requirement of Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
h.Restrictions on Affiliated Lenders. Any Lender may at any time, assign all or
a portion of its rights and obligations with respect to Term Loans under this
Agreement to a person who is or will

- 163 -

--------------------------------------------------------------------------------




become, after such assignment, an Affiliated Lender through (x) Dutch auctions
open to all Lenders on a pro rata basis in accordance with procedures of the
type described in Section 2.10(a)(ii) or (y) open market purchases on a non-pro
rata basis (including in connection with the primary syndication of the Term B
Loans by the Arrangers), in each case subject to the following limitations
(which limitations shall apply to any Affiliated Lender (including those who
become Lenders pursuant to Section 2.20)):
i.the assigning Lender and the Affiliated Lender purchasing such Lender’s Term
Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit B-2 hereto (an “Affiliated Lender
Assignment and Assumption”);
ii.Affiliated Lenders will not receive information provided solely to Lenders by
the Administrative Agent or any Lender, will not be permitted to attend or
participate in conference calls or meetings attended solely by the Lenders and
the Administrative Agent, other than the right to receive notices of prepayments
and other administrative notices in respect of its Loans or Commitments required
to be delivered to Lenders pursuant to Article II, will not receive any advice
of counsel to the Administrative Agent or other Lenders and will not be
permitted to challenge the Administrative Agent’s or the other Lender’s
attorney-client privilege on the basis of the Affiliated Lenders’ status as
Lenders;
iii.the aggregate principal amount of Term Loans held at any one time by
Affiliated Lenders shall not exceed 30% of the aggregate principal amount of all
Term Loans at such time outstanding (such percentage, the “Affiliated Lender
Cap”); provided that to the extent any assignment to an Affiliated Lender would
result in the aggregate principal amount of all Loans held by Affiliated Lenders
exceeding the Affiliated Lender Cap, the assignment of such excess amount will
be void ab initio;
iv.no Affiliated Lender shall have any right to make or bring (or participate
in, other than as a passive participant in or recipient of its pro rata benefits
of) any claim, in its capacity as a Lender, against any Agent or any other
Lender with respect to any duties or obligations or alleged duties or
obligations of such Agent or any other such Lender under the Loan Documents in
the absence, with respect to any such person, of the gross negligence, bad faith
or willful misconduct by such person, except with respect to any claims that the
Agent or any other such Lender is treating such Affiliated Lender, in its
capacity as a Lender, in a disproportionate manner relative to the other
Lenders;
v.notwithstanding anything in Section 10.02 or the definition of “Required
Lenders” or “Required Class Lenders,” to the contrary, for purposes of
determining whether the Required Lenders and Required Class Lenders (in respect
of a Class of Term Loans) have (1) consented (or not consented) to any
amendment, modification, waiver, consent or other action with respect to any of
the terms of any Loan Document or any departure by any Loan Party therefrom, or
subject to clause (vi) below, any plan of reorganization pursuant to the
Bankruptcy Code, (2) otherwise acted on any matter related to any Loan Document,
or (3) directed or required the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) with respect to or under any Loan
Document, no Affiliated Lender shall have any right to consent (or not consent),
otherwise act or direct or require the Administrative Agent or any Lender to
take (or refrain from taking) any such action (provided that such Affiliated
Lender shall be entitled to consent (or not consent), otherwise act or direct or
require the Administrative Agent or any Lender to take (or refrain from taking)
any such action in accordance with its sole discretion (and not in accordance
with the direction of the Administrative Agent) in connection with any
amendment, modification, waiver or consent that proposes to (x) treat any
Obligations held by such Affiliated Lender in a

- 164 -

--------------------------------------------------------------------------------




disproportionately adverse manner to such Affiliated Lender than the proposed
treatment of similar Obligations held by Term Loan Lenders that are not
Affiliated Lenders or (y) deprive such Affiliated Lender of its pro rata share
of any payments to which Lenders are entitled) and:
1.all Term Loans held by any Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether the Required Lenders and
Required Class Lenders (in respect of a Class of Term Loans) have taken any
actions; and
2.all Term Loans held by Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether all Lenders have taken any
action unless the action in question affects such Affiliated Lender in a
disproportionately adverse manner than its effect on other Lenders;
vi.each Affiliated Lender, solely in its capacity as a holder of a portion of
the Term Loan hereby agrees that, if any Loan Party shall be subject to any
proceeding under any debtor relief law, with respect to any matter requiring the
vote of holders of any Term Loan during the pendency of any such proceeding
(including voting on any plan of reorganization pursuant to 11 U.S.C. §1126),
the portion of the Term Loan held by such Affiliated Lender (and any claim with
respect thereto) shall be deemed assigned for all purposes to Administrative
Agent, which shall cast such vote in accordance with clause (v) above (which
vote shall be cast to support any plan of reorganization that has received the
affirmative vote of (i) greater than fifty percent (50%) in number of all
Lenders (other than Affiliated Lenders) and (ii) Lenders (other than Affiliated
Lenders) then holding sixty six and two thirds (66-2/3%) or more in aggregate
principal amount of all Term Loans (other than Term Loans held by an Affiliated
Lender)); provided no such vote shall be cast to support a plan of
reorganization that results in a disproportionate and adverse effect on an
Affiliate Lender, in relation to all non-Affiliated Lenders. In furtherance of
the foregoing, and to the extent not otherwise deemed assigned to the
Administrative Agent, each Affiliated Lender agrees that it shall vote the
portion of the Term Loan held or otherwise retained by such Affiliated Lender
(and any claim with respect thereto) in accordance with this clause (which vote
shall be cast to support any plan of reorganization that has received the
affirmative vote of (i) greater than fifty percent (50%) in number of all
Lenders (other than Affiliated Lenders) and (ii) Lenders (other than Affiliated
Lenders) then holding sixty six and two thirds (66-2/3%) or more in aggregate
principal amount of all Term Loans (other than Term Loans held by an Affiliated
Lender)); and
vii.no Revolving Loans and/or Revolving Commitments shall be assigned to
Affiliated Lenders.
Each Affiliated Lender agrees to use commercially reasonable efforts to notify
the Administrative Agent promptly (and in any event within 10 Business Days) if
it acquires any person who is also a Lender, and each Lender agrees to notify
the Administrative Agent promptly (and in any event within ten (10) Business
Days) if it becomes an Affiliated Lender. Such notice shall contain the type of
information required and be delivered to the same addressee as set forth in
Exhibit R-1.
The restrictions set forth in Sections 10.04(h)(i), (h)(iii), (h)(v) and (h)(vi)
shall not apply to Debt Fund Affiliates.
i.Assignments to Holdings and its Subsidiaries. Any Lender may, so long as no
Default or Event of Default has occurred and is continuing, at any time, assign
all or a portion of its rights and obligations with respect to Term Loans under
this Agreement to Holdings, Borrower or any of their respective Subsidiaries
through (x) Dutch auctions open to all Lenders on a pro rata

- 165 -

--------------------------------------------------------------------------------




basis in accordance with procedures of the type described in Section 2.10(a)(ii)
or (y) notwithstanding Section 2.14 or any other provision in this Agreement,
open market purchase on a non-pro rata basis; provided, that:
(i)    if Holdings is the assignee, upon such assignment, transfer or
contribution, Holdings shall automatically be deemed to have contributed the
principal amount of such Term Loans, plus all accrued and unpaid interest
thereon, to Borrower;
(ii)    if the assignee is Borrower or its Subsidiary (including through
contributions or transfers set forth in clause (i) above), (a) the principal
amount of such Term Loans, along with all accrued and unpaid interest thereon,
so contributed, assigned or transferred to Borrower shall be deemed
automatically cancelled and extinguished on the date of such contribution,
assignment or transfer, (b) the aggregate outstanding principal amount of Term
Loans of the remaining Lenders shall reflect such cancellation and extinguishing
of the Term Loans then held by Borrower and (c) Borrower shall promptly provide
notice to the Administrative Agent of such contribution, assignment or transfer
of such Term Loans, and the Administrative Agent, upon receipt of such notice,
shall reflect the cancellation of the applicable Term Loans in the Register; and
(iv)     no proceeds of Revolving Loans or Swingline Loans shall be used to
consummated any purchases permitted pursuant to this Section 10.04(i).
j.Debt Fund Affiliates. Notwithstanding anything in Section 10.02 or the
definition of “Required Lenders” to the contrary, for purposes of determining
whether the Required Lenders have (i) consented (or not consented) to any
amendment, modification, waiver, consent or other action with respect to any of
the terms of any Loan Document or any departure by any Loan Party therefrom,
(ii) otherwise acted on any matter related to any Loan Document or (iii)
directed or required the Administrative Agent or any Lender to undertake any
action (or refrain from taking any action) with respect to or under any Loan
Document, all Term Loans, Revolving Commitments and Revolving Loans held by Debt
Fund Affiliates may not account for more than 49.9% (pro rata among such Debt
Fund Affiliates) of the Term Loans, Revolving Commitments and Revolving Loans of
consenting Lenders included in determining whether the Required Lenders have
consented to any action pursuant to Section 10.02.
k.Notwithstanding anything to the contrary contained in this Agreement, any
Lender may assign all or a portion of its Term Loans in connection with a
primary syndication of such Term Loans relating to any refinancing, extension,
loan modification or similar transaction permitted by the terms of this
Agreement, pursuant to cashless settlement mechanisms approved by the Borrower,
the Administrative Agent, the assignor Lender and the assignee of such Lender.
SECTION 10.05Survival of Agreement.
All covenants, agreements, representations and warranties made by the Loan
Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Agents, the Issuing Bank or any Lender may have had notice or knowledge
of any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any

- 166 -

--------------------------------------------------------------------------------




Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.12, 2.14, 2.15 and Article X (other
than Section 10.12) shall survive and remain in full force and effect regardless
of the consummation of the transactions contemplated hereby, the repayment of
the Loans, the payment of the Reimbursement Obligations, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.
SECTION 10.06
Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents, any separate letter agreements with respect to
fees payable to the Administrative Agent, the provisions under the headings
“Syndication”, “Conflicts of Interest” and “Clear Market” in the Engagement
Letter constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic transmission
(i.e. a “pdf” or “tif” document) shall be effective as delivery of a manually
executed counterpart of this Agreement.
SECTION 10.07
Severability.

Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.
SECTION 10.08
Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender (other
than a Defaulting Lender), the Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable Requirements of Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Bank or any such
Affiliate to or for the credit or the account of Borrower or any other Loan
Party against any and all of the obligations of Borrower or such Loan Party now
or hereafter existing under this Agreement or any other Loan Document to such
Lender or the Issuing Bank, irrespective of whether or not such Lender or the
Issuing Bank shall have made any demand under this Agreement or any other Loan
Document and although such obligations of Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch or office of such Lender or the
Issuing Bank different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender, the Issuing Bank and
their respective Affiliates under this Section are in addition to other rights
and remedies that such Lender, the Issuing Bank or their respective Affiliates
may have. Each Lender and the Issuing Bank agrees to notify Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

- 167 -

--------------------------------------------------------------------------------




SECTION 10.09
Governing Law; Jurisdiction; Consent to Service of Process.

a.Governing Law. This Agreement and the transactions contemplated hereby, and
all disputes between the parties under or relating to this Agreement or the
facts or circumstances leading to its execution, whether in contract, tort or
otherwise, shall be construed in accordance with and governed by the laws
(including statutes of limitation) of the State of New York, without regard to
conflicts of law principles that would require the application of the laws of
another jurisdiction.
b.Submission to Jurisdiction. Each party hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York State court or, to the fullest extent
permitted by applicable law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.
c.Venue. Each party hereby irrevocably and unconditionally waives, to the
fullest extent permitted by applicable Requirements of Law, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 10.09(b). Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
Requirements of Law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
d.Service of Process. Each party hereto irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, in the manner provided for notices (other than facsimile) in
Section 10.01. Nothing in this Agreement or any other Loan Document will affect
the right of any party hereto to serve process in any other manner permitted by
applicable Requirements of Law.
SECTION 10.10Waiver of Jury Trial.
EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (AND WHETHER
BASED ON CONTRACT, TORT OR OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

- 168 -

--------------------------------------------------------------------------------




SECTION 10.11
Headings.

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement. Unless otherwise specified, to the extent a notice, payment or other
action is required by the terms hereof to be delivered or made on a day which is
not a Business Day, such action shall be deemed to have been taken on such day
as long as the action is taken on the next succeeding Business Day.
SECTION 10.12
Treatment of Certain Information; Confidentiality.

Each of the Administrative Agent, the Lenders and the Issuing Bank agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority or regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners) (in which case the Administrative Agent, the Lenders or
the Issuing Bank, as applicable, shall, to the extent permitted by applicable
Requirements of Law and except with respect to any audit or examination
conducted by bank accountants or any government bank authority exercising
examination or regulatory authority, inform Borrower promptly of such
disclosure), (c) to the extent required by applicable Requirements of Law or by
any subpoena or similar legal process, (d) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (e) subject to an agreement
containing provisions substantially the same as those of this Section 10.12, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to Borrower and its obligations or (iii) any rating agency
for the purpose of obtaining a credit rating applicable to any Lender, (f) with
the consent of Borrower or (g) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent, any Lender, the Issuing Bank or
any of their respective Affiliates on a nonconfidential basis from a source
other than Borrower. For purposes of this Section 10.12, “Information” means all
information received from Borrower or any of its Subsidiaries relating to
Borrower or any of its Subsidiaries or any of their respective businesses;
provided that, in the case of information received from Borrower or any of its
Subsidiaries after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any person required to maintain the
confidentiality of Information as provided in this Section 10.12 shall be
considered to have complied with its obligation to do so if such person has
exercised the same degree of care to maintain the confidentiality of such
Information as such person would accord to its own confidential information.
SECTION 10.13
USA PATRIOT Act Notice and Customer Verification.

Each Lender that is subject to the USA PATRIOT Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notify Borrower that
pursuant to the “know your customer” regulations and the requirements of the USA
PATRIOT Act, they are required to obtain, verify and record information that
identifies each Loan Party, which information includes the name, address and tax
identification number (and other identifying information in the event this
information is insufficient to complete verification) that will allow such
Lender or the Administrative Agent, as applicable, to verify the identity of
each Loan Party in accordance with the USA PATRIOT Act. This information must be

- 169 -

--------------------------------------------------------------------------------




delivered to the Lenders and the Administrative Agent no later than five (5)
days prior to the Closing Date and thereafter promptly upon request. This notice
is given in accordance with the requirements of the USA PATRIOT Act and is
effective as to the Lenders and the Administrative Agent.
SECTION 10.14
Interest Rate Limitation.

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable Requirements of Law
(collectively, the “Charges”), shall exceed the maximum lawful rate (the
“Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by the Lender holding such Loan in accordance with applicable
Requirements of Law, the rate of interest payable in respect of such Loan
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 10.14 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.
SECTION 10.15
Lender Addendum.

Each Lender to become a party to this Agreement on the date hereof shall do so
by delivering to the Administrative Agent a Lender Addendum duly executed by
such Lender, Borrower and the Administrative Agent.
SECTION 10.16
Obligations Absolute.

To the fullest extent permitted by applicable Requirements of Law, all
obligations of the Loan Parties hereunder shall be absolute and unconditional
irrespective of:
a.any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Loan Party;
b.any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any Loan Party;
c.any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;
d.any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;
e.any exercise or non-exercise, or any waiver of any right, remedy, power or
privilege under or in respect hereof or any Loan Document; or
f.any other circumstances which might otherwise constitute a defense available
to, or a discharge of, the Loan Parties.
[Signature Pages Follow]

- 170 -

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


CPI INTERNATIONAL, INC.
By:
/s/ JOEL A. LITTMAN

Name:
Joel A. Littman

Title:
Chief Financial Officer, Treasurer and Secretary

CPI INTERNATIONAL HOLDING CORP.
By:
/s/ JOEL A. LITTMAN

Name:
Joel A. Littman

Title:
Chief Financial Officer, Treasurer and Secretary

COMMUNICATIONS & POWER INDUSTRIES LLC
By:
/s/ JOEL A. LITTMAN

Name:
Joel A. Littman

Title:
Chief Financial Officer, Treasurer and Secretary

CPI ECONCO DIVISION
By:
/s/ JOEL A. LITTMAN

Name:
Joel A. Littman

Title:
Secretary and Treasurer

CPI MALIBU DIVISION
By:
/s/ JOEL A. LITTMAN

Name:
Joel A. Littman

Title:
Secretary and Chief Financial Officer


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------








CPI SUBSIDIARY HOLDINGS LLC
By:
/s/ JOEL A. LITTMAN

Name:
Joel A. Littman

Title:
Secretary

COMMUNICATIONS & POWER INDUSTRIES INTERNATIONAL INC.
By:
/s/ JOEL A. LITTMAN

Name:
Joel A. Littman

Title:
Secretary

COMMUNICATIONS & POWER INDUSTRIES ASIA INC.
By:
/s/ JOEL A. LITTMAN

Name:
Joel A. Littman

Title:
Secretary and Treasurer

CPI LOCUS MICROWAVE, INC.
By:
/s/ JOEL A. LITTMAN

Name:
Joel A. Littman

Title:
Secretary and Treasurer

CPI RADANT TECHNOLOGIES DIVISION INC.
By:
/s/ JOEL A. LITTMAN

Name:
Joel A. Littman

Title:
Secretary




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------








UBS AG, STAMFORD BRANCH, as Issuing Bank, Swingline Lender, Administrative Agent
and Collateral Agent
By:
/s/ LANA GIFAS

Name:
Lana Gifas

Title:
Director



By:
/s/ JENNIFER ANDERSON

Name:
Jennifer Anderson

Title:
AssociateDirector








[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




Annex I
Amortization Table
Term B Loan    
Date    Amount


June 30, 2014    $775,000.00
September 30, 2014    $775,000.00
December 31, 2014    $775,000.00
March 31, 2015    $775,000.00
June 30, 2015    $775,000.00
September 30, 2015    $775,000.00
December 31, 2015    $775,000.00
March 31, 2016    $775,000.00
June 30, 2016    $775,000.00
September 30, 2016    $775,000.00
December 31, 2016    $775,000.00
March 31, 2017    $775,000.00
June 30, 2017    $775,000.00
September 30, 2017    $775,000.00
Term B Loan Maturity Date    $299,150,000.00





--------------------------------------------------------------------------------








CPI INTERNATIONAL, INC.
811 Hansen Way
Palo Alto, CA 94304
April 7, 2014
UBS AG, Stamford Branch
677 Washington Boulevard
Stamford, CT 06901
Attention: Banking Products Services Agency


The Lenders party to the Credit Agreement


Ladies and Gentlemen:


In response to the requirements of the Credit Agreement, dated as of April 7,
2014, among CPI International, Inc., as borrower, CPI International Holding
Corp., the Subsidiary Guarantors named therein, the Lenders party thereto, UBS
AG, Stamford Branch, as swingline lender, as issuing bank, as administrative
agent for the Lenders and as collateral agent for the Secured Parties, the
attached information is disclosed. Capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Credit Agreement. The
schedule references are to the applicable section in the Credit Agreement.


Schedule 1.01(b)        Subsidiary Guarantors
Schedule 1.01(c)        Existing Letters of Credit
Schedule 3.03        Governmental Approvals; Compliance with Laws
Schedule 3.06(a)        Challenges to Validity or Effectiveness
Schedule 3.06(c)        Violations or Proceeding
Schedule 3.07(c)        Organizational Chart
Schedule 3.18        Environmental Matters
Schedule 3.19        Insurance
Schedule 3.23        Customs, International Trade and OFAC Disclosures
Schedule 4.01(m)(iii)    Title Insurance Amount
Schedule 5.13        Locations
Schedule 5.16        Post-Closing Matters
Schedule 6.01(b)        Existing Indebtedness
Schedule 6.02(c)        Existing Liens
Schedule 6.04(b)        Existing Investments
Schedule 6.04(l)        Investments in Non-Loan Parties
Schedule 6.10(c)        Contemplated Modification of Organizational Documents



--------------------------------------------------------------------------------














Sincerely,




By:    /s/ JOEL A. LITTMAN
Name:    Joel A. Littman
Title:     Chief Financial Officer
































































































[Disclosure Letter Signature Page]



--------------------------------------------------------------------------------










Schedule 1.01(b)
Subsidiary Guarantors


Communications & Power Industries LLC
CPI Econco Division
CPI Malibu Division
CPI Subsidiary Holdings LLC
Communications & Power Industries International Inc.
Communications & Power Industries Asia Inc.
CPI Locus Microwave, Inc.
CPI Radant Technologies Division Inc.



--------------------------------------------------------------------------------




Schedule 1.01(c)
Existing Letters of Credit


UBS reference
Pricing Option
Facility/Borrower
Current Amount
CCY
Effective Date
Actual Expiry Date
WALI-A04609-1DJO
Standby letter of credit
CPI International, Inc.
$4,920.00
USD
8/23/2011
8/15/2014
WALI-A04610-1DJO
Standby letter of credit
CPI International, Inc.
$529,720.00
USD
8/23/2011
8/15/2014
WALI-A04635-1DJO
Standby letter of credit
CPI International, Inc.
$16,400.00
USD
9/9/2011
4/15/2014
WALI-A04664-1MON
Standby letter of credit
CPI International, Inc.
$360,000.00
USD
9/30/2011
9/30/2014
WALI-A05019-1MIR
Standby letter of credit
CPI International, Inc.
$815,000.00
USD
5/4/2012
5/3/2014
WALI-A05205-1MIR
Standby letter of credit
CPI International, Inc.
$5,889.50
USD
10/17/2012
10/16/2014
WALI-A05426-1MON
Standby letter of credit
CPI International, Inc.
$633,600.00
USD
1/23/2013
1/22/2015
WALI-A05569-1MIR
Standby letter of credit
CPI International, Inc.
$351,000.00
USD
4/26/2013
4/25/2014
WALI-A05654-1MIR
Standby letter of credit
CPI International, Inc.
$68,750.00
USD
6/28/2013
6/27/2014
WALI-A05655-1MIR
Standby letter of credit
CPI International, Inc.
$4,525.00
USD
6/28/2013
6/27/2014
WALI-A05710-1MIR
Standby letter of credit
CPI International, Inc.
$23,100.00
USD
7/24/2013
7/23/2014
WALI-A05794-1MIR
Standby letter of credit
CPI International, Inc.
$68,750.00
USD
9/23/2013
9/17/2014
WALI-A05836-1MIR
Standby letter of credit
CPI International, Inc.
$68,700.00
USD
10/17/2013
10/16/2014
WALI-A06064-1MON
Standby letter of credit
CPI International, Inc.
$280,800.00
USD
3/19/2014
3/18/2015
WALI-F033898
Standby letter of credit
CPI International, Inc.
$100,000.00
USD
2/2/2004
4/1/2015




--------------------------------------------------------------------------------




Schedule 3.03
Governmental Approvals; Compliance with Laws


None.



--------------------------------------------------------------------------------




Schedule 3.06(a)
Challenges to Validity or Effectiveness


None.



--------------------------------------------------------------------------------




Schedule 3.06(c)
Violations or Proceedings


None.



--------------------------------------------------------------------------------




Schedule 3.07(c)
Organizational Chart




See attached.



--------------------------------------------------------------------------------




[cpilegalstructurea1.jpg]



--------------------------------------------------------------------------------




[cpilegalstructure2.jpg]



--------------------------------------------------------------------------------




[cpilegalstructure3.jpg]



--------------------------------------------------------------------------------




[cpilegalstructure4.jpg]



--------------------------------------------------------------------------------




Schedule 3.18
Environmental Matters


None.





--------------------------------------------------------------------------------




Schedule 3.19
Insurance




See attached.





--------------------------------------------------------------------------------














[cpiinsuranceschedulea1.jpg]



--------------------------------------------------------------------------------










[cpiinsuranceschedule2.jpg]



--------------------------------------------------------------------------------




Schedule 3.23
Customs, International Trade and OFAC Disclosures


On January 28, 2011, following a December 9, 2010 initial voluntary disclosure,
Communications & Power Industries International Inc. (“CPII”) submitted a final
report of voluntary disclosure to the United States Treasury, Office of Foreign
Assets Control (“OFAC”), reporting that its Cham, Switzerland office (“CPII
Switzerland”) had engaged in conduct related to the sale of medical x-ray
equipment that may have involved violation of the Iranian Transactions
Regulations, 31 CFR Part 5601. On October 22, 2012, OFAC changed the title of
the Iranian Transactions Regulations to the Iranian Transactions and Sanctions
Regulations. See 77 Fed. Reg. 66664 (October 22, 2012) The medical equipment
consisted of CMP200 and Indico 100 medical X-ray generators (collectively
referred to as “X-ray generators”), an Automatic Exposure Control (“AEC”)
option, a CMP200DR X-ray generator (part of the CMP200 series) and a medical
digital imaging workstation (including an AEC) (part of the RadVision system).


During the five-year review period between September 2005 and November 2010,
there were 26 orders to the Iranian customer totaling approximately $2,153,153
(including freight and delivery charges). This number includes sales of 232
X-ray generators, a transaction involving an additional two components of a
RadVision digital imaging system, and (as discussed below) 15 generators sold to
a customer in Turkey. Of the 26 orders, 25 were to the Iranian customer for
resale to health care providers located in Iran. The remaining order was
initiated by the Iranian customer for 20 X-ray generators. At the Iranian
customer's request, it received five of the generators, and the balance (15
generators) was sold and shipped to an affiliated company located in Turkey for
resale to health care providers in Turkey. CPII Switzerland invoiced and
received payment from the Turkish company for the 15 X-ray generators.


Separately, the disclosures also identified one transaction involving the repair
and re-export of a U.S.-origin power supply for a customer in Syria. This
transaction was arranged by CPII Switzerland and carried out by the branch
office of Communications & Power Industries Europe Limited, located in the
Netherlands. The transaction also involved the export of a circuit breaker by a
division of Communications & Power Industries LLC (CPI) located in Palo Alto,
California, for use in the repair.


A voluntary disclosure was also submitted to BIS on January 28, 2011 and
received by BIS on February 1, 2011 respecting violations of the Export
Administration Regulations associated with the Syrian transactions.


In a “Warning Letter” to CPII dated July 14, 2011, the BIS Office of Export
Enforcement (OEE) concluded that the Syrian transactions were in violation of
the EAR, but that, based upon the facts and circumstances known to OEE, and
reserving the right to reopen the matter if additional evidence is received or
incorrect information was provided to OEE, OEE was not referring the matter for
criminal or administrative prosecution and was closing the matter with the
issuance of a Warning Letter.














1 On October 22, 2012, OFAC changed the title of the Iranian Transactions
Regulations to the Iranian Transactions and Sanctions Regulations. See 77 Fed.
Reg. 66664 (October 22, 2012).



--------------------------------------------------------------------------------




The letter noted that the matter would become part of CPII’s record and would be
considered if future violations occur.


On August 29, 2013, OFAC approved a settlement agreement with Communications &
Power Industries LLC in which the company agreed to pay a civil penalty of
approximately $0.346 million and OFAC agreed to release and forever discharge
CPI without any finding of fault from any and all civil liability in connection
with the alleged violations under the legal authorities administered by OFAC.
The settlement amount, among other things, reflected OFAC’s determination that
the company voluntarily self-disclosed the matter to OFAC, that CPI (with the
support of its senior management) undertook a thorough investigation and
implemented significant remedial measures, that the exports at issue would
likely have been licensed by OFAC under existing licensing policy, and that the
apparent violations constitute a non-egregious case.


CPI has also made voluntary disclosures with the U.S. Department of State’s
Directorate of Defense Trade Controls (“DDTC”) relating to potential violations
of the International Traffic in Arms Regulations on August 24, 2009, August 26,
2009, April 26, 2010, April 29, 2010, May 16, 2011, May 24, 2011, November 2,
2012, December 10, 2012, March 12, 2013, and January 17, 2014. The December 10,
2012 and January 17, 2014 submissions remain open and under review by DDTC; the
remaining voluntary disclosures with DDTC have been closed without any action.


CPI made an initial voluntary disclosure with the Office of Anti-Boycott
Compliance (“OAC”) on September 22, 2010 relating to the potential violations of
the antiboycott regulations administered by OAC. CPI submitted its final report
to OAC on December 31, 2010. The potential violations involve the acceptance by
CPII Switzerland of purchase orders that contained boycott language with respect
to sales of power tetrodes to Saudi Arabia. Although the purchase orders
including the boycott language were accepted, no action was ever taken by CPII
or by CPII Switzerland to comply with, further or support the boycott of Israel.
The voluntary disclosure remains open and under review by OAC.


CPI made a final voluntary disclosure with the U.S Department of Commerce’s
Bureau of Industry Security (“BIS”) on March 14, 2013 relating to the potential
violations of the Export Administration Regulations (“EAR”). The potential
violations involve the export of three spare Traveling Wave Tubes to Russia and
one to Brazil without obtaining the export licenses from BIS. The violations and
submission of the final voluntary disclosure were made by MCL Inc. (“MCL”), a
wholly owned subsidiary of Miteq, Inc., prior to the acquisition of MCL’s assets
on June 25, 2013 by CPI. The voluntary disclosure remains open and under review
by BIS.



--------------------------------------------------------------------------------




Schedule 4.01(m)(iii)
Title Insurance Amount


1.    Title Policy for the Mortgaged Property located in Beverly,
MA:    $8,848,100



--------------------------------------------------------------------------------




Schedule 5.13
Locations


None.





--------------------------------------------------------------------------------




Schedule 5.16
Post-Closing Matters
None.





















--------------------------------------------------------------------------------




Schedule 6.01(b)
Existing Indebtedness


1.
Real estate reserve account as a holdback for repair and maintenance obligations
of the landlord for the building Communications & Power Industries LLC is
leasing at 255 Hudson Road, in Stow, Massachusetts. The initial amount of the
holdback was $500,000, and as of the Closing Date will be $455,206.



2.
Standby letter of credit issued by Bank of the West to CPI International, Inc.
with a face amount of $205,250, issued on December 16, 2013 and with a stated
expiry date of December 13, 2014 (with automatic renewal provisions).




--------------------------------------------------------------------------------




Schedule 6.02(c)
Existing Liens


UCC Liens:


Debtor
Jurisdiction
Secured Party
Filing Number
Filing Date
Collateral Description
Radant Technologies, Inc.
Massachusetts
H.S. Die & Engineering, Inc.
200972295020
4/7/2009
Scheduled collateral attached to the UCC-1 financing statement and any
modification, change or alteration thereto, including Matrix #25 & #26 PN
675-22725-1/2. Financing statement filed pursuant to Section 445.611, et seq of
the Michigan Compiled Laws, relating to Ownership Rights in Dies, Molds and
Forms and in accordance with the provisions of the Michigan Special Tools Lien
Act, Act 481, Public Acts of 2002 (MCL Section 570.541, et seq).






--------------------------------------------------------------------------------






Debtor
Jurisdiction
Secured Party
Filing Number
Filing Date
Collateral Description
 
 
 
200973286180
5/26/2009
Scheduled collateral attached to the UCC-1 financing statement and any
modification, change or alteration thereto, including Matrix #13 & #14 PN
520-13767-1/2. Financing statement filed pursuant to Section 445.611, et seq of
the Michigan Compiled Laws, relating to Ownership Rights in Dies, Molds and
Forms and in accordance with the provisions of the Michigan Special Tools Lien
Act, Act 481, Public Acts of 2002 (MCL Section 570.541, et seq).
 
 
 
201080339530
5/17/2010
Scheduled collateral attached to the UCC-1 financing statement and any
modification, change or alteration thereto, including REN Master P_2797.
Financing statement filed pursuant to Section 445.611, et seq of the Michigan
Compiled Laws, relating to Ownership Rights in Dies, Molds and Forms and in
accordance with the provisions of the Michigan Special Tools Lien Act, Act 481,
Public Acts of 2002 (MCL Section 570.541, et seq).




--------------------------------------------------------------------------------






Debtor
Jurisdiction
Secured Party
Filing Number
Filing Date
Collateral Description
 
 
 
201082788930
9/15/2010
Scheduled collateral attached to the UCC-1 financing statement and any
modification, change or alteration thereto, including certain fixtures.
Financing statement filed pursuant to Section 445.611, et seq of the Michigan
Compiled Laws, relating to Ownership Rights in Dies, Molds and Forms and in
accordance with the provisions of the Michigan Special Tools Lien Act, Act 481,
Public Acts of 2002 (MCL Section 570.541, et seq).
 
 
 
201185792960
2/7/2011
Scheduled collateral attached to the UCC-1 financing statement and any
modification, change or alteration thereto, including TRIM FIXTURES RH/LH - T&M.
Financing statement filed pursuant to Section 445.611, et seq of the Michigan
Compiled Laws, relating to Ownership Rights in Dies, Molds and Forms and in
accordance with the provisions of the Michigan Special Tools Lien Act, Act 481,
Public Acts of 2002 (MCL Section 570.541, et seq).






--------------------------------------------------------------------------------






Debtor
Jurisdiction
Secured Party
Filing Number
Filing Date
Collateral Description
 
 
 
201188424750
6/9/2011
Scheduled collateral attached to the UCC-1 financing statement against TRIM
FIXTURE BASE. Financing statement filed pursuant to Section 445.611, et seq of
the Michigan Compiled Laws, relating to Ownership Rights in Dies, Molds and
Forms and in accordance with the provisions of the Michigan Special Tools Lien
Act, Act 481, Public Acts of 2002 (MCL Section 570.541, et seq).
 
 
 
201294849120
4/2/2012
Scheduled collateral attached to UCC-1 financing statement and any modification,
change or alteration thereto, including the collateral more specifically
described therein. Financing statement filed pursuant to Section 445.611, et seq
of the Michigan Compiled Laws, relating to Ownership Rights in Dies, Molds and
Forms and in accordance with the provisions of the Michigan Special Tools Lien
Act, Act 481, Public Acts of 2002 (MCL Section 570.541, et seq).



Other liens:


Any cash collateral securing the letter of credit issued by Bank of the West
described under item 2 of Schedule 6.01(b) of the Credit Agreement on a
dollar-for-dollar basis.



--------------------------------------------------------------------------------




Schedule 6.04(b)
Existing Investments


Communications & Power Industries LLC owns shares in nine mutual funds that were
purchased to hedge the non-qualified deferred compensation plan liability. As of
March 28, 2014, the aggregate value of Communications & Power Industries LLC's
investments in such nine mutual funds was $268,769.42.





















--------------------------------------------------------------------------------




Schedule 6.04(l)
Closing Date Foreign Investments


Current Legal Entities Owned
Record Owner
No. Shares/Interest
Authorized Shares
Communications & Power Industries Italia S.r.L.
CPI Subsidiary Holdings LLC
100% ownership interests
N/A
Communications & Power Industries Europe Limited
CPI Subsidiary Holdings LLC
155,612 shares of ordinary stock
200,000 shares of ordinary stock
Communications & Power Industries Australia PTY Limited
CPI Subsidiary Holdings LLC
60,011 shares of ordinary stock
60,012 shares of ordinary stock
Communications & Power Industries LLC
1 share of ordinary stock
Communications & Power Industries India Private Limited
Communications & Power Industries International Inc.
99,999 shares of common stock
5,000,000
Communications & Power Industries Asia Inc.
1 share of common stock
Communications & Power Industries Singapore Pte. Ltd.
Communications & Power Industries Asia Inc.
2 ordinary shares
N/A
Communications & Power Industries Canada Inc.
CPI International, Inc.
100 shares of common stock
Unlimited








--------------------------------------------------------------------------------




Schedule 6.10(c)
Contemplated Modifications of Organizational Documents


None.





--------------------------------------------------------------------------------








    
EXHIBIT A
[Form of]


ADMINISTRATIVE QUESTIONNAIRE
CPI INTERNATIONAL, INC.
Agent Address:
UBS AG, Stamford Branch         Attn: Banking Products Services Agency

677 Washington Boulevard         Telephone: (203) 719-4319
Stamford, Connecticut 06901     Facsimile: (203) 719-4176
E-mail: DL-UBSAgency@ubs.com    


It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly. If your institution
is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.

Legal Name of Lender to appear in Documentation:
                                                        
Signature Block Information:                                             
*
Signing Credit Agreement        Yes        No



*
Coming in via Assignment        Yes        No



Type of Lender:                 
(Bank, Asset Manager, Broker/Dealer, CLO/CDO; Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other please specify)
Lender Parent:     
Domestic Address
Eurodollar Address
 
 
 
 
 
 




A - 1

--------------------------------------------------------------------------------




Contacts/Notification Methods: Borrowings, Paydowns, Interest, Fees, etc.
 
Primary Credit Contact
 
Secondary Credit Contact
Name:
 
 
 
Company:
 
 
 
Title:
 
 
 
Address:
 
 
 
Telephone:
 
 
 
Facsimile:
 
 
 
E-Mail Address:
 
 
 
 
Primary Operations Contact
 
Secondary Operations Contact
Name:
 
 
 
Company:
 
 
 
Title:
 
 
 
Address:
 
 
 
Telephone:
 
 
 
Facsimile:
 
 
 
E-Mail Address:
 
 
 
 
Bid Contact
 
L/C Contact
Name:
 
 
 
Company:
 
 
 
Title:
 
 
 
Address:
 
 
 
Telephone:
 
 
 
Facsimile:
 
 
 
E-Mail Address:
 
 
 




A - 2

--------------------------------------------------------------------------------




Lender’s Domestic Wire Instructions
Bank Name:                                                        
ABA/Routing No.:                                                    
Account Name:                                                 
Account No.:                                                        
FFC Account Name:                                                 
FFC Account No.:                                                    
Attention:                                                        
Reference:                                                        
    
Lender’s Foreign Wire Instructions
Currency:                                                        
Bank Name:                                                        
Swift/Routing No.:                                                    
Account Name:                                                    
Account No.:                                                        
FFC Account Name:                                                    
FFC Account No.:                                                
Attention:                                                        
Reference:                                                        


Agent’s Wire Instructions
[The Agent’s wire instructions will be disclosed at the time of closing.]
Bank Name:                                                        
ABA/Routing No.:                                                    
Account Name:                                                    
Account No.:                                                        
FFC Account Name:                                                    
FFC Account No.:                                                    
Attention:                                                        
Reference:                                                        

A - 3

--------------------------------------------------------------------------------




Tax Documents
NON-U.S. LENDER INSTITUTIONS:
I.    Corporations:
If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W‑8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W‑8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W‑8EXP (Certificate of
Foreign Government or Governmental Agency).
A U.S. taxpayer identification number is required for any institution submitting
Form W‑8ECI. It is also required on Form W‑8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.
II.    Flow-Through Entities:
If your institution is organized outside of the United States, and is classified
for U.S. federal income tax purposes as either a Partnership, Trust, Qualified
or Non-Qualified Intermediary, or other non-U.S. flow-through entity, an
original Form W‑8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through
Entity, or Certain U.S. Branches for United States Tax Withholding) must be
completed by the intermediary together with a withholding statement.
Flow-through entities other than Qualified Intermediaries are required to
include tax forms for each of the underlying beneficial owners.
Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.
U.S. LENDER INSTITUTIONS:
If your institution is incorporated or organized within the United States, you
must complete and return Form W‑9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we request that you submit an
original Form W‑9.
Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned
prior to the first payment of income. Failure to provide the proper tax form
when requested may subject your institution to U.S. tax withholding.









A - 4

--------------------------------------------------------------------------------




EXHIBIT B-1
[Form of]
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement defined below, receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including participations in any Letters of Credit and
Swingline Loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as, the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.
1.
Assignor:                                        

2.
Assignee:                                    

[and is an [Affiliate/Approved Fund]1 of [identify Lender]]
3.
Borrower(s):    CPI INTERNATIONAL, INC.











                
1 Select as applicable.

B - 1

--------------------------------------------------------------------------------




4.
Administrative Agent: UBS AG, Stamford Branch, as the administrative agent under
the Credit Agreement

5.
Credit Agreement: The Credit Agreement dated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among cpi international, inc., a
Delaware corporation (“Borrower”), cpi international holding corp., a Delaware
corporation (“Holdings”), the Subsidiary Guarantors party thereto, the Lenders
and UBS AG, STAMFORD BRANCH, as swingline lender (in such capacity, “Swingline
Lender”), as issuing bank (in such capacity, “Issuing Bank”), as administrative
agent (in such capacity, “Administrative Agent”) for the Lenders and as
collateral agent (in such capacity, “Collateral Agent”) for the Secured Parties.

6.    Assigned Interest:
Facility Assigned2
Aggregate Amount of Commitment/Loans for all Lenders3
Amount of Commitment/Loans Assigned4
Percentage Assigned of Commitment/Loans5
 
$
$
%
 
$
$
%
 
$
$
%
 
$
$
%



[7.    Trade Date: ______________]6    




























                
2 
Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment and Assumption (e.g.
“Term B Loans”, “Incremental Term Loans” , “Extended Term Loans”, “Refinancing
Term Loans”, “Revolving Commitments”, “Incremental Revolving Commitments”,
“Extended Revolving Commitments”, “Refinancing Revolving Commitments”, etc.).



3 
Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date



4 
Except in the cases of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans of any class, the amount shall not be less than
$5,000,000 (in the case of a Revolving Credit Loan) or, $1,000,000 (in the case
of a Term Loan).



5 
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.



6 
To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.


B - 2

--------------------------------------------------------------------------------






Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]7    
The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]
By:                        
Title:


ASSIGNEE
[NAME OF ASSIGNEE]
By:                        
Title:


[Consented to and Accepted:
CPI INTERNATIONAL, INC.
By:                        
Name:    
Title:]8 




                
7 This date may not be fewer than 5 Business Days after the date of assignment
unless the Administrative Agent otherwise agrees.
8 To be completed to the extent the Borrower’s consent is required under Section
10.04(b) of the Credit Agreement.

B - 3

--------------------------------------------------------------------------------






UBS AG, STAMFORD BRANCH,
as Administrative Agent, [Swingline Lender]9 [and Issuing Bank]10    


By:                        
Name:    
Title:
By:                        
Name:    
Title:




























































                
9 Reference to Swingline Lender required for an assignment of Revolving
Commitments.


10 Reference to Issuing Bank required for an assignment of Revolving
Commitments.

B - 4

--------------------------------------------------------------------------------






ANNEX 1 to Assignment and Assumption
CPI INTERNATIONAL, INC.
CREDIT AGREEMENT


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Holdings, the Borrower, any of their Subsidiaries or Affiliates or any other
person obligated in respect of any Loan Document or (iv) the performance or
observance by Holdings, the Borrower, any of their Subsidiaries or Affiliates or
any other person of any of their respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date (as set forth above), it shall be bound
by the provisions of the Credit Agreement as a Lender thereunder and, to the
extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, (vi) if it is not already a Lender under the
Credit Agreement, attached to the Assignment and Assumption an Administrative
Questionnaire in the form of Exhibit A to the Credit Agreement, (vii) the
Administrative Agent has received a processing and recordation fee of $3,500 as
of the Effective Date(unless such fee is waived or reduced by the Administrative
Agent (acting in its sole discretion)), (viii) it is not a Defaulting Lender, a
Disqualified Lender, a natural person or an Affiliated Lender, and (ix) if it is
a Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to Section 2.15 of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in

Annex 1 - 1

--------------------------------------------------------------------------------




accordance with their terms all of the obligations that by the terms of the Loan
Documents are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or other electronic means such as PDF shall be effective as delivery
of a manually executed counterpart of this Assignment and Assumption. This
Assignment and Assumption shall be construed in accordance with and governed by,
the law of the State of New York without regard to conflicts of principles of
law that would require the application of the laws of another jurisdiction.



Annex 1 - 2

--------------------------------------------------------------------------------






EXHIBIT B-2
[Form of]
AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]11 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]12 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]13 hereunder are several and not joint.]14
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
participations in Swingline Loans and Letters of Credit included in such
facility) and (ii) to the extent permitted to be assigned under applicable law,
all claims, suits, causes of action and any other right of [the Assignor (in its
capacity as a Lender)][the respective Assignors (in their respective capacities
as Lenders)] against any person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses (i)
and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.




                
11 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
12 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
13 Select as appropriate.
14 Include bracketed language if there are either multiple Assignors or multiple
Assignees.



B - 2 - 1

--------------------------------------------------------------------------------








1.
Assignor[s]:
 
 
 
 
 
 
2.
Assignee[s]:
 
 
 
 
 
 
 
[for each Assignee, indicate if the Sponsor or a non-Debt Fund Affiliate of the
Sponsor]
 
3.
Affiliate Status:
 
 



4.
Borrower(s):
CPI International, Inc.
5.
Administrative Agent:
UBS AG, Stamford Branch, including any successor thereto, as the administrative
agent under the Credit Agreement
6.
Credit Agreement:
Credit Agreement dated as of April 7, 2014 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among CPI International, Inc., a Delaware corporation (“Borrower”), CPI
International Holding Corp., a Delaware corporation (“Holdings”), the Subsidiary
Guarantors party thereto, the Lenders and UBS AG, STAMFORD BRANCH, as issuing
bank (in such capacity, “Issuing Bank”), as swingline lender (in such capacity,
“Swingline Lender”), as administrative agent (in such capacity, “Administrative
Agent”) for the Lenders and as collateral agent (in such capacity, “Collateral
Agent”) for the Secured Parties.
7.
Assigned Interest:
 
 


B - 2 - 2

--------------------------------------------------------------------------------








Assignor[s]15 
Assignee[s]16 
Facility Assigned17 
Aggregate Amount of Commitment/ Loans for all Lenders18
Amount of Commitment/ Loans Assigned19 
Percentage Assigned of Commitment/ Loans20 
CUSIP Number
 
 
        
$          
$          
        %
 
 
 
        
$          
$          
        %
 
 
 
        
$          
$          
        %
 



[8.
Trade Date:
__________________] 21



Effective Date: __________________, 20__ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]22 




























                
15 
List each Assignor, as appropriate.

16 
List each Assignee, as appropriate.

17 
Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Affiliated Lender Assignment and
Assumption (e.g. “Term B Loans”, “Incremental Term Loans”, “Extended Term
Loans”, “Refinancing Term Loans”, etc.).

18 
Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

19 
After giving effect to Assignee’s purchase and assumption of the Assigned
Interest, the aggregate principal amount of Term Loans held by Affiliated
Lenders shall not exceed 30% of the aggregate principal amount of all Term Loans
at such time outstanding. To the extent any assignment to an Affiliated Lender
would result in the aggregate principal amount of all Loans held by Affiliated
Lenders exceeding the Affiliated Lender Cap, such excess will be void ab initio.

20 
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

21 
To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date

22 
This date may not be fewer than 5 Business Days after the date of assignment
unless the Administrative Agent otherwise agrees.


B - 2 - 3

--------------------------------------------------------------------------------






The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]
By:                        
Name:    
Title:


ASSIGNEE
[NAME OF ASSIGNEE]
By:                        
Name:    
Title:
Accepted:
UBS AG, Stamford Branch,
as Administrative Agent
By:                        
Name:    
Title:
By:                        
Name:    
Title:



B - 2 - 4

--------------------------------------------------------------------------------








[Consented to]:23 
CPI INTERNATIONAL, INC.
By:                        
Name:    
Title:














































































                
23 To be completed to the extent Borrower’s consent is required by Section
10.04(b) of the Credit Agreement.

B - 2 - 5

--------------------------------------------------------------------------------






ANNEX 1
TO AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, and (iii) it has full power and authority, and has taken
all action necessary, to execute and deliver this Affiliated Lender Assignment
and Assumption and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of Holdings, the Borrower, any of
their respective Subsidiaries or Affiliates or any other person obligated in
respect of any Loan Document or (iv) the performance or observance by Holdings,
the Borrower, any of their respective Subsidiaries or Affiliates or any other
person of any of their respective obligations under any Loan Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Affiliated Lender Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
10.04(a) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.04(b) of the Credit Agreement), (iii) from and after
the Effective Date (as set forth above) referred to in this Affiliated Lender
Assignment and Assumption, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 5.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Affiliated Lender Assignment and Assumption and to purchase
[the][such] Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent, the Assignor or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Affiliated Lender Assignment and
Assumption and to purchase [the][such] Assigned Interest, and (vii) attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, including but not limited to any documentation required
pursuant to Section 2.15 of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts that have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts that have accrued from and after the
Effective Date.

Annex I - 1

--------------------------------------------------------------------------------




3.    General Provisions. This Affiliated Lender Assignment and Assumption shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Affiliated Lender Assignment and
Assumption may be executed in any number of counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which together shall constitute one instrument. Delivery of
an executed counterpart of a signature page of this Affiliated Lender Assignment
and Assumption by telecopy or other electronic imaging means shall be effective
as delivery of a manually executed counterpart of this Affiliated Lender
Assignment and Assumption. This Affiliated Lender Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York without regard to conflicts of principles of law that would require the
application of the laws of another jurisdiction.





Annex I - 2

--------------------------------------------------------------------------------




EXHIBIT C
[Form of]
BORROWING REQUEST
UBS AG, Stamford Branch,
as Administrative Agent for
the Lenders referred to below,
677 Washington Boulevard
Stamford, Connecticut 06901


Attention: Banking Products Services Agency
Re:    CPI INTERNATIONAL, INC.
[Date]
Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of April 7, 2014 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among cpi international, inc., a Delaware corporation
(“Borrower”), cpi international holding corp., a Delaware corporation
(“Holdings”), the Subsidiary Guarantors party thereto, the Lenders and UBS AG,
STAMFORD BRANCH, as issuing bank (in such capacity, “Issuing Bank”), as
swingline lender (in such capacity, “Swingline Lender”), as administrative agent
(in such capacity, “Administrative Agent”) for the Lenders and as collateral
agent (in such capacity, “Collateral Agent”) for the Secured Parties. Borrower
hereby gives you notice pursuant to Section 2.03 of the Credit Agreement that it
requests a Borrowing under the Credit Agreement, and in that connection sets
forth below the terms on which such Borrowing is requested to be made:
(A)
Class of Borrowing
[Revolving Borrowing24]
[Term Borrowing25]
[Swingline Loan]
 
(B)
Principal amount of Borrowing26
 





            
24 
Specify Refinancing Revolving Borrowing, if applicable.

25 
Specify Term B Borrowing, Incremental Term Borrowing or Refinancing Term Loan
Borrowing.

26 
ABR Loans must be in an amount that is at least $500,000 and an integral
multiple of $500,000 or equal to the remaining available balance of the
applicable Commitments. Eurodollar Loans must be in an amount that is at least
$1,000,000 and an integral multiple of $1,000,000 or equal to the remaining
available balance of the applicable Commitments.


C - 1

--------------------------------------------------------------------------------








(C)
Date of Borrowing (which is a Business Day27)
 
(D)
Type of Borrowing
[ABR] [Eurodollar]28
(E)
In the case of Eurodollar Loans:
Interest Period and the last day thereof29
 
(F)
Funds are requested to be disbursed to Borrower’s account with [ ] (Account No.
[    ]).
 
 



Borrower hereby represents and warrants that the conditions to lending specified
in Sections 4.02(b), (c) and (d) of the Credit Agreement [(in the case of the
Term B Loans funded on the Closing Date) or the applicable Increase Joinder or
Refinancing Amendment (in the case of any Incremental Term Loan or Refinancing
Term Loans of any Class)] are satisfied as of the date hereof.
[Signature Page Follows]








































                
27 
Shall be a Business Day that is (a) the date hereof in the case of a borrowing
into ABR Loans (other than Swingline Loans) to the extent this Borrowing Request
is delivered to the Administrative Agent prior to 12:00 noon, New York City time
on the date hereof, otherwise one Business Day following the date of delivery
hereof, and (b) three Business Days following the date hereof in the case of a
Borrowing into Eurodollar Loans to the extent this Borrowing Request is
delivered to the Administrative Agent prior to 11:00 a.m. New York City time on
the date hereof, otherwise the fourth Business Day following the date of
delivery hereof.)



28 
Shall be ABR for Swingline Loans.



29 
Subject to the definition of “Interest Period” in the Credit Agreement.


C - 2

--------------------------------------------------------------------------------






CPI INTERNATIONAL, INC.


By:                        
Name:    
Title: [Responsible Officer]



C - 3

--------------------------------------------------------------------------------




EXHIBIT D
[Form of]
COMPLIANCE CERTIFICATE
I, [           ], the [Financial Officer] of cpi international, inc., hereby
certify that, with respect to that certain Credit Agreement dated as of April 7,
2014 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among cpi international, inc., a Delaware
corporation (“Borrower”), cpi international holding corp., a Delaware
corporation (“Holdings”), the Subsidiary Guarantors party thereto, the Lenders
and UBS AG, STAMFORD BRANCH, as issuing bank (in such capacity, “Issuing Bank”),
as swingline lender (in such capacity, “Swingline Lender”), as administrative
agent (in such capacity, “Administrative Agent”) for the Lenders and as
collateral agent (in such capacity, “Collateral Agent”) for the Secured Parties
(capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement):
a.    [Attached hereto as Schedule 1 are detailed calculations demonstrating
compliance by Borrower, Holdings and each Subsidiary Guarantor with Section 6.09
of the Credit Agreement. Borrower, Holdings and the Subsidiary Guarantors are in
compliance with such Section as of the date hereof.]30     [Attached hereto as
Schedule 2 are detailed calculations setting forth the Borrower’s Excess Cash
Flow.]31 Attached hereto as Schedule 3 is [(i)] a reconciliation of Consolidated
EBITDA to the net income set forth on the statement of income [and (ii) the
report of an accounting firm setting forth the items required by Section
5.01(c)(ii) of the Credit Agreement.]32    
b.    [No Default has occurred and is continuing under the Credit Agreement
which has not been previously disclosed, in writing, to the Administrative Agent
pursuant to a Compliance Certificate.]33    




















                
30 
Schedule 1 and such calculations shall not be in necessary for any Test Period
if on the last day of such Test Period the aggregate principal amount of
Revolving Loans, Swingline Loans and/or Letters of Credit (excluding Letters of
Credit which have been Cash Collateralized ) that are issued and/or outstanding
is equal to or less than 30% of the Revolving Commitments of all Lenders as of
the last day of such Test Period).



31 
Only to accompany Holdings’ annual financial statements for each fiscal year of
Holdings, beginning with the fiscal year ending on or about September 30, 2015.



32 
Only to accompany Holdings’ annual financial statements beginning with the
fiscal year ending on or about September 30, 2014.



33 
If a Default shall have occurred, an explanation specifying the nature and
extent of such Default shall be provided on a separate page together with an
explanation of the corrective action taken or proposed to be taken with respect
thereto (include, as applicable, information regarding actions, if any, taken
since prior certificate).


D - 1

--------------------------------------------------------------------------------






[Signature Page Follows]



D - 2

--------------------------------------------------------------------------------








Dated this [•] day of [•], 20[•].
CPI INTERNATIONAL, INC.


By:                        
Name:    
Title: [Financial Officer]





D - 3

--------------------------------------------------------------------------------




SCHEDULE 1
Financial Covenant
 
Total Leverage Ratio: Consolidated Indebtedness to Consolidated EBITDA
 
 
(i) Consolidated Indebtedness as of the last day of the four quarter period
ended [•], 20[•]
 
 
(ii) Consolidated EBITDA Calculation
 
 
Consolidated Net Income for the four quarter period ended [•], 20[•] equals:
 
 
the aggregate net income of Holdings and its Restricted Subsidiaries for such
period, on a consolidated basis, determined in accordance with GAAP
 
 
(1) excluding the following:
 
 
(a) the income of any person (other than a Restricted Subsidiary of Holdings) in
which any other person (other than Holdings or any of its Restricted
Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to Holdings or any of its
Restricted Subsidiaries by such person during such period
 
 
(b) any gain (loss), together with any related provision for taxes on such gain
(loss), realized in connection with any Asset Sale or other asset disposition or
abandonment (other than in the ordinary course of business) and reserves
relating thereto
 
 
(c) any net unrealized gain (loss) (after any offset) resulting in such period
from obligations under any Hedging Agreement or other derivative instruments and
the application of ASC 815
 
 
(d) any net unrealized gain (loss) (after any offset) resulting in such period
from currency translation gains or losses including those related to currency
re-measurements of Indebtedness
 
 
(e) any gains (losses) resulting from the return of surplus assets of any Plan
 


Sch. 1 - 1

--------------------------------------------------------------------------------




 
(f) any non-recurring tax benefits resulting from the transactions contemplated
by the Loan Documents or the Senior Note Documents
 
 
(g) the income of any Restricted Subsidiary of Holdings to the extent that the
payment thereof to Borrower or a Subsidiary Guarantor, whether by dividends or
similar distributions, intercompany loan repayments or otherwise, is not at the
time permitted for any reason other than by operation of any Requirement of Law
applicable to that Restricted Subsidiary;34
 
 
Consolidated Net Income
 
 
(2) plus to the extent reducing (and not added back to) such Consolidated Net
Income (other than in the case of clause (f)), the sum, without duplication, of
amounts (calculated on an after tax basis where appropriate) for
 
 
(a) provision for taxes based on income or profit or capital, including state,
local and franchise taxes (or the non-U.S. equivalent thereof) for such period
(including tax expenses of Foreign Restricted Subsidiaries and foreign
withholding taxes paid or accrued for such period)
 
 
(b) Consolidated Interest Expense for such period
 
 
(c) the total amount of depreciation and amortization expenses (including
amortization of goodwill and other intangibles, and all expenditures in respect
of licensed or purchased software or internally developed software and software
enhancements that are, or are required to be reflected as, capitalized costs,
but excluding amortization of prepaid cash expenses that were paid in a prior
period) for such period
 



































                
34 
Provided that, for the avoidance of doubt, the sole fact that such a payment
would result in adverse tax consequences for any Company shall not cause such
income to be excluded pursuant to this clause.


Sch. 1 - 2

--------------------------------------------------------------------------------




 
(d) to the extent permitted to be made under Section 6.08(e) of the Credit
Agreement, any management, monitoring, consulting and advisory fees (including
termination fees) and related indemnities and expenses paid or accrued by
Borrower in such period pursuant to the terms of the Advisory Agreement
 
 
(e) any other non-cash charges, expenses or losses reducing Consolidated Net
Income for such period35 but excluding amortization of a prepaid cash item that
was paid in a prior period
 
 
(f) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated Net Income in any period to the
extent non-cash gains relating to such income were deducted in the calculation
of Consolidated Net Income pursuant to clause (3) below for any previous period
 
 
(g) the amount of any minority interest expense consisting of income of a
Restricted Subsidiary attributable to minority equity interests of third parties
in any non-wholly owned Restricted Subsidiary deducted in such period in
calculating Consolidated Net Income
 
 
(h) any non-cash impairment charge or asset write-off or write-down, including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets, investments in debt and equity securities or
otherwise as a result of a Change in Law (including the amortization of the
consideration for any non-competition agreements entered into in connection with
acquisitions)
 
 
(i) any net loss from discontinued operations and any net loss on disposal of
discontinued operations
 





































                
35 
Provided that if any such non-cash charges, expenses or losses represent an
accrual or reserve for potential cash items in any future period, the cash
payment in respect thereof in such future period shall be subtracted from
Consolidated Net Income to such extent.


Sch. 1 - 3

--------------------------------------------------------------------------------




 
(j) non-cash charges and expenses relating to employee benefit or other
management compensation plans of any direct or indirect parent of Borrower (to
the extent such non-cash charges relate to plans of any direct or indirect
parent of Borrower for the benefit of members of the Board of Directors of
Borrower (in their capacity as such) or employees of Borrower and its Restricted
Subsidiaries), Borrower or any of its Restricted Subsidiaries or any non-cash
compensation charge and other non-cash expenses or charges arising from any
grant, issuance or repricing of stock appreciation or similar rights, stock,
stock options, restricted stock or other equity based awards of any direct or
indirect parent of Borrower (to the extent such non-cash charges relate to plans
of any direct or indirect parent of Borrower for the benefit of members of the
Board of Directors of Borrower (in their capacity as such) or employees of
Borrower and its Restricted Subsidiaries), Borrower or any of its Restricted
Subsidiaries (excluding in each case any non-cash charge to the extent that it
represents an accrual of or reserve for cash expenses in any future period or
amortization of a prepaid cash expense incurred in a prior period)
 
 
(k) any losses attributable to the extinguishment of any (1) Indebtedness or (2)
other derivative instruments of Borrower or any of its Restricted Subsidiaries
 
 
(l) any fees, expenses, costs or charges (including all transaction,
restructuring and transition costs, fees and expenses (including diligence
costs, cash severance costs, retention payments to employees, lease termination
costs and reserves)) or any amortization thereof, related to the Transactions or
any Subject Transaction (in each case, including any such transaction undertaken
but not completed), including (1) such fees, expenses or charges related to the
Transactions and (2) any amendment or other modification of the Credit Agreement
 
 
(m) accruals and reserves (other than fees, expenses, costs or charges relating
to the Transactions) that are established within twelve months after the Closing
Date that are so required to be established as a result of the Transactions36
 





























                
36 
Provided that the aggregate amount under this clause (m) shall not exceed
$5,000,000.


Sch. 1 - 4

--------------------------------------------------------------------------------




 
(n) any extraordinary losses during such period in accordance with GAAP
 
 
(o) any non-recurring or unusual expenses, losses or charges
 
 
(3) minus the sum, without duplication, of the following amounts (calculated on
an after tax basis where appropriate)
 
 
(a) non-cash gains increasing Consolidated Net Income for such period, excluding
any such items to the extent they represent (1) the reversal in such period of
an accrual of, or reserve for, potential cash expenses in a prior period after
the Closing Date (which, for the avoidance of doubt, shall be deducted from
Consolidated Net Income pursuant to clause (2)(e) above), and (2) the
amortization of income and the accrual of revenue or income, in each case, to
the extent cash is not received in the current period
 
 
(b) any net gain from discontinued operations or after-tax net gains from the
disposal of discontinued operations to the extent increasing Consolidated Net
Income
 
 
(c) any extraordinary, non-recurring or unusual gain to the extent increasing
Consolidated Net Income
 
 
(d) the amount of any minority interest income consisting of Subsidiary
Guarantor losses attributable to minority interests of third parties in any
non-wholly owned Subsidiary Guarantor
 
 
[proceeds received from business interruption insurance and reimbursements of
any expenses and charges that are covered by indemnification or other
reimbursement provisions in connection with any Investment, any acquisition or
any Asset Sale (or other disposition) permitted under the Credit Agreement]37
 



























                
37 
To be included to the extent not already included in the Consolidated Net Income
of Holdings and its Restricted Subsidiaries. Furthermore, Consolidated EBITDA
shall be calculated without regard to (1) without duplication of Section 1.05(a)
of the Credit Agreement, the cumulative effect of a change in accounting
principles and changes as a result of the adoption or modification of accounting
policies during such period, and (2) effects of adjustments pursuant to GAAP
resulting from the application of purchase accounting in relation to any
acquisition or Permitted Acquisition, including, without limitation, write-offs
of acquired in-process research and development, amortization of inventory
write-ups and amortization of acquisition-related intangibles.


Sch. 1 - 5

--------------------------------------------------------------------------------




 
[Deemed Consolidated EBITDA for the fiscal quarter ended [          ]]38
 
 
[any permitted Specified Equity Contributions made with respect to the Test
Period]]
 
 
Consolidated EBITDA
 
 
Consolidated Indebtedness to Consolidated EBITDA
[ ]:1.00
 
Covenant Requirement
No more than [ ]:1.00

















































































                
38 
If deemed numbers are applicable for any relevant fiscal quarter, all other line
items in the calculation of Consolidated EBITDA for such period shall exclude
amounts from such fiscal quarter. Consolidated EBITDA (1) for the fiscal quarter
ended on or about June 30, 2013 shall be deemed to be $22,047,000, (2) for the
fiscal quarter ended on or about September 30, 2013 shall be deemed to be
$17,687,000 and (3) for the fiscal quarter ended on or about December 31, 2013
shall be deemed to be $23,127,000.


Sch. 1 - 6

--------------------------------------------------------------------------------






[SCHEDULE 2
Excess Cash Flow Calculation:
 
Consolidated Net Income for fiscal year ended [         ], 20[•]
 
(a) The sum, without duplication, of the following:
 
(i) Consolidated Net Income
 
(ii) an amount equal to the sum of total depreciation expense, total
amortization expense and other non-cash charges to the extent reducing
Consolidated Net Income
 
(iii) decreases in Consolidated Working Capital for such period
 
(iv) an amount equal to the aggregate net non-cash loss on any asset sale by
Holdings and its Restricted Subsidiaries during such period (other than sales in
the ordinary course of business) to the extent deducted in arriving at
Consolidated Net Income
 
over
 
(b) the sum, without duplication, of the following:39
 
(i) an amount equal to the amount of all non-cash, income, gains, and credits
included in arriving at Consolidated Net Income
 
(ii) the aggregate amount of Capital Expenditures of and acquisitions of
Intellectual Property, in each case to the extent made in cash, except to the
extent financed with the proceeds of Indebtedness of Holdings or any of its
Restricted Subsidiaries (other than Revolving Loans or Swingline Loans)
 















                
39 
Only to the extent not otherwise reducing Consolidated Net Income for such
period.


Sch. 2 - 1

--------------------------------------------------------------------------------




(iii)the aggregate amount of all principal payments of Indebtedness of Holdings
or its Restricted Subsidiaries (other than Loans but including the principal
component of payments in respect of Capital Lease Obligations) made during such
period, except to the extent financed with the proceeds of Indebtedness of
Holdings or any of its Restricted Subsidiaries (other than Revolving Loans) or
to the extent such payments are not permitted under the Credit Agreement
 
(iv)increases in Consolidated Working Capital for such period
 
(v) except to the extent financed with proceeds of Indebtedness of Holdings or
any of its Restricted Subsidiaries (other than Revolving Loans or Swingline
Loans), cash payments by Holdings and its Restricted Subsidiaries during such
period in respect of long-term liabilities of Holdings and such Restricted
Subsidiaries (other than Indebtedness)
 
(vi)all cash amounts paid by Holdings and its Restricted Subsidiaries during
such period in connection with all Permitted Acquisitions and all Investments
pursuant to Section 6.04(d), (e), (k), (r) or (s) of the Credit Agreement
(except to the extent invested into a Restricted Subsidiary), to the extent not
financed with the proceeds of Indebtedness of Holdings or its Restricted
Subsidiaries (other than Revolving Loans)
 
(vii)cash payments actually paid under earnout and Contingent Obligations
incurred in connection with Permitted Acquisitions and Investments made pursuant
to Section 6.04(k), (r) or (s) of the Credit Agreement (except to the extent
invested into a Restricted Subsidiary), to the extent not financed with the
proceeds of Indebtedness of Holdings or any of its Restricted Subsidiaries
(other than Revolving Loans)
 
(viii)all amounts paid in cash in respect of covenants not to compete,
consulting agreements and other affiliated contracts in connection with
Permitted Acquisitions and Investments made pursuant to Section 6.04(k), (r) or
(s) of the Credit Agreement (except to the extent invested into a Restricted
Subsidiary), to the extent not financed with the proceeds of Indebtedness of
Holdings or any of its Restricted Subsidiaries (other than Revolving Loans)
 




Sch. 2 - 2

--------------------------------------------------------------------------------




(ix)reasonable cash costs, fees and expenses (including premium, make-whole and
penalty payments) incurred in connection with the issuance or prepayment of any
Indebtedness (including any refinancing, except to the extent such costs, fees
and expenses are financed with the proceeds of Indebtedness of Holdings or any
of its Restricted Subsidiaries (other than Revolving Loans))
 
(x)reasonable costs, fees and expenses, in each case paid in cash in such period
in each case incurred in connection with the issuance of Equity Interests
(including all classes of stock, options to purchase stock and stock
appreciation rights to management of a Loan Party), Investments, asset sales or
divestitures, in each case as permitted under the Credit Agreement
 
(xi)any cash Dividends made to Holdings by any Restricted Subsidiary thereof to
the extent permitted under Section 6.07 of the Credit Agreement (other than
Section 6.07(d) of the Credit Agreement)
 
(xii)any cash payment by Holdings and its Restricted Subsidiaries to Sponsor
and/or other Affiliates (whether directly or through Holdings) to the extent
permitted under Section 6.08(e) of the Credit Agreement
 
(xiii)cash taxes paid during such period that did not reduce Consolidated Net
Income for such period and the amount of the excess of any cash payments (or tax
reserves set aside or payable) in respect of taxes by Holdings and its
Restricted Subsidiaries over the tax expense already deducted from Consolidated
Net Income
 
(xiv)repurchases of Equity Interests permitted by Section 6.07(b) of the Credit
Agreement, to the extent funded with cash of the Holdings and its Restricted
Subsidiaries
 
(xv)to the extent paid in cash during such period, Transaction Costs
 
(xvi)the net decrease during such fiscal year (if any) in deferred tax accounts
of Holdings and its Restricted Subsidiaries
 


Sch. 2 - 3

--------------------------------------------------------------------------------




(xvii)cash payments by Holdings and its Restricted Subsidiaries during such
period in respect of long-term liabilities (including cash pension payments and
other cash payments in respect of retirement plans) (in each case, to the extent
required to be made) of Holdings and its Restricted Subsidiaries other than
Indebtedness
 
(xviii)cash payments made during such period in respect of non-cash charges that
increased Excess Cash Flow in any prior fiscal year
 
(xix)cash payments made during such fiscal year in respect of employee retention
payments in connection with a Subject Transaction
 
(xx)the income of any Restricted Subsidiary (foreign or domestic) of Holdings
(other than Borrower) to the extent that the payment of such income to the Loan
Parties, whether by dividends or similar distributions, intercompany loan
repayments or otherwise (1) is not at the time of calculation permitted by
operation of any Requirements of Law applicable to that Restricted Subsidiary or
(2) would at the time of calculation result in material adverse tax consequences
for any Company40
 























































                
40 
Provided, however, that to the extent such prohibition in clause (xx)(1) or
material adverse tax consequence in clause (xx)(2) does not exist at the time of
any future calculation, any amounts deducted from Excess Cash Flow pursuant to
clause (xx)(1) or (xx)(2), as applicable, which have not already been added to
Excess Cash Flow pursuant to this proviso, shall be added to Excess Cash Flow at
the time of such future calculation; provided further that such Restricted
Subsidiary’s income should not be deducted from Excess Cash Flow by operation of
this clause (xx) to the extent such income was actually received in cash by
Borrower or a Subsidiary Guarantor during such period.


Sch. 2 - 4

--------------------------------------------------------------------------------




(xxi)without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by Borrower or
its Restricted Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
Permitted Acquisitions, Capital Expenditures or acquisitions of Intellectual
Property to be consummated or made during the 90 days following such period to
the extent intended to be financed with internally generated cash flow of
Borrower and its Restricted Subsidiaries41
 
Excess Cash Flow
]





















































































                
41 
Provided that to the extent the aggregate amount of internally generated cash
flow utilized to finance such Permitted Acquisitions, Capital Expenditures or
acquisitions of Intellectual Property during such 90 days is less than the
Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow for the period following such period.


Sch. 2 - 5

--------------------------------------------------------------------------------






[SCHEDULE 3
See Attached]



Sch. 3 - 1

--------------------------------------------------------------------------------




EXHIBIT E
[Form of]
INTEREST ELECTION REQUEST




UBS AG, Stamford Branch,
as Administrative Agent
677 Washington Boulevard
Stamford, Connecticut 06901


Attention: Banking Products Services Agency
[Date]
Re:    CPI INTERNATIONAL, INC.


Ladies and Gentlemen:
This Interest Election Request is delivered to you pursuant to Section 2.08(b)
of the Credit Agreement dated as of April 7, 2014 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among cpi international, inc., a Delaware corporation (“Borrower”),
cpi international holding corp., a Delaware corporation (“Holdings”), the
Subsidiary Guarantors party thereto, the Lenders and UBS AG, STAMFORD BRANCH, as
issuing bank (in such capacity, “Issuing Bank”), as swingline lender (in such
capacity, “Swingline Lender”), as administrative agent (in such capacity,
“Administrative Agent”) for the Lenders and as collateral agent (in such
capacity, “Collateral Agent”) for the Secured Parties. Capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement.
Borrower hereby requests that on [__________]42    (the “Interest Election
Date”),
1.    $[__________] of the presently outstanding principal amount of the Loans
originally made on [__________],
2.    and all presently being maintained as [ABR Loans] [Eurodollar Loans],








                
42 
Shall be a Business Day that is (a) the date hereof in the case of a conversion
into ABR Loans to the extent this Interest Election Request is delivered to the
Administrative Agent prior to 12:00 noon, New York City time on the date hereof,
otherwise one Business Day following the date of delivery hereof, and (b) three
Business Days following the date hereof in the case of a conversion
into/continuation of Eurodollar Loans to the extent this Interest Election
Request is delivered to the Administrative Agent prior to 11:00 a.m. New York
City time on the date hereof, otherwise the fourth Business Day following the
date of delivery hereof, in each case.


E - 1

--------------------------------------------------------------------------------






3.    be [converted into] [continued as],
4.    [Eurodollar Loans having an Interest Period of [one/two/three/six/twelve
months]43 [ABR Loans].
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed Interest Election Date, both
before and after giving effect thereto and to the application of the proceeds
therefrom:
(a)    the foregoing [conversion] [continuation] complies with the terms and
conditions of Section 2.08 of the Credit Agreement (including the limitations
set forth in the definition of “Interest Period”);
(b)    no Event of Default has occurred and is continuing, or would result from
such proposed [conversion] [continuation].
[Signature Page Follows]


























































                
43 
Twelve month Interest Period available only if agreed to by all affected
Lenders.


E - 2

--------------------------------------------------------------------------------








Borrower has caused this Interest Election Request to be executed and delivered
by its duly authorized officer as of the date first written above.


CPI INTERNATIONAL, INC.


By:                        
Name:    
Title:



E - 3

--------------------------------------------------------------------------------




EXHIBIT F
[Form of]
JOINDER AGREEMENT
Reference is made to the Credit Agreement dated as of April 7, 2014 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among cpi international, inc., a Delaware corporation
(“Borrower”), cpi international holding corp., a Delaware corporation
(“Holdings”), the Subsidiary Guarantors party thereto, the Lenders and UBS AG,
STAMFORD BRANCH, as issuing bank (in such capacity, “Issuing Bank”), as
swingline lender (in such capacity, “Swingline Lender”), as administrative agent
(in such capacity, “Administrative Agent”) for the Lenders and as collateral
agent (in such capacity, “Collateral Agent”) for the Secured Parties.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement.
W I T N E S S E T H:
WHEREAS, the Guarantors have entered into the Credit Agreement and the Security
Agreement in order to induce the Lenders to make the Loans and Issuing Bank to
issue Letters of Credit to or for the benefit of Borrower;
WHEREAS, pursuant to Section [5.11(b)(ii)(A)][5.11(c)(B)(ii)] of the Credit
Agreement, the undersigned Subsidiary (the “New Guarantor”) is executing this
joinder agreement (“Joinder Agreement”) to the Credit Agreement in order to
become a Subsidiary Guarantor as required under the Credit Agreement and to
induce the Lenders to make additional Revolving Loans and Issuing Bank to issue
Letters of Credit and as consideration for the Loans previously made and Letters
of Credit previously issued.
NOW, THEREFORE, the Administrative Agent, Collateral Agent and the New Guarantor
hereby agree as follows:
1.    Guarantee. In accordance with [Section 5.11(b)(ii)(A)][Section
5.11(c)(B)(ii)] of the Credit Agreement, the New Guarantor by its signature
below becomes a Subsidiary Guarantor under the Credit Agreement with the same
force and effect as if originally named therein as a Subsidiary Guarantor.
2.    Representations and Warranties. The New Guarantor hereby (a) agrees to all
the terms and provisions of the Credit Agreement applicable to it as a
Subsidiary Guarantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Subsidiary Guarantor thereunder
are true and correct in all material respects (except that any representation
and warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects) on and as of the date hereof (except
to the extent such representation and warranties expressly relate to an earlier
date). Each reference to a Subsidiary Guarantor in the Credit Agreement shall be
deemed to include the New Guarantor. The New Guarantor hereby attaches
supplements to the schedules to the Credit Agreement applicable to it.

F - 1

--------------------------------------------------------------------------------






3.    Severability. Any provision of this Joinder Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
4.    Counterparts. This Joinder Agreement may be executed in counterparts, each
of which shall constitute an original. Delivery of an executed signature page to
this Joinder Agreement by facsimile or other electronic transmission such as PDF
shall be as effective as delivery of a manually executed counterpart of this
Joinder Agreement.
5.    No Waiver. Except as expressly supplemented hereby, the Credit Agreement
shall remain in full force and effect.
6.    Notices. All notices, requests and demands to or upon the New Guarantor,
any Agent or any Lender shall be governed by the terms of Section 10.01 of the
Credit Agreement.
7.    Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
[Signature Pages Follow]

F - 2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.


[NEW GUARANTOR]
By:                        
Name:    
Title:
Address for Notices:    
                        
                        
                        
            
UBS AG, STAMFORD BRANCH, as
Administrative Agent and Collateral Agent
By:                        
Name:    
Title:
By:                        
Name:    
Title:



F - 3

--------------------------------------------------------------------------------






[Note: Schedules to be attached.]



F - 4

--------------------------------------------------------------------------------




EXHIBIT G


[RESERVED]



G - 1

--------------------------------------------------------------------------------




EXHIBIT H
[Form of]
LC REQUEST [AMENDMENT]
Dated    (44)
UBS AG, Stamford Branch,
as Administrative Agent
under the Credit Agreement referenced below
677 Washington Boulevard
Stamford, Connecticut 06901
Attention: Banking Products Services Agency
[Name and address of Issuing Bank
if different from Administrative Agent]


Ladies and Gentlemen:
Reference is made to that certain Credit Agreement dated as of April 7, 2014 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among cpi international, inc., a Delaware
corporation (“Borrower”), cpi international holding corp., a Delaware
corporation (“Holdings”), the Subsidiary Guarantors party thereto, the Lenders
and UBS AG, STAMFORD BRANCH, as issuing bank (in such capacity, “Issuing Bank”)
as swingline lender (in such capacity, “Swingline Lender”), as administrative
agent (in such capacity, “Administrative Agent”) for the Lenders and as
collateral agent (in such capacity, “Collateral Agent”) for the Secured Parties.
We hereby request that [name of proposed Issuing Bank], as the Issuing Bank
under the Credit Agreement, [issue] [amend] [renew] [extend] [a] [an existing]
[Standby] [Commercial] Letter of Credit for the account of the undersigned[45]
on [46] (the “Date of [Issuance] [Amendment] [Renewal] [Extension]”) in the
aggregate stated amount of [47]. [Such Letter of Credit was






















                
44 
Date of LC Request.

45 
Note that if the LC Request is for the account of a Restricted Subsidiary,
Borrower shall be a co-applicant, and be jointly and severally liable, with
respect to each Letter of Credit issued for the account or in favor of any
Restricted Subsidiary.

46 
Date of [Issuance] [Amendment] [Renewal] [Extension] which shall be at least
three Business Days after the date of this LC Request, if this LC Request is
delivered to Issuing Bank by 12:00 noon, New York City time (or such shorter
period as is acceptable to Issuing Bank).

47 
Aggregate initial stated amount of Letter of Credit. Unless the Issuing Bank and
the Administrative Agent shall agree otherwise, no Letter of Credit shall be in
an initial amount less than $10,000, in the case of a Commercial Letter of
Credit, or $5,000, in the case of a Standby Letter of Credit, or is to be
denominated in a currency other than Dollars.


G - 1

--------------------------------------------------------------------------------




 
originally issued on [date].] The requested Letter of Credit [shall be] [is]
denominated in [Dollars]. [The requested Letter of Credit is requested as an
Auto-Renewal Letter of Credit.]
For purposes of this LC Request, unless otherwise defined herein, all
capitalized terms used herein which are defined in the Credit Agreement shall
have the respective meaning provided therein.
The beneficiary of the requested Letter of Credit [will be] [is] [48], and such
Letter of Credit [will be] [is] in support of [49] and [will have] [has] a
stated expiration date of [50]. [Describe the nature of the amendment, renewal
or extension.] [The documents to be presented by the beneficiary in connection
with any drawing under the requested Letter of Credit are [•] [and a certificate
of the beneficiary in the form attached hereto as Exhibit A].]
We hereby certify that:
(1)    At the time of and immediately after giving effect to the Letter of
Credit [issuance] [amendment] [renewal] [extension] on the date hereof and the
application of the proceeds thereof, no Default or Event of Default has occurred
or will be continuing.
(2)    Each of the representations and warranties made by any Loan Party set
forth in Article III of the Credit Agreement or in any other Loan Document are
true and correct in all material respects (except that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Effect” are
true and correct in all respects) on and as of today’s date with the same effect
as though made on and as of today’s date, except to the extent such
representations and warranties expressly relate to an earlier date.
(3)    With respect to Letters of Credit issued for the account of a Restricted
Subsidiary only, the Lenders and the Administrative Agent have timely received
the information required under Section 10.13 of the Credit Agreement.


















                
48 
Insert name and address of beneficiary.

49 
Insert description of the obligation or commercial transaction to which it
relates.

50 
Insert last date upon which drafts may be presented (assuming any automatic
renewal is prevented) which may not be later than (i) the date which is one year
after the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, one year after such renewal or extension) and
(ii) the Letter of Credit Expiration Date; provided that any such Letter of
Credit may expire after the Revolving Maturity Date so long as Borrower, at
least 10 days prior to the Revolving Maturity Date, agrees to collateralize (by
means of cash or letters of credit) such Letter of Credit on terms reasonably
acceptable to the Collateral Agent and the applicable Issuing Bank.


G - 2

--------------------------------------------------------------------------------






(4)    After giving effect to the request herein, the LC Exposure will not
exceed the LC Commitment and the total Revolving Exposures will not exceed the
total Revolving Commitments.

G - 3

--------------------------------------------------------------------------------






Copies of the documents to be presented in connection with any drawing under the
Letter of Credit are attached hereto.


CPI INTERNATIONAL, INC.
By:                        
Name:    
Title:





G - 4

--------------------------------------------------------------------------------




EXHIBIT I
[Form of]
LENDER ADDENDUM
Reference is made to the Credit Agreement dated as of April 7, 2014 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among cpi international, inc., a Delaware corporation
(“Borrower”), cpi international holding corp., a Delaware corporation
(“Holdings”), the Subsidiary Guarantors party thereto, the Lenders and UBS AG,
STAMFORD BRANCH, as issuing bank (in such capacity, “Issuing Bank”), as
swingline lender (in such capacity, “Swingline Lender”), as administrative agent
(in such capacity, “Administrative Agent”) for the Lenders and as collateral
agent (in such capacity, “Collateral Agent”) for the Secured Parties.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement.
Upon execution and delivery of this Lender Addendum by the parties hereto as
provided in Section 10.15 of the Credit Agreement, the undersigned hereby
becomes a Lender thereunder having the Commitment set forth in Schedule 1
hereto, effective as of the Closing Date.
THIS LENDER ADDENDUM SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES
THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
This Lender Addendum may be executed by one or more of the parties hereto on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed signature page hereof by facsimile transmission or other electronic
means such as PDF shall be effective as delivery of a manually executed
counterpart hereof.

I - 1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Lender Addendum to be
duly executed and delivered by their proper and duly authorized officers as of
this ___ day of [          ], 201[•].
    
,
as a Lender
[Please type legal name of Lender above]
By:                        
Name:    
Title:


[If second signature is necessary:]
By:                        
Name:    
Title:



I - 2

--------------------------------------------------------------------------------






Accepted and agreed:
CPI INTERNATIONAL, INC.
By:                        
Name:    
Title:


UBS AG, STAMFORD BRANCH,
as Administrative Agent
By:                        
Name:    
Title:
By:                        
Name:    
Title:



I - 3

--------------------------------------------------------------------------------




Schedule 1
COMMITMENTS AND NOTICE ADDRESS
1.
Name of Lender:                            

Notice Address:                                
                                    
                                    
Attention:                            
Telephone:                            
Facsimile:                            
    
2.
Commitment:                            






I - 4

--------------------------------------------------------------------------------




EXHIBIT J
[Reserved]





J - 1

--------------------------------------------------------------------------------




EXHIBIT K-1
[Form of]
TERM NOTE
$_______________    New York, New York
[Date]
FOR VALUE RECEIVED, the undersigned, cpi international, inc., a Delaware
Corporation (“Borrower”), hereby promises to pay to [LENDER] (the “Lender”) or
registered assigns, on the Term B Loan Maturity Date (as defined in the Credit
Agreement referred to below) in lawful money of the United States and in
immediately available funds, the principal amount of ____________ DOLLARS
($____________), or, if less, the aggregate unpaid principal amount of all Term
B Loans of the Lender outstanding under the Credit Agreement referred to below,
which sum shall be due and payable in such amounts and on such dates as are set
forth in the Credit Agreement. Borrower further agrees to pay interest in like
money at such office specified in Section 2.14 of the Credit Agreement on the
unpaid principal amount hereof from time to time from the date hereof at the
rates, and on the dates, specified in Section 2.06 of such Credit Agreement.
Subject to Section 10.04(c) of the Credit Agreement, the holder of this Note may
endorse and attach a schedule to reflect the date, Type and amount of each Term
B Loan of the Lender outstanding under the Credit Agreement, the date and amount
of each payment or prepayment of principal hereof, and the date of each interest
rate conversion or continuation pursuant to Section 2.08 of the Credit Agreement
and the principal amount subject thereto; provided that the failure of the
Lender to make any such recordation (or any error in such recordation) shall not
affect the obligations of Borrower hereunder or under the Credit Agreement.
This Note is one of the Notes referred to in the Credit Agreement dated as of
April 7, 2014 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Borrower, cpi
international holding corp., a Delaware corporation (“Holdings”), the Subsidiary
Guarantors party thereto, the Lenders and UBS AG, STAMFORD BRANCH, as issuing
bank (in such capacity, “Issuing Bank”), as swingline lender (in such capacity,
“Swingline Lender”), as administrative agent (in such capacity, “Administrative
Agent”) for the Lenders and as collateral agent (in such capacity, “Collateral
Agent”) for the Secured Parties, is subject to the provisions thereof and is
subject to optional and mandatory prepayment in whole or in part as provided
therein. Terms used herein which are defined in the Credit Agreement shall have
such defined meanings unless otherwise defined herein or unless the context
otherwise requires.
This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.

K - 1 - 1

--------------------------------------------------------------------------------






Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable all as provided therein.
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.
THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.
THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
[Signature Page Follows]

K - 1 - 2

--------------------------------------------------------------------------------








CPI INTERNATIONAL, INC.
as Borrower
By:                        
Name:    
Title:





K - 1 - 3

--------------------------------------------------------------------------------




EXHIBIT K-2
[Form of]
REVOLVING NOTE
$_________________                                 New York, New York    
[Date]
FOR VALUE RECEIVED, the undersigned, cpi international, inc., a Delaware
Corporation (“Borrower”), hereby promises to pay to [Lender] (the “Lender”) or
registered assigns, on the Revolving Maturity Date (as defined in the Credit
Agreement referred to below), in lawful money of the United States and in
immediately available funds, the principal amount of the lesser of
(a) ____________ DOLLARS ($____________) and (b) the aggregate unpaid principal
amount of all Revolving Loans of the Lender outstanding under the Credit
Agreement referred to below. Borrower further agrees to pay interest in like
money at such office specified in Section 2.14 of the Credit Agreement on the
unpaid principal amount hereof from time to time from the date hereof at the
rates, and on the dates, specified in Section 2.06 of such Credit Agreement.
Subject to Section 10.04(c) of the Credit Agreement, the holder of this Note may
endorse and attach a schedule to reflect the date, Type and amount of each
Revolving Loan of the Lender outstanding under the Credit Agreement, the date
and amount of each payment or prepayment of principal hereof, and the date of
each interest rate conversion or continuation pursuant to Section 2.08 of the
Credit Agreement and the principal amount subject thereto; provided that the
failure of the Lender to make any such recordation (or any error in such
recordation) shall not affect the obligations of Borrower hereunder or under the
Credit Agreement.
This Note is one of the Notes referred to in the Credit Agreement dated as of
April 7, 2014 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Borrower, cpi
international holding corp., a Delaware corporation (“Holdings”), the Subsidiary
Guarantors party thereto, the Lenders and UBS AG, STAMFORD BRANCH, as issuing
bank (in such capacity, “Issuing Bank”), as swingline lender (in such capacity,
“Swingline Lender”), as administrative agent (in such capacity, “Administrative
Agent”) for the Lenders and as collateral agent (in such capacity, “Collateral
Agent”) for the Secured Parties, is subject to the provisions thereof and is
subject to optional and mandatory prepayment in whole or in part as provided
therein. Terms used herein which are defined in the Credit Agreement shall have
such defined meanings unless otherwise defined herein or unless the context
otherwise requires.
This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.

K - 2 - 1

--------------------------------------------------------------------------------






Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable, all as provided therein.
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.
THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.
THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
[Signature Page Follows]

K - 2 - 2

--------------------------------------------------------------------------------






                        


CPI INTERNATIONAL, INC.
as Borrower
By:                        
Name:    
Title:





K - 2 - 3

--------------------------------------------------------------------------------




EXHIBIT K-3
[Form of]
SWINGLINE NOTE


$____________                                    New York, New York
[Date]


FOR VALUE RECEIVED, the undersigned, cpi international, inc., a Delaware
Corporation (“Borrower”), hereby promises to pay UBS AG, STAMFORD BRANCH (the
“Lender”) or registered assigns, on the Revolving Maturity Date (as defined in
the Credit Agreement referred to below), in lawful money of the United States
and in immediately available funds, the principal amount of the lesser of
(a) ____________ ($____________) and (b) the aggregate unpaid principal amount
of all Swingline Loans made by Lender to the undersigned pursuant to
Section 2.17 of the Credit Agreement referred to below. Borrower further agrees
to pay interest on the unpaid principal amount hereof in like money at such
office specified in Section 2.14 of the Credit Agreement from time to time from
the date hereof at the rates and on the dates specified in Section 2.06 of the
Credit Agreement.
Subject to Section 10.04(c) of the Credit Agreement, the holder of this Note may
endorse and attach a schedule to reflect the date, the amount of each Swingline
Loan and the date and amount of each payment or prepayment of principal thereof;
provided that the failure of Lender to make such recordation (or any error in
such recordation) shall not affect the obligations of Borrower hereunder or
under the Credit Agreement.
This Note is one of the Notes referred to in the Credit Agreement dated as of
April 7, 2014 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Borrower, cpi
international holding corp., a Delaware corporation (“Holdings”), the Subsidiary
Guarantors party thereto, the Lenders and UBS AG, STAMFORD BRANCH, as issuing
bank (in such capacity, “Issuing Bank”), as swingline lender (in such capacity,
“Swingline Lender”), as administrative agent (in such capacity, “Administrative
Agent”) for the Lenders and as collateral agent (in such capacity, “Collateral
Agent”) for the Secured Parties, is subject to the provisions thereof and is
subject to optional and mandatory prepayment in whole or in part as provided
therein. Terms used herein which are defined in the Credit Agreement shall have
such defined meanings unless otherwise defined herein or unless the context
otherwise requires.
This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.

K - 3 - 1

--------------------------------------------------------------------------------






Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note may become, or
may be declared to be, immediately due and payable as provided in the Credit
Agreement.
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.
THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.
THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
[Signature Page Follows]

K - 3 - 2

--------------------------------------------------------------------------------






CPI INTERNATIONAL, INC.
as Borrower
By:                        
Name:    
Title:





K - 3 - 3

--------------------------------------------------------------------------------




EXHIBIT L-1
[Form of]
PERFECTION CERTIFICATE


[Provided Under Separate Cover]



L - 1 - 1

--------------------------------------------------------------------------------




EXHIBIT L-2
[Form of]
PERFECTION CERTIFICATE SUPPLEMENT


[Attached]



L - 2 - 1

--------------------------------------------------------------------------------




EXHIBIT M
[Form of]
SECURITY AGREEMENT


[Provided Under Separate Cover]



M - 1

--------------------------------------------------------------------------------




EXHIBIT N
[Reserved]



N - 1

--------------------------------------------------------------------------------




EXHIBIT O
[Form of]
SOLVENCY CERTIFICATE


[ ], 2014
This Certificate is furnished pursuant to Section 4.01(h) of the Credit
Agreement dated as of April 7, 2014 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among CPI INTERNATIONAL, INC., a Delaware corporation (“Borrower”), CPI
INTERNATIONAL HOLDING CORP., a Delaware corporation (“Holdings”), the Subsidiary
Guarantors party thereto, the lenders party thereto (the “Lenders”) and UBS AG,
STAMFORD BRANCH, as issuing bank, as swingline lender, as administrative agent
for the Lenders and as collateral agent for the Secured Parties. Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement.
I, the undersigned, Chief Financial Officer of Borrower, do hereby certify on
behalf of Borrower, solely in my capacity as an officer and not in an individual
capacity, that, on the date hereof, immediately after the consummation of the
Transactions to occur on the date hereof and immediately following the making of
each Loan and after giving effect to the application of the proceeds of each
Loan:
1.
The present fair saleable value of the properties of Holdings (on a consolidated
basis with its Restricted Subsidiaries) will exceed its debt and liabilities,
subordinated, contingent or otherwise.

2.
The present fair saleable value of the properties of Holdings (on a consolidated
basis with its Restricted Subsidiaries) will be greater than the amount that
will be required to pay the probable liability of its debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured.

3.
Holdings (on a consolidated basis with its Restricted Subsidiaries) has not
incurred and does not intend to incur or believe it will incur, debts and
liabilities, subordinated, contingent or otherwise, beyond its ability to pay
such debts and liabilities as they become due.

4.
Holdings (on a consolidated basis with its Restricted Subsidiaries) will not
have unreasonably small capital with which to conduct its business in which it
is engaged as such business is now conducted and is proposed to be conducted
following the Closing Date.

For purposes of this Certificate, the amount of any contingent liability has
been computed as the amount that, in light of all of the facts and circumstances
existing as of the date hereof, represents the amount that can reasonably be
expected to become an actual or matured liability.

O - 1

--------------------------------------------------------------------------------






The undersigned is familiar with the business and financial position of Holdings
and its Restricted Subsidiaries. In reaching the conclusions set forth in this
Certificate, the undersigned has made such other investigations and inquiries as
the undersigned has deemed appropriate, having taken into account the nature of
the particular business anticipated to be conducted by Holdings and its
Restricted Subsidiaries after consummation of the Transactions.
[Signature Page Follows]

O - 2

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, I have hereunto set my hand as of the date first written
above.
                        


CPI INTERNATIONAL, INC.
as Borrower
By:                        
Name:    
Title: Chief Financial Officer







O - 3

--------------------------------------------------------------------------------




EXHIBIT P
[Form of]
Intercompany Subordination Agreement


THIS Intercompany Subordination Agreement (this “Agreement”), dated as of April
7, 2014, is made among cpi international, inc., a Delaware corporation
(“Borrower”), cpi international holding corp., a Delaware corporation
(“Holdings”) the subsidiaries of the Borrower party hereto (the “Subsidiaries”)
and UBS AG, STAMFORD BRANCH, as administrative agent (in such capacity,
“Administrative Agent”) for the Lenders.
WHEREAS, Borrower, Holdings, the Subsidiary Guarantors party thereto, the
Lenders and UBS AG, STAMFORD BRANCH, as Issuing Bank, as Swingline Lender, as
Administrative Agent for the Lenders and as Collateral Agent for the Secured
Parties, have entered into the Credit Agreement dated as of April 7, 2014 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement.
WHEREAS, pursuant to Article VII of the Credit Agreement, Holdings and the
Subsidiary Guarantors have agreed to guarantee the Obligations of Borrower under
the Credit Agreement;
WHEREAS, each of Holdings and its Subsidiaries (each, a “Company”) has made or
may make certain loans or advances (each, an “Intercompany Loan”) from time to
time to one or more other Companies;
WHEREAS, in order to induce the Administrative Agent and the Lenders to enter
into the Credit Agreement, each Company (in such capacity, a “Payee”) has agreed
to the subordination of such Intercompany Loans made to any Loan Party (in such
capacity, a “Payor”) by such Payee, upon the terms and subject to the conditions
set forth in this Agreement and has further agreed that any Intercompany Loan by
or to a Loan Party shall be evidenced by a promissory note and shall be subject
to this Agreement and, in the case of a loan or advance by a Loan Party, pledged
by such Loan Party as Collateral pursuant to the Security Documents.
NOW, THEREFORE, in consideration of the mutual promises, covenants, conditions,
representations, and warranties set forth herein and for other good and valuable
consideration, the parties hereto agree as follows:
SECTION 1.01.    Anything in any agreement governing the Intercompany Loans to
the contrary notwithstanding, all Intercompany Loans owed by any Payor to any
Payee (the “Subordinated Indebtedness”) shall be subordinate and junior in right
of payment, to the extent and in the manner hereinafter set forth, to the prior
payment in full of all Obligations of such Payor under the Credit Agreement
including, without limitation, where applicable, under such Payor’s guarantee of
the Obligations under the Credit Agreement (such Obligations including interest
thereon accruing after the commencement of any proceedings referred to in clause
(a) below, whether or not such interest is an allowed claim in such proceeding,
being hereinafter collectively referred to as “Senior Indebtedness”):

P - 1

--------------------------------------------------------------------------------






(a)    In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Payor, then (x) the holders of Senior
Indebtedness shall be paid in full in cash in respect of all amounts (other than
unasserted contingent indemnification obligations and other similar contingent
obligations not yet due and payable) constituting Senior Indebtedness before any
Payee is entitled to receive (whether directly or indirectly), or make any
demands for, any payment on account of such Subordinated Indebtedness and (y)
until the holders of Senior Indebtedness are paid in full in cash in respect of
all amounts constituting Senior Indebtedness (other than unasserted contingent
indemnification obligations and other similar contingent obligations not yet due
and payable), any payment or distribution to which such Payee would otherwise be
entitled shall be made to the holders of Senior Indebtedness;
(b)    if any Event of Default occurs and is continuing with respect to any
Senior Indebtedness, no payment or distribution of any kind or character shall
be made by or on behalf of the Payor or any other Person on its behalf with
respect to Subordinated Indebtedness; and
(c)    if any payment or distribution of any character, whether in cash,
securities or other property, in respect of Subordinated Indebtedness shall
(despite these subordination provisions) be received by any Payee in violation
of clause (a) or (b) before all Senior Indebtedness shall have been paid in full
in cash (other than unasserted contingent indemnification obligations and other
similar contingent obligations not yet due and payable), such payment or
distribution shall be held in trust for the benefit of, and shall be paid over
or delivered to, the Administrative Agent for distribution to the holders of
Senior Indebtedness, ratably according to the respective aggregate amounts
remaining unpaid thereon, to the extent necessary to pay all Senior Indebtedness
in full in cash.
SECTION 1.02.    To the fullest extent permitted by law, no present or future
holder of Senior Indebtedness shall be prejudiced in its right to enforce the
subordination of the Subordinated Indebtedness set forth herein by any act or
failure to act on the part of any Payor or by any act or failure to act on the
part of such holder or any trustee or agent for such holder. Each Payee and each
Payor hereby agree that the subordination required hereunder is for the benefit
of the Administrative Agent, Issuing Bank and the Lenders, and that the
Administrative Agent may, on behalf of the itself, Issuing Bank and the Lenders,
proceed to enforce the subordination provisions herein.
SECTION 1.03.    Nothing contained in the subordination provisions set forth
above is intended to or will impair, as between each Payor and each Payee, the
obligations of such Payor, which are absolute and unconditional, to pay to such
Payee the principal of and interest on the Subordinated Indebtedness as and when
due and payable in accordance with its terms, or is intended to or will affect
the relative rights of such Payee and other creditors of such Payor other than
the holders of Senior Indebtedness. Except to the extent provided in Section
1.01, each Payor may make all payments in respect of Subordinated Indebtedness
as and when the same shall be due and payable in accordance with its terms.
SECTION 1.04.    All notes and other instruments evidencing any of the
Subordinated Indebtedness, if any, shall be endorsed with a legend noting that
such documents and instruments are subject to this Agreement, and each Payee
shall promptly deliver to Administrative Agent evidence of the same. Such legend
shall appear in substantially the following form:

P - 2

--------------------------------------------------------------------------------




“This Note is subject to the terms and provisions of the Intercompany
Subordination Agreement executed by the Payee in favor of UBS AG, Stamford
Branch, as Administrative Agent.”
SECTION 1.05.    Each Payor and Payee shall execute, acknowledge, deliver, file,
notarize, and register at its own expense all such further agreements,
instruments, certificates, financing statements, documents, and assurances, and
perform such acts as Administrative Agent reasonably shall deem necessary to
effectuate the purposes of this Agreement, and promptly provide Administrative
Agent with evidence of the foregoing reasonably satisfactory to Administrative
Agent.
SECTION 1.06.    This Agreement is entered into for the sole protection and
benefit of the parties hereto and the Secured Parties and their successors and
assigns, and no other Person shall be a direct or indirect beneficiary of, or
shall have any direct or indirect cause of action or claim in connection with,
this Agreement.
SECTION 1.07.    This Agreement shall be binding upon, inure to the benefit of
and be enforceable by each Payor and Payee and by the Administrative Agent, on
behalf of each Lender and other Secured Party and their respective successors
and permitted assigns.
SECTION 1.08.    THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO ANY CHOICE OF LAW RULES THAT MAY REQUIRE THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
SECTION 1.09.    EACH PAYOR AND PAYEE HEREBY (i) SUBMITS TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE FEDERAL COURTS OF
THE UNITED STATES SITTING IN THE COUNTY OF NEW YORK, STATE OF NEW YORK.
SECTION 1.10.    This Agreement constitutes the entire agreement of each of the
Payees, Payors, Administrative Agent and each of the Secured Parties with
respect to the matters set forth herein and supersedes any prior agreements,
commitments, draft, communications, discussions and understandings, oral or
written, with respect thereto.
SECTION 1.11.    No amendment to any provision of this Agreement shall in any
event be effective unless the same shall be in writing and signed by each of the
Payees and Payors and the Administrative Agent; and no waiver of any provision
of this Agreement, or consent to any departure by any Payee or Payor therefrom,
shall in any event be effective unless the same shall be in writing and signed
by Administrative Agent. Any such amendment, waiver, or consent shall be
effective only in the specific instance and for the specific purpose for which
given.
SECTION 1.12.    Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under all applicable
laws and regulations. If, however, any provision of this Agreement shall be
prohibited by or invalid under any such law or regulation in any jurisdiction,
it shall, as to such jurisdiction, be deemed modified to conform to the minimum
requirements of such law or regulation, or, if for any reason it is not deemed
so modified, it shall be ineffective and invalid only to the extent of such
prohibition or invalidity without affecting the remaining provisions of this
Agreement or the validity or effectiveness of such provision in any other
jurisdiction.

P - 3

--------------------------------------------------------------------------------




SECTION 1.13.    This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement. Delivery of an executed counterpart
of this Agreement by telefacsimile or other electronic means such as PDF shall
be equally effective as delivery of an original executed counterpart of this
Agreement.
SECTION 1.14.    Upon the payment in full of Senior Indebtedness (other than
unasserted contingent indemnification obligations and other similar contingent
obligations not yet due and payable), this Agreement shall terminate and
Administrative Agent shall promptly execute and deliver to each Payor and Payee
such documents and instruments as shall be reasonably necessary to evidence such
termination.
[Signature pages follow.]

P - 4

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
as of the date first written above.
CPI INTERNATIONAL, INC.
as Borrower
By:                        
Name:    
Title:


CPI INTERNATIONAL HOLDING CORP.
as Borrower
By:                        
Name:    
Title:


[SUBSIDIARIES]


By:                        
Name:    
Title:


UBS AG, STAMFORD BRANCH, as
   Administrative Agent
By:                        
Name:    
Title:
By:                        
Name:    
Title:



P - 5

--------------------------------------------------------------------------------




EXHIBIT Q-1
FORM OF
Non-Bank Tax CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Credit Agreement dated as of April 7, 2014, among CPI
International, Inc., a Delaware corporation (“Borrower”), CPI International
Holding Corp., a Delaware corporation, the Subsidiary Guarantors party thereto,
the Lenders and UBS AG, Stamford Branch, as issuing bank, as swingline lender,
as administrative agent (in such capacity, “Administrative Agent”) for the
Lenders and as collateral agent for the Secured Parties. Each capitalized term
used but not defined herein has the meaning given to it in Credit Agreement.
Pursuant to the provisions of Section 2.15(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “ten percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a “controlled foreign corporation” related to the Borrower
as described in Section 881(c)(3)(C) of the Code, and (v) no payments in
connection with any Loan Document are effectively connected with the
undersigned’s conduct of a U.S. trade or business.
The undersigned has furnished the Borrower and the Administrative Agent with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent in writing and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which payment is to be made by the
Borrower or the Administrative Agent to the undersigned, or in either of the two
calendar years preceding such payment.
[Signature Page Follows]

Q - 1 - 1

--------------------------------------------------------------------------------










[NAME OF LENDER]
By:                        
Name:    
Title:
[ADDRESS]
                        
                        
                        
                        
    
            
Dated: ___________, 20__









Q - 1 - 2

--------------------------------------------------------------------------------




EXHIBIT Q-2
FORM OF
NON-BANK TAX CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is made to the Credit Agreement dated as of April 7, 2014, among CPI
International, Inc., a Delaware corporation (“Borrower”), CPI International
Holding Corp., a Delaware corporation, the Subsidiary Guarantors party thereto,
the Lenders and UBS AG, Stamford Branch, as issuing bank, as swingline lender,
as administrative agent (in such capacity, “Administrative Agent”) for the
Lenders and as collateral agent for the Secured Parties. Each capitalized term
used but not defined herein has the meaning given to it in Credit Agreement.
Pursuant to the provisions of Section 2.15(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members claiming the portfolio
interest exemption (the “applicable partners/members”) are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s))
allocable to such applicable partners/members, (iii) neither the undersigned nor
any of its applicable partners/members is a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (iv) none of its applicable partners/members is a “ten
percent shareholder” of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its applicable partners/members is a “controlled
foreign corporation” related to the Borrower as described in Section
881(c)(3)(C) of the Code, and (vi) no payments in connection with any Loan
Document are effectively connected with the undersigned’s or its applicable
partners/members’ conduct of a U.S. trade or business.
The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN from each of its applicable partners/members. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent in writing with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
[Signature Page Follows]

Q - 2 - 1

--------------------------------------------------------------------------------












[NAME OF LENDER]
By:                        
Name:    
Title:
[ADDRESS]
                        
                        
                        
                        
        
Dated: ___________, 20__



Q - 2 - 2

--------------------------------------------------------------------------------




EXHIBIT Q-3
FORM OF
NON-BANK TAX CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Credit Agreement dated as of April 7, 2014, among CPI
International, Inc., a Delaware corporation (“Borrower”), CPI International
Holding Corp., a Delaware corporation, the Subsidiary Guarantors party thereto,
the Lenders and UBS AG, Stamford Branch, as issuing bank, as swingline lender,
as administrative agent (in such capacity, “Administrative Agent”) for the
Lenders and as collateral agent for the Secured Parties. Each capitalized term
used but not defined herein has the meaning given to it in Credit Agreement.
Pursuant to provision of Section 2.15(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a “ten percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) no payments in connection with any Loan Document are effectively
connected with the undersigned’s conduct of a U.S. trade or business.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on Internal Revenue Service Form W-8BEN. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
[Signature Page Follows]

Q - 3 - 1

--------------------------------------------------------------------------------








[NAME OF LENDER]
By:                        
Name:    
Title:
[ADDRESS]
                        
                        
                        
                        
                
Dated: ___________, 20__



Q - 3 - 2

--------------------------------------------------------------------------------




EXHIBIT Q-4
FORM OF
NON-BANK TAX CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Credit Agreement dated as of April 7, 2014, among CPI
International, Inc., a Delaware corporation (“Borrower”), CPI International
Holding Corp., a Delaware corporation, the Subsidiary Guarantors party thereto,
the Lenders and UBS AG, Stamford Branch, as issuing bank, as swingline lender,
as administrative agent (in such capacity, “Administrative Agent”) for the
Lenders and as collateral agent for the Secured Parties. Each capitalized term
used but not defined herein has the meaning given to it in Credit Agreement.
Pursuant to the provisions of Section 2.15(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members claiming the portfolio interest exemption (the “applicable
partners/members”) are the sole beneficial owners of the participation allocable
to such applicable partners/members, (iii) neither the undersigned nor any of
its applicable partners/members is a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (iv) none of its applicable partners/members is a “ten
percent shareholder” of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its applicable partners/members is a “controlled
foreign corporation” related to the Borrower as described in Section
881(c)(3)(C) of the Code, and (vi) no payments in connection with any Loan
Document are effectively connected with the undersigned’s or its applicable
partners/members’ conduct of a U.S. trade or business.
The undersigned has furnished its participating Lender with Internal Revenue
Service Form W-8IMY accompanied by an Internal Revenue Service Form W-8BEN from
each of its applicable partners/members. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and (2)
the undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the under-signed, or in either of the two
calendar years preceding such payments.
[Signature Page Follows]

Q - 4 - 1

--------------------------------------------------------------------------------








[NAME OF LENDER]
By:                        
Name:    
Title:
[ADDRESS]
                        
                        
                        
                        
        
Dated: ___________, 20__







Q - 4 - 2

--------------------------------------------------------------------------------




EXHIBIT R-1
[Form of]
AFFILIATED LENDER NOTICE


UBS AG, Stamford Branch,
as Administrative Agent for
the Lenders referred to below,
677 Washington Boulevard
Stamford, Connecticut 06901


Attention: Banking Products Services Agency


Re:
Credit Agreement dated as of April 7, 2014 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among CPI International, Inc., a Delaware corporation (“Borrower”), CPI
International Holding Corp., a Delaware corporation (“Holdings”), the Subsidiary
Guarantors party thereto, the Lenders and UBS AG, STAMFORD BRANCH, as issuing
bank (in such capacity, “Issuing Bank”), as swingline lender (in such capacity,
“Swingline Lender”), as administrative agent (in such capacity, “Administrative
Agent”) for the Lenders and as collateral agent (in such capacity, “Collateral
Agent”) for the Secured Parties.

Dear Sir:
The undersigned Affiliated Lender hereby gives you notice, pursuant to Section
10.04(h) of the Credit Agreement, that:
(a)    on [DATE] it acquired [_______________]51 , who is a Lender under the
Credit Agreement resulting in such Lender also becoming an Affiliated Lender for
the purposes of the Credit Agreement, and
(b)    the aggregate amount of all Term Loans held by the undersigned Affiliated
Lender and each other Affiliated Lender after giving effect to the acquisition
is $[______________].
























                
51Insert name of acquired entity.

R - 1 - 1

--------------------------------------------------------------------------------






.
Very truly yours,
[AFFILIATED LENDER]
By:                                
Name:
Title:
Phone Number:
Fax:
Email:
Date:                        







R - 1 - 2

--------------------------------------------------------------------------------




EXHIBIT R-2
[Form of]
ACCEPTANCE AND PREPAYMENT NOTICE


Date: ______, 20__
To: [UBS AG, Stamford Branch], as Auction Agent
Ladies and Gentlemen:
This Acceptance and Prepayment Notice is delivered to you pursuant to (a)
Section 2.10(a)(ii)(D) of that certain Credit Agreement dated as of April 7,
2014 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among CPI International, Inc., a Delaware
corporation (“Borrower”), CPI International Holding Corp., a Delaware
corporation (“Holdings”), the Subsidiary Guarantors party thereto, the Lenders
and UBS AG, STAMFORD BRANCH, as issuing bank (in such capacity, “Issuing Bank”),
as swingline lender (in such capacity, “Swingline Lender”), as administrative
agent (in such capacity, “Administrative Agent”) for the Lenders and as
collateral agent (in such capacity, “Collateral Agent”) for the Secured Parties,
and (b) that certain Solicited Discounted Prepayment Notice, dated ______, 20__,
from the Company Party defined therein (the “Solicited Discounted Prepayment
Notice”). Capitalized terms used herein and not otherwise defined herein shall
have the meaning ascribed to such terms in the Credit Agreement.
Pursuant to Section 2.10(a)(ii)(D) of the Credit Agreement, the undersigned
Company (the “Company Party”) hereby irrevocably notifies you that it accepts
offers delivered in response to the Solicited Discounted Prepayment Notice
having an Offered Discount equal to or greater than [[__]% in respect of the
Term Loans] [[__]% in respect of the [____, 20__]52    tranche[(s)] of the
[__]53 . Class of Term Loans] (the “Acceptable Discount”) in an aggregate amount
not to exceed the Solicited Discounted Prepayment Amount.
The Company Party expressly agrees that this Acceptance and Prepayment Notice
shall be irrevocable and is subject to the provisions of Section 2.10(a)(ii)(D)
of the Credit Agreement.


















                
52 
List multiple tranches if applicable.

53 
List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans)


R - 2 - 1

--------------------------------------------------------------------------------






The Company Party hereby represents and warrants to the Auction Agent and [the
Term Lenders][each Term Lender of the [____, 20__]54 tranche[s] of the [__]55
Class of Term Loans] that no Default or Event of Default has occurred and is
continuing.
The Company Party acknowledges that the Auction Agent and the relevant Term
Lenders are relying on the truth and accuracy of the foregoing representation
and warranty in connection with the acceptance of any prepayment made in
connection with a Solicited Discounted Prepayment Offer.
The Company requests that the Auction Agent promptly notify each applicable Term
Lender party to the Credit Agreement of this Acceptance and Prepayment Notice.
[The remainder of this page is intentionally left blank.]
























                
54 
List multiple tranches if applicable.

55 
List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans).


R - 2 - 2

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned has executed this Acceptance and Prepayment
Notice as of the date first above written.
[NAME OF applicable COMPANY]
By:                        
Name:    
Title:







R - 2 - 3

--------------------------------------------------------------------------------




EXHIBIT R-3
[Form of]
DISCOUNT RANGE PREPAYMENT NOTICE
Date: ______, 20__
To: [UBS AG, Stamford Branch], as Auction Agent
Ladies and Gentlemen:
This Discount Range Prepayment Notice is delivered to you pursuant to
Section 2.10(a)(ii)(C) of that certain Credit Agreement dated as of April 7,
2014 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among CPI International, Inc., a Delaware
corporation (“Borrower”), CPI International Holding Corp., a Delaware
corporation (“Holdings”), the Subsidiary Guarantors party thereto, the Lenders
and UBS AG, STAMFORD BRANCH, as issuing bank (in such capacity, “Issuing Bank”),
as swingline lender (in such capacity, “Swingline Lender”), as administrative
agent (in such capacity, “Administrative Agent”) for the Lenders and as
collateral agent (in such capacity, “Collateral Agent”) for the Secured Parties.
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Credit Agreement.
Pursuant to Section 2.10(a)(ii)(C) of the Credit Agreement, the undersigned
Company (the “Company Party”) hereby requests that [each Term Lender] [each Term
Lender of the [____, 20__]56    tranche[s] of the [__]57 . Class of Term Loans]
submit a Discount Range Prepayment Offer. Any Discounted Loan Term Prepayment
made in connection with this solicitation shall be subject to the following
terms:
1.    This Borrower Solicitation of Discount Range Prepayment Offers is extended
at the sole discretion of the Company Party to [each Term Lender] [each Term
Lender of the [____, 20__]58    tranche[s] of the [__]59 .Class of Term Loans].


















                
56 
List multiple tranches if applicable.

57 
List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans).

58 
List multiple tranches if applicable.

59 
List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans).


R - 3 - 1

--------------------------------------------------------------------------------






2.    The maximum aggregate principal amount of the Discounted Term Loan
Prepayment that will be made in connection with this solicitation is [$[__] of
Term Loans] [$[__] of the [____, 20__]60    tranche[(s)] of the [__]61. Class of
Term Loans] (the “Discount Range Prepayment Amount”).62    
3.    The Company Party is willing to make Discount Loan Prepayments at a
percentage discount to par value greater than or equal to [[__]% but less than
or equal to [__]% in respect of the Term Loans] [[__]% but less than or equal to
[__]% in respect of the [____, 20__]63    tranche[(s)] of the [__] 64 . Class of
Term Loans] (the “Discount Range”).65     
To make an offer in connection with this solicitation, applicable Lenders are
required to deliver to the Auction Agent (or its delegate) a Discount Range
Prepayment Offer by no later than 5:00 p.m., New York City time, on the date
that is the third Business Day following the date of delivery of this notice to
such Lender by the Auction Agent pursuant to Section 2.10(a)(ii)(C) of the
Credit Agreement. Any Term Loan Lender whose Discount Range Prepayment Offer is
not received by the Auction Agent by the Discount Range Prepayment Response Date
shall be deemed to have declined a Discounted Term Loan Prepayment of any of its
Term Loans at a discount to their par amount within the Discount Range.
The Company Party hereby represents and warrants to the Auction Agent and [the
Term Lenders][each Term Lender of the [____, 20__]66 tranche[s] of the [__]67 .
Class of Term Loans] that no Default or Event of Default has occurred and is
continuing.


























                
60 
List multiple tranches if applicable.

61 
List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans).

62 
Minimum of $5.0 million and whole increments of $1.0 million.

63 
List multiple tranches if applicable.

64 
List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans).

65 
Different Discount Ranges and/or Discount Range Prepayment Amounts may be
offered with respect to different tranches of Term Loans and, in such event,
each such offer will be treated as a separate offer pursuant to the terms of
Section 2.10(a)(ii)(C) of the Credit Agreement.

66 
List multiple tranches if applicable.

67 
List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans).


R - 3 - 2

--------------------------------------------------------------------------------






The Company Party acknowledges that the Auction Agent and the relevant Term
Lenders are relying on the truth and accuracy of the foregoing representation
and warranty in connection with any Discount Range Prepayment Offer made in
response to this Discount Range Prepayment Notice and the acceptance of any
prepayment made in connection with this Discount Range Prepayment Notice.
The Company Party requests that the Auction Agent promptly notify each relevant
Term Lender party to the Credit Agreement of this Discount Range Prepayment
Notice.
[The remainder of this page is intentionally left blank.]

R - 3 - 3

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Notice as of the date first above written.
[NAME OF applicable COMPANY]
By:                        
Name:    
Title:


Enclosure: Form of Discount Range Prepayment Offer



R - 3 - 4

--------------------------------------------------------------------------------




EXHIBIT R-4
[Form of]
DISCOUNT RANGE PREPAYMENT OFFER
Date: ______, 20__
To: [UBS AG, Stamford Branch], as Auction Agent
Ladies and Gentlemen:
Reference is made to (a) the Credit Agreement dated as of April 7, 2014 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among CPI International, Inc., a Delaware
corporation (“Borrower”), CPI International Holding Corp., a Delaware
corporation (“Holdings”), the Subsidiary Guarantors party thereto, the Lenders
and UBS AG, STAMFORD BRANCH, as issuing bank (in such capacity, “Issuing Bank”),
as swingline lender (in such capacity, “Swingline Lender”), as administrative
agent (in such capacity, “Administrative Agent”) for the Lenders and as
collateral agent (in such capacity, “Collateral Agent”) for the Secured Parties,
and (b) the Discount Range Prepayment Notice, dated ______, 20__, from the
applicable Company (the “Discount Range Prepayment Notice”). Capitalized terms
used herein and not otherwise defined herein shall have the meaning ascribed to
such terms in the Discount Range Prepayment Notice or, to the extent not defined
therein, in the Credit Agreement.
The undersigned Term Lender hereby gives you irrevocable notice, pursuant to
Section 2.10(a)(ii)(C) of the Credit Agreement, that it is hereby offering to
accept a Discounted Term Loan Prepayment on the following terms:
1.    This Discount Range Prepayment Offer is available only for prepayment on
[the Term Loans] [the [____, 20__]68 tranche[s] of the [__]69 Class of Term
Loans] held by the undersigned.
2.    The maximum aggregate principal amount of the Discounted Term Loan
Prepayment that may be made in connection with this offer shall not exceed (the
“Submitted Amount”):
[Term Loans ‑ $[__]]
[[_____, 20__]70 tranche[s] of the [__]71    Class of Term Loans ‑ $[__]]72     












                
68 
List multiple tranches if applicable.

69 
List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans).

70 
List multiple tranches if applicable.

71 
List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans).

72 
Different Discount Ranges and/or Discount Range Prepayment Amounts may be
offered with respect to different tranches of Term Loans and, in such event,
each such offer will be treated as a separate offer pursuant to the terms of
Section 2.10(a)(ii)(C) of the Credit Agreement.


R - 4 - 1

--------------------------------------------------------------------------------








3.    The percentage discount to par value at which such Discounted Term Loan
Prepayment may be made is [[__]% in respect of the Term Loans] [[__]% in respect
of the [____, 20__]73 tranche[(s)] of the [__]74 Class of Term Loans] (the
“Submitted Discount”).  
The undersigned Lender hereby expressly and irrevocably consents and agrees to a
prepayment of its [Term Loans] [[____, 20__]75    tranche[s] of the
[__]76    Class of Term Loans] indicated above pursuant to
Section 2.10(a)(ii)(C) of the Credit Agreement at a price equal to the
Applicable Discount and in an aggregate outstanding amount not to exceed the
Submitted Amount, as such amount may be reduced in accordance with the Discount
Range Proration, if any, and as otherwise determined in accordance with and
subject to the requirements of the Credit Agreement.
[The remainder of this page is intentionally left blank.]
































































                
73 
List multiple tranches if applicable.

74 
List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans).

75 
List multiple tranches if applicable.

76 
List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans).


R - 4 - 2

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Offer as of the date first above written.
[NAME OF LENDER]
By:                        
Name:    
Title:









R - 4 - 3

--------------------------------------------------------------------------------




EXHIBIT R-5
[Form of]
SOLICITED DISCOUNTED PREPAYMENT NOTICE
Date: ______, 20__
To: [UBS AG, Stamford Branch], as Auction Agent
Ladies and Gentlemen:
This Solicited Discounted Prepayment Notice is delivered to you pursuant to
Section 2.10(a)(ii)(D) of that certain Credit Agreement dated as of April 7,
2014 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among CPI International, Inc., a Delaware
corporation (“Borrower”), CPI International Holding Corp., a Delaware
corporation (“Holdings”), the Subsidiary Guarantors party thereto, the Lenders
and UBS AG, STAMFORD BRANCH, as issuing bank (in such capacity, “Issuing Bank”),
as swingline lender (in such capacity, “Swingline Lender”), as administrative
agent (in such capacity, “Administrative Agent”) for the Lenders and as
collateral agent (in such capacity, “Collateral Agent”) for the Secured Parties.
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Credit Agreement.
Pursuant to Section 2.10(a)(ii)(D) of the Credit Agreement, the undersigned
Company (the “Company Party”) hereby requests that [each Term Lender] [each Term
Lender of the [____, 20__]77 tranche[s] of the [__]78    Class of Term Loans]
submit a Solicited Discounted Prepayment Offer. Any Discounted Term Loan
Prepayment made in connection with this solicitation shall be subject to the
following terms:
1.    This Borrower Solicitation of Discounted Prepayment Offers is extended at
the sole discretion of the Company Party to [each Term Lender] [each Term Lender
of the [____, 20__]79    tranche[s] of the [__]80    Class of Term Loans].
2.    The maximum aggregate amount of the Discounted Term Loan Prepayment that
will be made in connection with this solicitation is (the “Solicited Discounted
Prepayment Amount”):81    
















                
77 List multiple tranches if applicable.
78 List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans).
79 List multiple tranches if applicable.
80 
List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans).

81 Minimum of $5.0 million and whole increments of $1.0 million.

R - 5 - 1

--------------------------------------------------------------------------------






[Term Loans ‑ $[__]]
[[____, 20__]82    tranche[s] of the [__]83    Class of Term Loans ‑
$[__]]84    
To make an offer in connection with this solicitation, applicable Lenders are
required to deliver to the Auction Agent (or its delegate) a Solicited
Discounted Prepayment Offer by no later than 5:00 p.m., New York City time on
the date that is the third Business Day following delivery of this notice to
such Lender by the Auction Agent pursuant to Section 2.10(a)(ii)(D) of the
Credit Agreement. Any Term Loan Lender whose Solicited Discounted Prepayment
Offer is not received by the Auction Agent by the Solicited Discounted
Prepayment Response Date shall be deemed to have declined prepayment of any of
its Term Loans at any discount.
The Company Party requests that the Auction Agent promptly notify each Term
Lender party to the Credit Agreement of this Solicited Discounted Prepayment
Notice.
[The remainder of this page is intentionally left blank.]






























































                
82 
List multiple tranches if applicable.

83 
List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans).

84 
Different Solicited Discounted Prepayment Amounts may be offered with respect to
different tranches of Term Loans and, in such event, each such offer will be
treated as a separate offer pursuant to the terms of Section 2.10(a)(ii)(D) of
the Credit Agreement.


R - 5 - 2

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Notice as of the date first above written.
[NAME OF applicable COMPANY]
By:                        
Name:    
Title:




Enclosure: Form of Solicited Discounted Prepayment Offer







R - 5 - 3

--------------------------------------------------------------------------------




EXHIBIT R-6
[Form of]
SOLICITED DISCOUNTED PREPAYMENT OFFER
Date: ______, 20__
To: [UBS AG, Stamford Branch], as Auction Agent
Ladies and Gentlemen:
Reference is made to (a) the Credit Agreement dated as of April 7, 2014 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among CPI International, Inc., a Delaware
corporation (“Borrower”), CPI International Holding Corp., a Delaware
corporation (“Holdings”), the Subsidiary Guarantors party thereto, the Lenders
and UBS AG, STAMFORD BRANCH, as issuing bank (in such capacity, “Issuing Bank”),
as swingline lender (in such capacity, “Swingline Lender”), as administrative
agent (in such capacity, “Administrative Agent”) for the Lenders and as
collateral agent (in such capacity, “Collateral Agent”) for the Secured Parties
and the Issuing Bank, and (b) the Solicited Discounted Prepayment Notice, dated
______, 20__, from the applicable Company Party (the “Solicited Discounted
Prepayment Notice”). Capitalized terms used herein and not otherwise defined
herein shall have the meaning ascribed to such terms in the Solicited Discounted
Prepayment Notice or, to the extent not defined therein, in the Credit
Agreement.
For the applicable Company (the “Company Party”) to accept the offer set forth
herein, the Company Party must submit an Acceptance and Prepayment Notice by or
before no later than 5:00 p.m. New York City time on the third Business Day
following its receipt of this notice from the Auction Agent.
The undersigned Term Lender hereby gives you irrevocable notice, pursuant to
Section 2.10(a)(ii)(D) of the Credit Agreement, that it is hereby offering to
accept a Discounted Term Loan Prepayment on the following terms:
1.    This Solicited Discounted Prepayment Offer is available only for
prepayment on the [Term Loans][[____, 20__]85     tranche[s] of the
[__]86    Class of Term Loans] held by the undersigned.
2.    The maximum aggregate principal amount of the Discounted Term Loan
Prepayment that may be made in connection with this offer shall not exceed (the
“Offered Amount”):
[Term Loans ‑ $[__]]












                
85 
List multiple tranches if applicable.

86 
List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans).


R - 6 - 1

--------------------------------------------------------------------------------






[[____, 20__]87    tranche[s] of the [__]88    Class of Term Loans ‑ $[__]]
3.    The percentage discount to par value at which such Discounted Term Loan
Prepayment may be made is [[__]% in respect of the Term Loans] [[__]% in respect
of the [____, 20__]89 tranche[(s)] of the [__]90    Class of Term Loans] (the
“Offered Discount”).
The undersigned Lender hereby expressly and irrevocably consents and agrees to a
prepayment of its [Term Loans] [[____, 20__]91    tranche[s] of the
[__]92    Class of Term Loans] pursuant to Section 2.10(a)(ii)(D) of the Credit
Agreement at a price equal to the Acceptable Discount and in an aggregate
outstanding amount not to exceed such Term Lender’s Offered Amount as such
amount may be reduced in accordance with the Solicited Discount Proration, if
any, and as otherwise determined in accordance with and subject to the
requirements of the Credit Agreement.
[The remainder of this page is intentionally left blank.]
































































                
87 
List multiple tranches if applicable.

88 
List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans).

89 
List multiple tranches if applicable.

90 
List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans).

91 
List multiple tranches if applicable.

92 
List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans).


R - 6 - 2

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Offer as of the date first above written.
[NAME OF LENDER]
By:                        
Name:    
Title:









R - 6 - 3

--------------------------------------------------------------------------------




EXHIBIT R-7
[Form of]
SPECIFIED DISCOUNT PREPAYMENT NOTICE
Date: ______, 20__
To: [UBS AG, Stanford Branch], as Auction Agent
Ladies and Gentlemen:
This Specified Discount Prepayment Notice is delivered to you pursuant to
Section 2.10(a)(ii)(B) of that certain Credit Agreement dated as of April 7,
2014 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among CPI International, Inc., a Delaware
corporation (“Borrower”), CPI International Holding Corp., a Delaware
corporation (“Holdings”), the Subsidiary Guarantors party thereto, the Lenders
and UBS AG, STAMFORD BRANCH, as issuing bank (in such capacity, “Issuing Bank”),
as swingline lender (in such capacity, “Swingline Lender”), as administrative
agent (in such capacity, “Administrative Agent”) for the Lenders and as
collateral agent (in such capacity, “Collateral Agent”) for the Secured Parties.
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Credit Agreement.
Pursuant to Section 2.10(a)(ii)(B) of the Credit Agreement, the undersigned
Company (the “Company Party”) hereby offers to make a Discounted Term Loan
Prepayment [to each Term Lender] [to each Term Lender of the [____, 20__]93
tranche[s] of the [__]94    Class of Term Loans] on the following terms:
1.    This Borrower Offer of Specified Discount Prepayment is available only [to
each Term Lender] [to each Term Lender of the [____, 20__]95     tranche[s] of
the [__]96    Class of Term Loans].
















                
93 
List multiple tranches if applicable.

94 
List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans).

95 
List multiple tranches if applicable.

96 
List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans).


R - 7 - 1

--------------------------------------------------------------------------------






2.    The aggregate principal amount of the Discounted Term Loan Prepayment that
will be made in connection with this offer shall not exceed [$[___] of Term
Loans] [$[____] of the [_____, 20__]97 tranche[(s)] of the [__]98 Class of Term
Loans] (the “Specified Discount Prepayment Amount”).99 
3.    The percentage discount to par value at which such Discounted Term Loan
Prepayment will be made is [[__]% in respect of the Term Loans] [[__]% in
respect of the [_____, 20__]100 tranche[(s)] of the [__]101    Class of Term
Loans] (the “Specified Discount”).
To accept this offer, applicable Lenders are required to submit to the Auction
Agent (or its delegate) a Specified Discount Prepayment Response by no later
than 5:00 p.m., New York City time, on the date that is the third Business Day
following the date of delivery of this notice to such Lenders by the Auction
Agent pursuant to Section 2.10(a)(ii)(B) of the Credit Agreement. Any Term Loan
Lender whose Specified Prepayment Response Date is not received by the Auction
Agent by the Specified Discounted Prepayment Response Date shall be deemed to
have declined to accept the applicable Borrower Offer Specified Discount
Prepayment.
The Company Party hereby represents and warrants to the Auction Agent and [the
Term Lenders][each Term Lender of the [_____, 20__]102 tranche[s] of the
[__]103    Class of Term Loans] as follows:
1.    The Company Party will not use proceeds of Revolving Loans or Swing Line
Loans to fund this Discounted Loan Prepayment.
2.    No Default or Event of Default has occurred and is continuing.
The Company Party acknowledges that the Auction Agent and the relevant Term
Lenders are relying on the truth and accuracy of the foregoing representations
and warranties in connection with their decision whether or not to accept the
offer set forth in this Specified Discount Prepayment Notice and the acceptance
of any prepayment made in connection with this Specified Discount Prepayment
Notice.
The Company Party requests that the Auction Agent promptly notify each relevant
Term Lender party to the Credit Agreement of this Specified Discount Prepayment
Notice.
[The remainder of this page is intentionally left blank.]














                
97 
List multiple tranches if applicable.

98 
List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans).

99 
Minimum of $5.0 million and whole increments of $1.0 million.

100 
List multiple tranches if applicable.

101 
List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans).

102 
List multiple tranches if applicable.

103 
List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans).


R - 7 - 2

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Notice as of the date first above written.
[NAME OF applicable COMPANY]
By:                        
Name:    
Title:




Enclosure: Form of Specified Discount Prepayment Response



R - 7 - 3

--------------------------------------------------------------------------------




EXHIBIT R-8
[Form of]
SPECIFIED DISCOUNT PREPAYMENT RESPONSE


Date: ______, 20__
To: [UBS AG, Stamford Branch], as Auction Agent
1)
Ladies and Gentlemen:



Reference is made to (a) the Credit Agreement dated as of April 7, 2014 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among CPI International, Inc., a Delaware
corporation (“Borrower”), CPI International Holding Corp., a Delaware
corporation (“Holdings”), the Subsidiary Guarantors party thereto, the Lenders
and UBS AG, STAMFORD BRANCH, as issuing bank (in such capacity, “Issuing Bank”),
as swingline lender (in such capacity, “Swingline Lender”), as administrative
agent (in such capacity, “Administrative Agent”) for the Lenders and as
collateral agent (in such capacity, “Collateral Agent”) for the Secured Parties,
and (b) the Specified Discount Prepayment Notice, dated ______, 20__, from the
applicable Company Party (the “Specified Discount Prepayment Notice”).
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Specified Discount Prepayment Notice or,
to the extent not defined therein, in the Credit Agreement.
The undersigned Term Lender hereby gives you irrevocable notice, pursuant to
Section 2.10(a)(ii)(B) of the Credit Agreement, that it is willing to accept a
prepayment of the following [Term Loans] [[____, 20__]104    tranche[s] of the
[__]105    Class of Term Loans ‑ $[__]] held by such Term Lender at the
Specified Discount in an aggregate outstanding amount as follows:
[Term Loans ‑ $[___]]
[[____, 20__]106 tranche[s] of the [__]107 Class of Term Loans ‑ $[__]]
















                
104List multiple tranches if applicable.
105List applicable Class(es) of Term Loans (e.g., Initial Term Loans,
Incremental Term Loans, Refinancing Term Loans or Extended Term Loans).
106List multiple tranches if applicable.
107List applicable Class(es) of Term Loans (e.g., Initial Term Loans,
Incremental Term Loans, Refinancing Term Loans or Extended Term Loans).

R - 8 - 1

--------------------------------------------------------------------------------






The undersigned Term Lender hereby expressly and irrevocably consents and agrees
to a prepayment of its [Term Loans][[_____, 20__]108    tranche[s] the [__]109
Class of Term Loans] pursuant to Section 2.10(a)(ii)(B) of the Credit Agreement
at a price equal to the [applicable] Specified Discount in the aggregate
outstanding amount not to exceed the amount set forth above, as such amount may
be reduced in accordance with the Specified Discount Proration, and as otherwise
determined in accordance with and subject to the requirements of the Credit
Agreement.
[The remainder of this page is intentionally left blank.]
































































































                
108 
List multiple tranches if applicable.

109 
List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans).


R - 8 - 2

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Response as of the date first above written.
[NAME OF LENDER]
By:                        
Name:    
Title:







R - 8 - 3